Exhibit 10.27

CREDIT AGREEMENT

by and among

POWERWAVE TECHNOLOGIES, INC.

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO FOOTHILL, LLC

as the Arranger and Administrative Agent

Dated as of April 3, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

1.

   DEFINITIONS AND CONSTRUCTION    1    1.1    Definitions    1    1.2   
Accounting Terms    1    1.3    Code    1    1.4    Construction    1    1.5   
Schedules and Exhibits    2

2.

   LOAN AND TERMS OF PAYMENT    2    2.1    Revolver Advances    2    2.2   
Intentionally Omitted    2    2.3    Borrowing Procedures and Settlements    2
   2.4    Payments; Reductions of Commitments; Prepayments    6    2.5   
Overadvances    9    2.6    Interest Rates and Letter of Credit Fee: Rates,
Payments, and Calculations    9    2.7    Crediting Payments    10    2.8   
Designated Account    10    2.9    Maintenance of Loan Account; Statements of
Obligations    10    2.10    Fees    10    2.11    Letters of Credit    11   
2.12    LIBOR Option    14    2.13    Capital Requirements    15

3.

   CONDITIONS; TERM OF AGREEMENT    17    3.1    Conditions Precedent to the
Initial Extension of Credit    17    3.2    Conditions Precedent to all
Extensions of Credit    17    3.3    Term    17    3.4    Effect of Termination
   17    3.5    Early Termination by Borrower    18    3.6    Conditions
Subsequent    18

4.

   REPRESENTATIONS AND WARRANTIES    18    4.1    Due Organization and
Qualification; Subsidiaries    18    4.2    Due Authorization; No Conflict    19
   4.3    Governmental Consents    20    4.4    Binding Obligations; Perfected
Liens    20    4.5    Title to Assets; No Encumbrances    20

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    4.6    Jurisdiction of Organization; Location of Chief
Executive Office; Organizational Identification Number; Commercial Tort Claims
   20    4.7    Litigation    20    4.8    Compliance with Laws    21    4.9   
No Material Adverse Change    21    4.10    Fraudulent Transfer    21    4.11   
Employee Benefits    21    4.12    Environmental Condition    21    4.13   
Intellectual Property    21    4.14    Leases    22    4.15    Deposit Accounts
and Securities Accounts    22    4.16    Complete Disclosure    22    4.17   
Material Contracts    22    4.18    Patriot Act    22    4.19    Indebtedness   
22    4.20    Payment of Taxes    23    4.21    Margin Stock    23    4.22   
Governmental Regulation    23    4.23    OFAC    23    4.24    Eligible Accounts
and Eligible Foreign Accounts    23    4.25    Location of Inventory and
Equipment    24    4.26    Inventory Records    24    4.27    Convertible Notes
Documents    24

5.

   AFFIRMATIVE COVENANTS    24    5.1    Financial Statements, Reports,
Certificates    24    5.2    Collateral Reporting    25    5.3    Existence   
25    5.4    Maintenance of Properties    25    5.5    Taxes    25    5.6   
Insurance    25    5.7    Inspection    26    5.8    Compliance with Laws    26
   5.9    Environmental    26    5.10    Disclosure Updates    26

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    5.11    Formation of Subsidiaries    26    5.12   
Further Assurances    27    5.13    Lender Meetings    28    5.14    Material
Contracts    28    5.15    Location of Inventory and Equipment    28    5.16   
Anti-Assignment Provisions; Purchase Orders    28

6.

   NEGATIVE COVENANTS    28    6.1    Indebtedness    28    6.2    Liens    29
   6.3    Restrictions on Fundamental Changes    29    6.4    Disposal of Assets
   29    6.5    Change Name    29    6.6    Nature of Business    29    6.7   
Prepayments and Amendments    29    6.8    Change of Control    30    6.9   
Distributions    30    6.10    Accounting Methods    31    6.11    Investments
   31    6.12    Transactions with Affiliates    31    6.13    Use of Proceeds
   31    6.14    Consignments    31    6.15    Inventory and Equipment with
Bailees    32

7.

   FINANCIAL COVENANTS    32

8.

   EVENTS OF DEFAULT    33

9.

   RIGHTS AND REMEDIES    34    9.1    Rights and Remedies    34    9.2   
Remedies Cumulative    34

10.

   WAIVERS; INDEMNIFICATION    35    10.1    Demand; Protest; etc.    35    10.2
   The Lender Group’s Liability for Collateral    35    10.3    Indemnification
   35

11.

   NOTICES    35

12.

   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    36

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page

13.

   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    37    13.1    Assignments and
Participations    37    13.2    Successors    39

14.

   AMENDMENTS; WAIVERS    39    14.1    Amendments and Waivers    39    14.2   
Replacement of Holdout Lender    41    14.3    No Waivers; Cumulative Remedies
   41

15.

   AGENT; THE LENDER GROUP    41    15.1    Appointment and Authorization of
Agent    41    15.2    Delegation of Duties    42    15.3    Liability of Agent
   42    15.4    Reliance by Agent    42    15.5    Notice of Default or Event
of Default    42    15.6    Credit Decision    43    15.7    Costs and Expenses;
Indemnification    43    15.8    Agent in Individual Capacity    44    15.9   
Successor Agent    44    15.10    Lender in Individual Capacity    44    15.11
   Collateral Matters    45    15.12    Restrictions on Actions by Lenders;
Sharing of Payments    45    15.13    Agency for Perfection    46    15.14   
Payments by Agent to the Lenders    46    15.15    Concerning the Collateral and
Related Loan Documents    46    15.16    Audits and Examination Reports;
Confidentiality; Disclaimers by Lenders; Other Reports and Information    46   
15.17    Several Obligations; No Liability    47

16.

   WITHHOLDING TAXES    47

17.

   GENERAL PROVISIONS    49    17.1    Effectiveness    49    17.2    Section
Headings    49    17.3    Interpretation    49    17.4    Severability of
Provisions    50    17.5    Bank Product Providers    50    17.7   
Counterparts; Electronic Execution    50

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    17.8    Revival and Reinstatement of Obligations    50   
17.9    Confidentiality    50    17.13    Integration    51

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

   Form of Assignment and Acceptance

Exhibit B-1

   Form of Borrowing Base Certificate

Exhibit C-1

   Form of Compliance Certificate

Exhibit L-1

   Form of LIBOR Notice

Schedule A-1

   Agent’s Account

Schedule A-2

   Authorized Persons

Schedule C-1

   Commitments

Schedule D-1

   Designated Account

Schedule F-1

   Eligible Foreign Account Debtors

Schedule P-1

   Permitted Investments

Schedule P-2

   Permitted Liens

Schedule S-1

   Sales Support Services Agreements

Schedule 1.1

   Definitions

Schedule 3.1

   Conditions Precedent

Schedule 4.1(b)

   Capitalization of Borrower

Schedule 4.1(c)

   Capitalization of Borrower’s Subsidiaries

Schedule 4.6(a)

   States of Organization

Schedule 4.6(b)

   Chief Executive Offices

Schedule 4.6(c)

   Organizational Identification Numbers

Schedule 4.6(d)

   Commercial Tort Claims

Schedule 4.7

   Litigation

Schedule 4.12

   Environmental Matters

Schedule 4.13

   Intellectual Property

Schedule 4.15

   Deposit Accounts and Securities Accounts

Schedule 4.17

   Material Contracts

Schedule 4.19

   Permitted Indebtedness

Schedule 4.20

   Taxes

Schedule 4.25

   Locations of Inventory and Equipment

Schedule 5.1

   Financial Statements, Reports, Certificates

Schedule 5.2

   Collateral Reporting



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of April 3, 2009,
by and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as the arranger
and administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and POWERWAVE TECHNOLOGIES,
INC., a Delaware corporation (“Borrower”).

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrower” is used in respect of a financial covenant or a related definition,
it shall be understood to mean Borrower and its Subsidiaries on a consolidated
basis, unless the context clearly requires otherwise.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations shall mean
the repayment in full in cash (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization) of all Obligations other
than unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding and that are not required by the
provisions of this Agreement to be repaid or cash collateralized. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in any other Loan
Document shall be satisfied by the transmission of a Record.



--------------------------------------------------------------------------------

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Commitment agrees (severally, not jointly
or jointly and severally) to make advances (“Advances”) to Borrower in an amount
at any one time outstanding not to exceed such Lender’s Pro Rata Share of an
amount equal to the lesser of (i) the Maximum Revolver Amount less the Letter of
Credit Usage at such time, and (ii) the Borrowing Base at such time less the
Letter of Credit Usage at such time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves against the Borrowing Base in such amounts,
and with respect to such matters, as Agent in its Permitted Discretion shall
deem necessary or appropriate, including (i) reserves for the variance risk
implied in the foreign currency of any Eligible Account, Eligible Foreign
Account, or Letter of Credit payable in such foreign currency, (ii) reserves
with respect to sums that Borrower or its Subsidiaries are required to pay under
any Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and
(ii) reserves with respect to amounts owing by Borrower or its Subsidiaries to
any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than a Permitted Lien), which Lien or trust, in the Permitted
Discretion of Agent likely would have a priority superior to the Agent’s Liens
(such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral; provided that Agent shall not have
the right to impose reserves against the Borrowing Base in respect of Permitted
Indebtedness incurred by Borrower or one of its Subsidiaries unless an Event of
Default has occurred and is continuing or a default in respect of such
Indebtedness has occurred and is continuing.

2.2 Intentionally Omitted.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent. Unless Swing Lender is not obligated
to make a Swing Loan pursuant to Section 2.3(b) below, such notice must be
received by Agent no later than 10:00 a.m. (California time) on the Business Day
that is the requested Funding Date specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day; provided,
however, that if Swing Lender is not obligated to make a Swing Loan as to a
requested Borrowing, such notice must be received by Agent no later than 10:00
a.m. (California time) on the Business Day prior to the date that is the
requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of

 

- 2 -



--------------------------------------------------------------------------------

Collections or payments applied to Swing Loans since the last Settlement Date,
plus the amount of the requested Advance does not exceed $10,000,000, or
(ii) Swing Lender, in its sole discretion, shall agree to make a Swing Loan
notwithstanding the foregoing limitation, Swing Lender shall make an Advance in
the amount of such Borrowing (any such Advance made solely by Swing Lender
pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and such
Advances being referred to collectively as “Swing Loans”) available to Borrower
on the Funding Date applicable thereto by transferring immediately available
funds to Borrower’s Designated Account. Each Swing Loan shall be deemed to be an
Advance hereunder and shall be subject to all the terms and conditions
applicable to other Advances, except that all payments on any Swing Loan shall
be payable to Swing Lender solely for its own account. Subject to the provisions
of Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by the Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Advances that are Base Rate
Loans.

(c) Making of Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, however, that, subject to
the provisions of Section 2.3(d)(ii), Agent shall not request any Lender to
make, and no Lender shall have the obligation to make, any Advance if Agent
shall have actual knowledge that (1) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived, or
(2) the requested Borrowing would exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing. The failure of any Lender to make any
Advance on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.

 

- 3 -



--------------------------------------------------------------------------------

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Borrower and if no Default or Event of Default has
occurred and is continuing (and to the extent such Defaulting Lender’s Advance
was not funded by the Lender Group), retain same to be re-advanced to Borrower
as if such Defaulting Lender had made Advances to Borrower. Subject to the
foregoing, Agent may hold and, in its Permitted Discretion, re-lend to Borrower
for the account of such Defaulting Lender the amount of all such payments
received and retained by Agent for the account of such Defaulting Lender. Solely
for the purposes of voting or consenting to matters with respect to the Loan
Documents, such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero. This Section shall remain
effective with respect to such Lender until (x) the Obligations under this
Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, Agent, and Borrower shall have waived
such Defaulting Lender’s default in writing, or (z) the Defaulting Lender makes
its Pro Rata Share of the applicable Advance and pays to Agent all amounts owing
by Defaulting Lender in respect thereof. The operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrower of its duties and obligations hereunder to Agent or to the Lenders
other than such Defaulting Lender. Any such failure to fund by any Defaulting
Lender shall constitute a material breach by such Defaulting Lender of this
Agreement and shall entitle Borrower at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent.
In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including an assumption of its Pro Rata Share of the Risk Participation
Liability) without any premium or penalty of any kind whatsoever; provided,
however, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Lender Groups’ or
Borrower’s rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund.

(d) Protective Advances and Optional Overadvances.

(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (A) after the occurrence and during the continuance of
a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to Borrower on behalf of the Lenders that Agent, in its Permitted
Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Advances described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”).

(ii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $5,000,000, and (B) after giving
effect to such Advances, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed

 

- 4 -



--------------------------------------------------------------------------------

the Maximum Revolver Amount. In the event Agent obtains actual knowledge that
the Revolver Usage exceeds the amounts permitted by the immediately foregoing
provisions, regardless of the amount of, or reason for, such excess, Agent shall
notify the Lenders as soon as practicable (and prior to making any (or any
additional) intentional Overadvances (except for and excluding amounts charged
to the Loan Account for interest, fees, or Lender Group Expenses) unless Agent
determines that prior notice would result in imminent harm to the Collateral or
its value), and the Lenders with Commitments thereupon shall, together with
Agent, jointly determine the terms of arrangements that shall be implemented
with Borrower intended to reduce, within a reasonable time, the outstanding
principal amount of the Advances to Borrower to an amount permitted by the
preceding sentence. In such circumstances, if any Lender with a Commitment
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. Each Lender with a Commitment shall be
obligated to settle with Agent as provided in Section 2.3(e) for the amount of
such Lender’s Pro Rata Share of any unintentional Overadvances by Agent reported
to such Lender, any intentional Overadvances made as permitted under this
Section 2.3(d)(ii), and any Overadvances resulting from the charging to the Loan
Account of interest, fees, or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own account.
The Protective Advances and Overadvances shall be repayable on demand, secured
by the Agent’s Liens, constitute Obligations hereunder, and bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans. The
provisions of this Section 2.3(d) are for the exclusive benefit of Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrower in any way.

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrower’s or its Subsidiaries’ Collections or payments received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (California
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing Loans, and Protective Advances for the period
since the prior Settlement Date. Subject to the terms and conditions contained
herein (including Section 2.3(c)(iii)): (y) if a Lender’s balance of the
Advances (including Swing Loans and Protective Advances) exceeds such Lender’s
Pro Rata Share of the Advances (including Swing Loans and Protective Advances)
as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
(California time) on the Settlement Date, transfer in immediately available
funds to a Deposit Account of such Lender (as such Lender may designate), an
amount such that each such Lender shall, upon receipt of such amount, have as of
the Settlement Date, its Pro Rata Share of the Advances (including Swing Loans
and Protective Advances), and (z) if a Lender’s balance of the Advances
(including Swing Loans and Protective Advances) is less than such Lender’s Pro
Rata Share of the Advances (including Swing Loans and Protective Advances) as of
a Settlement Date, such Lender shall no later than 12:00 p.m. (California time)
on the Settlement Date transfer in immediately available funds to the Agent’s
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances). Such amounts made available to
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans or Protective Advances and,
together with the portion of

 

- 5 -



--------------------------------------------------------------------------------

such Swing Loans or Protective Advances representing Swing Lender’s Pro Rata
Share thereof, shall constitute Advances of such Lenders. If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans, and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrower and allocable to the
Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections or payments of
Borrower or its Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders, to be applied to the outstanding Advances of such Lenders,
an amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Pro Rata Share of the Advances. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Protective Advances, and each Lender (subject to the effect of
agreements between Agent and individual Lenders) with respect to the Advances
other than Swing Loans and Protective Advances, shall be entitled to interest at
the applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.

(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances owing
to Agent, and the interests therein of each Lender, from time to time and such
records shall, absent manifest error, conclusively be presumed to be correct and
accurate.

(g) Lenders’ Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

- 6 -



--------------------------------------------------------------------------------

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided with respect to Defaulting Lenders, all principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrower shall be remitted to Agent and all (subject to
Section 2.4(b)(iv)) such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing, to reduce the balance of the Advances outstanding and, thereafter,
to Borrower (to be wired to the Designated Account) or such other Person
entitled thereto under applicable law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all payments
remitted to Agent and all proceeds of Collateral received by Agent shall be
applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

(E) fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F) sixth, ratably to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G) seventh, ratably to pay interest due in respect of the Advances (other than
Protective Advances) and the Swing Loans until paid in full,

(H) eighth, ratably (i) to pay the principal of all Swing Loans until paid in
full, (ii) to pay the principal of all Advances until paid in full, (iii) to
Agent, to be held by Agent, for the benefit of Issuing Lender and those Lenders
having a share of the Risk Participation Liability, as cash collateral in an
amount up to 105% of the Letter of Credit Usage, and (iv) to Agent, to be held
by Agent, for the benefit of the Bank Product Providers, as cash collateral in
an amount up to the amount the Bank Product Providers reasonably determine to be
the credit exposure of Borrower and its Subsidiaries in respect of Bank
Products,

 

- 7 -



--------------------------------------------------------------------------------

(I) ninth, to pay any other Obligations, and

(J) tenth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” means payment in cash of
all amounts owing under the Loan Documents, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.4 shall control and
govern.

(c) Reduction of Commitments.

(i) Commitments. The Commitments shall terminate on the Maturity Date. Borrower
may reduce the Commitments on any date to an amount not less than the greater of
(A) $25,000,000, and (B) sum of (x) the Revolver Usage as of such date, plus
(y) the principal amount of all Advances not yet made as to which a request has
been given by Borrower under Section 2.3(a), plus (z) the amount of all Letters
of Credit not yet issued as to which a request has been given by Borrower
pursuant to Section 2.11(a). Each such reduction shall be in an amount which is
an integral multiple of $1,000,000, shall be made by providing not less than 10
Business Days prior written notice to Agent and shall be irrevocable. Once
reduced, the Commitments may not be increased. Each such reduction of the
Commitments shall reduce the Commitments of each Lender proportionately in
accordance with its Pro Rata Share thereof.

(ii) Intentionally Omitted.

(d) Optional Prepayments.

(i) Advances. Borrower may prepay the principal of any Advance at any time in
whole or in part.

(ii) Intentionally Omitted.

 

- 8 -



--------------------------------------------------------------------------------

(e) Intentionally Omitted.

(f) Intentionally Omitted.

2.5 Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrower to the Lender Group pursuant to Section 2.1 or Section 2.11 is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrower shall immediately pay to Agent, in cash,
the amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in Section 2.4(b).
Borrower promises to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars in full on the Maturity Date or, if earlier, on
the date on which the Obligations are declared due and payable pursuant to the
terms of this Agreement.

2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows:

(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Margin.

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Commitment, subject to any agreements between Agent and
individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(e)) which shall accrue at
a per annum rate equal to the Margin times the Daily Balance of the undrawn
amount of all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
to 2 percentage points above the per annum rate otherwise applicable hereunder.

(d) Payment. Except as provided to the contrary in Section 2.10 or
Section 2.12(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, to charge
all interest and fees (when due and payable), all Lender Group Expenses (as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.11(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.10 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products) to the Loan
Account, which amounts thereafter shall constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances that are Base Rate
Loans. Any interest not paid when due shall be compounded by being charged to
the Loan Account and shall thereafter constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances that are Base Rate
Loans.

 

- 9 -



--------------------------------------------------------------------------------

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7 Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Agent’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 11:00 a.m. (California time). If
any payment item is received into the Agent’s Account on a non-Business Day or
after 11:00 a.m. (California time) on a Business Day, it shall be deemed to have
been received by Agent as of the opening of business on the immediately
following Business Day.

2.8 Designated Account. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance, Protective Advance,
or Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrower (the “Loan Account”) on which
Borrower will be charged with all Advances (including Protective Advances and
Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued by Issuing Lender for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Section 2.7, the Loan Account will be credited with all payments received
by Agent from Borrower or for Borrower’s account. Agent shall render statements
regarding the Loan Account to Borrower, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after
receipt thereof by Borrower, Borrower shall deliver to Agent written objection
thereto describing the error or errors contained in any such statements.

2.10 Fees. Borrower shall pay to Agent,

 

- 10 -



--------------------------------------------------------------------------------

(a) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.

(b) for the ratable account of those Lenders with Commitments, on the first day
of each month from and after the Closing Date up to the first day of the month
prior to the Payoff Date and on the Payoff Date, an unused line fee in an amount
equal to the 0.75% per annum times the result of (i) the Maximum Revolver
Amount, less (ii) the average Daily Balance of the Revolver Usage during the
immediately preceding month (or portion thereof).

2.11 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrower (each, an “L/C”)
or to purchase participations or to indemnify, guarantee, or agree to reimburse
the Underlying Issuer (including by way of being a co-applicant with respect to
an Underlying Letter of Credit) (each such undertaking, an “L/C Undertaking”)
with respect to letters of credit issued by an Underlying Issuer (as of the
Closing Date, the prospective Underlying Issuer is to be Wells Fargo) for the
account of Borrower. Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender and
Agent via hand delivery, telefacsimile, or other electronic method of
transmission reasonably in advance of the requested date of issuance, amendment,
renewal, or extension. Each such request shall be in form and substance
reasonably satisfactory to the Issuing Lender in its Permitted Discretion and
shall specify (i) the amount of such L/C or Underlying Letter of Credit,
(ii) the date of issuance, amendment, renewal, or extension of such L/C or
Underlying Letter of Credit, (iii) the expiration date of such L/C or Underlying
Letter of Credit, (iv) the name and address of the beneficiary of the L/C (or
the beneficiary of the Underlying Letter of Credit, as applicable), and (v) such
other information (including, in the case of an amendment, renewal, or
extension, identification of the outstanding Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such L/C or Underlying Letter of Credit. Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to
issue a Letter of Credit that supports the obligations of Borrower or its
Subsidiaries in respect of (1) a lease of real property, or (2) an employment
contract. If requested by the Issuing Lender, Borrower also shall be an
applicant under the application with respect to any Underlying Letter of Credit
that is to be the subject of an L/C Undertaking. The Issuing Lender shall have
no obligation to issue a Letter of Credit if any of the following would result
after giving effect to the issuance of such requested Letter of Credit:

(i) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances, or

(ii) the Letter of Credit Usage would exceed $30,000,000,

(iii) the Foreign Letter of Credit Usage would exceed $500,000,

(iv) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the sum of (A) the Bank Product Reserve, and (B) the outstanding amount of
Advances.

Each Letter of Credit (and corresponding Underlying Letter of Credit) shall be
in form and substance acceptable to the Issuing Lender (in the exercise of its
Permitted Discretion). If Underlying Issuer is obligated to advance funds under
an Underlying Letter of Credit, Borrower shall pay to Issuing Lender an amount
equal to the L/C Disbursement not later than 11:00 a.m., California time, on the
date that such L/C Disbursement is made, if Borrower shall have received written
or telephonic notice of such L/C Disbursement prior to 10:00 a.m., California
time, on such date, or, if such notice has not been received by Borrower prior
to such time on such date, then not later than 11:00 a.m., California time, on
the Business Day that Borrower receives such notice, if such notice is received
prior to 10:00 a.m., California time, on the date of receipt, and, in the
absence of such reimbursement, the amount of the L/C Disbursement immediately
and automatically

 

- 11 -



--------------------------------------------------------------------------------

shall be deemed to be an Advance hereunder and, initially, shall bear interest
at the rate then applicable to Advances that are Base Rate Loans. To the extent
the amount of an L/C Disbursement is deemed to be an Advance hereunder,
Borrower’s obligation to pay the amount of such L/C Disbursement to Issuing
Lender shall be discharged and replaced by the resulting Advance. Promptly
following receipt by Agent of any payment from Borrower pursuant to this
paragraph, Agent shall distribute such payment to the Issuing Lender or, to the
extent that Lenders have made payments pursuant to Section 2.11(b) to reimburse
the Issuing Lender, then to such Lenders and the Issuing Lender as their
interests may appear.

(b) Promptly following receipt of a notice of an L/C Disbursement pursuant to
Section 2.11(a), each Lender with a Commitment agrees to fund its Pro Rata Share
of any Advance deemed made pursuant to the foregoing subsection on the same
terms and conditions as if Borrower had requested such Advance and Agent shall
promptly pay to Issuing Lender the amounts so received by it from the Lenders.
By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Lender or the Lenders with Commitments, the Issuing Lender shall be
deemed to have granted to each Lender with a Commitment, and each Lender with a
Commitment shall be deemed to have purchased, a participation in each Letter of
Credit, in an amount equal to its Pro Rata Share of the Risk Participation
Liability of such Letter of Credit, and each such Lender agrees to pay to Agent,
for the account of the Issuing Lender, such Lender’s Pro Rata Share of any
payments made by the Underlying Issuer under the applicable Underlying Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender with a
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of each L/C
Disbursement made by the Underlying Issuer and not reimbursed by Borrower on the
date due as provided in Section 2.11(a), or of any reimbursement payment
required to be refunded to Borrower for any reason. Each Lender with a
Commitment acknowledges and agrees that its obligation to deliver to Agent, for
the account of the Issuing Lender, an amount equal to its respective Pro Rata
Share of each L/C Disbursement made by the Underling Issuer pursuant to this
Section 2.11(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Lender fails to make available to Agent the amount of such Lender’s Pro
Rata Share of an L/C Disbursement made by the Underlying Issuer as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless from any loss, cost, expense, or liability, and reasonable attorneys
fees incurred by the Lender Group arising out of or in connection with any
Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrower’s instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by the Lender Group under any L/C Undertaking as a
result of the Lender Group’s indemnification of any Underlying Issuer; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
loss, cost, expense, or liability to the extent that it is caused by the gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Lender Group. Borrower hereby acknowledges and agrees that neither the
Lender Group nor the Issuing Lender shall be responsible for delays, errors, or
omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.

 

- 12 -



--------------------------------------------------------------------------------

(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

(e) Any and all issuance charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and shall be reimbursable immediately by
Borrower to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by Borrower that, as of the Closing Date, the issuance charge imposed
by the prospective Underlying Issuer is .825% per annum times the undrawn amount
of each Underlying Letter of Credit, that such issuance charge may be changed
from time to time, and that the Underlying Issuer also imposes a schedule of
charges for amendments, extensions, drawings, and renewals.

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Underlying
Issuer or the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

(ii) there shall be imposed on the Underlying Issuer or any member of the Lender
Group any other condition regarding any Underlying Letter of Credit or any
Letter of Credit issued pursuant hereto,

and the result of the foregoing is to increase, directly or indirectly, the cost
to any member of the Lender Group of issuing, making, guaranteeing, or
maintaining any Letter of Credit or to reduce the amount receivable in respect
thereof by any member of the Lender Group, then, and in any such case, Agent
may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrower, and Borrower shall
pay within 30 days after demand therefor, such amounts as are necessary (as
determined by the applicable member of the Lender Group) to compensate the
applicable member of the Lender Group for such additional cost or reduced
receipt, together with interest on such amount from the date of such demand
until payment in full thereof at the rate then applicable to Base Rate Loans
hereunder; provided that Borrower shall not be required to compensate a member
of the Lender Group pursuant to this Section for any such amounts incurred more
than 120 days prior to the date that such member of the Lender Group first
demands payment from Borrower of such amounts; provided further that if an event
or circumstance giving rise to such amounts is retroactive, then the 120-day
period referred to above shall be extended to include the period of retroactive
effect thereof. The determination by Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall constitute prima facie evidence of the amount due.

(g) Borrower and the Lender Group acknowledge and agree that the letter of
credit in the face amount of AED 100,000, having an initial expiration date of
August 31, 2009, issued by Underlying Issuer at the request of WFF for the
account of Borrower and the benefit of Standard Chartered Bank Dubai shall, as
of the Closing Date, be deemed an Underlying Letter of Credit for purposes of
this Agreement and WFF’s reimbursement obligations to the Underlying Issuer
shall be deemed to be an L/C Undertaking hereunder, in each case, subject to all
of the terms and conditions of this Agreement (including with respect to any
fees or charges payable with respect to Letters of Credit) as if first issued or
entered into on the Closing Date.

 

- 13 -



--------------------------------------------------------------------------------

2.12 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged
(whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto; (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Borrower
properly has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, Borrower no longer
shall have the option to request that Advances bear interest at a rate based
upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (California time) on the same day). Promptly upon its receipt of
each such LIBOR Notice, Agent shall provide a copy thereof to each of the
affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrower shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate.

(iii) Borrower shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrower’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii) above.

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or

 

- 14 -



--------------------------------------------------------------------------------

obtaining any eurodollar deposits or increased costs, in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including changes in tax laws (except changes of
general applicability in corporate income tax laws (including increases in
currently applicable corporate income tax rates)) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate. In any such event, the affected Lender shall give Borrower
and Agent written notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrower may, by notice to such affected
Lender (y) require such Lender to furnish to Borrower a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (z) repay the LIBOR Rate Loans with respect to
which such adjustment is made (without having to pay any amounts due under
Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
written notice of such changed circumstances to Agent and Borrower and Agent
promptly shall transmit the notice to each other Lender and (y) in the case of
any LIBOR Rate Loans of such Lender that are outstanding, the date specified in
such Lender’s notice shall be deemed to be the last day of the Interest Period
of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines in its Permitted Discretion that it would no longer be
unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13 Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital requirements
for banks or bank holding companies, or any change in the interpretation or
application thereof by any Governmental Authority charged with the
administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Borrower and Agent
thereof. Following receipt of such notice, Borrower agrees to pay such Lender on
demand the amount of such reduction of return of capital as and when such
reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Borrower of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

- 15 -



--------------------------------------------------------------------------------

(b) If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) (any such Lender, a
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, and (ii) in the reasonable
judgment of such Affected Lender, such designation or assignment would not
subject it to any material unreimbursed cost or expense and would not otherwise
be materially disadvantageous to it. Borrower agrees to pay all reasonable
out-of-pocket costs and expenses incurred by such Affected Lender in connection
with any such designation or assignment. If, after such reasonable efforts, such
Affected Lender does not so designate a different one of its lending offices or
assign its rights to another of its offices or branches so as to eliminate
Borrower’s obligation to pay any future amounts to such Affected Lender pursuant
to Section 2.12(d)(i) or Section 2.13(a), as applicable, then Borrower (without
prejudice to any amounts then due to such Affected Lender under
Section 2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.12(d)(i) or Section 2.13(a), as
applicable, designate another Lender reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender’s
Commitments hereunder (a “Replacement Lender”), such Affected Lender shall
assign to the Replacement Lender its Obligations and Commitments, pursuant to an
Assignment and Acceptance Agreement, and upon such purchase by the Replacement
Lender, such Replacement Lender shall be deemed to be a “Lender” for purposes of
this Agreement and such Affected Lender shall cease to be a “Lender” for
purposes of this Agreement.

2.14 Increase in Commitments.

(a) At any time during the period from and after the Closing Date through the
date that is 12 months after the Closing Date, at the option of Borrower and
with the consent of Agent, the Commitments and the Maximum Revolver Amount may
be increased on one occasion by an amount not in excess of $20,000,000 (such
increase that satisfies the terms and conditions herein, an “Approved Increase”)
if and only if (i) each of the conditions precedent set forth in Section 3.2 are
satisfied as of the Increase Effective Date, (ii) Borrower has delivered to
Agent updated pro forma Projections (after giving effect to the proposed
increase) for Borrower and its Subsidiaries evidencing compliance on a pro forma
basis with Section 7(a) for the 12 calendar months (on a quarter-by-quarter
basis) following the Increase Effective Date, in form and consent reasonably
acceptable to Agent, (iii) Borrower shall have paid to Agent all fees due and
payable as of the Increase Effective Date pursuant to the Fee Letter, and
(iv) Agent or Borrower have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the proposed increase. Unless waived by Agent, Borrower shall provide
written notice of a proposed increase to Agent, which notice shall specify a
date not less than 20 days after the date of such notice on which the proposed
increase is to be effective (the “Increase Effective Date”). The proposed
increase shall be in an amount of at least $5,000,000 and integral multiples of
$1,000,000 in excess thereof.

(b) Agent shall invite each Lender to increase its Commitment (it being
understood that no Lender shall be obligated to increase its Commitment), or may
invite any prospective lender who is reasonably satisfactory to Agent and
Borrower to become a Lender in connection with an Approved Increase by executing
a joinder agreement, in form and substance reasonably satisfactory to Agent, to
which such prospective lender, Borrower, and Agent are party (the “Increase
Joinder”). So long as each of the requirements set forth in Section 2.14(a) and
this Section 2.14(b) are satisfied, the increased Commitments with respect to an
Approved Increase shall become effective as of the Increase Effective Date.

(c) To the extent any Advances or Letters of Credit are outstanding on the
Increase Effective Date, each of the Lenders having a Commitment prior to the
Increase Effective Date (the “Pre-

 

- 16 -



--------------------------------------------------------------------------------

Increase Revolver Lenders”) shall assign to any Lender which is acquiring a new
or additional Commitment on the Increase Effective Date (the “Post-Increase
Revolver Lenders”), and such Post-Increase Revolver Lenders shall purchase from
each Pre-Increase Revolver Lender, at the principal amount thereof, such
interests in the Advances and participation interests in Letters of Credit on
such Increase Effective Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Advances and participation
interests in Letters of Credit will be held by Pre-Increase Revolver Lenders and
Post-Increase Revolver Lenders ratably in accordance with their Pro Rata Share
after giving effect to such increased Commitments.

(d) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Advances shall be deemed, unless the
context otherwise requires, to include Advances made pursuant to the increased
Commitments and Maximum Revolver Amount pursuant to this Section 2.14. The
Advances, Commitments, and Maximum Revolver Amount established pursuant to this
Section 2.14 shall constitute Advances, Commitments, and Maximum Revolver Amount
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from any guarantees and the security interests created by
the Loan Documents. Borrower shall take any actions reasonably required by Agent
to ensure and demonstrate that the Liens granted by the Loan Documents continue
to be perfected under the Code or otherwise after giving effect to the
establishment of any such new Commitments and Maximum Revolver Amount.

 

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder, is
subject to the fulfillment, to the satisfaction of Agent and each Lender of each
of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties of Borrower or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3 Term. This Agreement shall continue in full force and effect for a term
ending on the Maturity Date. The foregoing notwithstanding, the Lender Group,
upon the election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

3.4 Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand
(including the requirement that Borrower provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization). No termination of
this Agreement, however, shall relieve or discharge Borrower or its Subsidiaries
of their duties, Obligations, or covenants hereunder or under any other Loan
Document and the Agent’s Liens in the Collateral shall remain in effect until
all Obligations have been paid in full and the Lender

 

- 17 -



--------------------------------------------------------------------------------

Group’s obligations to provide additional credit hereunder have been terminated.
When this Agreement has been terminated and all of the Obligations have been
paid in full and the Lender Group’s obligations to provide additional credit
under the Loan Documents have been terminated irrevocably, Agent will, at
Borrower’s sole expense, execute and deliver any termination statements, lien
releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the Agent’s Liens and all notices of security interests and liens
previously filed by Agent with respect to the Obligations.

3.5 Early Termination by Borrower. Borrower has the option, at any time upon 10
Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Commitments hereunder by paying to Agent the Obligations
(including (a) providing Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage, and (b) providing Bank Product
Collateralization with respect to the then existing Bank Products), in full.

3.6 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Advances (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
following conditions subsequent:

(a) On or before the date that is 7 Business Days after the Closing Date, Agent
shall have received the Account Charge Agreement, and the same shall be in form
and substance reasonably satisfactory to Agent and in full force and effect.

(b) On or before the date that is 90 days after the Closing Date, Agent shall
have received evidence satisfactory to it that Borrower has (i) closed bank
account numbers 029658300888 and 029658300030 at Deutsche Bank AG, London
branch, and (ii) taken reasonable steps to ensure that all of Borrower’s and its
Subsidiaries’ Account Debtors who are making payments to such bank accounts
forward payment of the amounts owed by them directly to one of Borrower’s bank
accounts in the United States at a Controlled Account Bank over which Agent has
a first priority perfected Lien.

(c) Unless Agent otherwise agrees, on or before the date that is 180 days after
the Closing Date, Agent shall have received evidence satisfactory to it that
(i) Borrower has closed bank account numbers 5553-8234371 and 5554-8263064 at
SEB in Sweden, and (ii) all of Borrower’s and its Subsidiaries’ Account Debtors
who are making payments to such bank accounts are forwarding payment of the
amounts owed by them directly to one of Borrower’s bank accounts in the United
States at a Controlled Account Bank over which Agent has a first priority
perfected Lien.

(d) On or before the date that is 30 days after the Closing Date, Borrower shall
have used commercially reasonable efforts to deliver to Agent a Collateral
Access Agreement, in form and substance reasonably satisfactory to Agent, with
respect to the warehouse located at 2760 E. El Presido, Carson, California.

Borrower acknowledges and agrees that its failure to perform or cause to be
performed such conditions subsequent by the applicable deadline shall constitute
an immediate Event of Default.

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date and at and as of the date of the making of each Advance (or other
extension of credit) made thereafter, as though made on and as of the date of
such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

- 18 -



--------------------------------------------------------------------------------

4.1 Due Organization and Qualification; Subsidiaries.

(a) Borrower (i) is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization, (ii) qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

(b) Set forth on Schedule 4.1(b) is a complete and accurate description of the
authorized capital Stock of Borrower, by class, and, as of the Closing Date, a
description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 4.1(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes permitted to be made under Section 5.11), is a complete
and accurate list of the Borrower’s direct and indirect Subsidiaries, showing
the percentage of the outstanding shares of each class of Stock of each such
Subsidiary owned directly or indirectly by Borrower. All of the outstanding
capital Stock of each such Subsidiary has been validly issued and is fully paid
and non-assessable.

(d) Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Borrower’s Subsidiaries’ capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. Neither Borrower nor any of its Subsidiaries is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of Borrower’s Subsidiaries’ capital Stock or any
security convertible into or exchangeable for any such capital Stock.

4.2 Due Authorization; No Conflict.

(a) The execution, delivery, and performance by Borrower of the Loan Documents
to which it is a party have been duly authorized by all necessary action on the
part of Borrower.

(b) The execution, delivery, and performance by Borrower of the Loan Documents
to which it is a party do not and will not (i) violate any material provision of
federal, state, or local law or regulation applicable to Borrower or its
Subsidiaries, the Governing Documents of Borrower or its Subsidiaries, or any
order, judgment, or decree of any court or other Governmental Authority binding
on Borrower or its Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract (other than the Convertible Notes Documents) of Borrower or
its Subsidiaries except to the extent that any such conflict, breach or default
could not individually or in the aggregate reasonably be expected to have a
Material Adverse Change, (iii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Convertible Notes Documents, (iv) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of Borrower,
other than Permitted Liens, (v) require any approval of Borrower’s
interestholders or any approval or consent of any Person under any Material
Contract (other than the Convertible Notes Documents) of Borrower, other than
consents or approvals that have been obtained and that are still in force and
effect and except, in the case of such Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change, and (vi) require any
approval of any Person under any Convertible Notes Documents, other than
consents or approvals that have been obtained and that are still in force and
effect.

 

- 19 -



--------------------------------------------------------------------------------

4.3 Governmental Consents. The execution, delivery, and performance by Borrower
of the Loan Documents to which Borrower is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Agent for filing or recordation, as of the Closing Date.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document to which Borrower is a party has been duly executed and
delivered by Borrower and is the legally valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

(b) The Agent’s Liens are validly created, perfected (other than (i) in respect
of motor vehicles and (ii) any Deposit Accounts and Securities Accounts not
subject to a Control Agreement as permitted by Section 6.11, and subject only to
the filing of financing statements and the recordation of the Mortgages), and
first priority Liens, subject only to Permitted Liens.

4.5 Title to Assets; No Encumbrances. Borrower and its Subsidiaries have
(i) good, sufficient and legal title to (in the case of fee interests in Real
Property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good and marketable title to (in the
case of all other personal property), all of their respective assets reflected
in their most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements to the extent permitted hereby. All of such assets are free and clear
of Liens except for Permitted Liens.

4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of Borrower and each of its Subsidiaries is set
forth on Schedule 4.6(a) (as such Schedule may be updated from time to time to
reflect changes permitted to be made under Section 6.5).

(b) The chief executive office of Borrower and each of its Subsidiaries is
located at the address indicated on Schedule 4.6(b) (as such Schedule may be
updated from time to time to reflect changes permitted to be made under
Section 5.15).

(c) Borrower’s tax identification number and organizational identification
number, if any, are identified on Schedule 4.6(c) (as such Schedule may be
updated from time to time to reflect changes permitted to be made under
Section 6.5).

(d) As of the Closing Date, neither Borrower nor any of its Subsidiaries holds
any commercial tort claims that exceed $100,000 in amount, except as set forth
on Schedule 4.6(d).

4.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the best
knowledge of Borrower, threatened against Borrower or any of its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change.

(b) Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $500,000 that, as of the Closing Date, is pending or, to the best
knowledge

 

- 20 -



--------------------------------------------------------------------------------

of Borrower, threatened against Borrower or any of its Subsidiaries, of (i) the
parties to such actions, suits, or proceedings, (ii) the nature of the dispute
that is the subject of such actions, suits, or proceedings, (iii) the status, as
of the Closing Date, with respect to such actions, suits, or proceedings, and
(v) whether any liability of Borrower and its Subsidiaries in connection with
such actions, suits, or proceedings is covered by insurance.

4.8 Compliance with Laws. Neither Borrower nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Change, or (b) is subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Change.

4.9 No Material Adverse Change. All financial statements relating to Borrower
and its Subsidiaries that have been delivered by Borrower to Agent have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, Borrower’s and its
Subsidiaries’ consolidated financial condition as of the date thereof and
results of operations for the period then ended. Since December 28, 2008, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Change with respect to Borrower and its
Subsidiaries.

4.10 Fraudulent Transfer.

(a) Borrower is Solvent.

(b) No transfer of property is being made by Borrower and no obligation is being
incurred by Borrower in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower.

4.11 Employee Benefits. Borrower, none of its Subsidiaries, nor any of their
ERISA Affiliates maintains or contributes to any Benefit Plan.

4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Borrower’s knowledge, neither Borrower’s nor its Subsidiaries’ properties or
assets has ever been used by Borrower, its Subsidiaries, or by previous owners
or operators in the disposal of, or to produce, store, handle, treat, release,
or transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to Borrower’s knowledge,
neither Borrower’s nor its Subsidiaries’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) neither Borrower nor any of
its Subsidiaries has received notice that a Lien arising under any Environmental
Law has attached to any revenues or to any Real Property owned or operated by
Borrower or its Subsidiaries, and (d) neither Borrower nor any of its
Subsidiaries nor, to Borrower’s knowledge, any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Change.

4.13 Intellectual Property. Borrower and its Subsidiaries own, or hold licenses
in, all trademarks, trade names, copyrights, patents, and licenses that are
necessary to the conduct of its business as currently conducted, and attached
hereto as Schedule 4.13 (as updated from time to time) is a true, correct, and
complete listing of all (a) material trademarks, trade names, copyrights,
patents, and licenses as to which Borrower or one of its Subsidiaries is the
owner, and (b) all material licenses of intellectual property of any third party
(including any affiliate) to which Borrower or one of its Subsidiaries is a
party; provided, however, that Borrower may amend Schedule 4.13 to add
additional intellectual property so long as such amendment occurs by written
notice to Agent not less than 30 days after the date on which Borrower or its
Subsidiary acquires any such property after the Closing Date.

 

- 21 -



--------------------------------------------------------------------------------

4.14 Leases. Borrower and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
the Borrower or its Subsidiaries exists under any of them.

4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of Borrower’s and its Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

4.16 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of Borrower or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents, or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of Borrower or its Subsidiaries in writing to Agent or any Lender will
be, true and accurate, in all material respects, on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. On the Closing Date, the Closing Date Projections
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent Borrower’s good faith estimate of
the Borrower’s and its Subsidiaries’ future performance for the periods covered
thereby based upon assumptions believed by Borrower to be reasonable at the time
of the delivery thereof to Agent (it being understood that such projections and
forecasts are subject to uncertainties and contingencies, many of which are
beyond the control of Borrower and its Subsidiaries and no assurances can be
given that such projections or forecasts will be realized).

4.17 Material Contracts. Set forth on Schedule 4.17 (as updated from time to
time) is a list of the Material Contracts of Borrower and its Subsidiaries;
provided, however, that Borrower may amend Schedule 4.17 to add additional
Material Contracts so long as such amendment occurs by written notice to Agent
at the time that Borrower provides its quarterly financial statements pursuant
to Section 5.1. Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against Borrower or its Subsidiary and, to the best of Borrower’s
knowledge, each other Person that is a party thereto in accordance with its
terms, (b) has not been otherwise amended or modified (other than amendments or
modifications permitted by Section 6.7(d)), and (c) is not in default due to the
action or inaction of Borrower or its Subsidiary.

4.18 Patriot Act. To the extent applicable, Borrower is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness of Borrower and each of its Subsidiaries outstanding immediately
prior to the Closing Date that is to remain outstanding after the Closing Date
and such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

 

- 22 -



--------------------------------------------------------------------------------

4.20 Payment of Taxes. Except as set forth on Schedule 4.20 or as otherwise
permitted under Section 5.5, all tax returns and reports of Borrower and its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon Borrower and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Borrower and each of its Subsidiaries have
made adequate provision in accordance with GAAP for all taxes not yet due and
payable. Borrower knows of no proposed tax assessment against Borrower or any of
its Subsidiaries that is not being actively contested by Borrower or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor. Neither Borrower
nor any of its Subsidiaries has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the IRC or within the meaning of Section 6111(c)
or Section 6111(d) of the IRC as in effect immediately prior to the enactment of
the American Jobs Creation Act of 2004, or has ever “participated” in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4, except as would not be reasonably expected to, individually or
in the aggregate, result in a Material Adverse Change.

4.21 Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.

4.22 Governmental Regulation. Neither Borrower nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.23 OFAC. Neither Borrower nor any of its Subsidiaries is in violation of any
of the country or list based economic and trade sanctions administered and
enforced by OFAC. Neither Borrower nor any of its Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has a more than 10% of its assets
located in Sanctioned Entities, or (c) derives more than 10% of its revenues
from investments in, or transactions with Sanctioned Persons or Sanctioned
Entities. The proceeds of any Advance will not be used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person or a Sanctioned Entity.

4.24 Eligible Accounts and Eligible Foreign Accounts.

(a) As to each Account that is identified by Borrower as an Eligible Account or
an Eligible Foreign Account in a Borrowing Base Certificate submitted to Agent,
such Account is (i) a bona fide existing payment obligation of the applicable
Account Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of Borrower’s business,
(ii) owed to Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (iii) not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Accounts or Eligible Foreign Accounts (as applicable).

 

- 23 -



--------------------------------------------------------------------------------

(b) As to Accounts that are identified by Borrower as Eligible Foreign Accounts,
such Accounts are lawfully owned by Borrower, and, without limiting the
generality of the foregoing: (i) such Accounts are owed to Borrower in
connection with purchase orders or contracts issued by the applicable Account
Debtors to Borrower for the sale of Inventory of Borrower or the rendition of
services by Borrower to such Account Debtors, (ii) to the extent that a
Subsidiary of Borrower receives a purchase order or contract for such sale of
Inventory or rendition of services, it receipt of such purchase order or
contract is solely in its capacity as a service provider (a “Subsidiary Service
Provider”) to Borrower pursuant to one of the Sales Support Services Agreements,
and (iii) any invoice sent to the applicable Account Debtors in connection with
such sale of Inventory or rendition of services has been sent directly by
Borrower to such Account Debtors. No Subsidiary Service Provider has any
authority to sign or accept purchase orders or contracts on behalf of Borrower
or to sign or issue invoices on behalf of Borrower. Each Sales Support Services
Agreements (A) is in full force and effect and is binding upon and enforceable
against each Person that is a party thereto in accordance with its terms, and
(B) has not been amended or modified since the Closing Date.

(c) No Subsidiary of Borrower has any interest in any Eligible Account or
Eligible Foreign Account.

4.25 Location of Inventory and Equipment. Except as set forth on Schedule 4.25,
the Inventory and Equipment (other than (a) vehicles or Equipment out for
repair, and (b) test Equipment delivered to Borrower’s contract manufacturers in
the ordinary course of business for use in the manufacture and repair of
Borrower’s products) of Borrower and its Subsidiaries are not stored with a
bailee, warehouseman, or similar party and are located only at, or in-transit
between, the locations identified on Schedule 4.25 (as such Schedule may be
updated pursuant to Section 5.15).

4.26 Inventory Records. Borrower keeps correct and accurate records itemizing
and describing the type, quality, and quantity of its and its Subsidiaries’
Inventory and the book value thereof.

4.27 Convertible Notes Documents.

(a) Borrower has delivered to Agent a complete and correct copy of the
Convertible Notes Documents, including all schedules and exhibits thereto. Each
Convertible Notes Document is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, in each
case, except (i) as may be limited by equitable principles or applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting generally the enforcement of creditors’ rights and
(ii) the availability of the remedy of specific performance or injunctive or
other equitable relief is subject to the discretion of the court before which
any proceeding therefor may be brought. Borrower is not in default in any
material respect in the performance or compliance with any provisions thereof.

(b) The Indebtedness evidenced by this Agreement and the other Loan Documents
constitutes Designated Senior Indebtedness under each of the 1.875% Convertible
Notes Indenture and the 3.875% Convertible Notes Indenture. No Designated Senior
Indebtedness exists other than the Indebtedness evidenced by this Agreement and
the other Loan Documents.

4.28 Inactive Subsidiaries. The Inactive Subsidiaries do not (a) own any assets
(other than any assets of a de minimis nature), (b) have any liabilities (other
than any liabilities of a de minimis nature), or (c) engage in any business
activity.

 

5. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower shall and shall cause each of
its Subsidiaries to comply with each of the following:

 

- 24 -



--------------------------------------------------------------------------------

5.1 Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender, each of the financial statements, reports, and other items set
forth on Schedule 5.1 at the times specified therein. In addition, Borrower
agrees that, except as set forth on Schedule 5.1, none of its Subsidiaries will
have a fiscal year different from that of Borrower. In addition, Borrower agrees
to maintain a system of accounting that enables Borrower to produce financial
statements in accordance with GAAP. Borrower shall also keep a reporting system
that shows all additions, sales, claims, returns, and allowances with respect to
its and its Subsidiaries’ sales.

5.2 Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, Borrower agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth above.

5.3 Existence. Except as otherwise permitted under Section 6.3, Borrower to, and
cause each of its Subsidiaries to, at all times preserve and keep in full force
and effect its existence (including being in good standing in its jurisdiction
of organization) and all rights and franchises, licenses and permits material to
its business; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to preserve any such right or franchise, licenses
or permits if such Person’s board of directors (or similar governing body) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person or to the Lenders.

5.4 Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted, and comply with the material provisions of all material
leases to which it is a party as lessee, so as to prevent the loss or forfeiture
thereof, unless such provisions are the subject of a Permitted Protest.

5.5 Taxes. Cause all assessments and taxes imposed, levied, or assessed against
Borrower or its Subsidiaries, or any of their respective assets or in respect of
any of its income, businesses, or franchises to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Borrower will and will cause each of its Subsidiaries to make
timely payment or deposit of all tax payments and withholding taxes required of
it and them by applicable laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Agent with proof reasonably satisfactory to Agent
indicating that Borrower and its Subsidiaries have made such payments or
deposits.

5.6 Insurance. At Borrower’s expense, maintain insurance respecting Borrower’s
and its Subsidiaries’ assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks as ordinarily are insured
against by other Persons engaged in the same or similar businesses. Borrower
also shall maintain (with respect to itself and its Subsidiaries) business
interruption, public liability, and product liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation. All such
policies of insurance shall be with responsible and reputable insurance
companies and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and in any event in amount, adequacy and scope reasonably satisfactory
to Agent. All property insurance policies covering the Collateral are to be made
payable to Agent for the benefit of Agent and the Lenders, as their interests
may appear, in case of loss, pursuant to a standard loss payable endorsement
with a standard non contributory “lender” or “secured party” clause and are to
contain such other provisions as Agent may reasonably require to fully protect
the Lenders’ interest in the Collateral and to any payments to be made under
such policies. All certificates of insurance are to be delivered to Agent, with
the loss payable and additional insured endorsement in favor of Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation. If
Borrower fails to maintain such insurance, Agent may arrange for such insurance,
but at Borrower’s expense and without any responsibility on Agent’s part for
obtaining the insurance, the solvency of

 

- 25 -



--------------------------------------------------------------------------------

the insurance companies, the adequacy of the coverage, or the collection of
claims, and will endeavor to give prompt notice to Borrower if it has done so.
Borrower shall give Agent prompt notice of any loss exceeding $250,000 covered
by its casualty or business interruption insurance. Upon the occurrence and
during the continuance of an Event of Default, (i) Agent shall have the sole
right to file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies, and (ii) any monies
received as payment for any loss under any insurance policy shall first be
applied to the payment in full of the Obligations, with any remaining monies
remitted to Borrower for application to the costs of repair, replacement or
restoration of the property that is the subject of the loss.

5.7 Inspection. Permit Agent and each of its duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to examine and make copies of its books and records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees at such reasonable times and intervals as Agent may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to Borrower.

5.8 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

5.9 Environmental.

(a) Keep any property either owned or operated by Borrower or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b) comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c) promptly notify Agent of any release of a Hazardous Material in any
reportable quantity from or onto property owned or operated by Borrower or its
Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law, and

(d) promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or its Subsidiaries, (ii) commencement of any Environmental Action
or notice that an Environmental Action will be filed against Borrower or its
Subsidiaries, and (iii) notice of a violation, citation, or other administrative
order which could reasonably be expected to result in a Material Adverse Change.

5.10 Disclosure Updates. Promptly and in no event later than 10 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

5.11 Formation of Subsidiaries. At the time that Borrower forms any direct or
indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Closing Date, Borrower shall (a) within 10

 

- 26 -



--------------------------------------------------------------------------------

Business Days of such formation or acquisition (i) cause any such new Subsidiary
to provide to Agent a general continuing guaranty in form and substance
reasonably satisfactory to it and a joinder to the Security Agreement, together
with such other security documents (including mortgages with respect to any Real
Property owned in fee of such new Subsidiary with a fair market value of at
least $1,000,000), as well as appropriate financing statements (and with respect
to all property subject to a mortgage, fixture filings), all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary), and (ii) provide, and cause any such
new Subsidiary to provide, an intercompany subordination agreement (or a joinder
thereto, as applicable), in form and substance reasonably satisfactory to Agent;
provided that the general continuing guaranty, the Security Agreement, and such
other security documents shall not be required to be provided to Agent with
respect to any Subsidiary of Borrower that is a CFC if providing such documents
would result in adverse tax consequences or the costs to Borrower of providing
such general continuing guaranty, executing any security documents or perfecting
the security interests created thereby are unreasonably excessive (as determined
by Agent in consultation with Borrower) in relation to the benefits of Agent and
the Lenders of the security or guarantee afforded thereby, (b) within 10
Business Days of such formation or acquisition (or such later date as permitted
by Agent in its sole discretion) provide to Agent a pledge agreement and
appropriate certificates and powers or financing statements, hypothecating all
of the direct or beneficial ownership interest in such new Subsidiary reasonably
satisfactory to Agent; provided that only 65% of the total outstanding voting
Stock of any first tier Subsidiary of Borrower that is a CFC and none of the
total outstanding voting Stock of any other Subsidiary of such CFC shall be
required to be pledged if hypothecating a greater amount would result in adverse
tax consequences or the costs to Borrower of providing such pledge or perfecting
the security interests created thereby are unreasonably excessive (as determined
by Agent in consultation with the Borrower) in relation to the benefits of Agent
and the Lenders of the security or guarantee afforded thereby (which pledge, if
reasonably requested by Agent, shall be governed by the laws of the jurisdiction
of such Subsidiary), and (c) within 10 Business Days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all Real Property owned in fee and subject to a mortgage). Any
document, agreement, or instrument executed or issued pursuant to this
Section 5.11 shall be a Loan Document.

5.12 Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(collectively, the “Additional Documents”) that Agent may reasonably request in
form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect the Agent’s Liens in all of the assets
of Borrower and its Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Agent in any Real Property acquired by Borrower or its Subsidiaries
after the Closing Date with a fair market value in excess of $1,000,000, and in
order to fully consummate all of the transactions contemplated hereby and under
the other Loan Documents); provided that the foregoing shall not apply to
(a) any Inactive Subsidiary, (b) Powerwave Cognition, or (c) any Subsidiary of
Borrower that is a CFC if providing such documents would result in adverse tax
consequences or the costs to Borrower of providing such documents are
unreasonably excessive (as determined by Agent in consultation with Borrower) in
relating to the benefits of Agent and the Lenders of the benefits afforded
thereby. To the maximum extent permitted by applicable law, Borrower authorizes
Agent to execute any such Additional Documents in Borrower’s or its Subsidiary’s
name, as applicable, and authorizes Agent to file such executed Additional
Documents in any appropriate filing office. Agent shall endeavor to give notice
to Borrower if it executes or files any such Additional Documents. In
furtherance and not in limitation of the foregoing, Borrower shall take such
actions as Agent may reasonably request from time to time to ensure that the
Obligations are secured by substantially all of the assets of Borrower and its
Subsidiaries (other than the Inactive Subsidiaries or Powerwave Cognition and
subject to limitations contained in the Loan Documents with respect to CFCs) and
all of the outstanding Stock of Borrower’s Subsidiaries (other than the Inactive
Subsidiaries or Powerwave Cognition and subject to limitations contained in the
Loan Documents with respect to CFCs).

 

- 27 -



--------------------------------------------------------------------------------

5.13 Lender Meetings. Within 90 days after the close of each fiscal year of
Borrower, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of Agent, by conference call) with all Lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of Borrower and its
Subsidiaries and the projections presented for the current fiscal year of
Borrower.

5.14 Material Contracts. Contemporaneously with the delivery of each Compliance
Certificate pursuant hereto, provide Agent with copies of (a) each Material
Contract entered into since the delivery of the previous Compliance Certificate,
and (b) each material amendment or modification of any Material Contract entered
into since the delivery of the previous Compliance Certificate; provided that if
any such Material Contract or material amendment or modification of a Material
Contract is an exhibit to a report filed by Borrower with the SEC, then Borrower
may satisfy the foregoing by providing notice of the filing of such report to
Agent within 1 Business Day of the date of such filing, which notice shall
describe the report and the Material Contract or material amendment or
modification of a Material Contract that is attached as an exhibit.

5.15 Location of Inventory and Equipment. Keep Borrower’s and its Subsidiaries’
Inventory and Equipment (other than (a) vehicles or Equipment out for repair,
and (b) test Equipment delivered to Borrower’s contract manufacturers in the
ordinary course of business for use in the manufacture and repair of Borrower’s
products) only at the locations identified on Schedule 4.25 and their chief
executive offices only at the locations identified on Schedule 4.6(b); provided,
however, that Borrower may amend Schedule 4.25 or Schedule 4.6(b) so long as
such amendment occurs by written notice to Agent not less than 10 days prior to
the date on which such Inventory or Equipment is moved to such new location or
such chief executive office is relocated and so long as such new location is
within the continental United States, and so long as, at the time of such
written notification, Borrower provides Agent a Collateral Access Agreement with
respect thereto. If Borrower enters into a sale leaseback transaction as
permitted hereunder with respect to its location at 1801 East St. Andrew Place,
Santa Ana, CA 92705, then Borrower shall deliver to Agent a Collateral Access
Agreement, in form and substance reasonably satisfactory to Agent, within 30
days of the date of consummation of such sale leaseback transaction.

5.16 Anti-Assignment Provisions; Purchase Orders. Use commercially reasonable
efforts to ensure that its customer contracts entered into after the Closing
Date and any purchase orders issued after the Closing Date for its products or
services do not prohibit the assignment thereof (and all rights of Borrower or
such Subsidiary, as applicable, thereunder) to Borrower’s or such Subsidiary’s
lenders or an agent for any lenders (and any transferees of such lenders or such
agent, as applicable). Use reasonable best efforts to ensure that any purchase
orders issued after the Closing Date for Borrower’s products or services are
issued to, and in the name of, Borrower.

 

6. NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will not and will not permit
any of its Subsidiaries to do any of the following:

6.1 Indebtedness.

(a) Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

 

- 28 -



--------------------------------------------------------------------------------

(b) Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Designated Senior
Indebtedness, except for the Indebtedness evidenced by this Agreement and the
other Loan Documents.

It is understood and agreed that, except as set forth in Section 6.7(a)(ii),
nothing herein is intended to prohibit Borrower or its Subsidiaries from making
regularly scheduled and mandatory payments of Permitted Indebtedness.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes.

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Stock, except for (i) any merger between Borrower and
Subsidiaries of Borrower so long as Borrower is the surviving entity of such
merger and so long as Agent’s rights in any Collateral, including the existence,
perfection and priority of any Lien thereon, are not adversely affected by such
merger, and (ii) any merger between Subsidiaries of Borrower so long as Agent’s
Lien, if any, on the Stock of any such Subsidiaries is not adversely affected by
such merger;

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of Subsidiaries of Borrower (other than any such
Subsidiary the Stock of which (or any portion thereof) is subject to a Lien in
favor of Agent) so long as all of the assets of such liquidating or dissolving
Subsidiary are transferred to its parent and so long as Agent’s rights in any
Collateral, including the existence, perfection and priority of any Lien
thereon, are not adversely affected thereby; or

(c) Suspend or go out of a substantial portion of its or their business, except
as permitted pursuant to clauses (a) and (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

6.4 Disposal of Assets. Other than Permitted Dispositions, Permitted
Investments, or transactions expressly permitted by Sections 6.3 and 6.11,
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) any of Borrower’s or its Subsidiaries assets.

6.5 Change Name. Change Borrower’s or any of its Subsidiaries’ name,
organizational identification number, state of organization or organizational
identity; provided, however, that Borrower or any of its Subsidiaries may change
their names upon at least 10 days prior written notice to Agent of such change.

6.6 Nature of Business. Make any change in the nature of its or their business
as described in Schedule 6.6 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided that
Borrower and its Subsidiaries may engage in any business that is reasonably
related or ancillary to its or their business.

6.7 Prepayments and Amendments.

(a) Except in connection with Refinancing Indebtedness or a Permitted
Convertible Notes Refinancing permitted by Section 6.1,

 

- 29 -



--------------------------------------------------------------------------------

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, and
(C) Convertible Notes Redemptions,

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) any agreement, instrument, document, indenture, or other writing evidencing
or concerning Indebtedness permitted under Section 6.1 other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, and (C) Indebtedness permitted pursuant to clauses (c), (f), (h) and
(i) of the definition of Permitted Indebtedness; provided that, for the
avoidance of doubt, amendments, modifications, and changes to the Convertible
Notes Documents are permitted to the extent necessary to consummate a Permitted
Convertible Notes Refinancing, but only so long as such amendments,
modifications, or changes comply with the restrictions applicable to a Permitted
Convertible Notes Refinancing,

(ii) any Material Contract (other than the Convertible Notes Documents, which
are covered in clause (b)(i) above) except to the extent that such amendment,
modification, alteration, increase, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Lenders, or

(iii) the Governing Documents of Borrower or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.8 Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control without the consent of the Required Lenders (which consent
shall not be unreasonably withheld, delayed or conditioned).

6.9 Distributions. Make any distribution or declare or pay any dividends (in
cash or other property, other than common Stock or Permitted Preferred Stock)
on, or purchase, acquire, redeem, or retire any of Borrower’s or its
Subsidiaries’ Stock, of any class, whether now or hereafter outstanding;
provided, however, that, so long as it is permitted by applicable law:

(a) Borrower’s Subsidiaries may make distributions to Borrower,

(b) Borrower may make distributions to former employees, officers, or directors
(or any spouses, ex-spouses, or estates of any of the foregoing) on account of
redemptions of Stock of Borrower held by such Persons, provided, however, that
the aggregate amount of such redemptions made by Borrower during the term of
this Agreement plus the amount of Indebtedness outstanding under clause (j) of
the definition of Permitted Indebtedness, does not exceed $1,000,000 in the
aggregate, and (y) Borrower may make distributions to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Borrower on account of repurchases of the Stock of Borrower held by
such Persons; provided that such Indebtedness was incurred by such Persons
solely to acquire Stock of Borrower, and

(c) Borrower may pay cash dividends on its Permitted Preferred Stock so long as
(i) no Event of Default has occurred and is continuing or would result
therefrom, (ii) Availability both before and immediately after giving effect
thereto is greater than $20,000,000, and (iii) the amount of cash dividends paid
and to be paid on such Permitted Preferred Stock does not exceed the amount of
cash interest that Borrower would have been required to pay, on and after the
date of the issuance of such Permitted Preferred Stock, on the 1.875%
Convertible Notes or the 3.875% Convertible Notes repurchased or redeemed in
connection with the issuance of such Permitted Preferred Stock.

 

- 30 -



--------------------------------------------------------------------------------

6.10 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.11 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(other than (a) an aggregate amount of not more than $10,000 at any one time, in
the case of Borrower and its Subsidiaries (other than those that are CFCs and
other than in respect of the Hong Kong Deposit Account), (b) an aggregate amount
of not more than $100,000 at any one time in respect of the Hong Kong Deposit
Account, (c) amounts deposited into Deposit Accounts specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for Borrower’s or its Subsidiaries’ employees, and (d) an aggregate amount of
not more than $50,000,000 (calculated at current exchange rates) at any one
time, in the case of Subsidiaries of Borrower that are CFCs) Borrower and its
Subsidiaries shall not have Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Agent has a first-priority perfected Lien in such Deposit Accounts or
Securities and the Permitted Investments credited therein. Subject to the
foregoing proviso, Borrower shall not and shall not permit its Subsidiaries to
establish or maintain any Deposit Account or Securities Account unless Agent
shall have received a Control Agreement in respect of such Deposit Account or
Securities Account.

6.12 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Borrower or any of its
Subsidiaries except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Borrower or its Subsidiaries, on the one hand, and any
Affiliate of Borrower or its Subsidiaries, on the other hand, so long as such
transactions (i) are upon fair and reasonable terms, (ii) are fully disclosed to
Agent prior to the consummation thereof if they involve one or more payments by
Borrower or its Subsidiaries in excess of $250,000 for any single transaction or
series of related transactions (excluding from this clause (ii) any transaction
or series of related transactions entered into in the ordinary course of
business between Borrower, on the one hand, and any of its Subsidiaries, on the
other hand or between any Subsidiaries of Borrower), and (iii) are no less
favorable, taken as a whole, to Borrower or its Subsidiaries, as applicable,
than would be obtained in an arm’s length transaction with a non-Affiliate,

(b) so long as it has been approved by Borrower’s Board of Directors in
accordance with applicable law, any indemnity provided for the benefit of
directors of Borrower,

(c) so long as it has been approved by Borrower’s Board of Directors, the
payment of reasonable fees, compensation, or employee benefit arrangements to
employees, officers, and outside directors of Borrower in the ordinary course of
business and consistent with industry practice, and

(d) transactions permitted by Section 6.3 or Section 6.9, or any Permitted
Intercompany Advance.

6.13 Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (a) on the Closing Date, (i) to repay, in full, the outstanding principal,
accrued interest, and accrued fees and expenses owing to Existing Lender, and
(ii) to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for their lawful and permitted purposes, including Convertible Notes
Redemptions.

6.14 Consignments. Except as set forth on Schedule 4.25, consign any of its or
their Inventory or sell any of its or their Inventory on bill and hold, sale or
return, sale on approval, or other conditional terms of sale.

 

- 31 -



--------------------------------------------------------------------------------

6.15 Inventory and Equipment with Bailees. Except as set forth on Schedule 4.25,
store the Inventory or Equipment of Borrower or its Subsidiaries at any time now
or hereafter with a bailee, warehouseman, or similar party.

6.16 Inactive Subsidiaries. Permit the Inactive Subsidiaries to (a) own any
assets (other than any assets of a de minimis nature), (b) incur any liabilities
(other than any liabilities of a de minimis nature), or (c) engage in any
business activity.

6.17 Limitation on Issuance of Certain Stock. Issue or sell Prohibited Preferred
Stock or permit any of its Subsidiaries to issue or sell or enter into any
agreement or arrangement for the issuance and sale of, any shares of its Stock
(other than to its immediate parent), any securities convertible into or
exchangeable for its Stock or any warrants.

 

7. FINANCIAL COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will comply with each of the
following financial covenants:

(a) Minimum EBITDA. Achieve EBITDA as of the end of the fiscal quarter ended
immediately preceding the date on which any Financial Covenant Period commences
and as of the end of each fiscal quarter ended during such Financial Covenant
Period, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:

 

Applicable Amount

  

Applicable Period

$10,500,000

   For the 6 month period
ended June 28, 2009

$23,000,000

   For the 9 month period
ended September 27, 2009

$37,000,000

   For the 12 month period ended January 3, 2010 and for each 12 month period
ended as of the end of each fiscal quarter thereafter

(b) Capital Expenditures. Make Capital Expenditures in any fiscal year in an
amount less than or equal to, but not greater than, the amount set forth in the
following table for the applicable period:

 

Fiscal Year 2009    Fiscal Year 2010    Fiscal Year 2011    Fiscal Year 2012 $
17,000,000    $ 18,000,000    $ 18,000,000    $ 18,000,000

provided, however, that if the amount of the Capital Expenditures permitted to
be made in any fiscal year as set forth in the above table is greater than the
actual amount of the Capital Expenditures (excluding the amount, if any, of
Capital Expenditures made with Net Cash Proceeds reinvested pursuant to the
proviso in Section 2.4(e)(ii)) actually made in such fiscal year (such amount,
the “Excess Amount”), then the lesser of (i) such Excess Amount and (ii) 50% of
the amount set forth in the above table for the succeeding fiscal year (such
lesser amount referred to as the “Carry-Over Amount”) may be carried forward to
the next succeeding fiscal year (the “Succeeding Fiscal Year”); provided further
that the Carry-Over Amount applicable to a particular Succeeding Fiscal Year may
not be used in that Fiscal Year until the amount permitted above to be expended
in such Fiscal Year has first been used in full and the Carry-Over Amount
applicable to a particular Succeeding Fiscal Year may not be carried forward to
another fiscal year.

 

- 32 -



--------------------------------------------------------------------------------

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

8.2 If Borrower or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.3, 5.6, 5.7, 5.10, 5.11, 5.13, or 5.14 of this
Agreement, (ii) Sections 6.1 through 6.17 of this Agreement, (iii) Section 7 of
this Agreement, or (iv) Section 6 of the Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.4, 5.5, 5.8, 5.12, 5.15, and 5.16 of this Agreement and such
failure continues for a period of 10 days after the earlier of (i) the date on
which such failure shall first become known to any officer of Borrower or
(ii) the date on which written notice thereof is given to Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $1,000,000, or more (except to the extent fully
covered by insurance pursuant to which the insurer has accepted liability
therefor in writing) is entered or filed against Borrower or any of its
Subsidiaries, or with respect to any of their respective assets, and either
(a) such judgment, order, or award has not been discharged and there is a period
of 30 consecutive days at any time after the entry of any such judgment, order,
or award during which a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

8.4 If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;

8.5 If an Insolvency Proceeding is commenced against Borrower or any of its
Subsidiaries and any of the following events occur: (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or its Subsidiary, or (e) an order for
relief shall have been issued or entered therein;

8.6 If Borrower or any of its Subsidiaries is enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of its business affairs;

8.7 If there is a default in one or more agreements to which Borrower or any of
its Subsidiaries is a party with one or more third Persons relative to
Borrower’s or any of its Subsidiaries’ Indebtedness involving

 

- 33 -



--------------------------------------------------------------------------------

an aggregate amount of $1,000,000 or more, and such default (i) occurs at the
final maturity of the obligations thereunder, or (ii) results in a right by such
third Person, irrespective of whether exercised, to accelerate the maturity of
Borrower’s or its Subsidiary’s obligations thereunder;

8.8 If any warranty, representation, statement, or Record made herein or in any
other Loan Document or delivered in writing to Agent or any Lender in connection
with this Agreement or any other Loan Document proves to be untrue in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

8.9 If the Security Agreement or any other Loan Document that purports to create
a Lien, shall, for any reason, fail or cease to create a valid and perfected
and, except to the extent permitted by the terms hereof or thereof, first
priority Lien on the Collateral covered thereby, except as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement; or

8.10 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower or its Subsidiaries, or a proceeding shall be commenced by
Borrower or its Subsidiaries, or by any Governmental Authority having
jurisdiction over Borrower or its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or Borrower or its Subsidiaries shall
deny that Borrower or its Subsidiaries has any liability or obligation purported
to be created under any Loan Document.

 

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in each case by written notice to Borrower and in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following on behalf of the Lender
Group:

(a) declare the Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable, whereupon the
same shall become and be immediately due and payable, without presentment,
demand, protest, or further notice or other requirements of any kind, all of
which are hereby expressly waived by Borrower; and

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with any obligation of any Lender hereunder
to make Advances and the obligation of the Issuing Lender to issue Letters of
Credit.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

- 34 -



--------------------------------------------------------------------------------

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.

10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrower shall
not be liable for costs and expenses (including attorneys fees) of any Lender
(other than WFF) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (other than
disputes solely between the Lenders), (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any of
its Subsidiaries or any Environmental Actions, Environmental Liabilities and
Costs or Remedial Actions related in any way to any such assets or properties of
Borrower or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment of the Obligations. If any Indemnified Person
makes any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which Borrower was required to indemnify the Indemnified Person
receiving such payment, the Indemnified Person making such payment is entitled
to be indemnified and reimbursed by Borrower with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

- 35 -



--------------------------------------------------------------------------------

If to Borrower:    POWERWAVE TECHNOLOGIES, INC.    1801 East St. Andrew Place   
Santa Ana, CA 92705    Attn: Tom Spaeth, Corporate Treasurer    Fax No.: (714)
466-5801 with copies to:    STRADLING YOCCA CARLSON & RAUTH    660 Newport
Center Drive, Suite 1600    Newport Beach, CA 92651    Attn: Mark L. Skaist,
Esq.    Fax No.: (949) 725-4100 If to Agent:    WELLS FARGO FOOTHILL, LLC   
2450 Colorado Avenue, Suite 3000 West    Santa Monica, CA 90404    Attn:
Business Finance Division Manager    Fax No.: (310) 453-7413 with copies to:   
PAUL, HASTINGS, JANOFSKY & WALKER LLP    515 S. Flower Street    Twenty-fifth
Floor    Los Angeles, CA 90071    Attn: John Francis Hilson, Esq.

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening on business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS

 

- 36 -



--------------------------------------------------------------------------------

SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) With the prior written consent of Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than individuals) of a Lender, any Lender may assign and delegate to one
or more assignees (each an “Assignee”; provided that neither Borrower nor any
Affiliate of Borrower shall be permitted to become an Assignee) all or any
portion of the Obligations, the Commitments and the other rights and obligations
of such Lender hereunder and under the other Loan Documents, in a minimum amount
(unless waived by the Agent) of $5,000,000 (except such minimum amount shall not
apply to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Borrower and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrower and Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with Section 13.1(b), and (iii) unless waived by
the Agent, the assigning Lender or Assignee has paid to Agent for Agent’s
separate account a processing fee in the amount of $3,500.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance

 

- 37 -



--------------------------------------------------------------------------------

covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents, such Lender shall
cease to be a party hereto and thereto), and such assignment shall effect a
novation among Borrower, the assigning Lender, and the Assignee; provided,
however, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 17.9(a) of this
Agreement.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if such

 

- 38 -



--------------------------------------------------------------------------------

Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the Collections of Borrower or its Subsidiaries, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 hereof and, except as expressly required pursuant to
Section 13.1 hereof, no consent or approval by Borrower is required in
connection with any such assignment.

 

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and Borrower and then any such waiver or consent shall be effective, but only in
the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders directly affected thereby and Borrower, do any of
the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender,

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

 

- 39 -



--------------------------------------------------------------------------------

(iv) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,

(v) other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,

(vi) change the definition of “Required Lenders” or “Pro Rata Share”,

(vii) contractually subordinate any of the Agent’s Liens,

(viii) other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by the Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

(ix) amend any of the provisions of Section 2.4(b)(i) or (ii),

(x) amend Section 13.1(a) to permit Borrower or an Affiliate of Borrower to be
permitted to become an Assignee,

(xi) change the definition of Borrowing Base or any of the defined terms
(including the definitions of Eligible Accounts, Eligible Foreign Accounts and
Collections) that are used in such definition to the extent that any such change
results in more credit being made available to Borrower based upon the Borrowing
Base, or amend Section 2.1(c), or

(xii) except pursuant to Section 2.14, change the definition of Maximum Revolver
Amount,

(b) No amendment, waiver, modification, or consent shall amend, modify, or waive
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders), and (ii) any provision of Section 15
pertaining to Agent, or any other rights or duties of Agent under this Agreement
or the other Loan Documents, without the written consent of Agent, Borrower, and
the Required Lenders,

(c) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to
Issuing Lender, or any other rights or duties of Issuing Lender under this
Agreement or the other Loan Documents, without the written consent of Issuing
Lender, Agent, Borrower, and the Required Lenders,

(d) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to Swing
Lender, or any other rights or duties of Swing Lender under this Agreement or
the other Loan Documents, without the written consent of Swing Lender, Agent,
Borrower, and the Required Lenders,

(e) Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower.

 

- 40 -



--------------------------------------------------------------------------------

14.2 Replacement of Holdout Lender.

(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders and if such
action has received the consent, authorization, or agreement of the Required
Lenders but not all of the Lenders, then Agent, upon at least 5 Business Days
prior irrevocable notice, may permanently replace any Lender (a “Holdout
Lender”) that failed to give its consent, authorization, or agreement with one
or more Replacement Lenders, and the Holdout Lender shall have no right to
refuse to be replaced hereunder. Such notice to replace the Holdout Lender shall
specify an effective date for such replacement, which date shall not be later
than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 13.1. Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender hereunder and under the other
Loan Documents, the Holdout Lender shall remain obligated to make the Holdout
Lender’s Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 15 are solely for the benefit of Agent and the
Lenders, and Borrower and its Subsidiaries shall have no rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that WFF is merely the representative of the Lenders, and only
has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise

 

- 41 -



--------------------------------------------------------------------------------

the following powers as long as this Agreement remains in effect: (a) maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Obligations, the Collateral, the Collections of
Borrower and its Subsidiaries, and related matters, (b) execute or file any and
all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, (c) make Advances, for itself or
on behalf of Lenders, as provided in the Loan Documents, (d) exclusively
receive, apply, and distribute the Collections of Borrower and its Subsidiaries
as provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections of Borrower and its Subsidiaries,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Subsidiaries, the Obligations, the
Collateral, the Collections of Borrower and its Subsidiaries, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Borrower or its Subsidiaries.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except

 

- 42 -



--------------------------------------------------------------------------------

with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 8; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

15.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of
Borrower or any other Person party to a Loan Document, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower or any other Person party to
a Loan Document that may come into the possession of any of the Agent-Related
Persons.

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders. In the event Agent is not reimbursed for such costs and
expenses by Borrower or its Subsidiaries, each Lender hereby agrees that it is
and shall be obligated to pay to Agent such Lender’s Pro Rata Share thereof.
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so), according to their Pro Rata Shares, from and against any and
all Indemnified Liabilities; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s Pro Rata Share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement

 

- 43 -



--------------------------------------------------------------------------------

(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

15.8 Agent in Individual Capacity. WFF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though WFF were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, WFF or its Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFF in its individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by Borrower). If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders. If, at the time that Agent’s resignation is effective, it
is acting as the Issuing Lender or the Swing Lender, such resignation shall also
operate to effectuate its resignation as the Issuing Lender or the Swing Lender,
as applicable, and it shall automatically be relieved of any further obligation
to issue Letters of Credit or make Swing Loans. If no successor Agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders and Borrower, a successor Agent. If
Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders. In
any such event, upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term “Agent” shall mean such successor
Agent and the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

 

- 44 -



--------------------------------------------------------------------------------

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrower of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 of this
Agreement or the other Loan Documents (and Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property in which
Borrower or its Subsidiaries owned no interest at the time the Agent’s Lien was
granted nor at any time thereafter, or (iv) constituting property leased to
Borrower or its Subsidiaries under a lease that has expired or is terminated in
a transaction permitted under this Agreement. Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required Lenders.
Upon request by Agent or Borrower at any time, the Lenders will confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower in respect of)
all interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrower or its Subsidiaries or is
cared for, protected, or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Subsidiaries or any deposit
accounts of Borrower or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among

 

- 45 -



--------------------------------------------------------------------------------

the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

15.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting Borrower or its Subsidiaries (each a “Report” and collectively,
“Reports”) prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and its
Subsidiaries and will rely significantly upon Borrower’s and its Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,

(d) agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions,

 

- 46 -



--------------------------------------------------------------------------------

proceedings, damages, costs, expenses, and other amounts (including, attorneys
fees and costs) incurred by Agent and any such other Lender preparing a Report
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

16. WITHHOLDING TAXES.

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law, certified copies
of tax receipts evidencing such payment by Borrower.

(b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.

 

- 47 -



--------------------------------------------------------------------------------

(c) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to its portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(d) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, however,
that nothing in this Section 16(d) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

(e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable.

 

- 48 -



--------------------------------------------------------------------------------

Borrower agrees that each Participant shall be entitled to the benefits of this
Section 16 with respect to its participation in any portion of the Commitments
and the Obligations so long as such Participant complies with the obligations
set forth in this Section 16 with respect thereto.

(f) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
subsection (c) or (d) of this Section 16 are not delivered to Agent (or, in the
case of a Participant, to the Lender granting the participation), then Agent
(or, in the case of a Participant, to the Lender granting the participation) may
withhold from any interest payment to such Lender or such Participant not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

(h) If Agent or a Lender reasonably determines that it has received a refund of
any Taxes as to which it has been indemnified by Borrower or with respect to
which Borrower has paid additional amounts pursuant to this Section 16, so long
as no Default or Event of Default has occurred and is continuing, it shall pay
over such refund to Borrower (but only to the extent of payments made, or
additional amounts paid, by Borrower under this Section 16 with respect to Taxes
giving rise to such a refund), net of all reasonable out-of-pocket expenses of
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such a refund); provided, that
Borrower, upon the request of Agent or such Lender, agrees to repay the amount
paid over to Borrower (plus any penalties, interest or other charges, imposed by
the relevant Governmental Authority, other than such penalties, interest or
other charges imposed as a result of the willful misconduct or gross negligence
of Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Credit Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrower or any other
Person.

 

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the

 

- 49 -



--------------------------------------------------------------------------------

contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting; it being understood and agreed that the rights and benefits of such Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s right to share in payments and collections out of the
Collateral as more fully set forth herein. In connection with any such
distribution of payments and collections, Agent shall be entitled to assume no
amounts are due to any Bank Product Provider unless such Bank Product Provider
has notified Agent in writing of the amount of any such liability owed to it
prior to such distribution.

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and Borrower, on the other hand, is solely that of
creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to Borrower arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and Borrower, on the other hand, by virtue of any
Loan Document or any transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or Guarantor or the transfer to the Lender Group of
any property should for any reason subsequently be asserted, or declared, to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrower or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

17.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except: (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group,
(ii) to Subsidiaries and Affiliates of any member of the Lender Group (including
the Bank Product

 

- 50 -



--------------------------------------------------------------------------------

Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (iv) as may be agreed to in advance by Borrower in
writing or as requested or required by any Governmental Authority pursuant to
any subpoena or other legal process, (v) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders), (vi) in connection with any assignment,
participation or pledge of any Lender’s interest under this Agreement, provided
that any such assignee, participant, or pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section,
(vii) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents, and (viii) in connection with the exercise of any secured
creditor remedy under this Agreement or under any other Loan Document. The
provisions of this Section 17.9(a) shall survive for 2 years after the payment
in full of the Obligations.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

17.10 Lender Group Expenses. Borrower agrees to pay any and all Lender Group
Expenses promptly after demand therefor by Agent and agrees that its obligations
contained in this Section 17.10 shall survive payment or satisfaction in full of
all other Obligations.

17.11 USA PATRIOT Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

17.12 DESIGNATED SENIOR INDEBTEDNESS. THE INDEBTEDNESS EVIDENCED BY THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTES DESIGNATED SENIOR
INDEBTEDNESS UNDER EACH OF THE 1.875% CONVERTIBLE NOTES INDENTURE AND THE 3.875%
CONVERTIBLE NOTES INDENTURE.

17.13 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[Signature pages to follow.]

 

- 51 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

POWERWAVE TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

 

Title:

 

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company, as Agent and as a Lender

By:

 

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                      between                      (“Assignor”) and
                     (“Assignee”). Reference is made to the Agreement described
in Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto; and (d) represents and warrants that the
amount set forth as the [Purchase Price] on Annex I represents the amount owed
by Borrower to Assignor with respect to Assignor’s share of the [Assigned Amount
of Advances] Advances assigned hereunder, as reflected on Assignor’s books and
records.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (d) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; [and (e) attaches the properly
completed and duly executed forms prescribed by the Internal Revenue Service of
the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement or such other
documents as are necessary to indicate that all such payments are subject to
such rates at a rate reduced by an applicable tax treaty.]

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to Agent for
recording by Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500, (c) the
receipt of any required consent of the Agent, and (d) the date specified as the
Settlement Date in Annex I.



--------------------------------------------------------------------------------

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Article 16 of the Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other electronic means of transmission all with the same force and
effect as if the same were a fully executed and delivered original manual
counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR]

 

as Assignor

By

 

 

  Name:   Title:

[NAME OF ASSIGNEE]

 

as Assignee

By

 

 

  Name:   Title:

 

ACCEPTED THIS      DAY OF             

 

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company, as Agent

By

 

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1.

   Borrower: Powerwave Technologies, Inc.      

2.

   Name and Date of Credit Agreement:            

Credit Agreement, dated as of April 3, 2009, by and among Borrower, the lenders
from time to time a party thereto (the “Lenders”), Wells Fargo Foothill, LLC, a
Delaware limited liability company, as the arranger and administrative agent for
the Lenders

3.

   Date of Assignment Agreement:      

4.

   Amounts:   

 

      a.    Assigned Amount of Revolver Commitment    $                   b.   
Assigned Amount of Advances    $               

5.

   Settlement Date:   

 

  

6.

   Purchase Price    $               

7.

   Notice and Payment Instructions, etc.      

 

     Assignee:      Assignor:        

 

    

 

     

 

    

 

     

 

    

 

  



--------------------------------------------------------------------------------

FORM OF BORROWING BASE CERTIFICATE

Wells Fargo Foothill, LLC, as Agent

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Attn: Business Finance Division Manager

Fax No.: (310) 453-7413

The undersigned, Powerwave Technologies, Inc. (“Borrower”), pursuant to Schedule
5.2 of that certain Credit Agreement dated as of April 3, 2009 (as amended,
restated, modified, supplemented, refinanced, renewed, or extended from time to
time, the “Credit Agreement”), entered into among Borrower, the lenders
signatory thereto from time to time and Wells Fargo Foothill, LLC, a Delaware
limited liability company as the arranger and administrative agent (in such
capacity, together with its successors and assigns, if any, in such capacity,
“Agent”), hereby certifies to Agent that the following items, calculated in
accordance with the terms and definitions set forth in the Credit Agreement for
such items are true and correct, and that Borrower is in compliance with and,
after giving effect to any currently requested Advances, will be in compliance
with, the terms, conditions, and provisions of the Credit Agreement.

All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

Effective Date of Calculation:                                         

A.

   Borrowing Base Calculation          1.    Eligible Accounts             a.   
(i)    85% of Eligible Accounts1    $                          (ii)    85% of
Eligible Foreign Accounts2    $                          (iii)    the amount, if
any, of the Dilution Reserve    $                          (iv)    Item 1.a.(i)
plus Item 1.a(ii) minus Item 1.a.(iii)    $                       b.    an
amount equal to Borrower’s Collections with respect to Accounts for the
immediately preceding 90 day period    $                       c.    The lesser
of Items 1.a. and 1.b.       $                 2.    Reserves             a.   
Bank Products Reserve    $                       b.    the sum of the aggregate
amount of reserves, if any, established by Agent under Section 2.1(b) of the
Credit Agreement    $                       c.    Sum of Items 2.a. and 2.b.   
   $                 3.    Borrowing Base (Item 1.c. minus Item 2.c.):       $
            

 

1

See Annex A

2

See Annex B

 

- 2 -



--------------------------------------------------------------------------------

   4.    Availability Calculation             a.    (i)   Maximum Revolver
Amount    $ 50,000,000             (ii)   Letter of Credit Usage    $
                               (iii)   outstanding Advances    $
                               (iv)   Item 4.a.(i) minus Item 4.a.(ii) and Item
4.a.(iii)    $                             b.    (i)   Borrowing Base (from Item
1.c)    $                                (ii)   Letter of Credit Usage    $
                               (iii)   outstanding Advances    $
                               (iv)   Item 4.b.(i) minus Item 4.b.(ii) and Item
4.b.(iii)    $                             c.    lesser of Item 4.a. and 4.b.   
   $                   

B.

   Letters of Credit Calculation          1.    maximum Letter of Credit amount
(from Section 2.11(a)(iii) of Credit Agreement       $ 30,000,000    2.    L/Cs
permitted under Borrowing Base             a.    Borrowing Base (from Section A,
Item 1.c)    $                             b.    Amount of current outstanding
Advances    $                             c.    Item 2.a. minus Item 2.b.      
$                       3.    L/Cs permitted under Maximum Revolver Amount      
      a.    Maximum Revolver Amount    $                             b.   
Amount of current outstanding Advances    $                             c.   
Item 3.a. minus Item 3.b.       $                       4.    Letter of Credit
Usage plus the amount of any proposed Letters of Credit       $
                      5.    No L/C Availability if Item 4 is greater than
Item 1, Item 2.c. or Item 3.c.    $                   

 

- 3 -



--------------------------------------------------------------------------------

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and
(iv) all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

POWERWAVE TECHNOLOGIES, INC.,

as Borrower

By:

 

 

Title:

 

 

 

- 4 -



--------------------------------------------------------------------------------

Annex A

 

Accounts (other than Eligible Foreign Accounts) created by Borrower in the
ordinary course arising out of Borrower’s sale of goods or rendition of services
complying with each of the representations and warranties respecting Eligible
Accounts made in the Loan Documents, calculated net of customer deposits and
unapplied cash       $             

less (without duplication)

     

Accounts that (i) the Account Debtor has failed to pay within 120 days of
original invoice date, (ii) Accounts with selling terms of more than 90 days or
(iii) are past due by more than (A) 60 days with respect to Accounts with
selling terms of 60 days or less or (B) 30 days with respect to Accounts with
selling terms of more than 60 days.

   $                

Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
under the immediately preceding clause.

   $                

Accounts with respect to which the Account Debtor is an Affiliate of Borrower or
an employee or agent of Borrower or any Affiliate of Borrower.

   $                

Accounts arising in a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional.

   $                

Accounts that are not payable in Dollars or Euros.

   $                

Accounts with respect to which the Account Debtor either (i) does not maintain
its chief executive office in the United States, or (ii) is not organized under
the laws of the United States or any state thereof, or (iii) is the government
of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (y) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (z) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent.

   $                



--------------------------------------------------------------------------------

Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§ 3727), or (ii) any state of the United States.

   $               

Accounts with respect to which (i) the Account Debtor (or its Affiliates) is a
creditor of Borrower, (ii) the Account Debtor (or its Affiliates) has or has
asserted a right of setoff, (iii) Borrower or one of its Subsidiaries has agreed
that the Account Debtor (or its Affiliates) has a right of setoff, or (iv) the
Account Debtor (or its Affiliates) has disputed its obligation to pay all or any
portion of the Account, to the extent of such claim, right of setoff, or dispute
(as applicable).

   $               

Accounts with respect to an Account Debtor and its Affiliates (other than Nokia,
Alcatel or Ericsson) whose total obligations owing to Borrower exceed 10% (such
percentage, as applied to a particular Account Debtor and its Affiliates, being
subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor or its Affiliates deteriorates) of the
obligations in respect of all Eligible Accounts and Eligible Foreign Accounts,
to the extent of the obligations owing by such Account Debtor and its Affiliates
in excess of such percentage; provided, however, that, in each case, the amount
of Eligible Accounts and Eligible Foreign Accounts that are excluded because
they exceed the foregoing percentage shall be determined by Agent based on all
of the otherwise Eligible Accounts and Eligible Foreign Accounts prior to giving
effect to any eliminations based upon the foregoing concentration limit.

   $               

Accounts with respect to Nokia to the extent that the obligations owing by Nokia
exceed 40% (such percentage, as applied to Nokia, being subject to reduction by
Agent in its Permitted Discretion if the creditworthiness of Nokia deteriorates)
of the obligations in respect of all Eligible Accounts and Eligible Foreign
Accounts; provided, however, that the amount of Eligible Accounts that are
excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts and Eligible Foreign
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit.

   $               

 

- 6 -



--------------------------------------------------------------------------------

Accounts with respect to Alcatel to the extent that the obligations owing by
Alcatel exceed the Alcatel Percentage (such percentage, as applied to Alcatel,
being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of Alcatel deteriorates) of the obligations in respect of all
Eligible Accounts and Eligible Foreign Accounts; provided, however, that the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts and Eligible Foreign Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit.

   $                

Accounts with respect to Ericsson to the extent that the obligations owing by
Ericsson exceed 20% (such percentage, as applied to Ericsson, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of
Ericsson deteriorates) of the obligations in respect of all Eligible Accounts
and Eligible Foreign Accounts; provided, however, that the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts and Eligible
Foreign Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit.

   $                

Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which Borrower
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor.

   $                

Accounts, the collection of which, Agent, in its Permitted Discretion, believes
to be doubtful by reason of the Account Debtor’s financial condition.

   $                

Accounts that are not subject to a valid and perfected first priority Agent’s
Lien.

   $                

Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor.

   $                

Accounts with respect to which the Account Debtor (or its Affiliates) is a
Sanctioned Person or Sanctioned Entity.

   $                

Accounts that represent the right to receive progress payments or other advance
billings that are due prior to the completion of performance by Borrower of the
subject contract for goods or services.

   $                

Total Excluded Accounts

   $                

Eligible Accounts (Total Accounts less Total Excluded Accounts):

   $                          

 

- 7 -



--------------------------------------------------------------------------------

Annex B

 

Accounts (other than Eligible Accounts) created in the ordinary course arising
out of sale of goods or rendition of services complying with each of the
representations and warranties respecting Eligible Foreign Accounts made in the
Loan Documents, calculated net of customer deposits and unapplied cash       $
            

less (without duplication)

     

Accounts that (i) the Account Debtor has failed to pay within 120 days of
original invoice date, (ii) Accounts with selling terms of more than 90 days or
(iii) are past due by more than (A) 60 days with respect to Accounts with
selling terms of 60 days or less or (B) 30 days with respect to Accounts with
selling terms of more than 60 days.

   $                

Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
under the immediately preceding clause.

   $                

Accounts with respect to which the Account Debtor is not an Eligible Foreign
Account Debtor.

   $                

Accounts with respect to which the Account Debtor is an Affiliate of Borrower or
an employee or agent of Borrower or any Affiliate of Borrower.

   $                

Accounts arising in a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional.

   $                

Accounts that are not payable in Dollars, Euros or Pounds.

   $                

Accounts with respect to which the Account Debtor is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof.

   $                



--------------------------------------------------------------------------------

Accounts with respect to which (i) the Account Debtor (or its Affiliates) is a
creditor of Borrower, (ii) the Account Debtor (or its Affiliates) has or has
asserted a right of setoff, (iii) Borrower or one of its Subsidiaries has agreed
that the Account Debtor (or its Affiliates) has a right of setoff, or (iv) the
Account Debtor (or its Affiliates) has disputed its obligation to pay all or any
portion of the Account, to the extent of such claim, right of setoff, or dispute
(as applicable).

   $               

Accounts with respect to an Account Debtor and its Affiliates (other than Nokia,
Alcatel or Ericsson) whose total obligations owing to Borrower exceed 10% (such
percentage, as applied to a particular Account Debtor and its Affiliates, being
subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor or its Affiliates deteriorates) of the
obligations in respect of all Eligible Accounts and Eligible Foreign Accounts,
to the extent of the obligations owing by such Account Debtor and its Affiliates
in excess of such percentage; provided, however, that, in each case, the amount
of Eligible Foreign Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts and Eligible Foreign Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit.

   $               

Accounts with respect to Nokia to the extent that the obligations owing by Nokia
exceed 40% (such percentage, as applied to Nokia, being subject to reduction by
Agent in its Permitted Discretion if the creditworthiness of Nokia deteriorates)
of the obligations in respect of all Eligible Accounts and Eligible Foreign
Accounts; provided, however, that the amount of Eligible Accounts that are
excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts and Eligible Foreign
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit.

   $               

Accounts with respect to Alcatel to the extent that the obligations owing by
Alcatel exceed the Alcatel Percentage (such percentage, as applied to Alcatel,
being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of Alcatel deteriorates) of the obligations in respect of all
Eligible Accounts and Eligible Foreign Accounts; provided, however, that the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts and Eligible Foreign Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit.

   $               

 

- 10 -



--------------------------------------------------------------------------------

Accounts with respect to Ericsson to the extent that the obligations owing by
Ericsson exceed 20% (such percentage, as applied to Ericsson, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of
Ericsson deteriorates) of the obligations in respect of all Eligible Accounts
and Eligible Foreign Accounts; provided, however, that the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts and Eligible
Foreign Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit.

   $                

Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which Borrower
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor.

   $                

Accounts, the collection of which, Agent, in its Permitted Discretion, believes
to be doubtful by reason of the Account Debtor’s financial condition.

   $                

Accounts that are not lawfully owned by Borrower or that are not subject to a
valid and perfected first priority Agent’s Lien.

   $                

Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor.

   $                

Accounts with respect to which the Account Debtor (or its Affiliates) is a
Sanctioned Person or Sanctioned Entity.

   $                

Accounts that represent the right to receive progress payments or other advance
billings that are due prior to the completion of performance by Borrower of the
subject contract for goods or services.

   $                

Total Excluded Accounts

      $             

Eligible Foreign Accounts (Total Accounts less Total Excluded Accounts):

      $            

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Borrower’s letterhead]

 

To:   Wells Fargo Foothill, LLC   2450 Colorado Avenue   Suite 3000 West   Santa
Monica, California 90404   Attn: Business Finance Division Manager

Re: Compliance Certificate dated                 

Ladies and Gentlemen:

Reference is made to that certain CREDIT AGREEMENT (the “Credit Agreement”)
dated as of April 3, 2009, by and among the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO FOOTHILL, LLC, a Delaware
limited liability company, as the arranger and administrative agent for the
Lenders (“Agent”), and POWERWAVE TECHNOLOGIES, INC., a Delaware corporation (the
“Borrower”.) Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies that:

1. The financial information of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Borrower and its Subsidiaries.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Borrower and its
Subsidiaries have taken, are taking, or propose to take with respect thereto.

4. The representations and warranties of Borrower and its Subsidiaries set forth
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.

5. Borrower and its Subsidiaries are in compliance with the applicable covenants
contained in Section 7 of the Credit Agreement as demonstrated on Schedule 4
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this             day of             ,             .

 

POWERWAVE TECHNOLOGIES, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

Financial Information



--------------------------------------------------------------------------------

SCHEDULE 2

Default or Event of Default



--------------------------------------------------------------------------------

SCHEDULE 3

Representations and Warranties



--------------------------------------------------------------------------------

SCHEDULE 4

Financial Covenants

 

1. Minimum EBITDA.

Borrower’s EBITDA, measured on a month-end basis, for the month period ending
            ,             is $            , which amount [is/is not] greater
than or equal to the amount set forth in Section 7(a) of the Credit Agreement
for the corresponding period.1

 

2. Capital Expenditures.

Borrower’s Capital Expenditures from the beginning of Borrower’s most recent
Fiscal Year to the date hereof is             , (i) which [is/is not] greater
than or equal to the amount set forth in Section 7(b) of the Credit Agreement
for the corresponding period and which [is/is not] less than or equal to the
amount set forth in Section 7(b) of the Credit Agreement for the corresponding
period.

 

1

Tested only from and after the occurrence of a Financial Covenant Triggering
Event.



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

Wells Fargo Foothill, LLC as Agent

under the below referenced Credit Agreement

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Ladies and Gentlemen:

Reference hereby is made to that certain Credit Agreement, dated as of April 3,
2009 (the “Credit Agreement”), among Powerwave Technologies, Inc., a Delaware
corporation (“Borrower”), the lenders signatory thereto (the “Lenders”), and
Wells Fargo Foothill, LLC, a Delaware limited liability company, as the arranger
and administrative agent for the Lenders (“Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.

This LIBOR Notice represents Borrower’s request to elect the LIBOR Option with
respect to outstanding Advances in the amount of $            (the “LIBOR Rate
Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].

The LIBOR Rate Advance will have an Interest Period of [1], [2], [3] month(s)
commencing on                     .

This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

Borrower represents and warrants that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document or any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above, is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), and
(iii) no Default or Event of Default has occurred and is continuing on the date
hereof, nor will any thereof occur after giving effect to the request above.



--------------------------------------------------------------------------------

Wells Fargo Foothill, LLC, as Agent

Page 2

 

Dated:  

 

POWERWAVE TECHNOLOGIES, INC.,

a Delaware corporation, as Borrower

By

 

 

Name:

 

 

Title:

 

 

Acknowledged by:

 

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company, as Agent

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Schedule A-1

Agent’s Account

An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent’s Account shall be that
certain deposit account bearing account number 4121617864 and maintained by
Agent with Wells Fargo Bank, N.A., San Francisco, CA, ABA #121-000-248.



--------------------------------------------------------------------------------

Schedule A-2

Authorized Persons

Ronald Buschur, President and CEO

Kevin Michaels, CFO

Marvin MaGee, Chief Operating Officer

Tom Spaeth, VP, Treasurer

Dan Della Flora, VP, Finance

Perry Tarnofsky, VP, Legal Affairs



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver Commitment    Total Commitment

Wells Fargo Foothill, LLC

   $ 50,000,000    $ 50,000,000

All Lenders

   $ 50,000,000    $ 50,000,000



--------------------------------------------------------------------------------

Schedule D-1

Designated Account

Deutsche Bank Trust Company Americas

Account Number 00-413-956

ABA 021001033

60 Wall Street

New York, NY 10005



--------------------------------------------------------------------------------

Schedule F-1

Eligible Foreign Account Debtors

Motorola, Inc.

Deutsche Telecom

Celestica, Inc.

Flextronics International Ltd.

Jabil Circuit Inc.

Sprint Nextel Corp.

France Telecom S.A. (Orange)

O2 Micro International Ltd.

Samsung Electronics Co. Ltd.

Siemans AG

T-Mobile

Tyco Electronics Ltd.

Vodafone Group plc.



--------------------------------------------------------------------------------

Schedule P-1

Permitted Investments

None.



--------------------------------------------------------------------------------

Schedule P-2

Permitted Liens

Borrower has outstanding the following letters of credit that are secured by
cash collateral:

 

Bank

   LC Amount    Cash Collateral

Comerica

   $ 350,000    $ 600,291

Comerica

   $ 75,000    $ 160,000

Comerica

   € 20,000    $ 31,244

Bank of America

   € 250,000    $ 450,802

Bank of America

   € 800,000    $ 1,200,000

Deutsche Bank

   $ 22,788    $ 26,730

Deutsche Bank

   € 445,000    € 449,710



--------------------------------------------------------------------------------

Schedule S-1

Sales Support Service Agreements

Sales Support Agreement effective November 3, 2008 between Powerwave
Technologies, Inc. and Powerwave Asia, Inc., Dubai Branch.

Sales Support Agreement effective November 3, 2008 between Powerwave
Technologies, Inc. and Powerwave UK Ltd.

Sales Support Agreement effective November 3, 2008 between Powerwave
Technologies, Inc. and Powerwave Technologies Sweden AB.

Sales Support Agreement effective November 3, 2008 between Powerwave
Technologies, Inc. and Powerwave Technologies Singapore Pte.

Sales Support Agreement effective November 3, 2008 between Powerwave
Technologies, Inc. and Powerwave Technologies Germany GMBH

Sales Support Agreement effective November 3, 2008 between Powerwave
Technologies, Inc. and Powerwave Technologies France SAS



--------------------------------------------------------------------------------

Schedule 1.1

Definitions

As used in the Agreement, the following terms shall have the following
definitions:

“1.875% Convertible Notes” means the 1.875% Convertible Subordinated Notes due
2024 issued pursuant to the 1.875% Convertible Notes Indenture.

“1.875% Convertible Notes Indenture” means the Indenture dated as of
November 10, 2004 by and among Borrower and Deutsche Bank Trust Company
Americas, a New York banking corporation, as Trustee.

“1.875% Convertible Notes Documents” means the 1.875% Convertible Notes, the
1.875% Convertible Notes Indenture, and the agreements, documents and
instruments executed in connection therewith.

“3.875% Convertible Notes” means the 3.875% Convertible Subordinated Notes due
2027 issued pursuant to the 3.875% Convertible Notes Indenture.

“3.875% Convertible Notes Indenture” means the Indenture dated as of
September 24, 2007 by and among Borrower and Deutsche Bank Trust Company
Americas, a New York banking corporation, as Trustee.

“3.875% Convertible Notes Documents” means the 3.875% Convertible Notes, the
3.875% Convertible Notes Indenture, and the agreements, documents and
instruments executed in connection therewith.

“Account” means an account (as that term is defined in the Code).

“Account Charge Agreement” means a borrower charge respecting bank account
numbers 029658300888 and 029658300030 at Deutsche Bank AG, London branch, in
form and substance satisfactory to Agent.

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definitions of Eligible Accounts,
Eligible Foreign Accounts, and Section



--------------------------------------------------------------------------------

6.12 of the Agreement: (a) any Person which owns directly or indirectly 10% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Alcatel” means Compagnie Financière Alcatel-Lucent, a company organized under
the laws of France and its Affiliates.

“Alcatel Percentage” means (a) during the period from the Closing Date through
and including June 30, 2009, 30%, (b) during the period from July 1, 2009
through and including September 30, 2009, 20%, (c) during the period from
October 1, 2009 through and including March 31, 2010, 15%, and (c) from and
after April 1, 2010, 10%.

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations on the Maturity Date, or (b) an Event of Default and the
election by the Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

“Approved Increase” has the meaning specified therefor in Section 2.14(a) of the
Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any one of the individuals identified on Schedule A-2.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

“Average Availability” means, with respect to any period, the sum of the
aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Bank Product” means any financial accommodation extended to Borrower or its
Subsidiaries by a Bank Product Provider (other than pursuant to the Agreement)
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) transactions under Hedge
Agreements.



--------------------------------------------------------------------------------

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Products.

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Borrower or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and (b) all amounts that Borrower or its Subsidiaries are obligated to reimburse
to Agent or any member of the Lender Group as a result of Agent or such member
of the Lender Group purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Borrower
or its Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

“Bank Product Reserve” means, as of any date of determination, the amount of
reserves that Agent has established (based upon the Bank Product Providers’
reasonable determination of the credit exposure of Borrower and its Subsidiaries
in respect of Bank Products) in respect of Bank Products then provided or
outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means the greater of (a) 1.50 percent per annum, and (b) the
rate per annum rate appearing on Bloomberg L.P.’s (the “Service”) Page
BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service) 2
Business Days prior to the commencement of the requested Interest Period, for a
term and in an amount comparable to the Interest Period and the amount of the
LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrower in accordance with the Agreement, which
determination shall be conclusive in the absence of manifest error.

“Base Rate” means the greatest of (a) 3.25 percent per annum, (b) the Federal
Funds Rate plus  1/2%, (c) the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate, and (d) the Base LIBOR Rate
(for an interest period of 1 month, which shall be determined on a daily basis).

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).



--------------------------------------------------------------------------------

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a) the lesser of

(i) (A) 85% of the amount of Eligible Accounts, plus (B) 85% of the amount of
Eligible Foreign Accounts, less (C) the amount, if any, of the Dilution Reserve,
and

(ii) an amount equal to Borrower’s Collections with respect to Accounts for the
immediately preceding 90 day period, minus

(b) the sum of (i) the Bank Product Reserve, and (ii) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(c) of the Agreement.

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the amount maintained with any such other bank
is less than or equal to $100,000 and is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less



--------------------------------------------------------------------------------

than $250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means that:

(a) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act), becomes the beneficial owner (as defined in Rule 13(d)-3
under the Exchange Act), directly or indirectly, of 40%, or more, of the Stock
of Borrower having the right to vote for the election of members of the Board of
Directors,

(b) a majority of the members of the Board of Directors do not constitute
Continuing Directors,

(c) a “Change in Control” (as defined in the 1.875% Convertible Notes Indenture)
occurs, or

(d) a “Change in Control” (as defined in the 3.875% Convertible Notes Indenture)
occurs.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Commitment” means, with respect to each Lender, its Commitment, and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 or in the Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Parent and whose initial assumption of
office resulted from such contest or the settlement thereof.



--------------------------------------------------------------------------------

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

“Convertible Notes Documents” means the 1.875% Convertible Notes Documents and
the 3.875% Convertible Notes Documents.

“Convertible Notes Redemption” means the optional redemption of the 1.875%
Convertible Notes or the 3.875% Convertible Notes by Borrower so long as:
(a) such redemption is permitted by applicable law and the 1.875% Convertible
Notes Indenture or the 3.875% Convertible Notes Indenture (as applicable),
(b) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (c) Availability both before and immediately after
giving effect thereto is greater than $20,000,000.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the
Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“Designated Senior Indebtedness” has the meaning specified therefor in the
1.875% Convertible Notes Indenture and the meaning specified therefor 3.875%
Convertible Notes Indenture.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s Accounts
during such period, by (b) Borrower’s billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts and Eligible Foreign
Accounts by 1 percentage point for each percentage point by which Dilution is in
excess of 5%.

“Dollars” or “$” means United States dollars.



--------------------------------------------------------------------------------

“Domestic Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Underlying Letters of Credit that
are payable in Dollars.

“EBITDA” means, with respect to any fiscal period, determined on a consolidated
basis in accordance with GAAP, Borrower’s consolidated net earnings (or loss)
for such period, minus, extraordinary gains, foreign currency translation gains,
and interest income for such period, plus, (a) non-cash extraordinary losses,
non-cash restructuring charges, and non-cash impairment charges for such period,
(b) interest expense for such period, (c) income taxes for such period,
(d) depreciation and amortization for such period, (e) non-cash stock
compensation charges for such period, (f) cash restructuring charges for the
fiscal year 2009 in an aggregate amount not to exceed $3,000,000, and
(g) foreign currency translation losses for such period.

“Eligible Accounts” means those Accounts (other than Eligible Foreign Accounts)
created by Borrower in the ordinary course of its business, that arise out of
Borrower’s sale of goods or rendition of services, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit performed by Agent from time to time after the
Closing Date; provided further that Agent will endeavor to give prompt notice of
any revisions to such criteria made by Agent, but Agent’s failure to give such
notice will not impact the revisions to such criteria. In determining the amount
to be included, Eligible Accounts shall be calculated net of customer deposits
and unapplied cash. Eligible Accounts shall not include the following:

(a) Accounts that (i) the Account Debtor has failed to pay within 120 days of
original invoice date, (iii) have selling terms of more than 90 days, or
(iii) are past due by more than (A) 60 days with respect to Accounts with
selling terms of 60 days or less, or (B) 30 days with respect to Accounts with
selling terms of more than 60 days,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of
Borrower or an employee or agent of Borrower or any Affiliate of Borrower,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars or Euros,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, (ii) is not organized
under the laws of the United States or any state thereof, or (iii) is the
government of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (y) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (z) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent,

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§3727), or (ii) any state of the United States,



--------------------------------------------------------------------------------

(h) Accounts with respect to which (i) the Account Debtor (or its Affiliates) is
a creditor of Borrower, (ii) the Account Debtor (or its Affiliates) has or has
asserted a right of setoff, (iii) Borrower or one of its Subsidiaries has agreed
that the Account Debtor (or its Affiliates) has a right of setoff, or (iv) the
Account Debtor (or its Affiliates) has disputed its obligation to pay all or any
portion of the Account, in each case, to the extent of such claim, right of
setoff, or dispute (as applicable),

(i) Accounts with respect to an Account Debtor (other than Nokia, Alcatel, or
Ericsson) and its Affiliates whose total obligations owing to Borrower exceed
10% (such percentage, as applied to a particular Account Debtor and its
Affiliates, being subject to reduction by Agent in its Permitted Discretion if
the creditworthiness of such Account Debtor or its Affiliates deteriorates) of
the obligations in respect of all Eligible Accounts and Eligible Foreign
Accounts, to the extent of the obligations owing by such Account Debtor and its
Affiliates in excess of such percentage; provided, however, that, in each case,
the amount of Eligible Accounts that are excluded because they exceed the
foregoing percentage shall be determined by Agent based on all of the otherwise
Eligible Accounts and Eligible Foreign Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,

(j) Accounts with respect to Nokia to the extent that the obligations owing by
Nokia exceed 40% (such percentage, as applied to Nokia, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of Nokia
deteriorates) of the obligations in respect of all Eligible Accounts and
Eligible Foreign Accounts; provided, however, that the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts and Eligible
Foreign Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,

(k) Accounts with respect to Alcatel to the extent that the obligations owing by
Alcatel exceed the Alcatel Percentage (such percentage, as applied to Alcatel,
being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of Alcatel deteriorates) of the obligations in respect of all
Eligible Accounts and Eligible Foreign Accounts; provided, however, that the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts and Eligible Foreign Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,

(l) Accounts with respect to Ericsson to the extent that the obligations owing
by Ericsson exceed 20% (such percentage, as applied to Ericsson, being subject
to reduction by Agent in its Permitted Discretion if the creditworthiness of
Ericsson deteriorates) of the obligations in respect of all Eligible Accounts
and Eligible Foreign Accounts; provided, however, that the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts and Eligible
Foreign Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,

(m) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,

(n) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(o) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(p) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,



--------------------------------------------------------------------------------

(q) Accounts with respect to which the Account Debtor (or its Affiliates) is a
Sanctioned Person or Sanctioned Entity, or

(r) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
of the subject contract for goods or services.

“Eligible Foreign Account Debtors” means (a) Alcatel, (b) Nokia, so long as it
or its parent company is rated at ‘BBB’ or higher by S&P or Moody’s,
(c) Ericsson, so long as it or its parent company is rated at ‘BBB’ or higher by
S&P or Moody’s, and (d) those Account Debtors listed on Schedule F-1 attached
hereto.

“Eligible Foreign Accounts” means those Accounts (other than Eligible Accounts)
created by Borrower in the ordinary course of its business, that comply with
each of the representations and warranties respecting Eligible Foreign Accounts
made in the Loan Documents, and that are not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, however, that
such criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any audit performed by Agent from time to
time after the Closing Date; provided further that Agent will endeavor to give
prompt notice of any revisions to such criteria made by Agent, but Agent’s
failure to give such notice will not impact the revisions to such criteria. In
determining the amount to be included, Eligible Foreign Accounts shall be
calculated net of customer deposits and unapplied cash. Eligible Foreign
Accounts shall not include the following:

(a) Accounts that (i) the Account Debtor has failed to pay within 120 days of
original invoice date, (iii) have selling terms of more than 90 days, or
(iii) are past due by more than (i) 60 days with respect to Accounts with
selling terms of 60 days or less, or (ii) 30 days with respect to Accounts with
selling terms of more than 60 days,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is not an Eligible Foreign
Account Debtor,

(d) Accounts with respect to which the Account Debtor is an Affiliate of
Borrower or an employee or agent of Borrower or any Affiliate of Borrower,

(e) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(f) Accounts that are not payable in Dollars, Euros or Pounds,

(g) Accounts with respect to which the Account Debtor is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof,

(h) Accounts with respect to which (i) the Account Debtor (or its Affiliates) is
a creditor of Borrower, (ii) the Account Debtor (or its Affiliates) has or has
asserted a right of setoff, (iii) Borrower or one of its Subsidiaries has agreed
that the Account Debtor (or its Affiliates) has a right of setoff, or (iv) the
Account Debtor (or its Affiliates) has disputed its obligation to pay all or any
portion of the Account, in each case, to the extent of such claim, right of
setoff, or dispute (as applicable),



--------------------------------------------------------------------------------

(i) Accounts with respect to an Account Debtor (other than Nokia, Alcatel, or
Ericsson) and its Affiliates whose total obligations owing to Borrower exceed
10% (such percentage, as applied to a particular Account Debtor and its
Affiliates, being subject to reduction by Agent in its Permitted Discretion if
the creditworthiness of such Account Debtor or its Affiliates deteriorates) of
the obligations in respect of all Eligible Accounts and Eligible Foreign
Accounts, to the extent of the obligations owing by such Account Debtor and its
Affiliates in excess of such percentage; provided, however, that, in each case,
the amount of Eligible Foreign Accounts that are excluded because they exceed
the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Accounts and Eligible Foreign Accounts prior to giving effect
to any eliminations based upon the foregoing concentration limit,

(j) Accounts with respect to Nokia to the extent that the obligations owing by
Nokia exceed 40% (such percentage, as applied to Nokia, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of Nokia
deteriorates) of the obligations in respect of all Eligible Accounts and
Eligible Foreign Accounts; provided, however, that the amount of Eligible
Foreign Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Accounts and
Eligible Foreign Accounts prior to giving effect to any eliminations based upon
the foregoing concentration limit,

(k) Accounts with respect to Alcatel to the extent that the obligations owing by
Alcatel exceed the Alcatel Percentage (such percentage, as applied to Alcatel,
being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of Alcatel deteriorates) of the obligations in respect of all
Eligible Accounts and Eligible Foreign Accounts; provided, however, that the
amount of Eligible Foreign Accounts that are excluded because they exceed the
foregoing percentage shall be determined by Agent based on all of the otherwise
Eligible Accounts and Eligible Foreign Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,

(l) Accounts with respect to Ericsson to the extent that the obligations owing
by Ericsson exceed 20% (such percentage, as applied to Ericsson, being subject
to reduction by Agent in its Permitted Discretion if the creditworthiness of
Ericsson deteriorates) of the obligations in respect of all Eligible Accounts
and Eligible Foreign Accounts; provided, however, that the amount of Eligible
Foreign Accounts that are excluded because they exceed the foregoing percentage
shall be determined by Agent based on all of the otherwise Eligible Accounts and
Eligible Foreign Accounts prior to giving effect to any eliminations based upon
the foregoing concentration limit,

(m) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Borrower has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,

(n) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(o) Accounts that are not lawfully owned by Borrower or that are not subject to
a valid and perfected first priority Agent’s Lien,

(p) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(q) Accounts with respect to which the Account Debtor (or its Affiliates) is a
Sanctioned Person or Sanctioned Entity, or



--------------------------------------------------------------------------------

(r) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Borrower
of the subject contract for goods or services.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials from (a) any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Ericsson” means Ericsson AB, a limited liability company organized under the
laws of Sweden and its Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

“Euro” means the euro referred to in Council Regulation (EC) No. 1103/97 dated
June 17, 1997, passed by the Council of the European Union, or, if different,
the then lawful currency of the member states of the European Union that
participate in the third stage of Economic and Monetary Union.

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.



--------------------------------------------------------------------------------

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrower and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of Borrower and its Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.

“Exchange Rate” means the nominal rate of exchange (vis-à-vis any currency other
than Dollars) for Dollars announced from time to time, within Wells Fargo at its
principal office in San Francisco, expressed as the number of Dollars for each
unit of such other currency.

“Excess Real Property” means Borrower’s or its Subsidiaries’ (a) facilities
owned in fee and located at 1801 East Street, Andrew Place, Santa Ana, CA, 31901
Comtek Lane, Salisbury, MD, and Takatie 6, 90440, Kempele, Finland, and
(ii) real property owned in fee and located at #5 West Road, Special Export
Processing Zone, Light Industry and Science Park, Cabuyao, Laguna, Philippines,
and 14 and 16 Ampere Street, SEP2, Light Industry and Science Park of the
Philippines I, Cabuyao, Laguna, Philippines.

“Excess Real Property Event of Default” means an Event of Default under
Section 8.1, 8.2(a) (with respect to Borrower’s or its Subsidiaries’ failure to
comply with Section 5.1, 5.2, 5.3, or 5.6, any of Sections 6.1 – 6.17, or
Section 7 of the Agreement), 8.4, 8.5, 8.6, 8.10, or 8.11.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Existing Lender” means Deutsche Bank AG, New York branch.

“Fee Letter” means that certain fee letter between Borrower and Agent, in form
and substance reasonably satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Financial Covenant Period” means a period which shall commence on any date (the
“Commencement Date”) on which Availability is less than $20,000,000 and shall
continue until the later of:

(a) the date that is the last day of the second full fiscal quarter after the
Commencement Date, and

(b) the last day of the fiscal quarter in which Average Availability for a
period of 90 consecutive days after the Commencement Date is greater than or
equal to $20,000,000.

“Flow of Funds Agreement” means a flow of funds agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower and Agent.

“Foreign Lender” shall mean any Lender or Participant that is not a United
States person within the meaning of IRC section 7701(a)(30).

“Foreign Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Underlying Letters of Credit that
are payable in a currency other than Dollars, calculated as if such Underlying
Letters of Credit are payable in Dollars based on the Exchange Rate as of such
date of determination.



--------------------------------------------------------------------------------

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or any of its Subsidiaries that provide for
an interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Borrower’s or any of its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Hong Kong Deposit Account” means Borrower’s Deposit Account with account number
605583417019 maintained with Bank of America in Hong Kong.

“Inactive Subsidiaries” means Powerwave Asia, Inc., a Delaware corporation and
Powerwave Europe, Inc., a Delaware corporation.

“Increase Effective Date” has the meaning specified therefor in Section 2.14(a)
of the Agreement.

“Increase Joinder” has the meaning specified therefor in Section 2.14(b) of the
Agreement.

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in



--------------------------------------------------------------------------------

accordance with customary trade practices), (f) all obligations owing under
Hedge Agreements (which amount shall be calculated based on the amount that
would be payable by such Person if the Hedge Agreement were terminated on the
date of determination), and (g) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (f) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state, federal or
foreign bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrower may not elect an Interest Period which
will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
consistent with past practice), or acquisitions of Indebtedness, Stock, or all
or substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing L/Cs or L/C Undertakings
pursuant to Section 2.11 of the Agreement.

“L/C” has the meaning specified therefor in Section 2.11(a) of the Agreement.



--------------------------------------------------------------------------------

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“L/C Undertaking” has the meaning specified therefor in Section 2.11(a) of the
Agreement.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1 of the Agreement.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) out-of-pocket fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower or its Subsidiaries under any
of the Loan Documents, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) out-of-pocket costs and expenses
incurred by Agent in the disbursement of funds to Borrowers or other members of
the Lender Group (by wire transfer or otherwise), (d) out-of-pocket charges paid
or incurred by Agent resulting from the dishonor of checks payable by or to
Borrower, (e) reasonable out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) contained in the Agreement or the Fee
Letter, (g) reasonable out-of-pocket costs and expenses of third party claims or
any other suit paid or incurred by the Lender Group in enforcing or defending
the Loan Documents or in connection with the transactions contemplated by the
Loan Documents or the Lender Group’s relationship with Borrower or any of its
Subsidiaries, (h) Agent’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating, or amending
the Loan Documents, and (i) Agent’s and each Lender’s reasonable costs and
expenses (including reasonable attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee set forth in the Agreement
will continue to accrue while the Letters of Credit are outstanding) to be held
by Agent for the benefit of those Lenders with a Commitment in an amount equal
to the sum of 105% of the then existing Domestic Letter of Credit Usage plus
115% of the then existing Foreign Letter of Credit Usage, (b)



--------------------------------------------------------------------------------

causing the Underlying Letters of Credit to be returned to the Issuing Lender,
or (c) providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to the Agent
(in its sole discretion) in an equal to the sum of 105% of the then existing
Domestic Letter of Credit Usage plus 115% of the then existing Foreign Letter of
Credit Usage (it being understood that the Letter of Credit fee set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fee that accrues must be an amount that can be drawn under any
such standby letter of credit).

“Letter of Credit Usage” means, as of any date of determination, the sum of the
Domestic Letter of Credit Usage and the Foreign Letter of Credit Usage.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent by dividing (a) the Base LIBOR Rate for such
Interest Period, by (b) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, the Account Charge Agreement, the Bank
Product Agreements, any Borrowing Base Certificate, the Controlled Account
Agreements, the Control Agreements, the Copyright Security Agreement, the Fee
Letter, the Flow of Funds Agreement, any Guaranty, any Intercompany
Subordination Agreement, the Letters of Credit, the Mortgages, the Patent
Security Agreement, the Security Agreement, the Trademark Security Agreement,
any note or notes executed by Borrower in connection with the Agreement and
payable to a member of the Lender Group, and any other agreement entered into,
now or in the future, by Borrower or any of its Subsidiaries and the Lender
Group in connection with the Agreement.

“Margin” means, as of any date of determination, the applicable margin set forth
in the following table that corresponds to the Average Availability of Borrower
for the most recent fiscal quarter as calculated by Agent; provided, however,
that for the period from the Closing Date through and including June 30, 2009,
the Margin shall be set at the margin in the row styled “Level I”; provided,
further, however, that any time an Event of Default has occurred and is
continuing, the Margin shall be set at the margin in the row styled “Level III”:

 

Level

 

Average Availability

 

Margin

I   ³ $33,335,000   3.50 percentage points II   < $33,335,000 but ³ $16,665,000
  3.75 percentage points III   < $16,665,000   4.00 percentage points



--------------------------------------------------------------------------------

The Margin shall be calculated as of the end of each fiscal quarter and, except
as set forth in the foregoing provisos, shall be re-determined quarterly on the
first day of each quarter.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole,
(b) a material impairment of Borrower’s and its Subsidiaries ability to perform
their obligations under the Loan Documents to which they are parties or of the
Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of Borrower or its Subsidiaries.

“Material Contract” means, with respect to any Person, any contract or agreement
of the type described in Item 601(b)(10) of Regulation S-K of the Securities Act
(regardless of whether or not such Item is applicable to such Person).

“Maturity Date” means August 15, 2011.

“Maximum Revolver Amount” means $50,000,000, increased by the amount of
increases in the commitments made in accordance with Section 2.14 of the
Agreement, and decreased by the amount of reductions in the Commitments made in
accordance with Section 2.4(c) of the Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgage Policy” has the meaning specified therefor in Schedule 3.1(v).

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

“Nokia” means Nokia Siemens Network, a company organized under the laws of
Finland and its Affiliates.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, covenants, and duties of any kind and description owing
by Borrower to the Lender Group pursuant to or evidenced by the Loan Documents
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrower is required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents, and
(b) all Bank Product Obligations. Any reference in the



--------------------------------------------------------------------------------

Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

“Permitted Convertible Notes Refinancing” means a refinancing of the
Indebtedness in respect of the 1.875% Convertible Notes or the 3.875%
Convertible Notes (including Indebtedness incurred by Borrower for purposes of
such refinancing, whether by the same or a different group of lenders or
purchasers) so long as:

(a) the terms and conditions of such refinancing do not, in Agent’s reasonable
judgment, materially impair the prospects of repayment of the Obligations by
Borrower or materially impair Borrower’s creditworthiness,

(b) such refinancing does not result in an increase in the principal amount of
the Indebtedness so refinanced, renewed, or extended,

(c) the refinancing Indebtedness does not mature, or contain any provision
permitting the holders thereof to require the redemption, repurchase or
prepayment thereof, prior to (i) with respect to a refinancing of the
Indebtedness in respect of the 1.875% Convertible Notes, November 15, 2011, or
(ii) with respect to a refinancing of in respect of the 3.875% Convertible
Notes, May 15, 2012,

(e) the terms and conditions of the refinancing must be subordinated in right of
payment to the Obligations on terms and conditions reasonably satisfactory to
Agent, and

(f) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,

(b) sales of Inventory to buyers in the ordinary course of business,



--------------------------------------------------------------------------------

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the licensing, on an exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights by Borrower’s Subsidiaries to Borrower in
the ordinary course of business,

(f) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of Borrower or its Subsidiaries in the
ordinary course of business,

(j) the sale or issuance of Stock (other than Prohibited Preferred Stock) of
Borrower,

(k) the lapse of registered patents, trademarks and other intellectual property
of Borrower and its Subsidiaries to the extent not economically desirable in the
conduct of their business and so long as such lapse is not materially adverse to
the interests of the Lenders,

(l) so long as either (i) no Excess Real Property Event of Default has occurred
and is continuing or would result therefrom, or (ii) if an Excess Real Property
Event of Default has occurred and is continuing or would result therefrom,
Revolver Usage is zero both immediately before and immediately after giving
effect thereto, the sale or disposition of any of the Excess Real Property; and

(m) dispositions of assets (other than Accounts, intellectual property,
licenses, Stock of Subsidiaries of Borrower, or Material Contracts) not
otherwise permitted in clauses (a) through (l) above so long as made at fair
market value and the aggregate fair market value of all assets disposed of in
all such dispositions since the Closing Date (including the proposed
disposition) would not exceed $1,000,000.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

(b) Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness (other than Indebtedness in respect of the 1.875%
Convertible Notes and the 3.875% Convertible Notes, which are covered in clauses
(l) and (m) below),

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,



--------------------------------------------------------------------------------

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,

(g) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(h) the incurrence by Borrower or its Subsidiaries of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate or foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes,

(i) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(j) unsecured Indebtedness of Borrower owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Borrower of the Stock of Borrower
that has been issued to such Persons, so long as (i) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $1,000,000, and (iii) such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Agent,

(k) Indebtedness composing Permitted Investments,

(l) Indebtedness in respect of the 1.875% Convertible Notes in an aggregate
principal amount not to exceed $157,000,000 less the aggregate principal amount
of the 1.875% Convertible Notes that are the subject of a Convertible Notes
Redemption after the Closing Date, and any Permitted Convertible Notes
Refinancing in respect of such Indebtedness,

(m) Indebtedness in respect of the 3.875% Convertible Notes in an aggregate
principal amount not to exceed $150,000,000 less the aggregate principal amount
of the 3.875% Convertible Notes that are the subject of a Convertible Notes
Redemption after the Closing Date, and any Permitted Convertible Notes
Refinancing in respect of such Indebtedness,

(n) mortgage financing with respect to the Excess Real Property so long as,
(i) at the time of incurring such Indebtedness, either (A) no Excess Real
Property Event of Default has occurred and is continuing or would immediately
result therefrom, or (B) if an Excess Real Property Event of Default has
occurred and is continuing or would immediately result therefrom, Revolver Usage
is equal to zero both immediately before and immediately after giving effect
thereto, (ii) such Indebtedness is incurred to (A) refinance the Indebtedness
evidenced by the 1.875% Convertible Notes or the Indebtedness evidenced by the
3.875% Convertible Notes (in each case, to the extent such refinancing
constitutes a Permitted Convertible Note Refinancing hereunder), or (B) create
liquidity for Borrower and its Subsidiaries, (iii) such Indebtedness does not
mature prior to May 15, 2012, and (iv) such Indebtedness is subordinated in
right of payment to the Obligations on terms and conditions reasonably
satisfactory to Agent, and



--------------------------------------------------------------------------------

(o) Indebtedness in respect of letters of credit in an aggregate face amount not
to exceed $5,000,000.

“Permitted Intercompany Advances” means loans made by Borrower to any of its
Subsidiaries in the ordinary course of business for purposes of funding such
Subsidiaries’ operating expenses so long as (i) no Event of Default has occurred
and is continuing or would result therefrom, and (ii) Borrower has Excess
Availability of $20,000,000 or greater immediately after giving effect to each
such loan.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to Borrower or any of its
Subsidiaries effected in the ordinary course of business or owing to Borrower or
any of its Subsidiaries as a result of Insolvency Proceedings involving an
Account Debtor or upon the foreclosure or enforcement of any Lien in favor of
Borrower or its Subsidiaries,

(e) Investments owned by Borrower or any of its Subsidiaries on the Closing Date
and set forth on Schedule P-1,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

(h) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to Borrower or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) non-cash loans to employees, officers, and directors of Borrower or any of
its Subsidiaries for the purpose of purchasing Stock in Borrower so long as the
proceeds of such loans are used in their entirety to purchase such stock in
Borrower, and

(k) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$10,000,000 during the term of the Agreement.

“Permitted Liens” means

(a) Liens held by Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,



--------------------------------------------------------------------------------

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2, provided that any such Lien only secures
the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance,

(i) Liens on amounts deposited in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,

(j) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens on the Excess Real Property securing the Indebtedness permitted
pursuant to clause (n) of the definition of Permitted Indebtedness,



--------------------------------------------------------------------------------

(r) deposits and pledges of cash securing Indebtedness permitted pursuant to
clause (o) of the definition of Permitted Indebtedness,

(s) Liens securing Indebtedness incurred in connection with a Permitted
Convertible Notes Refinancing so long as (i) such Liens are subordinated to
Agent’s Liens pursuant to an intercreditor agreement that is in form and
substance satisfactory to Agent, and (ii) the amount of cash interest paid and
to be paid on such Indebtedness does not exceed the amount of cash interest that
Borrower would have been required to pay, on and after the date of incurrence of
such Indebtedness, on the Indebtedness that was refinanced, and

(t) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $250,000.

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied in its discretion that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $500,000.

“Permitted Preferred Stock” means and refers to any Preferred Stock that is not
Prohibited Preferred Stock that is issued by Borrower and the proceeds of which
are used solely to repurchase or redeem the 1.875% Convertible Notes or the
3.875% Convertible Notes in connection with a transaction that is permitted
under the Agreement.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Post-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.14(c) of the Agreement.

“Pounds” means United Kingdom pounds sterling (symbol “£”).

“Powerwave Cognition” means Powerwave Cognition, Inc., a Delaware corporation.

“Pre-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.14(c) of the Agreement.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other mandatory payment obligation
(other than any mandatory obligation to pay (a) dividends in cash to the extent
permitted under the Agreement, (b) dividends of shares of Preferred Stock of the
same class and series payable in kind, or (c) dividends of shares of common
Stock) on or before May 15,



--------------------------------------------------------------------------------

2012, or, on or before May 15, 2012, is redeemable at the option of the holder
thereof for cash or assets or securities (other than distributions in kind of
shares of Preferred Stock of the same class and series or of shares of common
stock).

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Commitment, by (z) the aggregate
Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and right to receive payments of fees with
respect thereto, (i) prior to the Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Commitment, by
(z) the aggregate Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender’s
Advances by (z) the outstanding principal amount of all Advances, and

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement), the
percentage obtained by dividing (i) such Lender’s Commitment, by (ii) the
aggregate amount of Commitments of all Lenders; provided, however, that in the
event the Commitments have been terminated or reduced to zero, Pro Rata Share
under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

“Real Property Collateral” means any Real Property hereafter acquired by
Borrower or its Subsidiaries with a fair market value of at least $1,000,000 and
owned in fee by Borrower or its Subsidiaries.



--------------------------------------------------------------------------------

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) the terms and conditions of such refinancings, renewals, or extensions do
not, in Agent’s reasonable judgment, materially impair the prospects of
repayment of the Obligations by Borrower or materially impair Borrower’s
creditworthiness,

(b) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,

(c) such refinancings, renewals, or extensions do not result in an increase in
the interest rate with respect to the Indebtedness so refinanced, renewed, or
extended,

(d) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Borrower,

(e) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(f) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $50,000,000.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.



--------------------------------------------------------------------------------

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to such
Letter of Credit, including (a) the contingent reimbursement obligations of
Borrower with respect to the amounts available to be drawn or which may become
available to be drawn under the Underlying Letters of Credit, (b) all amounts
that have been paid by the Issuing Lender to the Underlying Issuer to the extent
not reimbursed by Borrower, whether by the making of an Advance or otherwise,
and (c) all accrued and unpaid interest, fees, and expenses payable with respect
thereto.

“Sales Support Services Agreements” means the agreements identified on Schedule
S-1.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means a security agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower and
Guarantors to Agent.

“Senior Indebtedness” has the meaning specified therefor in the 1.875%
Convertible Notes Indenture and the meaning specified therefor 3.875%
Convertible Notes Indenture.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Subsidiary Service Provider” has the meaning specified therefor in
Section 4.24(b) of the Agreement.

“Swing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Taxes” shall mean, any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto; provided that Taxes shall exclude (i) any tax imposed on the net income
or net profits of any Lender or any Participant (including any branch profits
taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to the Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.



--------------------------------------------------------------------------------

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFF” means Wells Fargo Foothill, LLC, a Delaware limited liability company.



--------------------------------------------------------------------------------

Schedule 3.1

Conditions Precedent

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a) the Closing Date shall occur on or before April 15, 2009;

(b) Agent shall have received a letter duly executed by Borrower authorizing
Agent to file appropriate financing statements in such office or offices as may
be necessary or, in the opinion of Agent, desirable to perfect the security
interests to be created by the Loan Documents;

(c) Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements;

(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i) the Controlled Account Agreements (as defined in the Security Agreement),

(ii) the Security Agreement,

(iii) the Flow of Funds Agreement,

(iv) the Fee Letter,

(v) the Patent Security Agreement,

(vi) the Trademark Security Agreement, and

(vii) a letter, in form and substance satisfactory to Agent, from Existing
Lender to Agent respecting the amount necessary to repay in full all of the
obligations of Borrower and its Subsidiaries owing to Existing Lender and obtain
a release of all of the Liens existing in favor of Existing Lender in and to the
assets of Borrower and its Subsidiaries, together with termination statements
and other documentation evidencing the termination by Existing Lender of its
Liens in and to the properties and assets of Borrower and its Subsidiaries, and

(e) Agent shall have received a certificate from the Secretary of Borrower
(i) attesting to the resolutions of Borrower’s Board of Directors authorizing
its execution, delivery, and performance of the Agreement and the other Loan
Documents to which Borrower is a party, (ii) authorizing specific officers of
Borrower to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of Borrower;

(f) Agent shall have received copies of Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of Borrower;



--------------------------------------------------------------------------------

(g) Agent shall have received a certificate of status with respect to Borrower,
dated within 10 days of the Closing Date, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of Borrower, which
certificate shall indicate that Borrower is in good standing in such
jurisdiction;

(h) Agent shall have received certificates of status with respect to Borrower,
each dated within 30 days of the Closing Date, such certificates to be issued by
the appropriate officer of the jurisdictions (other than the jurisdiction of
organization of Borrower) in which its failure to be duly qualified or licensed
would constitute a Material Adverse Change, which certificates shall indicate
that Borrower is in good standing in such jurisdictions;

(i) Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6, the form and substance of
which shall be satisfactory to Agent;

(j) Agent shall have received an opinion of the Borrower’s counsel in form and
substance satisfactory to Agent;

(k) Borrower shall have the Required Availability after giving effect to the
initial extensions of credit hereunder and the payment of all fees and expenses
required to be paid by Borrower on the Closing Date under the Agreement or the
other Loan Documents;

(l) Agent shall have completed its business, legal, and collateral due
diligence, including a collateral audit and review of Borrower’s and its
Subsidiaries books and records and verification of Borrower’s representations
and warranties to Lender Group, the results of which shall be satisfactory to
Agent;

(m) Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
background checks for Borrower, and (ii) OFAC/PEP searches and reference checks
with respect to Borrower’s senior management and key principals, in each case,
the results of which are satisfactory to Agent in its sole discretion;

(n) Agent shall have received a set of Projections of Borrower for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;

(o) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by the Agreement;

(p) Agent shall have received copies of each of the Convertible Notes Documents,
together with a certificate of the Secretary of Borrower certifying each such
document as being a true, correct, and complete copy thereof;

(q) Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby; and

(r) all other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.



--------------------------------------------------------------------------------

Schedule 4.1(b)

Capitalization of Borrower

Borrowers’s authorized capital stock includes 255,000,000 shares, of which
(i) 250,000,000 are be designated “Common Stock” and have a par value of $0.0001
per share; and (ii) 5,000,000 shares are designated “Preferred Stock” and have a
par value of $0.0001 per share. As of March 27, 2009, there were 131,978, 122
shares of common stock outstanding and no shares of preferred stock outstanding.

There are 9,549,445 options to purchase common stock outstanding under
Borrower’s employee stock option plans. Also, Borrower has granted 341,250
shares of restricted stock under Borrower’s employee stock plans. Borrower has
the right to reacquire the shares of restricted stock which are subject to right
of forfeiture if the employee ceases to be employed by the Borrower.

The 1.875% Convertible Notes Documents and the 3.875% Convertible Notes
Documents contain provisions that allow the note holders to require Borrower to
repurchase the 1.875% Convertible Notes and the 3.875% Convertible Notes.



--------------------------------------------------------------------------------

Schedule 4.1(c)

Capitalization of Borrower’s Subsidiaries

All of the following subsidiaries are 100% owned directly or indirectly by
Powerwave or one of its subsidiaries, except as noted below and except for
nominal ownership (less than 1%) by individuals where there is a legal
requirement to have an individual person own shares:

Allgon Systems AB (Sweden)

Cognition Networks LLC (Florida)

Filtronic (Suzhou) Telecommunication Products Co. Ltd. (China)

LGP Allgon Holding AB (Sweden)

LGP Telecom (Shanghai) Ltd. (China)

LGP Telecom Ltda (Brazil)

MG Instruments AB (Sweden)

Microwave Ventures, Inc. (Philippines) [Owned 40% by Remec Manufacturing
Philippines, Inc. and 60% by Powerwave Holdings Philippines, Inc.]

Powerwave Asia, Inc. (Delaware)

Powerwave Cognition, Inc. (Delaware) [Powerwave owns 60% of this entity.]

Powerwave Comtek Oy (Finland)

Powerwave Corporation Limited (Hong Kong)

Powerwave Europe, Inc. (Delaware)

Powerwave Finland Oy (Finland)

Powerwave Holdings Philippines, Inc. (Philippines) [300,000 Class A shares held
by three nominee shareholders who are Philippine residents. Nominees are
affiliated with Baker & McKenzie in the Philippines]

Powerwave Hungary Kft (Hungary)

Powerwave Netherlands B.V. (Netherlands)

Powerwave Overseas Holding Limited (UK)

Powerwave Oy (Finland)

Powerwave Singapore Pte. Ltd. (Singapore)

Powerwave Sweden AB (Sweden)

Powerwave Technologies (Suzhou) Co. Ltd. (China)

Powerwave Technologies (Wuxi) Co. Ltd. (China)

Powerwave Technologies Brazil Comercio de Equipamentos de Telecomunicacao Ltda
(Brazil)

Powerwave Technologies Canada, Ltd. (Canada)

Powerwave Technologies Estonia OU (Estonia)

Powerwave Technologies France SAS (France)

Powerwave Technologies Germany GmbH (Germany)

Powerwave Technologies Hong Kong Limited (Hong Kong)

Powerwave Technologies India Private Limited (India)

Powerwave Technologies Research and Development India PVT Ltd. (India)

Powerwave Technologies Singapore Pte Ltd (Singapore)

Powerwave Technologies Sweden Holdings AB (Sweden)

Powerwave Technologies UK Limited (UK)

Powerwave Technologies Sweden AB (Sweden)

Powerwave UK Limited (UK)

P-Wave Ltd (Israel)

REMEC Manufacturing Phillippines, Inc. (Philippines)

REMEC Wireless Telecommunication (Shanghai) Co. Ltd. (China)

RMPI LLC (California)

Powerwave Technologies (Thailand) Limited

Powerwave Technologies Sweden Holdings (AB) (Sweden)



--------------------------------------------------------------------------------

Schedule 4.6(a)

States of Organization

See Schedule 4.1(c) for a listing of the names and jurisdiction of incorporation
of the Subsidiaries of Borrower.



--------------------------------------------------------------------------------

Schedule 4.6(b)

Chief Executive Offices

Borrower’s chief executive office is 1801 East Saint Andrew Place, Santa Ana,
California 92705.

The chief executive office of the Borrower’s subsidiaries is the same as
Borrower except for those noted below:

Allgon Systems AB

Box 1155, 164 26 Kista Sweden

Cognition Networks LLC

21 Continental Boulevard Merrimack, NH 03054

Filtronic (Suzhou) Telecommunication Products Co. Ltd.

Factory C.1, Huo Ju Road, Suzhou New District, SND Hi-Tech Industrial Park,
Suzhou, Jiansu Province 215009

LGP Allgon Holding AB

Box 1155, 164 26 Kista Sweden

LGP Telecom (Shanghai) Ltd.

Factory C.1, Huo Ju Road, Suzhou New District, SND Hi-Tech Industrial Park,
Suzhou, Jiansu Province 215009

LGP Telecom Ltda

Praca Joao Duran Alonso, no 34, 3 andar, escritorios no 32, sala “A”, CEP
04571-070 Brazil

MG Instruments AB

Box 1155, 164 26 Kista Sweden

Microwave Ventures, Inc.

No. 5 West Road, Special Export Processing Zone, Light Industry & Science Park,
Cabuyao, Laguna Philippines

Powerwave Cognition, Inc. (Delaware)

21 Continental Boulevard Merrimack, NH 03054

Powerwave Comtek Oy

Takatie 6, 90440 Kempele, Finland

Powerwave Corporation Limited

Room 2018-2019, Chevalier Commercial Building, 8 Wang Hoi Road, Kowloon Bay,
Kowloon Hong Kong

Powerwave Finland Oy

Takatie 6, 90440 Kempele, Finland

Powerwave Holdings Philippines, Inc.

12th Floor, Net One Center, 26th Street Corner, 3rd Avenue, Crescent Park West,
Bonifacio Global City, Taguig City, Metro Manila Philippines



--------------------------------------------------------------------------------

Powerwave Hungary Kft

H-8000 Szekesfehervar, Berenyi ut 72-100

Powerwave Netherlands B.V.

Startbaan 5A 1185 XP Amstelveen The Netherlands

Powerwave Overseas Holding Limited

Unit 3, Jubilee Way, Thackley Old Road Shipley, West Yorkshire BD18 1QG United
Kingdom

Powerwave Oy

Takatie 6, 90440 Kempele, Finland

Powerwave Singapore Pte. Ltd.

10 Eunos Road 8, #13-10, Singapore Post Centre, Singapore 408600

Powerwave Sweden AB

Box 1155, 164 26 Kista Sweden

Powerwave Technologies (Suzhou) Co. Ltd.

Factory C.1, Huo Ju Road, Suzhou New District, SND Hi-Tech Industrial Park,
Suzhou, Jiansu Province 215009

Powerwave Technologies (Wuxi) Co. Ltd.

Factory C.1, Huo Ju Road, Suzhou New District, SND Hi-Tech Industrial Park,
Suzhou, Jiansu Province 215009

Powerwave Technologies Brazil Comercio de Equipamentos de Telecomunicacao Ltda

Praca Joao Duran Alonso, no 34, 3 andar, escritorios no 32, sala “A”, CEP
04571-070 Brazil

Powerwave Technologies Canada, Ltd.

Field Law 2000 Oxford Tower, 10235-101 Street, Edmonton, Alberta T5J 3G1 Canada

Powerwave Technologies Estonia OU

Poikmae 1, Tanassilma Technopark, Saku Vald, Harju County 76401 Estonia

Powerwave Technologies France SAS

25 Rue Greffulhe 92300 Levallois Perret, France

Powerwave Technologies Germany GmbH

Regus Business Center, Stadttor 1, 40219 Dusseldorf, Germany

Powerwave Technologies Hong Kong Limited

Room 2018-2019, Chevalier Commercial Building, 8 Wang Hoi Road, Kowloon Bay,
Kowloon Hong Kong

Powerwave Technologies India Private Limited

#1606 to 1609, 16th Floor, Connaught Place, Narain Manzil, 23 Barakhamba Road,
New Delhi 110001 India

Powerwave Technologies Research and Development India PVT Ltd.

Unit #04-01, Level 4, Block 2, Cyber Pearl, HITECH City, Hyderabad 500081 Andhra
Pradesh India

Powerwave Technologies Singapore Pte Ltd

10 Eunos Road 8, #13-10, Singapore Post Centre, Singapore 408600



--------------------------------------------------------------------------------

Powerwave Technologies Sweden Holdings AB

Box 1155, 164 26 Kista Sweden

Powerwave Technologies UK Limited

Unit 3, Jubilee Way, Thackley Old Road Shipley, West Yorkshire BD18 1QG United
Kingdom

Powerwave Technologies Sweden AB

Box 1155, 164 26 Kista Sweden

Powerwave UK Limited

Unit 3, Jubilee Way, Thackley Old Road Shipley, West Yorkshire BD18 1QG United
Kingdom

P-Wave Ltd

Yigal Arnon & Co. 1 Azrieli Center, 46th Floor, Round Tower, Tel Aviv 67021
Israel

REMEC Manufacturing Phillippines, Inc.

14 Ampere Street, Special Export Processing Zone, Cabuyao, Laguna Philippines

REMEC Wireless Telecommunication (Shanghai) Co. Ltd.

Factory C.1, Huo Ju Road, Suzhou New District, SND Hi-Tech Industrial Park,
Suzhou, Jiansu Province 215009

Powerwave Technologies (Thailand) Limited (recently incorporated; no address
yet)

Powerwave Technologies Sweden Holdings (AB)

Box 1155, 164 26 Kista Sweden



--------------------------------------------------------------------------------

Schedule 4.6(c)

Organizational Identification Numbers

Tax ID Number of Powerwave Technologies, Inc. - 11-2723423



--------------------------------------------------------------------------------

Schedule 4.6(d)

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule 4.7

Litigation

None.



--------------------------------------------------------------------------------

Schedule 4.12

Environmental Matters

Powerwave’s main location is at 1801 E. St. Andrew Place, Santa Ana, California.
Bell Industries, Inc. formerly conducted its Electronics Systems Division
business as a tenant at 1831 Ritchey Street, Santa Ana, CA, which is in close
proximity to Powerwave’s location at 1801 E. St. Andrew Place, Santa Ana,
California. Bell is an alleged source of groundwater contamination at the
Ritchey Street property and has been engaged in the remediation of various
subsurface groundwater substances at the Ritchey Street property, such
substances consisting of chlorinated solvents and the solvent stabilizer, 1.4
dioxane. The remediation has been done under the direction of the California
Regional Water Quality Control Board, Santa Ana region. Under the direction of
the Regional Water Quality Board, Bell is conducting further investigative
measures to characterize and define the extent of possible subsurface ground
water contamination at 1801 E. St. Andrew Place, Santa Ana, CA and has installed
a monitoring well on Powerwave’s property. Based on public filings made by Bell
Industries, it appears that the groundwater contamination is migrating toward
the grassy area of the southeastern portion of Powerwave’s property at 1801 E.
St. Andrew Place, Santa Ana, CA.

When Powerwave sold its Philippine operations to Celestica Corporation in
February 2006, an environmental study was conducted and it was determined that
there was ground water contamination. Powerwave has agreed to indemnify
Celestica for violations of environmental laws. Powerwave is in the process of
determining what remedial actions are required to remedy the groundwater
contamination. Powerwave has incurred approximately $32,000 in costs for
environmental studies and has received a preliminary estimate of
$500,000-$1,000,000 to remediate the groundwater contamination. Powerwave
believes that the groundwater contamination levels do not violate Philippines
law, although some concentrations may exceed international standards. Powerwave
has not completed any remediation and is attempting to sell the real property in
the Philippines.



--------------------------------------------------------------------------------

Schedule 4.13

Intellectual Property

Licenses

 

1. Patent Cross License Agreement between Powerwave and Andrew Corporation dated
March 30, 2006. In this agreement, both parties cross licensed all of their
patents relating to Cellular Base Station Products and Signal Repeater Products
to each other.

 

2. Patent Licence Agreement between Filtronic plc, Powerwave Overseas Holdings
Ltd (formerly name Filtronic Overseas Holdings Ltd.) dated October 15, 2006.

 

3. Agreement dated February 2003 between Gamma Nu, Inc., a Korean company, and
Algon Telecom Wuxi Co. Ltd. (now named Powerwave Wuxi) and Allgon AB (now named
Powerwave Sweden AB). Under this agreement, Gamma Nu granted Allgon Wuxi the
right to sell certain antennas based on Gamma Nu’s design.

 

4. Settlement Agreement dated July 29, 2005 between Kathrein-Werke KG and
Powerwave Technologies, Inc. This settlement agreement contains cross license
between the parties to certain patents.

 

5. Technology License Agreement dated November 3, 2008 between Powerwave
Technologies Sweden AB and Powerwave Technologies, Inc.

 

6. Technology License Agreement dated November 3, 2008 between Powerwave Comtek
Oy and Powerwave Technologies, Inc.



--------------------------------------------------------------------------------

Trademarks

POWERWAVE TECHNOLOGIES, INC.

LOGO [g47955ex10_24pg124.jpg]

U.S. Trademark

 

Reference No.

  

MARK

  

Class/Goods

   Application
No
Application
Date    Registration
No.
Registration
Date    Renewal
Date   

Status/Comments

MILCOM.072T    ALLGON    9-Cellular radio base station antennas; multicolor
receivers, power monitoring units, and land mobile radio base station antennas.
   74/284259


06/11/92

   1782480


07/20/93

   07/20/13    RENEWED. MILCOM.051T    IN-HANCER    9,38- Telecommunication
products, namely, a bi-directional amplifier which extends cellular signals
beyond normal ranges 38- Telecommunication services, namely, services which
extend the range of cellular signals into buildings and other structures for
cellular telephones, personal digital assistants, and other communication
devices.    76/304051


08/24/01

   2873139


08/17/04

   08/17/14   

REGISTERED.

Affidavit of Use due 08/17/10.

MILCOM.052T    KAVAL    38-Telecommunications services, namely, services which
extend the range of wireless signals for cellular telephones, personal digital
assistants, and other wireless devices.    76/171963


11/28/00

   2768621


09/30/03

   09/3013   

REGISTERED.

Affidavit of Use due 09/30/09.

MILCOM.008T    POWERWAVE    9-Radio frequency power amplifiers    75/143289


08/01/96

   2131938


01/27/98

   01/27/18    RENEWED. MILCOM.013T    POWERWAVE    9-Racks, combiners, and
cabinets for radio frequency power amplifiers for use in wireless
communications.    75/611598


12/23/98

   2483000


08/28/01

   08/28/11    REGISTERED.



--------------------------------------------------------------------------------

Reference No.

  

MARK

  

Class/Goods

   Application
No
Application
Date    Registration
No.
Registration
Date    Renewal
Date   

Status/Comments

MILCOM.054T    POWERWAVE    9- Antennas; Tower Mounted Antennas; Antenna
Brackets; Tilting modules; Converters; Master Control Units; Power Distribution
Units; Current Injectors; Filters for Antenna Systems; Base Stations; Power
Amplifiers for wireless communication systems; Base Station Conditioners;
Integrated Radios; Digital Radio Heads; Base Station Filters; Microwave Filters;
Couplers; Combiners; Diplexers; Triplexers; Boosters; Repeaters; Repeater
networks; Wireband Radio Heads; distributed antenna systems; Base Station
Sub-systems comprising filters, couplers, and power amplifiers; Cabinets and
frames for power amplifiers; Microwave Radio Links; Antenna Line Devices;
Wireless IP and voice transmission systems; computer software for use in
controlling, operating, managing, or maintaining wireless communications systems
or wireless infrastructure equipment; antenna systems; base station systems;
wireless coverage systems; wireless data communications devices; wireless
infrastructure equipment; wireless communications devices 42- Design,
development, production, delivery, installation, support, deployment, operation
and maintenance of end-to-end wireless infrastructure systems and wireless
communication systems.    78/617536


04/26/05

   3386310


02/19/08

   02/19/18   

REGISTERED.

Affidavit of Use due 02/19/14.

MILCOM.009T    POWERWAVE TECHNOLOGIES    9-Radio frequency power amplifiers.   
75/143533


08/01/96

   2131941


01/27/98

   01/27/18    RENEWED. MILCOM.014T    POWERWAVE TECHNOLOGIES    9-Racks,
combiners, and cabinets for radio frequency power amplifiers for use in wireless
communications.    75/611599


12/23/98

   2483001


08/28/01

   08/28/11    REGISTERED.



--------------------------------------------------------------------------------

Reference No.

  

MARK

  

Class/Goods

   Application
No
Application
Date    Registration
No.
Registration
Date    Renewal
Date   

Status/Comments

MILCOM.055T    POWERWAVE TECHNOLOGIES    9-Antennas; Tower Mounted Antennas;
Antenna Brackets; Tilting modules; Converters; Master Control Units; Power
Distribution Units; Current Injectors; Filters for Antenna Systems; Base
Stations; Power Amplifiers for wireless communication systems; Base Station
Conditioners; Integrated Radios; Digital Radio Heads; Base Station Filters;
Microwave Filters; Couplers; Combiners; Diplexers; Triplexers; Boosters;
Repeaters; Repeater networks; Wireband Radio Heads; distributed antenna systems;
Base Station Sub-systems comprising filters, couplers, and power amplifiers;
Cabinets and frames for power amplifiers; Microwave Radio Links; Antenna Line
Devices; Wireless IP and voice transmission systems; computer software for use
in controlling, operating, managing, or maintaining wireless communications
systems or wireless infrastructure equipment; antenna systems; base station
systems; wireless coverage systems; wireless data communications devices;
wireless infrastructure equipment; wireless communications devices 42-Design,
development, production, delivery, installation, support, deployment, operation
and maintenance of end-to-end wireless infrastructure systems and wireless
communication systems.    78/617540


04/26/05

   3392898


03/04/08

   03/04/18   

REGISTERED.

Affidavit of Use due 03/04/14

MILCOM.028T    LOGO [g47955ex10_24pg126.jpg]    9-Power amplifiers; racks,
combiners and cabinets for power amplifiers.    76/138204


09/29/00

   2,595,659


07/16/02

   07/16/12    REGISTERED. MILCOM.056T    LOGO [g47955ex10_24pg126.jpg]    9-
Antennas; Tower Mounted Antennas; Antenna Brackets; Tilting modules; Converters;
Master Control Units; Power Distribution Units; Current Injectors; Filters for
Antenna Systems; Base Stations; Power Amplifiers for wireless communication
systems; Base Station Conditioners; Integrated Radios; Digital Radio Heads; Base
Station Filters; Microwave Filters; Couplers; Combiners; Diplexers; Triplexers;
Boosters; Repeaters; Repeater networks; Wireband Radio Heads; distributed
antenna systems; Base Station Sub-systems comprising filters, couplers, and
power amplifiers; Cabinets and frames for power amplifiers; Microwave Radio
Links; Antenna Line Devices; Wireless IP and voice transmission systems;
computer software for use in controlling, operating, managing, or maintaining
wireless communications systems or wireless infrastructure equipment; antenna
systems; base station systems; wireless coverage systems; wireless data
communications devices; wireless infrastructure equipment; wireless
communications devices.    78/617538


04/26/05

   3386311


02/19/08

   02/19/08   

REGISTERED.

Affidavit of Use due 02/19/14.



--------------------------------------------------------------------------------

Reference No.

  

MARK

  

Class/Goods

   Application
No
Application
Date    Registration
No.
Registration
Date    Renewal
Date   

Status/Comments

MILCOM.047T    TAP-IN    9-Telecommunications products, namely, computer
hardware and software which extends cellular signals beyond normal ranges.   
76/261630


05/23/01

   3064008


02/28/06

   02/28/16   

REGISTERED.

Affidavit of Use due 02/28/12

MILCOM.026T    THE POWER IN WIRELESS    9- Radio frequency power amplifiers for
use in base stations; racks, combiners, and cabinets for power amplifiers;   
76/113694


08/21/00

   2732674


07/01/03

   07/01/13   

REGISTERED.

Affidavit of Use due 07/01/09

   THE MOST POWERFUL    9- Power amplifiers, racks, combiners and cabinets for
power amplifiers.    75508043    2652130       REGISTERED                     
WAVE IN WIRELESS       06/24/1998    11/19/1998      



--------------------------------------------------------------------------------

Foreign Trademark

ARGENTINA

 

Reference No.

ARGENTINA

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.011WAR    LOGO [g47955ex10_24pg128.jpg]    9 – Radio frequency power
amplifiers.    2129572


02/05/98

   2028164


5/20/05

   5/20/15    REGISTERED MILCOM.015WAR    LOGO [g47955ex10_24pg128.jpg]    9 –
Racks, combiners, and cabinets for power amplifiers.    2225934


06/25/99

   1823001


03/22/01

   03/22/11    REGISTERED.



--------------------------------------------------------------------------------

BRAZIL

 

Reference No.

BRAZIL

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.056WBR    LOGO [g47955ex10_24pg129.jpg]    9 - Antennas; tower mounted
antennas; antenna brackets; tilting modules; coverters; master control units;
power distribution units; current injectors; filters for antenna systems; base
stations; power amplifiers for wireless communication systems; base station
conditioners; integrated radios; digital radio heads; base station filters;
microwave filters; couplers; combiners; diplexers; triplexers; boosters;
repeaters; repeater networks; wireband radio heads; distributed antenna systems;
base station sub-systems comprising filters, couplers, and power amplifiers;
cabinets and frames for power amplifiers; microwave radio links; antenna line
devices; wireless IP and voice transmission systems; computer software for use
in controlling, operating, managing, or maintaining wireless communications
systems or wireless infrastructure equipment; antenna systems base station
systems; wireless coverage systems; wireless data communications devices;
wireless infrastructure equipment; wireless communications devices. Design,
development, production, delivery, installation, support, deployment, operation
and maintenance of end-to-end wireless infrastructure systems and wireless
communication systems    828798613


10/17/06

        

PENDING

Published 11/14/06

MILCOM.063WBR    LOGO [g47955ex10_24pg129.jpg]    42 - Design, development,
production, delivery, installation, support, deployment, operation and
maintenance of end-to-end wireless infrastructure systems and wireless
communiation systems    828798605


10/17/06

        

PENDING

Published 11/14/06



--------------------------------------------------------------------------------

Reference No.

BRAZIL

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.067WBR    POWERING THE NEXT WAVE OF GROWTH IN WIRELESS    9- Antennas;
Tower Mounted Antennas; Antenna Brackets; Tilting modules; Converters; Master
Control Units; Power Distribution Units; Current Injectors; Filters for Antenna
Systems; Base Stations; Power Amplifiers for wireless communication systems;
Base Station Conditioners; Integrated Radios; Digital Radio Heads; Base Station
Filters; Microwave Filters; Couplers; Combiners; Diplexers; Triplexers;
Boosters; Repeaters; Repeater networks; Wireband Radio Heads; distributed
antenna systems; Base Station Sub-systems comprising filters, couplers, and
power amplifiers; Cabinets and frames for power amplifiers; Microwave Radio
Links; Antenna Line Devices; Wireless IP and voice transmission systems;
computer software for use in controlling, operating, managing, or maintaining
wireless communications systems or wireless infrastructure equipment; antenna
systems; base station systems; wireless coverage systems; wireless data
communications devices; wireless infrastructure equipment; wireless
communications devices    828278890


3/29/06

         ABANDONED. MILCOM.079WBR    POWERING THE NEXT WAVE OF GROWTH IN
WIRELESS    42 - Design, development, production, delivery, installation,
support, deployment, operation and maintenance of end-to-end wireless
infrastructure systems and wireless communication systems    828278881


3/29/06

         ABANDONED. MILCOM.008WBR    POWERWAVE    9 – Radio frequency power
amplifiers used in the telecommunication field    820543586


02/03/98

   820543586


12/28/99

   12/28/09    REGISTERED. MILCOM.013WBR    POWERWAVE    9 – Racks, combiners,
and cabinets for power amplifiers.    821744070


06/23/99

        

PENDING.

Registration fee paid 11/26/07.

MILCOM.009WBR    POWERWAVE TECHNOLOGIES    9 – Power amplifiers used in the
field of wireless communications.    820401900


11/19/97

   820401900


03/13/01

   03/13/11    REGISTERED. MILCOM.014WBR    POWERWAVE TECHNOLOGIES    9 – Racks,
combiners, and cabinets for power amplifiers.    821744062


06/23/99

        

PENDING.

Registration fee paid 11/26/07.



--------------------------------------------------------------------------------

Reference No.

BRAZIL

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.011WBR    LOGO [g47955ex10_24pg131.jpg]    9 – Radio frequency power
amplifiers, used in the telecommunication area.    820543594


02/03/98

   820543594


08/15/00

   08/15/10    REGISTERED. MILCOM.015WBR    LOGO [g47955ex10_24pg131.jpg]    9-
Racks, combiners, and cabinets for power amplifiers.    821744089


06/23/99

   821744089


01/06/04

   01/06/14    REGISTERED.



--------------------------------------------------------------------------------

CANADA

 

Reference No.

CANADA

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.051WCA    IN-HANCER    9, 38 – Telecommunication products namely, a
bi-directional amplifier which extends cellular signals beyond normal ranges 38
– Telecommunication services namely, services which extend the range of cellular
signals into buildings and other structures for cellular telephones, personal
digital assistants and other communication devices.    109473500


03/02/01

   TMA600240


01/22/04

   01/22/19    REGISTERED. MILCOM.052WCA    KAVAL    38 – Telecommunication
services namely, services which extend the range of wireless signals for
cellular telephone, personal digital assistants, and other wireless devices.   
108424200


11/27/00

   TMA577052


03/05/03

   03/05/18    REGISTERED. MILCOM.053WCA    OFR    9 – Radio frequency
repeaters.    622400


01/03/89

   TMA364636


01/19/90

   01/19/20    REGISTERED. MILCOM.028WCA    LOGO [g47955ex10_24pg132.jpg]    9 –
Power amplifiers; racks, combiners, and cabinets for power amplifiers.   
1096299


03/16/01

   TMA621067


09/29/04

   09/29/19    REGISTERED. MILCOM.056WCA    LOGO [g47955ex10_24pg132.jpg]    9-
Antennas; Tower Mounted Antennas; Antenna Brackets; Tilting modules; Converters;
Master Control Units; Power Distribution Units; Current Injectors, Filters for
Antenna Systems; Base Stations; Power Amplifiers for wireless communications
systems; Base Station Conditioners; Integrated Radios; Digital Radio Heads; Base
Station Filters; Microwave Filters; Couplers; Combiners; Diplexers; Triplexers;
Boosters; Repeaters; Repeater networks; Wireband Radio Heads; distributed
antenna systems; Base Station Sub-systems comprising filters, couplers and power
amplifiers; Cabinets and frames for power amplifiers; Microwave Radio Links;
Antenna Line Devices; Wireless IP and voice transmission systems; computer
software for use in controlling, operating, managing, or maintaining wireless
communications systems or wireless infrastructure equipment; antenna systems;
base station systems; wireless coverage systems; wireless data communications
devices; wireless infrastructure equipment; wireless communications devices. 42
- Design, development, production, delivery, installation, support, deployment,
operation and maintenance of end-to-end wireless infrasctructure systems and
wireless communication systems.    1264047


07/04/05

        

PENDING.

Published 12/03/08.



--------------------------------------------------------------------------------

Reference No.

CANADA

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.067WCA    POWERING THE NEXT WAVE OF GROWTH IN WIRELESS   

9- Antennas; Tower Mounted Antennas; Antenna Brackets; Tilting modules;
Converters; Master Control Units; Power Distribution Units; Current Injectors;
Filters for Antenna Systems; Base Stations; Power Amplifiers for wireless
communication systems; Base Station Conditioners; Integrated Radios; Digital
Radio Heads; Base Station Filters; Microwave Filters; Couplers; Combiners;
Diplexers; Triplexers; Boosters; Repeaters; Repeater networks; Wireband Radio
Heads; distributed antenna systems; Base Station Sub-systems comprising filters,
couplers, and power amplifiers; Cabinets and frames for power amplifiers;
Microwave Radio Links; Antenna Line Devices; Wireless IP and voice transmission
systems; computer software for use in controlling, operating, managing, or
maintaining wireless communications systems or wireless infrastructure
equipment; antenna systems; base station systems; wireless coverage systems;
wireless data communications devices; wireless infrastructure equipment;
wireless communications devices;

 

42- Design, development, production, delivery, installation, support,
deployment, operation and maintenance of end-to-end wireless infrastructure
systems and wireless communication systems

   1295516


3/21/06

         ABANDONED. MILCOM.008WCA    POWERWAVE    9 - Radio frequency power
amplifiers; radio frequency power amplifiers for use in wireless communications;
racks; combiners designed to connect multiple amplifiers together and to combine
the input or output of such connected radio frequency power amplifiers for use
with wireless communications, and cabinets for such power amplifiers for use
with wireless communications.    899588


12/16/98

   TMA612416


06/09/04

   06/09/19    REGISTERED.



--------------------------------------------------------------------------------

Reference No.

CANADA

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.054WCA    POWERWAVE    9,42 – Antennas; Tower mounted antennas; antenna
brackets; tilting modules; converters; master control units; power distribution
units; current injectors; filters for antenna systems; base stations; power
amplifiers for wireless communications systems; base station conditioners;
integrated radios; digital radio heads; base station filters; microwave filters;
couplers; combiners; diplexers; triplexers; boosters; repeaters; repeater
networks; wireband radio heads; distributed antenna systems; base station
sub-systems comprising filters; couplers and power amplifiers; cabinets and
frames for power amplifiers; microwave radio links; antenna line devices;
wireless IP and voice transmission systems; computer software for use in
controlling, operating, managing, or maintaining wireless communications systems
or wireless infrastructure equipment; antenna systems; base station systems;
wireless coverage systems; wireless data communications devices; wireless
infrastructure equipment; wireless communications devices. 42- Design,
development, production, delivery, installation, support, deployment, operation
and maintenance of end-to-end wireless infrastructure systems and wireless
communication systems.    1264050


07/04/05

        

PENDING.

Declaration of Use due 04/29/09.

MILCOM.011WCA    LOGO [g47955ex10_24pg134.jpg]    9 - Radio frequency power
amplifiers for use in wireless communications; racks; combiners designed to
connect multiple amplifiers together and to combine the input or output of such
connected radio frequency power amplifiers for use with wireless communications
and; cabinets for such power amplifiers for use with wireless communications.   
899592


12/16/98

   TMA607900


04/19/04

   04/19/19    REGISTERED. MILCOM.047WCA    TAP-IN    9 – Telecommunication
products namely, bi-directional amplifiers which extend the range of cellular
signals beyond normal ranges.    110382700


05/22/01

   TMA596605


12/04/03

   12/04/18    REGISTERED. MILCOM.026WCA    THE POWER IN WIRELESS    9 - Radio
frequency power amplifiers; racks, combiners, and cabinets for power amplifiers;
radio frequency power amplifiers for use in base stations; racks, combiners and
cabinets for power amplifiers.    1092202


02/09/01

   TMA611711


06/01/04

   06/01/19    REGISTERED.



--------------------------------------------------------------------------------

CHILE

 

Reference No.

CHILE

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.011WCL    LOGO [g47955ex10_24pg135.jpg]    9 – Power amplifiers or radial
frequency power.    405804


02/13/98

   649968


11/25/02

   11/25/12    REGISTERED. MILCOM.015WCL    LOGO [g47955ex10_24pg135.jpg]    9 –
Racks, combiners, and cabinets for power amplifiers.    452594


06/23/99

   555839


12/15/09

   12/15/09    REGISTERED.



--------------------------------------------------------------------------------

CHINA

 

Reference No.

CHINA

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.028WCN    LOGO [g47955ex10_24pg136.jpg]    9 – Power amplifiers; racks,
combiners, and cabinets for power amplifiers.    3364951


11/11/02

   3364951


01/21/04

   01/20/14    REGISTERED. MILCOM.041WCN    LOGO [g47955ex10_24pg136.jpg]    20-
Racks and cabinets for power amplifiers.    3555935


05/14/03

   3555935


02/14/05

   02/13/15    REGISTERED. MILCOM.056WCN    LOGO [g47955ex10_24pg136.jpg]    9 -
Antennas; Tower Mounted Antennas; Antenna Brackets; Tilting modules; Converters;
Master Control Units; Power Distribution Units; Current Injectors, Filters for
Antenna Systems; Base Stations; Power Amplifiers for wireless communications
systems; Base Station Conditioners; Integrated Radios; Digital Radio Heads; Base
Station Filters; Microwave Filters; Couplers; Combiners; Diplexers; Triplexers;
Boosters; Repeaters; Repeater networks; Wireband Radio Heads; distributed
antenna systems; Base Station Sub-systems comprising filters, couplers and power
amplifiers; Cabinets and frames for power amplifiers; Microwave Radio Links;
Antenna Line Devices; Wireless IP and voice transmission systems; computer
software for use in controlling, operating, managing, or maintaining wireless
communications systems or wireless infrastructure equipment; antenna systems;
base station systems; wireless coverage systems; wireless data communications
devices; wireless infrastructure equipment; wireless communications devices.   
4772155


07/11/05

        

PENDING.

Published 03/06/08.

MILCOM.063WCN    LOGO [g47955ex10_24pg136.jpg]    42 – Design, development,
production, delivery, installation, support, deployment, operation and
maintenance of end-to-end wireless infrastructure systems and wireless
communication systems.    4772154


07/11/05

        

PENDING.

Published 11/27/08.

MILCOM.013WCN    POWERWAVE    9 – Cabinets for power amplifiers, sold together
with power amplifier; power amplifier; racks for power amplifiers, sold together
with power amplifiers; combiners for power amplifiers.    3395716


12/06/02

   3395716


03/14/04

   03/13/14    REGISTERED.



--------------------------------------------------------------------------------

Reference No.

CHINA

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.054WCN    POWERWAVE    9 – Antennas; Tower Mounted Antennas; Antenna
Brackets; Tilting modules; Converters; Master Control Units; Power Distribution
Units; Current Injectors, Filters for Antenna Systems; Base Stations; Power
Amplifiers for wireless communications systems; Base Station Conditioners;
Integrated Radios; Digital Radio Heads; Base Station Filters; Microwave Filters;
Couplers; Combiners; Diplexers; Triplexers; Boosters; Repeaters; Repeater
networks; Wireband Radio Heads; distributed antenna systems; Base Station
Sub-systems comprising filters, couplers and power amplifiers; Cabinets and
frames for power amplifiers; Microwave Radio Links; Antenna Line Devices;
Wireless IP and voice transmission systems; computer software for use in
controlling, operating, managing, or maintaining wireless communications systems
or wireless infrastructure equipment; antenna systems; base station systems;
wireless coverage systems; wireless data communications devices; wireless
infrastructure equipment; wireless communications devices.    4772156


07/11/05

        

PENDING.

Published 12/20/08.

MILCOM.064WCN    POWERWAVE    42 – Design, development, production, delivery,
installation, support, deployment, operation and maintenance of end-to-end
wireless infrastructure systems and wireless communication systems.    4772153


07/11/05

        

PENDING.

Appeal filed 12/11/08.

Wait for decision (will take 1-2 yrs)

MILCOM.014WCN    POWERWAVE TECHNOLOGIES    9 – Cabinets for power amplifiers,
sold together with power amplifiers; power amplifiers; racks for power
amplifiers, sold together with power amplifiers; combiners for power amplifiers.
   3395715


12/06/02

   3395715


03/14/04

   03/13/14    REGISTERED.



--------------------------------------------------------------------------------

EUROPEAN UNION

 

Reference No.

EUROPEAN

UNION

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/

Comments

MILCOM.074WEU    LOGO [g47955ex10_24pg138.jpg]    9-Communication,
telecommunication and radio communication apparatus and instruments; aereals and
antennas including hand-portable, portable, mobile, marine and base station
antennas; antenna systems and digital signal processing equipment; signalling
and supervising apparatus and instruments; transmitters, receivers,
multi-couplers, combiners and rf-filters; apparatus and instruments for
recording, receiving, broadcasting and transmission of sound, images, pictures
and/or data including to/from/between radio base stations; hard-ware, soft-ware,
parts and components for the aforesaid goods. 37-Installation and maintenance
regarding antennas and other telecommunication equipment.    310318


07/24/96

   310318


06/08/99

   07/24/16    RENEWED. MILCOM.076WEU    CLEAN SITE    9-Antennas including
handportable, portable, mobile, marine antennas and base station antennas,
antenna filters for reception and broadcasting, antenna systems and equipment
for data signal processing, apparatus and instruments for recording receiving,
transmission and broadcasting of sound, images and/or data including to, from,
between antennas and radio base stations, apparatus and instruments for
communication, telecommunication, radio communication, mobile tele
communication, microwave communication, fibre optical communication, apparatus
and instruments for signalling, checking, monitoring, effect monitoring
equipment for radio base stations, electric apparatus and instruments, electric
radio technical apparatus and instruments, co-axial contacts, receiver
distributors, transmitters, receivers, multi-signal connection devices and
rp-filters, transmitter distributors, passive and active components or equipment
included in transmitting or receiving systems for telecommunication, hardware,
software, parts and components for the above mentioned goods. 37-Installation,
maintenance and repairing services for antennas and other equipment for
telecommunication. 38-Computer based transmission of messages and images,
electronic communication, electronic mail, rental of apparatus and instruments
for broadcasting of messages, sound, images and/or data, rental of
telecommunication equipment, rental of modems, communication via computer
terminals, fibre optical networks, microwaves, cellular phones, radio and
telephone, paging services, radio transmission, satellite transmission,
telephone communication, telecommunication, telecommunication rauting and
junction, telecommunication services, providing access to telecommunication
connection to computer networks, providing access to computer networks.   
003790334


04/30/04

   003790334


2/17/06

   4/30/14    REGISTERED.



--------------------------------------------------------------------------------

Reference No.

EUROPEAN

UNION

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/

Comments

MILCOM.075WEU    FUTURE ON DEMAND. ALLGON & DESIGN    9 - Communication,
telecommunication and radio communication apparatus and instruments; aereals and
antennas including hand-portable, portable, mobile, marine and base station
antennas; antenna systems and digital signal processing equipment; signalling
and supervising apparatus and instruments; transmitters, receivers,
multi-couplers, combiners and rf-filters; apparatus and instruments for
recording, receiving, broadcasting and transmission of sound, images, pictures
and/or data including to/from/between radio base stations; hard-ware, soft-ware,
parts and components for the aforesaid goods. 37 - Installation and maintenance
regarding antennas and other telecommunication equipment.    1109636


03/17/99

   1109636


05/17/00

   03/17/09    REGISTERED. MILCOM.051WEU    IN-HANCER    9 – Telecommunications
equipment and parts and fittings therefore. 38 – Telecommunication services.   
2354280


08/24/01

   2354280


03/28/03

   08/24/11    REGISTERED. MILCOM.069WEU    IN-HANCER SERIES    9 –
Telecommunications equipment and parts and fittings therefore. 38 –
Telecommunication services.    2353399


08/24/01

   2353399


03/28/03

   08/24/11    REGISTERED. MILCOM.068WEU    KAVAL TELECOM   

09- Telecommunications equipment and parts and fittings therefor.

38- Telecommunication services.

   1976273


11/28/00

   1976273


7/16/02

   11/28/10    REGISTERED. MILCOM.028WEU    LOGO [g47955ex10_24pg139.jpg]    9 –
Power amplifiers; racks, combiners, and cabinets for power amplifiers.   
2148773


03/23/01

   2148773


05/10/02

   03/23/11    REGISTERED. MILCOM.056WEU    LOGO [g47955ex10_24pg139.jpg]   
Class 9 - Antennas; tower mounted antennas; antenna brackets; tilting modules
for antennas; radio frequency to optical and optical to radio frequency
converters; master control units; power distribution units; current injectors,
filters for antenna systems; base stations; power amplifiers for wireless
communications systems; base station conditioners; integrated radios; digital
radio heads; base station filters; microwave filters; couplers; combiners;
diplexers; triplexers; boosters; repeaters; repeater networks; wireband radio
heads; distributed antenna systems; base station sub-systems comprising filters,
couplers and power amplifiers; cabinets and frames for power amplifiers;
microwave radio links; antenna line devices; wireless ip and voice transmission
systems; computer software for use in controlling, operating, managing, or
maintaining wireless communications systems or wireless infrastructure
equipment; antenna systems; base station systems; wireless coverage systems;
wireless data communications devices; wireless infrastructure equipment;
wireless communications devices.    004522447


07/05/05

   004522447


11/24/06

   07/05/15    REGISTERED.



--------------------------------------------------------------------------------

Reference No.

EUROPEAN

UNION

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/

Comments

     

Class 37 - Installation and maintenance of end-to-end wireless infrastructure
systems and wireless communication systems.

 

Class 38 - Provision of end-to-end wireless communication systems.

 

Class 39 - Delivery of end-to-end wireless infrastructure systems and wireless
communication systems.

 

Class 40 - Custom manufacture of end-to-end wireless infrastructure systems and
wireless communication systems.

 

Class 42 - Design and development of end-to-end wireless infrastructure system
and wireless communication systems; technical support of end-to-end wireless
infrastructure system and wireless communication systems.

            MILCOM.008WEU    POWERWAVE    9 – Radio frequency power amplifiers
for use in wireless and broadband communications; and racks, combiners and
cabinets for power amplifiers for use in wireless and broadband communications.
   1053172


01/25/99

   001053172


07/08/02

   01/25/19    RENEWED.



--------------------------------------------------------------------------------

Reference No.

EUROPEAN

UNION

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/

Comments

MILCOM.054WEU    POWERWAVE   

9 - Antennas; tower mounted antennas; antenna brackets; tilting modules for
antennas; radio frequency to optical and optical to radio frequency converters;
master control units; power distribution units; current injectors, filters for
antenna systems; base stations; radio frequency power amplifiers for wireless
communication systems; base station conditioners; integrated radio frequency
radios; radio frequency digital radio heads; base station filters; microwave
filters; couplers; combiners; diplexers; triplexers; boosters; repeaters;
repeater networks; wireband radio heads; distributed antenna systems; base
station sub-systems comprising filters, couplers, and radio frequency power
amplifiers; cabinets and frames for radio frequency power amplifiers; microwave
radio links; antenna line devices; wireless IP and voice transmission systems;
computer software for use in controlling, operating, managing, or maintaining
wireless communications systems or wireless infrastructure equipment; antenna
systems; base station systems; wireless coverage systems; wireless data
communications devices; wireless infrastructure equipment; wireless
communications devices.

 

37 - Installation and maintenance of end-to-end wireless infrastructure systems
and wireless communication systems.

 

38 - Provision of end-to-end wireless communication systems.

 

39 - Delivery of end-to-end wireless infrastructure systems and wireless
communication systems.

 

40 - Custom manufacture of end-to-end wireless infrastructure systems and
wireless communication systems.

 

42 - Design and development of end-to-end wireless infrastructure system and
wireless communication systems; technical support of end-to-end wireless
infrastructure system and wireless communication systems.

   004516985


06/30/05

   004516985


01/25/07

   06/30/15    REGISTERED. MILCOM.016WEU    LOGO [g47955ex10_24pg141.jpg]    9 -
Radio frequency power amplifiers for use in wireless and broadband
communications and racks, combiners and cabinets for power amplifiers for
wireless and broadband communications.    1063551


02/03/99

   1063551


07/08/02

   02/03/09    ABANDONED. MILCOM.009WEU    POWERWAVE TECHNOLOGIES    9 – Power
amplifiers.    449173


01/27/97

   449173


11/30/98

   01/27/17    RENEWED.



--------------------------------------------------------------------------------

Reference No.

EUROPEAN

UNION

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/

Comments

MILCOM.014WEU    POWERWAVE TECHNOLOGIES    9 – Racks, combiners, and cabinets
for power amplifiers.    1218171


06/23/99

   1218171


03/26/01

   06/23/09    REGISTERED. MILCOM.012WEU    THE MOST POWERFUL WAVE IN…    9 –
Power amplifiers; racks, combiners, and cabinets for power amplifiers.         
   CLOSED. MILCOM.026WEU    THE POWER IN WIRELESS    9 – Radio frequency power
amplifiers; rack, combiners, and cabinets for power amplifiers.    2081016


02/12/01

   2081016


08/05/02

   02/12/11    REGISTERED.



--------------------------------------------------------------------------------

KOREA

 

Reference No.

KOREA

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.056WKR    LOGO [g47955ex10_24pg143a.jpg]   

9 - All goods in class 9

 

42 - All services in class 42

   45-2006-0004506


12/13/06

   45-0020773


08/02/07

   08/02/17    REGISTERED. MILCOM.021WKR    POWERWAVE    20 - Rack for housing
or supporting communication equipment, rack for housing or supporting
amplifiers, cabinet for housing electronic communication equipment, and cabinet
for housing amplifiers.    702000255


07/03/00

   499210


08/10/01

   08/10/11    REGISTERED. MILCOM.022WKR    POWERWAVE TECHNOLOGIES    20 – Rack
for power amplifiers, and cabinets for power amplifiers.    40200020690


04/29/00

   499208


08/10/01

   08/10/11    REGISTERED. MILCOM.023WKR    LOGO [g47955ex10_24pg143b.jpg]    20
– Rack for power amplifiers, and cabinets for power amplifiers.    40200020691


04/29/00

   499209


08/10/01

   08/10/11    REGISTERED.



--------------------------------------------------------------------------------

MEXICO

 

Reference No.

MEXICO

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.028WMX    LOGO [g47955ex10_24pg143a.jpg]    9 – Power amplifiers; racks,
combiners, and cabinets for power amplifiers.    477908


03/22/01

   718,163


09/28/01

   03/22/11    REGISTERED. MILCOM.008WMX    POWERWAVE    9 – Radio frequency
power amplifiers.    322569


02/13/98

   575456


05/06/98

   02/13/18    RENEWED. MILCOM.013WMX    POWERWAVE    9 – Racks, combiners, and
cabinets for power amplifiers.    380255


06/23/99

   681429


12/19/00

   06/23/09    REGISTERED. MILCOM.009MX    POWERWAVE TECHNOLOGIES    9 – Radio
frequency power amplifiers.    322568


02/13/98

   575455


05/06/98

   02/13/18    RENEWED. MILCOM.014WMX    POWERWAVE TECHNOLOGIES    9 – Racks,
combiners, and cabinets for power amplifiers.    380254


06/23/99

   672470


09/28/00

   06/23/09    REGISTERED. MILCOM.015WMX    LOGO [g47955ex10_24pg144b.jpg]    9
– Racks, combiners, and cabinets for power amplifiers.    380253


06/23/99

   644699


02/29/00

   06/23/99    REGISTERED. MILCOM.026WMX    THE POWER IN WIRELESS    9 – Radio
frequency power amplifiers; racks, combiners, and cabinets for power amplifiers.
   470691


02/13/01

   696467


04/25/01

   02/13/11    REGISTERED.



--------------------------------------------------------------------------------

PERU

 

Reference No.

PERU

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.015WPE    LOGO [g47955ex10_24pg145a.jpg]    9 – Racks, combiners, and
cabinets for power amplifiers.    086415


06/23/99

   60783


01/31/00

   01/31/10    REGISTERED.

SWEDEN

 

Reference No.

SWEDEN

  

MARK

  

Class/Goods

   App. No
App. sDate    Reg. No.
Reg. Date    Renewal
Date    Status/Comments MILCOM.072WSE    ALLGON    9,37-Aerials, aerial filters,
~mottagarfordelare~, effect monitoring equipment for radio base stations,
coaxial contacts, other passive components or equipments included in transmitter
and/or ~mottagarsystem~ for telecommunication.    198708568


11/03/87

   219295


11/09/90

   11/09/10    RENEWED. MILCOM.073WSE    LOGO [g47955ex10_24145.jpg]    9 -
Electric (including radio-technical) apparatus and instruments as well as
apparatus and instruments for signalling and control. 37 - Installation and
repair activities regarding aerials and other equipment for telecommunication.
   197600432


01/2876

   155889


06/18/76

   06/18/16    RENEWED.



--------------------------------------------------------------------------------

VENEZUELA

 

Reference No.

VENEZUELA

  

MARK

  

Class/Goods

   App. No
App. Date    Reg. No.
Reg. Date    Renewal
Date   

Status/Comments

MILCOM.008WVE    POWERWAVE    9 -Radio frequency power amplifiers.    3550-99


03/09/99

   P-229064


11/22/00

   11/22/10   

REGISTERED.

Awaiting registration certificate.

MILCOM.013WVE    POWERWAVE    9 – Racks, combiners, and cabinets for power
amplifiers.    1116-99


02/02/99

   P239064


06/28/02

   06/28/12   

REGISTERED.

Awaiting registration certificate.

MILCOM.011WVE    LOGO [g47955ex10_24pg146.jpg]    9 – Radio frequency power
amplifiers.    3558-99


03/09/99

   P-246810


08/22/03

   08/22/13    REGISTERED.

MILCOM.015WVE

Venezuela

   LOGO [g47955ex10_24pg146.jpg]    9 – Racks, combiners, and cabinets for power
amplifiers.    1115-99


02/02/99

   P-228988


11/22/00

   11/22/10   

REGISTERED.

Awaiting registration certificate.

6721417/TYM

022709



--------------------------------------------------------------------------------

Patents

U.S. Patent List

 

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1002/ORD

      ORD    11/018,216    2005-0200409    7,157,967    Granted

United States of America

         21-Dec-2004    15-Sep-2005    02-Jan-2007    20-Jun-2025    Title:   
System and Method for Control of Loop Alignment in Adaptive Feed Forward
Amplifiers

1005/

      ORD    10/881,476    2005-0001684    7,149,257    Granted

United States of America

         30-Jun-2004    06-Jan-2005    12-Dec-2006    30-Jun-2024    Title:   
Digital Predistortion System and Method for Correcting Memory Effects within an
RF Power Amplifier

1006/ORD

      ORD    10/818,546    2004-0204100    7,110,739    Granted

United States of America

         05-Apr-2004    14-Oct-2004    19-Sep-2006    05-Apr-2024    Title:   
Multi-Transmitter Communication System Employing Anti-Phase Pilot Signals

1007/ORD

      ORD    10/391,168    2004-0198414    6,931,240    Granted

United States of America

         18-Mar-2003    07-Oct-2004    16-Aug-2005    18-Mar-2023    Title:   
System and Method for Eliminating Signal Zero Crossings in Single and Multiple
Channel Communications Systems

1008/US

      ORD    10/733,087    2004-0119535    6,998,916    Granted

United States of America

         11-Dec-2003    24-Jun-2004    14-Feb-2006    11-Dec-2023    Title:   
Feed Forward System Penalties and Floors for Optimal Control

1009/ORD

      ORD    10/775,799    2004-0160274    7,038,540    Granted

United States of America

         10-Feb-2004    19-Aug-2004    02-May-2006    14-Feb-2023    Title:   
Enhanced Efficiency Feed Forward Power Amplifier Utilizing Reduced Cancellation
Bandwidth and Small Error Amplifier



--------------------------------------------------------------------------------

1010/ORD

      ORD    10/849,478    2004-0231884    6,954,987    Granted

United States of America

         19-May-2004    25-Nov-2004    18-Oct-2005    19-May-2024    Title:   
Circuit Board Assembly Employing Solder Vent Hole

1013/ORD

      ORD    11/087,225    2005-0227644    7,440,733    Granted

United States of America

         23-Mar-2005    13-Oct-2005    21-Oct-2008    14-Apr-2026    Title:   
Constant Gain Nonlinear Envelope Tracking High Efficiency Linear Amplifier

1014/CIP

      CIP    11/372,595    2006-0238245    7,288,987    Granted

United States of America

         10-Mar-2006    26-Oct-2006    30-Oct-2007    03-May-2024    Title:   
RF amplifier employing active load linearization



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1014/ORD

      ORD    10/837,838    2004-0222847    7,038,539    Granted

United States of America

         03-May-2004    11-Nov-2004    02-May-2006    03-May-2024    Title:   
RF Amplifier Employing Active Load Linearization

1016/ORD

      ORD    11/175,509    2006-0008026    7,239,671    Granted

United States of America

         06-Jul-2005    12-Jan-2006    03-Jul-2007    06-Jul-2025    Title:   
System and Method for Digital Timing Error Correction in a Communications System
Utilizing Adaptive Predistortion

1018/ORD

      ORD    11/175,508    2006-0008030    7,197,087    Granted

United States of America

         06-Jul-2005    12-Jan-2006    27-Mar-2007    06-Jul-2025    Title:   
System and Method for Differential IQ Delay Compensation in a Communications
System Utilizing Adaptive AQM Compensation

1020/

      PCT    09/261,173       6,198,908    Granted

United States of America

         01-Mar-1999       06-Mar-2001    01-Mar-2019    Title:    SYSTEM AND A
METHOD FOR TRANSFER OF A DIGITAL INFORMATION CARRYING SIGNAL

1021/ORD

      ORD    10/838,985    2004-0251961    7,123,086    Granted

United States of America

         05-May-2004    16-Dec-2004    17-Oct-2006    05-May-2024    Title:   
Feed Forward Amplifier Employing Positive Feedback Pilot Generation

1022/ORD

      ORD    11/036,805    2005-0157814    7,366,252    Granted

United States of America

         14-Jan-2005    21-Jul-2005    29-Apr-2008    23-Nov-2025    Title:   
Wideband Enhanced Digital Injection Predistortion For High Efficiency
Transmitters



--------------------------------------------------------------------------------

1024/ORD

      ORD    11/063,297    2005-0195919    7,336,725    Granted

United States of America

         22-Feb-2005    08-Sep-2005    26-Feb-2008    06-Aug-2026    Title:   
Digital Predistortion System and Method for High Efficiency Transmitters

1026/ORD

      ORD    09/632,151       6,473,314    Granted

United States of America

         03-Aug-2000       29-Oct-2002    03-Aug-2020    Title:    RF power
amplifier assembly employing multi-layer RF blocking filter

1027/ORD

      ORD    09/560,799       6,442,046    Granted

United States of America

         28-Apr-2000       27-Aug-2002    28-Apr-2020    Title:    Electronic
Equipment with Cavity Isolator



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1028/ORD

      ORD    09/739,947       6,309,245    Granted

United States of America

         18-Dec-2000       30-Oct-2001    18-Dec-2020    Title:    RF Amplifier
Assembly with Reliable RF Pallet Ground

1029/ORD

      ORD    09/718,819       6,411,523    Granted

United States of America

         22-Nov-2000       25-Jun-2002    22-Nov-2020    Title:    RF
Electronics Assembly with Shielded Interconnect

1030/CIP

      CON    10/200,240    2002-0191709    7,194,039    Granted

United States of America

         22-Jul-2002    19-Dec-2002    20-Mar-2007    04-Jan-2022    Title:   
Method for peak power reduction in multiple carrier communications systems

1030/ORD

      ORD    09/884,302    2002-0006169    6,449,303    Granted

United States of America

         19-Jun-2001    17-Jan-2002    10-Sep-2002    19-Jun-2021    Title:   
System and Method for Peak Power Reduction in Multiple Carried Communications
Systems

1031/ORD

      ORD    10/385,783    2004-0178853    6,828,862    Granted

United States of America

         11-Mar-2003    16-Sep-2004    07-Dec-2004    11-Mar-2023    Title:   
RF Power Amplifier with Low Intermodulation Distortion and Reduced Memory
Effects

1032/

      ORD    10/102,493    2003-0012292    7,170,952    Granted

United States of America

         20-Mar-2002    16-Jan-2003    30-Jan-2007    20-Jul-2024    Title:   
System and Method for Post Filtering Peak Power Reduction in Communications
Systems

1033/US

      ORD    10/127,164    2003-0026351    7,095,798    Granted

United States of America

         22-Apr-2002    06-Feb-2003    22-Aug-2006    22-Apr-2022    Title:   
System And Method For Post Filtering Peak Power Reduction in Multi-Carrier
Communications Systems



--------------------------------------------------------------------------------

1035/DIV

      DIV    11/295,926    2006-0087374    7,106,134    Granted

United States of America

         06-Dec-2005    27-Apr-2006    12-Sep-2006    24-Apr-2023    Title:   
Feed Forward Amplifier Employing Bias Circuit Topologies for Minimization of RF
Amplifier Memory Effects

1035/US

      ORD    10/410,457    2003-0227330    7,034,620    Granted

United States of America

         08-Apr-2003    11-Dec-2003    25-Apr-2006    28-Oct-2023    Title:
   RF Amplifier Employing Bias Circuit Topologies for Minimization of RF
Amplifier Memory Effects



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1036/ORD

      ORD    10/365,111    2005-0151457    6,794,933    Granted United States of
America          12-Feb-2003    14-Aug-2003    21-Sep-2004    12-Feb-2023   
Title:    Feed Forward RF Power Amplifier with High Efficiency Main Amplifier
and Highly Linear Error Amplifier

1039/US

      ORD    10/633,984    2004-0036532    6,850,115    Granted United States of
America          04-Aug-2003    26-Feb-2004    01-Feb-2005    04-Aug-2023   
Title:    Enhanced Efficiency LDMOS Based Feed Forward Amplfier

1040/CIP

      CIP    10/889,636    2005-0009479    7,289,773    Granted United States of
America          12-Jul-2004    13-Jan-2005    30-Oct-2007    15-Mar-2024   
Title:    Digital Transmitter System Employing Self-Generating Predistortion
Parameter Lists and Adaptive Controller

1040/ORD

      ORD    10/761,788    2004-0152433    6,985,706    Granted United States of
America          21-Jan-2004    05-Aug-2004    10-Jan-2006    21-Jan-2024   
Title:    Feed Forward Amplifier System Employing Self-Generating Alignment
Lists and Adaptive Controller

1041/ORD

      ORD    10/668,912    2005-0062532    7,126,421    Granted United States of
America          23-Sep-2003    24-Mar-2005    24-Oct-2006    23-Sep-2023   
Title:    Method for Aligning Feed Forward Loops

1042/ORD

      ORD    10/431,688    2004-0222848    7,158,386    Granted United States of
America          08-May-2003    11-Nov-2004    02-Jan-2007    08-May-2023   
Title:    Balanced Radio Frequency Power Amplifier with Temperature Compensation

1043/ORD

      ORD    10/818,547    2004-0208259    7,349,490    Granted United States of
America          05-Apr-2004    21-Oct-2004    25-Mar-2008    01-Nov-2025   
Title:    Additive Digital Predistortion System Employing Parallel Path
Coordinate Conversion



--------------------------------------------------------------------------------

1045/DIV

      DIV    11/288,580    2006-0077006    7,126,418    Granted    United States
of America          29-Nov-2005    13-Apr-2006    24-Oct-2006    10-Sep-2023   
   Title:    Delay Mismatched Feed Forward Amplifier System Using Penalties and
Floors for Optimal Control   

1045/ORD

      ORD    10/733,498    20040124920    7,002,407    Granted    United States
of America          11-Dec-2003    01-Jul-2004    21-Feb-2006    11-Dec-2023   
   Title:    Delay mismatched feed forward amplifier system using penalties and
floors for control   



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1046/ORD

      ORD    11/071,931    2005-0201061    7,342,788    Granted United States of
America          04-Mar-2005    15-Sep-2005    11-Mar-2008    19-Jan-2026   
Title:    RF Power Amplifier Assembly with Heat Pipe Enchanced Pallet

1047/ORD

      ORD    11/081,384    2005-0242875    7,339,426    Granted United States of
America          16-Mar-2005    03-Nov-2005    04-Mar-2008    12-Apr-2025   
Title:    High Efficiency Linear Amplifier Employing Dynamically Controlled Back
Off

1048/ORD

      ORD    11/214,230    2006-0044075    7,400,214    Granted United States of
America          29-Aug-2005    02-Mar-2006    15-Jul-2008    28-Sep-2025   
Title:    Low Loss, High Power Air Dielectric Stripline Edge Coupling Structure

1049/ORD

      ORD    09/310,013       6,298,097    Granted United States of America   
      11-May-1999       02-Oct-2001    11-May-2019    Title:    Amplifier with
Wideband Digital Predistortion

1050/ORD

      ORD    09/226,709       6,166,601    Granted United States of America   
      07-Jan-1999       26-Dec-2000    07-Jan-2019    Title:    Super-Linear
Multi-Carrier Power Amplifier

1052/ORD

      ORD    10/718,688    2005-0111575    7,330,517    Granted United States of
America          24-Nov-2003    26-May-2005    12-Feb-2008    01-Nov-2025   
Title:    Amplifier Linearization Using Nonlinear Predistortion

1054/DIV

      DIV    09/972,697    2002-0016096    6,817,092    Granted United States of
America          04-Oct-2001    07-Feb-2002    16-Nov-2004    05-Nov-2019   
Title:    Method of Assembling a Circuit Board Apparatus with Pin Connectors



--------------------------------------------------------------------------------

1055/ORD

      ORD    09/082,651       6,081,160    Granted United States of America   
      20-May-1998       27-Jun-2000    20-May-2018    Title:    Method and
Apparatus for Increasing the Bandwidth, and Reducing the Size, of the DC Feed
Network for Wideband RF Amplifiers using Selective Placement of High Dielectric
Constant Material

1056/DIV

      DIV    10/024,116    2002-0080594    6,560,116    Granted United States of
America          18-Dec-2001    27-Jun-2002    06-May-2003    09-Nov-2019   
Title:    Electronics Apparatus with Wall Support Structure



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1056/ORD

      ORD    09/435,953       6,366,473    Granted

United States of America

         09-Nov-1999       02-Apr-2002    09-Nov-2019    Title:    Method for
Supporting a Wall

1058/ORD

      ORD    09/658,398       6,421,253    Granted

United States of America

         08-Sep-2000       16-Jul-2002    08-Sep-2020    Title:    Durable
Laminated Electronics Assembly using Epoxy Preform (Paseo Nuevo Platform)

1059/CONT

      CON    10/200,399    2002-0196839    7,003,017    Granted

United States of America

         22-Jul-2002    26-Dec-2002    21-Feb-2006    19-Apr-2020    Title:   
Method for Peak Power Reduction In Spread Spectrum Communication Systems

1059/ORD

      ORD    09/746,167    2002-0006157    6,449,302    Granted

United States of America

         22-Dec-2000    17-Jan-2002    10-Sep-2002    22-Dec-2020    Title:   
System and Method for Peak Power Reduction in Spread Spectrum Communications
Systems

1060/DIV

      DIV    09/925,854    2002-0029867    6,390,182    Granted

United States of America

         09-Aug-2001    14-Mar-2002    21-May-2002    08-Sep-2020    Title:   
Method for Assembling an Electronics Assembly Incorporating a Heat Sink

1060/ORD

      ORD    09/658,159       6,296,048    Granted

United States of America

         08-Sep-2000       02-Oct-2001    08-Sep-2020    Title:    Heat Sink
Assembly

1061/ORD

      ORD    10/023,343    2003-0112066    6,677,817    Granted

United States of America

         17-Dec-2001    19-Jun-2003    13-Jan-2004    17-Dec-2021    Title:   
Embodiment I- Feed Forward Amplifier with Amplifier Stage Failure Detection
using Pilot Tones



--------------------------------------------------------------------------------

1062/ORD

      ORD    10/023,340       6,556,076    Granted

United States of America

         17-Dec-2001       29-Apr-2003    17-Dec-2021    Title:    Embodiment II
Feed Forward Amplifier with Amplifier Stage Failure Detection using Pilot Tones

1063/ORD

      ORD    11/349,463    2006-0176129    7,283,022    Granted

United States of America

         07-Feb-2006    10-Aug-2006    16-Oct-2007    07-Feb-2026    Title:   
Dual Mode Ceramic Filter



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1064/ORD

      ORD    07/280,488       4,972,505    Granted United States of America   
      08-Dec-1988       20-Nov-1990    08-Dec-2008    Title:    Tunnel
Distribute Cable Antenna System with Signal Taps Coupling Approximately Same
Radiated Energy

1065/ORD

      CON    10/738,276    2005-0001695    6,952,147    Granted United States of
America          16-Dec-2003    06-Jan-2005    04-Oct-2005    16-Dec-2023   
Title:    Microstrip Coupler

1066/US

      ORD    10/227,687    2004-0037062    7,109,830    Granted United States of
America          26-Aug-2002    26-Feb-2004    19-Sep-2006    14-Jul-2023   
Title:    Highly Isolated RF Coupler

1067/ORD

      ORD    10/386,013    2004-0100323    6,937,094    Granted United States of
America          11-Mar-2003    27-May-2004    30-Aug-2005    11-Mar-2023   
Title:    Systems and Methods of Dynamic Bias Switching for Radio Frequency
Power Amplifiers

1068/ORD

      ORD    10/723,094    2005-0110567    6,946,906    Granted United States of
America          25-Nov-2003    26-May-2005    20-Sep-2005    25-Nov-2023   
Title:    System and Method of Pilot Tone Reuse in a Feedforward Amplifier

1069/ORD

      CIP    10/805,634    2004-0239446    7,049,907    Granted United States of
America          19-Mar-2004    02-Dec-2004    23-May-2006    24-Aug-2021   
Title:    System and Method for Adjusting Group Delay

1070/ORD

      DIV    10/805,666    2004-0178848    6,897,724    Granted United States of
America          19-Mar-2004    16-Sep-2004    24-Mar-2005    24-Aug-2021   
Title:    System and Method for Adjusting Group Delay



--------------------------------------------------------------------------------

1072/CIP

      CIP    11/369,529    2006-0176113    7,187,232    Granted    United States
of America          07-Mar-2006    10-Aug-2006    06-Mar-2007    05-May-2024   
   Title:    Feed Forward Amplifier Employing Positive Feedback Pilot Generation
with automatic level control   

1073/ORD

      ORD    10/217,726    2003-0100197    6,818,477    Granted    United States
of America          13-Aug-2002    29-May-2003    16-Nov-2004    13-Aug-2022   
   Title:    Method of Mounting a Component in an Edge-Plated Hole Formed in a
Printed Circuit Board   



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1075/ORD

      ORD    10/052,801    2003-0064738    7,231,191    Granted

United States of America

         29-Oct-2001    03-Apr-2003    12-Jun-2007    13-Sep-2023    Title:   
Spurious Ratio Control Circuit for Use with Feed-Forward Linear Amplifiers

1076/ORD

      ORD    10/103,277    2003-0179055    6,949,992    Granted

United States of America

         20-Mar-2002    25-Sep-2003    27-Sep-2005    20-Mar-2022    Title:   
System and Method of Providing Highly Isolated Radio Frequency Interconnections

1077/ORD

      ORD    10/151,835    2003-0042979    6,856,215    Granted

United States of America

         20-May-2002    06-Mar-2003    15-Feb-2005    20-May-2022    Title:   
System and Method for Adjusting Group Delay

1078/ORD

      ORD    10/723,801    2005-0110563    6,958,647    Granted

United States of America

         25-Nov-2003    26-May-2005    25-Oct-2005    25-Nov-2023    Title:   
Dual Loop Feedforward Power Amplifier

1079/ORD

      ORD    10/723,802    2005-0113052    7,173,484    Granted

United States of America

         23-Nov-2003    26-May-2005    06-Feb-2007    16-Dec-2024    Title:   
System and Method of Carrier Reinjection in a Feedforward Amplifier

1081/ORD

      ORD    10/045,837    2003-0132816    6,794,954    Granted

United States of America

         11-Jan-2002    17-Jul-2003    21-Sep-2004    11-Jan-2022    Title:   
Microstrip Coupler   

1082/ORD

      ORD    11/377,023    2006-0217083    7,193,462    Granted

United States of America

         16-Mar-2006    28-Sep-2006    20-Mar-2007    16-Mar-2026    Title:   
RF Power Amplifier System Employing An Analog Predistortion Module Using Zero
Crossings



--------------------------------------------------------------------------------

1083/ORD

      ORD    09/057,332       6,046,635    Granted

United States of America

         08-Apr-1998       04-Apr-2000    08-Apr-2018    Title:    Dynamic
Predistortion Compensation for a Power Amplifier   

1084/US

      ORD    09/057,380       6,028,477    Granted

United States of America

         08-Apr-1999       22-Feb-2000    08-Apr-2018    Title:    Adaptive
Biasing in a Power Amplifier



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1085/US

      ORD    09/174,715       6,147,555    Granted United States of America   
      19-Oct-1998       14-Nov-2000    19-Oct-2018    Title:    Amplification
System Having Mask Detection

1086/US

      ORD    09/174,691       6,140,874    Granted United States of America   
      19-Oct-1998       31-Oct-2000    19-Oct-2018    Title:    Amplification
System having Mask Detection and Bias Compensation

1087/US

      ORD    09/174,641       6,118,339    Granted United States of America   
      19-Oct-1998       12-Sep-2000    19-Oct-2018    Title:    Amplification
System Using Baseband Mixer

1088/US

      ORD    09/425424       6,191,652    Granted United States of America      
   22-Oct-1999       20-Feb-2001    22-Oct-2019    Title:    Amplifier
Distortion Correction Using Cross-Modulation

1089/ORD

      ORD    08/639,264       5,796,304    Granted United States of America   
      24-Apr-1996       18-Aug-1998    24-Apr-2016    Title:    Broadband
Amplifier with Quadrature Pilot

1090/US

      ORD    09/174640       6,144,255    Granted United States of America      
   19-Oct-1998       07-Nov-2000    19-Oct-2018    Title:    Feed Forward
Amplification System Having Mask Detection Compensation

1091/ORD

      ORD    09/192,112       6,169,450    Granted United States of America   
      13-Nov-1998       02-Jan-2001    13-Nov-2018    Title:    Feed Forward
Compensation Using Phase and Time Modulation



--------------------------------------------------------------------------------

1092/ORD

      ORD    09/425,346       6,211,733    Granted    United States of America
         22-Oct-1999       03-Apr-2001    22-Oct-2019       Title:    Improved
Predistortion Compensation for a Power Amplifier   

1093/US

      ORD    09/174,705       6,493,543    Granted    United States of America
         19-Oct-1998       10-Dec-2002    19-Oct-2018       Title:   
Multi-Channel Amplification System Using Mask Detection   



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1094/ORD

      ORD    09/108734       6,252,871    Granted

United States of America

         01-Jul-1998       26-Jun-2001    01-Jul-2018    Title:    Switchable
Combiner/Splitter

1095/ORD

      ORD    09/189,642       6,531,918    Granted

United States of America

         10-Nov-1999       11-Mar-2003    10-Nov-2019    Title:    Low Cost,
Pilotless, Feed Forward Compensation for a Power Amplifier

1096/ORD

      ORD    11/401,530    2006-0232332    7,288,988    Granted

United States of America

         11-Apr-2006    19-Oct-2006    30-Oct-2007    11-Apr-2026    Title:   
Adaptive Predistortion Linearized Amplifier System Employing Selective Sampling

1107/ORD

      ORD    10/187,177    2003-0001669    6,734,726    Granted

United States of America

         27-Jun-2002    02-Jan-2003    11-May-2004    31-Oct-2022    Title:   
BALANCED DISTORTION REDUCTION CIRCUIT

1108/ORD

      ORD    10/085,340    2002-0132644    7,466,990    Granted

United States of America

         27-Feb-2002    19-Sep-2002    16-Dec-2008    12-Oct-2022    Title:   
Intelligent multiplexers in an antenna line management system

1110/ORD

      ORD    10/600,151    2004-0257177    7,096,565    Granted

United States of America

         19-Jun-2003    23-Dec-2004    29-Aug-2006    08-Jun-2024    Title:   
Flanged inner conductor coaxial resonators

1112/ORD

      ORD    09/745,718    2001-0052817    6,396,350    Granted

United States of America

         21-Dec-2000    20-Dec-2001    28-May-2002    21-Dec-2020    Title:   
Power Booster Method and Apparatus For Improving The Performance of Radio
Frequency Linear Power Amplifiers



--------------------------------------------------------------------------------

1113/PCT

      ORD    09/285,071       6,005,522    Granted

United States of America

         02-Apr-1999       21-Dec-1999    02-Apr-2019    Title:    An antenna
device with two radiating elements having an adjustable phase difference between
the radiating elements

1114/ORD

      ORD    07/717,844       5,272,450    Granted

United States of America

         20-Jun-1991       21-Dec-1993    20-Jun-2011    Title:    DC FEED
NETWORK FOR WIDEBAND RF POWER AMPLIFIER



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1115/ORD

      ORD    07/961,995       5,304,959    Granted

United States of America

         16-Oct-1992       19-Apr-1994    16-Oct-2012    Title:    Planar
Microstrip Balun

1116/ORD

      ORD    07/994,745       5,329,156    Granted

United States of America

         22-Dec-1992       12-Jul-1994    22-Dec-2012    Title:    Feed Bus for
RF Power Transistors

1117/ORD

      ORD    08/032,227       5,338,974    Granted

United States of America

         17-Mar-1993       16-Aug-1994    17-Mar-2013    Title:    RF Power
Transistor Package

1118/ORD

      ORD    08/087,764       5,374,905    Granted

United States of America

         09-Jul-1993       20-Dec-1994    09-Jul-2013    Title:    Phase Locked
Loop Motor Control Circuit for Tuning Cavity Resonator

1119/ORD

      ORD    07/687,888       5,408,688    Granted

United States of America

         15-Jun-1992       18-Apr-1995    15-Jun-2012    Title:    Method and a
device pertaining to an electro-mechanically controlled resonance module

1120/ORD

      ORD    08/236,312       5,414,296    Granted

United States of America

         12-May-1994       09-May-1995    12-May-2014    Title:    Venetian
blind cell layout for RF power transistor

1121/ORD

      ORD    08/369,546       5,528,196    Granted

United States of America

         06-Jan-1995       18-Jun-1996    06-Jan-2015    Title:    Linear RF
amplifier having reduced intermodulation distortion



--------------------------------------------------------------------------------

1122/ORD

      ORD    08/444,183       5,570,063    Granted

United States of America

         18-Jan-1995       29-Oct-1996    18-Jan-2015    Title:    RF power
amplifier with signal predistortion for improved linearity

1123/ORD

      ORD    08/412,479       5,644,268    Granted

United States of America

         28-Mar-1995       01-Jul-1997    28-Mar-2015    Title:    Feed Forward
RF amplifier for combined signal and error amplification



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1124/ORD

      ORD    08/685,222       5,760,646    Granted

United States of America

         23-Jul-1996       02-Jun-1998    23-Jul-2016    Title:    Feed forward
correction loop with adaptive predistortion injection for linearization of RF
power amplifier

1125/ORD

      ORD    08/672,576       5,789,927    Granted

United States of America

         28-Jun-1996       04-Aug-1998    28-Jun-2016    Title:    Baseband
measurement of RF power amplifier distortion

1126/ORD

      ORD    08/678,764       5,799,247    Granted

United States of America

         11-Jul-1996       25-Aug-1998    11-Jul-2016    Title:    Filter

1127/ORD

      ORD    08/648,027       5,809,398    Granted

United States of America

         14-May-1996       15-Sep-1998    14-May-2016    Title:   
Channel-selective repeater

1128/ORD

      ORD    08/724,759       5,821,811    Granted

United States of America

         03-Oct-1996       13-Oct-1998    03-Oct-2016    Title:    Bypass device
in an amplifier unit

1129/ORD

      ORD    08/037,508       5,825,088    Granted

United States of America

         24-Mar-1993       20-Oct-1998    20-Oct-2015    Title:    Low thermal
resistance spring biased RF semiconductor package and mounting structure

1130/ORD

      ORD    08/722,698       5,825,089    Granted

United States of America

         30-Sep-1996       20-Oct-1998    30-Sep-2016    Title:    Low thermal
resistance spring biased RF semiconductor package mounting structure



--------------------------------------------------------------------------------

1131/ORD

      ORD    08/779,816       5,850,104    Granted

United States of America

         06-Jan-1997       15-Dec-1998    06-Jan-2017    Title:    Integral
lid/clamp for high power transistor

1132/ORD

      PCT    08/836,637       5,864,259    Granted

United States of America

         03-Jun-1997       26-Jan-1999    26-Jan-2016    Title:    Measuring
line for a coaxial conductor for determining energy throughflow and standing
wave ratios



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1133/ORD

      ORD    08/626,239       5,892,397    Granted United States of America   
      29-Mar-1996       06-Apr-1999    29-Mar-2016    Title:    Adaptive
compensation of RF amplifier distortion by injecting predistortion signal
derived from respectively different functions of input signal amplitude

1134/ORD

      ORD    08/821,246       5,894,250    Granted United States of America   
      20-Mar-1997       13-Apr-1999    20-Mar-2017    Title:    Cavity resonator
filter structure having improved cavity arrangement

1135/ORD

      ORD    08/717,500       5,898,338    Granted United States of America   
      20-Sep-1996       27-Apr-1999    20-Sep-2016    Title:    Adaptive digital
predistortion linearization and feed-forward correction of RF power amplifier

1136/ORD

      ORD    08/878,495       5,905,419    Granted United States of America   
      18-Jun-1997       18-May-1999    18-Jun-2017    Title:    Temperature
compensation structure for resonator cavity

1137/ORD

      ORD    09/026,925       5,929,704    Granted United States of America   
      20-Feb-1998       27-Jul-1999    20-Feb-2018    Title:    Control of RF
error extraction using auto-calibrating RF correlator

1138/ORD

      ORD    09/106,167       5,949,283    Granted United States of America   
      29-Jun-1998       07-Sep-1999    29-Jun-2018    Title:    Adaptive digital
predistortion linearization and feed-forward correction of RF power amplifier



--------------------------------------------------------------------------------

1139/PCT

      ORD    08/750,714       5,949,303    Granted    United States of America
         17-Dec-1996       07-Sep-1999    17-Dec-2016       Title:    Movable
dielectric body for controlling propagation velocity in a feed line

1140/ORD

      PCT    08/809,071       5,963,854    Granted    United States of America
         14-Mar-1997       05-Oct-1999    12-Jul-2016       Title:    Antenna
amplifier

1141/ORD

      ORD    08/886,990       5,969,584    Granted    United States of America
         02-Jul-1997       19-Oct-1999    02-Jul-2017       Title:    Resonating
structure providing notch and bandpass filtering



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1142/ORD

      ORD    09/019,847       5,977,835    Granted United States of America   
      06-Feb-1998       02-Nov-1999    06-Feb-2018    Title:    Method and
circuit arrangement for reducing passband ripple of a bandpass filter

1143/ORD

      PCT    08/865,940       5,987,304    Granted United States of America   
      30-May-1997       16-Nov-1999    31-May-2016    Title:    Repeater with
variable bandwidth

1144/ORD

      ORD    08/956,786       6,002,311    Granted United States of America   
      23-Oct-1997       14-Dec-1999    23-Oct-2017    Title:    Dielectric TM
mode resonator for RF filters

1145/ORD

      ORD    08/854,660       6,008,763    Granted United States of America   
      12-May-1997       28-Dec-1999    12-May-2017    Title:    Flat antenna

1146/ORD

      ORD    08/796,691       6,009,324    Granted United States of America   
      04-Mar-1997       28-Dec-1999    04-Mar-2017    Title:    Method and
device for monitoring a mobile telephone repeater

1147/ORD

      ORD    09/027,933    US6018319    6,018,319    Granted United States of
America          23-Jan-1998    25-Jan-2000    25-Jan-2000    23-Jan-2018   
Title:    Antenna element

1148/ORD

      ORD    08/865,068       6,020,861    Granted United States of America   
      29-May-1997       01-Feb-2000    29-May-2017    Title:    Elongated
antenna



--------------------------------------------------------------------------------

1149/ORD

      ORD    09/273,855       6,029,285    Granted    United States of America
         22-Mar-1999    02-Jun-1998    29-Feb-2000    22-Mar-2019       Title:
   Adaptive compensation of RF amplifier distortion by injecting predistortion
signal derived from respectively different functions of input signal amplitude

1150/ORD

      ORD    08/890,215       6,041,083    Granted    United States of America
         09-Jul-1997       21-Mar-2000    09-Jul-2017       Title:    Method and
system for tuning resonance modules



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1151/ORD

      ORD    09/208,577       6,054,953    Granted

United States of America

         10-Dec-1998       25-Apr-2000    10-Dec-2018    Title:    Dual band
antenna

1152/ORD

      ORD    09/018,851       6,069,586    Granted

United States of America

         04-Feb-1998       30-May-2000    04-Feb-2018    Title:    Antenna
operating with two isolated channels

1153/ORD

      ORD    09/012,755       6,072,824    Granted

United States of America

         23-Jan-1998       06-Jun-2000    23-Jan-2018    Title:    Circuit
arrangement for reducing intermodulation in a bandpass filter system

1154/ORD

      ORD    09/053,529       6,078,216    Granted

United States of America

         31-Mar-1998       20-Jun-2000    31-Mar-2018    Title:    Aliased wide
band performance monitor for adjusting predistortion and vector modulator
control parameters of RF amplifier

1155/ORD

      ORD    09/356,166       6,104,241    Granted

United States of America

         16-Jul-1999       15-Aug-2000    16-Jul-2019    Title:    High
efficiency feed-forward RF power amplifier with predistoration enhancement

1156/ORD

      ORD    09/120,885       6,104,348    Granted

United States of America

         23-Jul-1998       15-Aug-2000    23-Jul-2018    Title:    Antenna
device with improved channel isolation

1157/ORD

      ORD    09/195,536       6,111,462    Granted

United States of America

         18-Nov-1998       29-Aug-2000    18-Nov-2018    Title:    RF power
amplifier linearization using parallel RF power amplifiers having
intermod-complementing predistortion paths



--------------------------------------------------------------------------------

1158/ORD

      ORD    09/161,391       6,137,444    Granted

United States of America

         28-Sep-1998       24-Oct-2000    28-Sep-2018    Title:    Method of
producing an antenna element assembly

1159/ORD

      ORD    09/211,260       6,198,363    Granted

United States of America

         14-Dec-1998       06-Mar-2001    14-Dec-2018    Title:    Filter and
tuning element



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1160/ORD

      ORD    09/525,521       6,208,299    Granted

United States of America

         15-Mar-2000       27-Mar-2001    15-Mar-2020    Title:    Dual band
antenna arrangement

1161/ORD

      ORD    09/332,976       6,222,428    Granted

United States of America

         15-Jun-1999       24-Apr-2001    15-Jun-2019    Title:    Tuning
assembly for a dielectrical resonator in a cavity

1162/ORD

      ORD    09/247,380       6,232,851    Granted

United States of America

         10-Feb-1999       15-May-2001    10-Feb-2019    Title:    Coupling
structure for cavity resonators

1163/ORD

      ORD    09/213,980       6,243,038    Granted

United States of America

         17-Dec-1998       05-Jun-2001    17-Dec-2018    Title:    System and
method providing amplification of narrow band signals with multi-channel
amplifiers

1164/ORD

      ORD    09/109,746       6,246,727    Granted

United States of America

         06-Jul-1998       12-Jun-2001    06-Jul-2018    Title:    Method and
system for tuning resonance modules

1165/ORD

      ORD    09/424,859       6,255,922    Granted

United States of America

         12-Jan-2000       03-Jul-2001    12-Jan-2020    Title:    Microwave
resonator with dielectric tuning body resiliently secured to a movable rod by
spring means

1166/ORD

      ORD    09/511,877       6,275,106    Granted

United States of America

         25-Feb-2000       14-Aug-2001    25-Feb-2020    Title:    Spectral
distortion monitor for controlling pre-distortion and feed-forward linearization
of RF power amplifier



--------------------------------------------------------------------------------

1167/ORD

      ORD    09/334,919       6,278,341    Granted   

United States of America

         17-Jun-1999       21-Aug-2001    17-Jun-2019       Title:    Microstrip
filter device      

1168/ORD

      ORD    09/260,016       6,283,425    Granted   

United States of America

         02-Mar-1999       04-Sep-2001    02-Mar-2019       Title:    Mounting
bracket      



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

                         

1169/ORD

      ORD    09/336,744       6,295,028    Granted   

United States of America

         21-Jun-1999       25-Sep-2001    21-Jun-2019       Title:    Dual band
antenna      

1170/ORD

      ORD    09/539,435       6,320,483    Granted   

United States of America

         30-Mar-2000       20-Nov-2001    30-Mar-2020       Title:    Multi
surface coupled coaxial resonator      

1171/ORD

      ORD    09/641,090       6,359,508    Granted   

United States of America

         17-Aug-2000       19-Mar-2002    17-Aug-2020       Title:    Distortion
detection apparatus for controlling predistortion, carrier cancellation and
feed-forward cancellation in linear RF power amplifiers

1172/ORD

      ORD    09/927,814       6,384,681    Granted   

United States of America

         10-Aug-2001       07-May-2002    10-Aug-2021       Title:    Swept
performance monitor for measuring and correcting RF power amplifier distortion

1173/ORD

      ORD    09/774,179       6,396,366    Granted   

United States of America

         16-Apr-2001       28-May-2002    16-Apr-2021       Title:    Coaxial
cavity resonator      

1174/ORD

      ORD    09/928,127       6,407,635    Granted   

United States of America

         10-Aug-2001       18-Jun-2002    10-Aug-2021       Title:   
Carrier-blanking mechanism for sweeping detector used to measure and correct RF
power amplifier distortion

1175/ORD

      ORD    10/034,016       6,452,446    Granted   

United States of America

         20-Dec-2001       17-Sep-2002    20-Dec-2021       Title:    Closed
loop active cancellation technique (ACT)-based RF power amplifier linearization
architecture



--------------------------------------------------------------------------------

1176/ORD

      ORD    09/489,505       6,466,113    Granted   

United States of America

         21-Jan-2000       15-Oct-2002    21-Jan-2020       Title:   
Multi-layer RF printed circuit architecture with low-inductance interconnection
and low thermal resistance for wide-lead power devices

1177/ORD

      PCT    09/719,542    WO99/66585    6,496,089    Granted   

United States of America

         05-Feb-2001    23-Dec-1999    17-Dec-2002    18-Jun-2019       Title:
   Device for tuning of a dielectric resonator



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1178/ORD

      ORD    09/727,936       6,501,349    Granted

United States of America

         01-Dec-2000       31-Dec-2002    01-Dec-2020    Title:    Method and
arrangement for fastening inner conductor of resonator structure

1179/ORD

      ORD    09/859,720    US 2002-0008577 A1    6,504,428    Granted

United States of America

         16-May-2001    24-Jan-2002    07-Jan-2003    16-May-2021    Title:   
High linearity multicarrier RF amplifier   

1180/ORD

      ORD    09/746,440    2002-0005755    6,522,197    Granted

United States of America

         21-Dec-2000    17-Jan-2002    18-Feb-2003    21-Dec-2020    Title:   
Method and apparatus for optimum biasing of cascaded MOSFET radio-frequency
devices

1181/ORD

      ORD    09/756,038       6,525,603    Granted

United States of America

         05-Jan-2001       25-Feb-2003    05-Jan-2021    Title:    Feedforward
amplifier linearization adapting off modulation

1182/ORD

      ORD    09/769,709       6,587,014    Granted

United States of America

         25-Jan-2001       01-Jul-2003    25-Jan-2021    Title:    Switch
assembly with a multi-pole switch for combining amplified RF signals to a single
RF signal

1183/ORD

      ORD    09/820,624    2001-0026202    6,593,832    Granted

United States of America

         20-Mar-2001    04-Oct-2001    15-Jul-2003    20-Mar-2021    Title:   
Coaxial cavity resonator, filter and use of resonator component in a filter

1184/ORD

      ORD    09/926,695       6,600,393    Granted

United States of America

         26-Feb-2002       29-Jul-2003    26-Feb-2022    Title:   
Temperature-compensated rod resonator



--------------------------------------------------------------------------------

1185/ORD

      ORD    09/725,435       6,614,331    Granted   

United States of America

         29-Nov-2000       02-Sep-2003    29-Nov-2020       Title:    Method of
manufacturing inner conductor of resonator, and inner conductor of resonator

1186/ORD

      ORD    09/872,294       6,617,817    Granted   

United States of America

         01-Jun-2001       09-Sep-2003    01-Jun-2021       Title:    Electrical
time constant compensation method for switched, voltage-mode driver circuit



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1187/ORD

      ORD    09/875,322    2003-0020558    6,621,368    Granted

United States of America

         06-Jun-2001    30-Jan-2003    16-Sep-2003    06-Jun-2021    Title:   
Dynamic range extension for an electronic circuit

1188/ORD

      ORD    10/069,108       6,636,126    Granted

United States of America

         27-Feb-2002       21-Oct-2003    27-Feb-2022    Title:    Four port
hybrid

1189/ORD

      ORD    09/876,590    US 2003-0043000 A1    6,650,208    Granted

United States of America

         07-Jun-2001    06-Mar-2003    18-Nov-2003    07-Jun-2021    Title:   
Dual-mode resonator

1190/ORD

      ORD    09/922,542    2003-0025569    6,664,873    Granted

United States of America

         03-Aug-2001    06-Feb-2003    16-Dec-2003    03-Aug-2021    Title:   
Tunable resonator

1192/ORD

      ORD    10/125,221    2002-0113673    6,681,483    Granted

United States of America

         18-Apr-2002    22-Aug-2002    27-Jan-2004    18-Apr-2022    Title:   
Multi-layer RF printed circuit architecture with low-inductance interconnection
and low thermal resistance for wide-lead power devices                  

1193/CIP

      CIP    10/769,764    2004-0209568    7,398,053    Granted

United States of America

         03-Feb-2004    21-Oct-2004    08-Jul-2008    17-Oct-2021    Title:   
Method and apparatus for stability margin determination in a repeater

1193/ORD

      ORD    09/542,951       6,745,007    Granted

United States of America

         04-Apr-2000       01-Jun-2004    04-Apr-2020    Title:    Method and
apparatus for stability margin determination in a repeater



--------------------------------------------------------------------------------

1194/ORD

      ORD    10/399,789    2004-0036388    6,787,696    Granted   

United States of America

         08-Sep-2003    26-Feb-2004    07-Sep-2004    08-Sep-2023       Title:
   Shielded housing      

1195/ORD

      ORD    10/404,929    2003-0193378    6,801,105    Granted   

United States of America

         01-Apr-2003    16-Oct-2003    05-Oct-2004    01-Apr-2023       Title:
   Resonator of radio-frequency filter      



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1196/ORD

      ORD    10/433,476    2004-0070467    6,816,043    Granted

United States of America

         11-Jun-2003    15-Apr-2004    09-Nov-2004    11-Jun-2023    Title:   
Wave-guide and a connector therefor   

1197/ORD

      ORD    10/416,162    2004-0027290    6,831,608    Granted

United States of America

         15-May-2003    12-Feb-2004    14-Dec-2004    15-May-2023    Title:   
Microwave antenna with patch mounting device   

1198/ORD

      ORD    10/432,617    2004-0061571    6,859,177    Granted

United States of America

         05-Jun-2003    01-Apr-2004    22-Feb-2005    05-Jun-2023    Title:   
Four port hybrid microstrip circuit of Lange type   

1199/ORD

      ORD    10/432,618    2004-0056710    6,864,743    Granted

United States of America

         05-Jun-2003    25-Mar-2004    08-Mar-2005    05-Jun-2023    Title:   
Microwave amplifier with bypass segment   

1200/ORD

      ORD    10/399,861    2004-0041740    6,906,666    Granted

United States of America

         25-Aug-2003    04-Mar-2004    14-Jun-2005    25-Aug-2023    Title:   
Beam adjusting device   

1204/ORD

      ORD    10/332,373    2004-0028501    7,227,434    Granted

United States of America

         09-Sep-2003    12-Feb-2004    05-Jun-2007    09-Sep-2023    Title:   
TUNING SCREW ASSEMBLY   

1205/CIP

      CIP    11/066,397    2005-0151598    7,023,293    Granted

United States of America

         28-Feb-2005    14-Jul-2005    04-Apr-2006    31-Oct-2023    Title:   
Method for tuning a radio filter and a system for tuning a radio filter



--------------------------------------------------------------------------------

1205/ORD       ORD    10/433,607    2004-0097203    6,987,427    Granted United
States of America          16-Jun-2003    20-May-2004    17-Jan-2006   
16-Jun-2023    Title:    Method for tuning a radio filter and a system for
tuning a radio filter 1206/ORD       ORD    10/473,138    2004-0171301   
7,008,265    Granted United States of America          07-Oct-2003   
02-Sep-2004    07-Mar-2006    07-Oct-2023    Title:    CIRCUIT BOARD CONNECTOR
  



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1208/ORD

      ORD    11/252,888    2006-0111070    7,388,458    Granted

United States of America

         19-Oct-2004    25-May-2006    17-Jun-2008    08-Mar-2025    Title:    A
DC-extracting arrangement and a filter   

1209/PCT

      PCT    10/555,015    2007-0053129    7,471,172    Granted

United States of America

         30-Apr-2004    08-Mar-2007    30-Dec-2008    04-Nov-2024    Title:   
Microwave transmission unit including lightning protection

1224/ORD

      PCT    10/451,142    2004-0097203    7,092,685    Granted

United States of America

         27-Jun-2003    20-May-2004    15-Aug-2006    11-Aug-2021    Title:   
Method for tuning a radio filter and a system for tuning a radio filter

1233/

      CIP    11/372,513    2007-0018723    7,301,397    Granted

United States of America

         10-Mar-2006    25-Jan-2007    27-Nov-2007    10-Feb-2024    Title:   
Enhanced Efficiency Feed Forward Power Amplifier with Delay Mismatched Error
Cancellation Loop

1245/ORD

      ORD    09/734,230    2002-0071251    6,407,923    Granted

United States of America

         11-Dec-2000    13-Jun-2002    18-Jun-2002    11-Dec-2020    Title:   
Support and cooling architecture for RF printed circuit boards having multi-pin
square post type connectors for RF connectivity

1247/

      ORD    08/594,089       5,742,201    Granted

United States of America

         30-Jan-1996       21-Apr-1998    30-Jan-2016    Title:    Polar
envelope correction mechanism for enhancing linearity of RF/Microwave power
amplifier

1248/

      ORD    10/617,463       6,819,176    Granted

United States of America

         11-Jul-2003       16-Nov-2004    11-Jul-2023    Title:    High power,
wide bandwidth operational amplifier



--------------------------------------------------------------------------------

1250/       ORD    09/553,005       RE37,407    Granted United States of America
         19-Apr-2000       16-Oct-2001    19-Apr-2020    Title:    Polar
envelope correction mechanism for enhancing linearity of RF microwave power
amplifier 1258/123       PCT    10/362,755    2003-0181191    6,897,723   
Granted United States of America          21-Dec-2001    25-Sep-2003   
24-May-2005    21-Dec-2021    Title:    Feed forward amplifier loop control
utilizing IF signal processing



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1261/

      ORD    11/354,220    2007-0035216    7,326,667    Granted

United States of America

         13-Feb-2006    15-Feb-2007    05-Feb-2008    17-Jul-2026    Title:   
Microwave dielectric ceramic

1307/

      PCT    07/377,854       5,047,739    Granted

United States of America

         07-Oct-1988       10-Sep-1991    07-Oct-2008    Title:    A
TRANSMISSION LINE RESONATOR

1308/

      ORD    07/971530       5,304,968    Granted

United States of America

         28-Oct-1992       19-Apr-1994    28-Oct-2012    Title:    Temperature
Compensated Resonator

1309/

      ORD    09/956,647       6,566,984    Granted

United States of America

         22-Sep-2000       20-May-2003    22-Sep-2020    Title:   
High-frequency filter

1311/

      ORD    09/327,704       6,329,889    Granted

United States of America

         12-Jun-1998       11-Dec-2001    12-Jun-2018    Title:    COUPLING
ELEMENT AND HIGH-FREQUENCY FILTER

1312/

      ORD    09/517,925       6,366,184    Granted

United States of America

         03-Mar-1999       02-Apr-2002    03-Mar-2019    Title:    Coupling
element and manufacturing method for it and high-frequency filter

1313/

      ORD    09/605,908       6,570,472    Granted

United States of America

         29-Jun-1999       27-May-2003    29-Jun-2019    Title:    Low-pass
filter



--------------------------------------------------------------------------------

1314/

      ORD    09/956,647    2002-0036551    6,566,984    Granted

United States of America

         22-Sep-2000    28-Mar-2002    20-May-2003    22-Sep-2020    Title:   
Resonator filter

1315/

      ORD    09/902,852    2002-0005768    6,710,684    Granted

United States of America

         17-Jul-2000    17-Jan-2002    23-Mar-2004    17-Jul-2020    Title:   
Method for attaching a resonator part and a resonator



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1316/

      ORD    10/617,898    2004-0008094    6,927,646    Granted

United States of America

         12-Jul-2002    15-Jan-2004    09-Aug-2005    17-Sep-2022    Title:   
Bypass arrangement for low-noise amplifier

1317/

      PCT    11/132,688    2005-0212623    7,180,391    Granted

United States of America

         17-Mar-2004    29-Sep-2005    20-Feb-2007    17-Mar-2024    Title:   
Resonator filter

1322/

      PCT    11/264,479    2006-0071737    7,236,069    Granted

United States of America

         18-May-2005    06-Apr-2006    26-Jun-2007    18-May-2025    Title:   
Adjustable resonator filter

1351/

      DES    D/043,409       D378,592    Granted

United States of America

         01-Sep-1995       25-Mar-1997    25-Mar-2011    Title:    Antenna
Device

1352/

      DES    D/099,480       D429,703    Granted

United States of America

         22-Jan-1999       22-Aug-2000    22-Aug-2014    Title:    Enclosure for
active ellectronics circuits

1353/

      DES    D/118,472       D433,390    Granted

United States of America

         09-Feb-2000       07-Nov-2000    07-Nov-2014    Title:    Enclosure for
active electronic circuits with an outer cover



--------------------------------------------------------------------------------

Non- U.S. Patent List

 

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1002/       PCT    10-2006-7021125       10-0803648    Granted Korea, Republic
of          11-Oct-2006       05-Feb-2008    14-Feb-2025    Title:    System and
Method for Control of loop alignment for feed forward amplifiers 1005/PCT      
PCT    10-2006-7000164    10-2006-0026480    10-0837743    Granted Korea,
Republic of          01-Jul-2004    23-Mar-2006    05-Jun-2006    01-Jul-2024   
Title:    Digital Predistortion System and Method for Correcting Memory Effects
within an RF Power Amplifier 1006/KR       PCT    10-2005-7019242   
10-2005-0119204    10-0800985    Granted Korea, Republic of          07-Apr-2004
   20-Dec-2005    29-Jan-2008    07-Apr-2024    Title:    Combiner Alignment by
Adjusting the Digital Input of Transmitter Modules Based on Anti-Phase Pilot
Signals 1007/KR       PCT    10-2004-7014648    10-2004-0104522    10-0727798   
Granted Korea, Republic of          18-Mar-2003    10-Dec-2004    07-Jun-2007   
18-Mar-2023    Title:    System and Method for Eliminating Signal Zero Crossings
in Single and Multiple Channel Communications Systems 1009/KR       PCT   
10-2005-7014838    10-2005-0101210    10-0847238    Granted Korea, Republic of
         11-Feb-2004    20-Oct-2005    14-Jul-2008    11-Feb-2024    Title:   
Enhanced Efficiency Feed Forward Power Amplifier Utilizing Reduced Cancellation
Bandwidth and Small Error Amplifier 1010/KR       PCT    10-2005-7022065   
10-2006-0012011    10-0734767    Granted Korea, Republic of          20-May-2004
   06-Feb-2006    27-Jun-2007    20-May-2024    Title:    Circuit Board Assembly
Employing Solder Vent Hole



--------------------------------------------------------------------------------

1020/       PRI    9800683-6    SE9800683    520621    Granted Sweden         
04-Mar-1998    05-Sep-1999    05-Aug-2003    04-Mar-2018    Title:    SYSTEM AND
A METHOD FOR TRANSFER OF A DIGITAL INFORMATION CARRYING SIGNAL 1023/       PCT
   10-2006-7020483       10-864196    Granted Korea, Republic of         
29-Sep-2006       13-Oct-2008    24-Feb-2025    Title:    Digital predistortion
system and method for linearizing an RF power amplifier with nonlinear gain
characteristics and memory effects 1024/       PCT    10-2006-7020665   
10-2006-0116252    10-0802353    Granted Korea, Republic of          23-Feb-2005
   14-Nov-2006    01-Feb-2008    23-Feb-2025    Title:    Digital predistortion
system and method for high efficiency transmitters



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1030/CA       PCT    2413282    CA2413282    2413282    Granted Canada         
19-Jun-2001    27-Dec-2001    25-May-2004    19-Jun-2021    Title:    System and
Method for Peak Power Reduction in Multiple Carrier Communications Systems
1030/KR       PCT    10-2002-7017457    10-2003-0017555    10-0491194    Granted
Korea, Republic of          20-Dec-2002    03-Mar-2003    16-May-2005   
19-Jun-2021    Title:    System and Method for Peak Power Reduction in Multiple
Carried Communications Systems 1032/CA       PCT    2450378    CA2450378   
2450378    Granted Canada          28-Jun-2002    16-Jan-2003    21-Oct-2008   
28-Jun-2022    Title:    System and Method for Post Filtering Peak Power
Reduction in Communications Systems 1032/CN       PCT    02813477.X    1522502
   ZL02813477.X    Granted China (Peoples Republic)          28-Jun-2002   
18-Aug-2004    26-Dec-2007    28-Jun-2022    Title:    System and Method for
Post Filtering Peak Power Reduction in Communications Systems 1032/KR       PCT
   10-2004-7000033    10-2004-0010834    10-0664896    Granted Korea, Republic
of          18-Jun-2002    31-Jan-2004    28-Dec-2006    28-Jul-2022    Title:
   System and Method for Post Filtering Peak Power Reduction in Communications
Systems 1033/CA       PCT    2452349    CA2452349    2452349    Granted Canada
         30-Jul-2002    13-Feb-2003    23-Sep-2008    30-Jul-2022    Title:   
System and Method for Post Filtering Peak Power Reduction in Communications
Systems 1039/KR       PCT    10-2005-7003146    10-2005-0037588    10-0847237   
Granted Korea, Republic of          19-Aug-2003    22-Apr-2005    18-Jul-2008   
19-Aug-2023    Title:    Enhanced Efficiency LDMOS Based FeedForward Amplfier



--------------------------------------------------------------------------------

1040/CN       PCT    200480002521.5    1742442    200480002521.5    Granted
China (Peoples Republic)          22-Jan-2004    01-Mar-2006    06-Aug-2008   
22-Jan-2024    Title:    Combined Use of Self-Generating Alignment Lists and
Adaptive Controllers to Align a Feed Forward System 1040/EP       PCT   
04704477.1    EP1590893    1590893    Granted European Patent Convention      
   22-Jan-2004    02-Nov-2005    21-Jan-2009    22-Jan-2024    Title:    Feed
Forward Amplifier System Employing Self-Generating Alignment Lists and Adaptive
Controller



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1040/DIV

      DIV    10-2007-7023628    10-2007-0106649    10-0855198    Granted Korea,
Republic of          15-Oct-2007    02-Nov-2007    25-Aug-2008    05-Aug-2024   
Title:    Combined Use of Self-Generating Alignment Lists and Adaptive
Controllers to Align a Feed Forward System

1043/KR

      PCT    10-2005-7019650    10-2005-0122261    10-0681727    Granted Korea,
Republic of          07-Apr-2004    28-Dec-2005    06-Feb-2007    07-Apr-2024   
Title:    Additive Digital Predistortion System Employing Parallel Path
Coordinate Conversion

1059/CA

      PCT    2406757    CA2406757    2406757    Granted Canada         
28-Feb-2001    01-Nov-2001    23-Mar-2004    28-Feb-2021    Title:    System and
Method for Peak Power Reduction in Spread Spectrum Communications Systems

1059/CN

      PCT    01808283.1    1425242    ZL01808283.1    Granted China (Peoples
Republic)          28-Feb-2001    18-Jun-2003    08-Nov-2006    28-Feb-2021   
Title:    System and Method for Peak Power Reduction in Spread Spectrum
Communications Systems

1059/KR

      PCT    10-2002-7014082    10-2002-0089512    KR10-0466057    Granted
Korea, Republic of          28-Feb-2001    29-Nov-2002    04-Jan-2005   
28-Feb-2021    Title:    System and Method for Peak Power Reduction in Spread
Spectrum Communications Systems

1067/EP

      PCT    03787071.4    EP1563600    1563600    Granted European Patent
Convention          20-Nov-2003    17-Aug-2005    30-Oct-2008    20-Nov-2023   
Title:    Systems and Methods of Dynamic Bias Switching for Radio Frequency
Power Amplifiers

1083/CA

      PCT    2293337    CA2293337    2293337    Granted Canada         
07-Apr-1999    14-Oct-1999    26-Oct-2004    07-Apr-2019    Title:    Dynamic
Predistortion Compensation for a Power Amplifier



--------------------------------------------------------------------------------

1083/EP       PCT    99916474.2    EP0988694    0988694    Granted European
Patent Convention          07-Apr-1999    29-Mar-2000    22-Jun-2005   
07-Apr-2019    Title:    Dynamic Predistortion Compensation for a Power
Amplifier 1083/EP       EPP    99916474.2    EP0988694    0988694    Granted
Finland          07-Apr-1999    29-Mar-2000    22-Jun-2005    07-Apr-2019   
Title:    Dynamic Predistortion Compensation for a Power Amplifier



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1083/DE       PCT    69925887.1-08    EP0988694    69925887T    Granted Germany
         07-Apr-1999    28-Jul-2005    20-Apr-2006    07-Apr-2019    Title:   
Dynamic Predistortion Compensation for a Power Amplifier 1083/EP       EPP   
99916474.2    EP0988694    0988694    Granted Sweden          07-Apr-1999   
29-Mar-2000    22-Jun-2005    07-Apr-2019    Title:    Dynamic Predistortion
Compensation for a Power Amplifier 1083/EP       EPP    99916474.2    EP0988694
   0988694    Granted United Kingdom          07-Apr-1999    29-Mar-2000   
22-Jun-2005    07-Apr-2019    Title:    Dynamic Predistortion Compensation for a
Power Amplifier 1084/CA       PCT    2293241    CA2293241    2293241    Granted
Canada          07-Apr-1999    14-Oct-1999    06-Aug-2002    07-Apr-2019   
Title:    Adaptive Biasing in a Power Amplifier 1084/EP       PCT    99917362.8
   EP0995261    0995261    Granted European Patent Convention         
07-Apr-1999    26-Apr-2000    22-Feb-2006    07-Apr-2019    Title:    Adaptive
Biasing in a Power Amplifier 1084/EP       EPP    99917362.8    EP0995261   
EP0995261    Granted Finland          07-Apr-1999    26-Apr-2000    22-Feb-2006
   07-Apr-2019    Title:    Adaptive Biasing in a Power Amplifier 1084/EP      
EPP    99917362.8    EP0995261    0995261    Granted France          07-Apr-1999
   26-Apr-2000    22-Feb-2006    07-Apr-2019    Title:    Adaptive Biasing in a
Power Amplifier



--------------------------------------------------------------------------------

1084/EP       EPP    99917362.8    EP0995261    69929964T    Granted Germany   
      07-Apr-1999    26-Apr-2000    22-Feb-2006    07-Apr-2019    Title:   
Adaptive Biasing in a Power Amplifier 1084/KR       PCT    10-1999-7011540   
10-2001-0013533    KR10-0371083    Granted Korea, Republic of         
07-Apr-1999    26-Feb-2001    22-Jan-2003    07-Apr-2019    Title:    Adaptive
Biasing in a Power Amplifier



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1084/EP       EPP    99917362.8    EP0995261    0995261    Granted Sweden      
   07-Apr-1999    26-Apr-2000    22-Feb-2006    07-Apr-2019    Title:   
Adaptive Biasing in a Power Amplifier 1084/EP       EPP    99917362.8   
EP0995261    0995261    Granted United Kingdom          07-Apr-1999   
26-Apr-2000    22-Feb-2006    07-Apr-2019    Title:    Adaptive Biasing in a
Power Amplifier 1085/EP       ORD    99308185.0    EP0996223    0996223   
Granted European Patent Convention          18-Oct-1999    26-Apr-2000   
28-Dec-2005    18-Oct-2019    Title:    Amplification System Having Mask
Detection 1085/EP       EPP    1999/2240    FI992240    116494B    Granted
Finland          18-Oct-1999    19-Apr-2000    30-Nov-2005    18-Oct-2019   
Title:    Amplification System Having Mask Detection 1085/EP       EPC   
99308185.0    EP0996223    0996223    Granted France          18-Oct-1999   
26-Apr-2000    28-Dec-2005    18-Oct-2019    Title:    Amplification System
Having Mask Detection 1085/EP       EPC    99308185.0    EP0996223    0996223   
Granted Sweden          18-Oct-1999    26-Apr-2000    28-Dec-2005    18-Oct-2019
   Title:    Amplification System Having Mask Detection 1085/EP       EPC   
99308185.0    EP0996223    0996223    Granted United Kingdom         
18-Oct-1999    26-Apr-2000    28-Dec-2005    18-Oct-2019    Title:   
Amplification System Having Mask Detection



--------------------------------------------------------------------------------

1086/EP

      ORD    99308207.2    EP0996224    0996224    Granted European Patent
Convention          18-Oct-1999    26-Apr-2000    03-Mar-2004    18-Oct-2019   
Title:    Amplification System having Mask Detection and Bias Compensation

1086/FI

      ORD    1999/2244    FI992244    116924    Granted Finland         
18-Oct-1999    19-Apr-2000    31-Mar-2006    18-Oct-2019    Title:   
Amplification System having Mask Detection and Bias Compensation



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1086/KR

      ORD    10-1999-0045110    10-2000-0029151    KR10-0429962    Granted
Korea, Republic of          18-Oct-1999    25-May-2000    21-Apr-2004   
18-Oct-2019    Title:    Amplification System having Mask Detection and Bias
Compensation

1086/GB

      EPC    99308207.2    EP0996224    0996224    Granted United Kingdom      
   18-Oct-1999    26-Apr-2000    21-Apr-2004    18-Oct-2019    Title:   
Amplification System having Mask Detection and Bias Compensation

1089/EP

      ORD    97302845.9    EP0803974    0803974    Granted European Patent
Convention          24-Apr-1997    29-Oct-1997    04-Feb-2004    24-Apr-2017   
Title:    Broadband Amplifier with Quadrature Pilot

1089/KR

      ORD    10-1997-0015229    10-1997-0072644    KR10-0326285    Granted
Korea, Republic of          23-Apr-1997    07-Nov-1997    15-Feb-2002   
23-Apr-2017    Title:    Broadband Amplifier with Quadrature Pilot

1089/GB

      EPC    97302845.9    EP0803974    0803974    Granted United Kingdom      
   24-Apr-1997    29-Oct-1997    04-Feb-2004    24-Apr-2017    Title:   
Broadband Amplifier with Quadrature Pilot

1090/EP

      ORD    990308184.3    EP0996222    EP0996222    Granted European Patent
Convention          18-Oct-1999    26-Apr-2000    02-Jan-2004    18-Oct-2019   
Title:    Feed Forward Amplification System Having Mask Detection Compensation

1090/FI

      ORD    1999/2242    FI992242    116495B    Granted Finland         
18-Oct-1999    19-Apr-2000    30-Nov-2005    18-Oct-2019    Title:    Feed
Forward Amplification System Having Mask Detection Compensation



--------------------------------------------------------------------------------

1090/FR       EPC    99308184.3    EP0996222    0996222    Granted France      
   18-Oct-1999    26-Apr-2000    02-Jan-2004    18-Oct-2019    Title:    Feed
Forward Amplification System Having Mask Detection Compensation

1090/KR

      ORD    10-1999-0045114    10-2000-0029152    KR10-0382772    Granted
Korea, Republic of          18-Oct-1999    25-May-2000    21-Apr-2003   
18-Oct-2019    Title:    Feed Forward Amplification System Having Mask Detection
Compensation



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1090/SE

      EPC    99308184.3    EP0996222    0996222    Granted Sweden         
18-Oct-1999    26-Apr-2000    02-Jan-2004    18-Oct-2019    Title:    Feed
Forward Amplification System Having Mask Detection Compensation

1090/GB

      EPC    99308184.3    EP0996222    0996222    Granted United Kingdom      
   18-Oct-1999    26-Apr-2000    02-Jan-2004    18-Oct-2019    Title:    Feed
Forward Amplification System Having Mask Detection Compensation

1091/CA

      ORD    2289396    CA2289396    2289396    Granted Canada         
12-Nov-1999    13-May-2000    07-Oct-2003    12-Nov-2019    Title:    Feed
Forward Compensation Using Phase and Time Modulation

1091/EP

      ORD    99309010.9    EP1001525    1001525    Granted European Patent
Convention          12-Nov-1999    17-May-2000    17-Aug-2005    12-Nov-2019   
Title:    Feed Forward Compensation Using Phase and Time Modulation

1091/KR

      ORD    10-1999-0050258    10-2000-0035457    KR10-0399691    Granted
Korea, Republic of          12-Nov-1999    26-Jun-2000    17-Sep-2003   
12-Nov-2019    Title:    Feed Forward Compensation Using Phase and Time
Modulation

1091/EP

      EPC    99309010.9    EP1001525    1001525    Granted Sweden         
12-Nov-1999    17-May-2000    17-Aug-2005    12-Nov-2019    Title:    Feed
Forward Compensation Using Phase and Time Modulation

1091/EP

      EPC    99309010.9    EP1001525    1001525    Granted United Kingdom      
   12-Nov-1999    17-May-2000    17-Aug-2005    12-Nov-2019    Title:    Feed
Forward Compensation Using Phase and Time Modulation



--------------------------------------------------------------------------------

1092/CA

      PCT    2388512    CA2388512    2388512    Granted Canada         
19-Oct-2000    03-May-2001    20-Apr-2004    19-Oct-2020    Title:    Improved
Predistortion Compensation for a Power Amplifier

1092/EP

      PCT    00984554.6    EP1224731    1224731    Granted European Patent
Convention          19-Oct-2000    24-Jul-2002    01-Mar-2006    19-Oct-2020   
Title:    Improved Predistortion Compensation for a Power Amplifier



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1092/EP

      EPP    00984554.6    EP1224731    1224731    Granted France         
19-Oct-2000    24-Jul-2002    01-Mar-2006    19-Oct-2020    Title:    Improved
Predistortion Compensation for a Power Amplifier

1092/EP

      EPP    00984554.6    EP1224731    1224731    Granted Germany         
19-Oct-2000    24-Jul-2002    01-Mar-2006    19-Oct-2020    Title:    Improved
Predistortion Compensation for a Power Amplifier

1092/EP

      EPP    00984554.6    EP1224731    1224731    Granted Sweden         
19-Oct-2000    24-Jul-2002    01-Mar-2006    19-Oct-2020    Title:    Improved
Predistortion Compensation for a Power Amplifier

1092/EP

      EPP    00984554.6    EP1224731    1224731    Granted United Kingdom      
   19-Oct-2000    24-Jul-2002    01-Mar-2006    19-Oct-2020    Title:   
Improved Predistortion Compensation for a Power Amplifier

1093/CA

      ORD    2286536    CA2286536    2286536    Granted Canada         
18-Oct-1999    19-Apr-2000    28-Sep-2004    18-Oct-2019    Title:   
Multi-Channel Amplification System Using Mask Detection

1093/EP

      PRI    99308179.3    EP0998026    0998026    Granted European Patent
Convention          18-Oct-1999    03-May-2000    23-Feb-2006    18-Oct-2019   
Title:    Multi-Channel Amplification System Using Mask Detection

1093/FI

      PRI    1999/2243       116923    Granted Finland          18-Oct-1999   
   31-Mar-2006    18-Oct-2019    Title:    Multi-Channel Amplification System
Using Mask Detection



--------------------------------------------------------------------------------

1093/EP

      EPC    99308179.3    EP0998026    0998026    Granted France         
18-Oct-1999    03-May-2000    23-Feb-2006    18-Oct-2019    Title:   
Multi-Channel Amplification System Using Mask Detection

1093/EP

      EPC    99308179.3    EP0998026    0998026    Granted Sweden         
18-Oct-1999    03-May-2000    23-Feb-2006    18-Oct-2019    Title:   
Multi-Channel Amplification System Using Mask Detection



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1093/EP

      EPC    99308179.3    EP0998026    0998026    Granted United Kingdom      
   18-Oct-1999    03-May-2000    23-Feb-2006    18-Oct-2019    Title:   
Multi-Channel Amplification System Using Mask Detection

1094/CA

      PCT    2336332    CA2336332    2336332    Granted Canada         
01-Jul-1999    13-Jan-2000    23-May-2006    01-Jul-2019    Title:    Switchable
Combiner/Splitter

1094/EP

      PCT    99938714.5    EP1092302    EP1092302    Granted European Patent
Convention          01-Jul-1999    18-Apr-2001    25-Feb-2004    01-Jul-2019   
Title:    Switchable Combiner/Splitter

1094/KR

      PCT    10-2000-7014970    10-2001-0071681    KR10-0531267    Granted
Korea, Republic of          01-Jul-1999    31-Jul-2001    21-Nov-2005   
01-Jul-2019    Title:    Switchable Combiner/Splitter

1094/MX

      PCT    MX2000PA13012    MXPA00013012    222983    Granted Mexico         
01-Jul-1999    14-Jul-2003    24-Sep-2004    01-Jul-2019    Title:    Switchable
Combiner/Splitter

1094/GB

      EPP    99938714.5    EP1092302    1092302    Granted United Kingdom      
   01-Jul-1999    13-Jan-2000    25-Feb-2004    01-Jul-2019    Title:   
Switchable Combiner/Splitter

1108/

      ORD    091103539       548910    Granted Taiwan          27-Feb-2002      
21-Aug-2003       Title:    Intelligent multiplexers in an antenna line
management system



--------------------------------------------------------------------------------

1112/CN

      ORD    01807838.9    1422454    ZL01807838.9    Granted China (Peoples
Republic)          08-Feb-2001    04-Jun-2003    15-Oct-2008    08-Feb-2021   
Title:    Power Booster Method and Apparatus For Improving The Performance of
Radio Frequency Linear Power Amplifiers

1112/DE

      ORD    101 95 520.0    DE10195520T    DE10195520T    Granted Germany      
      13-Mar-2003          Title:    Power Booster Method and Apparatus For
Improving The Performance of Radio Frequency Linear Power Amplifiers



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1112/KR

      ORD    10-2002-7010249    10-2003-0019311    10-0800381    Granted Korea,
Republic of          08-Aug-2001    06-Mar-2003    28-Jan-2008    08-Aug-2021   
Title:    Power Booster Method and Apparatus For Improving The Performance of
Radio Frequency Linear Power Amplifiers

1112/GB

      ORD    0220803.1    GB2375667    2375667    Granted United Kingdom      
   08-Feb-2001    20-Nov-2002    08-Sep-2004    08-Feb-2021    Title:    Power
Booster Method and Apparatus For Improving The Performance of Radio Frequency
Linear Power Amplifiers

1113/PCT

      ORD    57853/96    AU707610B    707610    Granted Australia         
14-May-1996    15-Jul-1999    28-Oct-1999    14-May-2016    Title:    An antenna
device with two radiating elements having an adjustable phase difference between
the radiating elements

1113/PCT

      ORD    96193941.9    1184563    ZL96193941.9    Granted China (Peoples
Republic)          14-May-1996    10-Jun-1998    13-Nov-2002    14-May-2016   
Title:    An antenna device with two radiating elements having an adjustable
phase difference between the radiating elements

1113/PCT

      ORD    960914514.3    EP0826250    0826250    Granted European Patent
Convention          14-May-1996    21-Nov-1996    27-Mar-2002    14-May-2016   
Title:    An antenna device with two radiating elements having an adjustable
phase difference between the radiating elements

1113/PCT

      EPP    96914514.3    EP0826250    0826250    Granted France         
14-May-1996    21-Nov-1996    27-Mar-2002    14-May-2016    Title:    An antenna
device with two radiating elements having an adjustable phase difference between
the radiating elements



--------------------------------------------------------------------------------

1113/PCT

      UTM    29512952.2       29512952    Granted Germany          11-Aug-1995
      19-Oct-1995    11-Aug-2005    Title:    An antenna device with two
radiating elements having an adjustable phase difference between the radiating
elements

1113/SE

      PRI    9501830-5    SE9501830    503722    Granted Sweden         
16-May-1995    12-Aug-1996    12-Aug-1996    16-May-2015    Title:    An antenna
device with two radiating elements having an adjustable phase difference between
the radiating elements



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1113/PCT

      EPP    96914514.3    EP0826250    0826250    Granted United Kingdom      
   14-May-1996    21-Nov-1996    27-Mar-2002    14-May-2016    Title:    An
antenna device with two radiating elements having an adjustable phase difference
between the radiating elements

1118/ORD

      ORD    92903213.4    EP0566640    0566640    Granted European Patent
Convention          08-Jan-1992    27-Oct-1993    13-Nov-1996    08-Jan-2012   
Title:    Phase Locked Loop Motor Control Circuit for Tuning Cavity Resonator

1118/ORD

      ORD    92903213.4    EP0566640    0566640    Granted France         
08-Jan-1992    27-Oct-1993    13-Nov-1996    08-Jan-2012    Title:    Phase
Locked Loop Motor Control Circuit for Tuning Cavity Resonator

1118/ORD

      ORD    92903213.4    EP0566640    69215211    Granted Germany         
08-Jan-1992    27-Oct-1993    13-Nov-1996    08-Jan-2012    Title:    Phase
Locked Loop Motor Control Circuit for Tuning Cavity Resonator

1118/ORD

      ORD    92903213.4    EP0566640    EP0566640    Granted Italy         
08-Jan-1992    27-Oct-1993    13-Nov-1996    08-Jan-2012    Title:    Phase
Locked Loop Motor Control Circuit for Tuning Cavity Resonator

1118/ORD

      ORD    9100065-3    SE9100065    467901    Granted Sweden         
09-Jan-1991    28-Sep-1992    04-Feb-1993    09-Jan-2011    Title:    Phase
Locked Loop Motor Control Circuit for Tuning Cavity Resonator

1118/ORD

      ORD    92903213.4    EP0566640    0566640    Granted United Kingdom      
   08-Jan-1992    27-Oct-1993    13-Nov-1996    08-Jan-2012      Title:    Phase
Locked Loop Motor Control Circuit for Tuning Cavity Resonator



--------------------------------------------------------------------------------

1119/ORD

      ORD    890912892.2    EP0447411    0447411    Granted European Patent
Convention          30-Nov-1989    25-Sep-1991    17-Jul-1996    30-Nov-2009   
Title:    Method and a device pertaining to an electro-mechanically controlled
resonance module

1119/ORD

      ORD    89912892.0    EP0447411    0447411    Granted France         
30-Nov-1989    25-Sep-1991    17-Jul-1996    30-Nov-2009    Title:    Method and
a device pertaining to an electro-mechanically controlled resonance module



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1119/ORD

      ORD    89912892.0    EP0447411    68926860    Granted Germany         
30-Nov-1989    25-Sep-1991    17-Jul-1996    30-Nov-2009    Title:    Method and
a device pertaining to an electro-mechanically controlled resonance module

1119/ORD

      ORD    89912892.0    EP0447411    0447411    Granted Italy         
30-Nov-1989    25-Sep-1991    17-Jul-1996    30-Nov-2009    Title:    Method and
a device pertaining to an electro-mechanically controlled resonance module

1119/ORD

      PRI    8804374-0    SE8804374    465054    Granted Sweden         
02-Dec-1988    15-Jul-1991    07-Nov-1991    02-Dec-2008    Title:    Method and
a device pertaining to an electro-mechanically controlled resonance module

1119/ORD2

      PRI    8903298-1    SE470325    470325    Granted Sweden         
06-Oct-1989    07-Apr-1991    17-Jan-1994    06-Oct-2009    Title:    Method and
a device pertaining to an electro-mechanically controlled resonance module

1119/ORD

      ORD    89912892.0    EP0447411    0447411    Granted United Kingdom      
   30-Nov-1989    25-Sep-1991    17-Jul-1996    30-Nov-2009    Title:    Method
and a device pertaining to an electro-mechanically controlled resonance module

1132/PCT

      ORD    95937291.3    EP0792464    0792464    Granted
European Patent Convention          15-Nov-1995    30-May-1996    18-Aug-2004   
15-Nov-2015    Title:    Measuring line for a coaxial conductor for determining
energy throughflow and standing wave ratios

1132/PCT

      EPP    972116    FI972116    109838    Granted Finland         
15-Nov-1995    16-May-1997    15-Oct-2002    15-Nov-2015    Title:    Measuring
line for a coaxial conductor for determining energy throughflow and standing
wave ratios



--------------------------------------------------------------------------------

1132/PCT

      EPP    95937291.3    EP0792464    0792464    Granted France         
15-Nov-1995    30-May-1996    18-Aug-2004    15-Nov-2015    Title:    Measuring
line for a coaxial conductor for determining energy throughflow and standing
wave ratios

1132/PCT

      EPP    95937291.3    EP0792464    0792464    Granted Italy         
15-Nov-1995    30-May-1996    18-Aug-2004    15-Nov-2015    Title:    Measuring
line for a coaxial conductor for determining energy throughflow and standing
wave ratios



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1132/ORD

      PRI    9403985-6    SE9403985    503922    Granted

Sweden

         17-Nov-1994    30-Sep-1996    30-Sep-1996    17-Nov-2014    Title:   
Measuring line for a coaxial conductor for determining energy throughflow and
standing wave ratios

1132/PCT

      EPP    95937291.3    EP0792464    0792464    Granted

United Kingdom

         15-Nov-1995    30-May-1996    18-Aug-2004    15-Nov-2015    Title:   
Measuring line for a coaxial conductor for determining energy throughflow and
standing wave ratios

1135/PCT

      PCT    97937169.7    EP0928515    0928515    Granted

European Patent Convention

         07-Aug-1997    14-Jul-1999    10-Sep-2003    07-Aug-2017    Title:   
Adaptive digital predistortion linearization and feed-forward correction of RF
power amplifier

1135/PCT

      EPP    97937169.7    EP0928515    0928515    Granted

France

         07-Aug-1997    14-Jul-1999    10-Sep-2003    07-Aug-2017    Title:   
Adaptive digital predistortion linearization and feed-forward correction of RF
power amplifier

1135/PCT

      PCT    9760169.7    DE69716935T    69716935    Granted

Germany

         07-Aug-1997    03-Jul-2003    04-Dec-2003    07-Aug-2017    Title:   
Adaptive digital predistortion linearization and feed-forward correction of RF
power amplifier

1135/PCT

      EPP    97937169.7    EP0928515    0928515    Granted

Italy

         07-Aug-1997    14-Jul-1999    10-Sep-2003    07-Aug-2017    Title:   
Adaptive digital predistortion linearization and feed-forward correction of RF
power amplifier

1135/PCT

      PCT    10-1999-7002350    10-2000-0048479    10-0338230    Granted

Korea, Republic of

         19-Mar-1999    25-Jul-2000    14-May-2002    07-Aug-2017    Title:   
Adaptive digital predistortion linearization and feed-forward correction of RF
power amplifier

 



--------------------------------------------------------------------------------

1135/PCT

      EPP    97937169.7    EP0928515    0928515    Granted

Sweden

         07-Aug-1997    14-Jul-1999    10-Sep-2003    07-Aug-2017    Title:   
Adaptive digital predistortion linearization and feed-forward correction of RF
power amplifier

1136/PCT

      PCT    988006882.6    CN1261987    1121080C    Granted

China (Peoples Republic)

         17-Jun-1998    02-Aug-2000    10-Sep-2003    17-Jun-2018    Title:   
Temperature compensation structure for resonator cavity



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1136/EP

      PCT    98093134.9    EP0990274    0990274    Granted

European Patent Convention

         17-Jun-1998    05-Apr-2000    22-Jan-2003    17-Jun-2018    Title:   
Temperature compensation structure for resonator cavity

1136/EP

      EPC    98093134.9    EP0990274    0990274    Granted

Finland

         17-Jun-1998    05-Apr-2000    22-Jan-2003    17-Jun-2018    Title:   
Temperature compensation structure for resonator cavity

1136/EP

      EPC    98093134.9    EP0990274    69810927.9    Granted

Germany

         17-Jun-1998    05-Apr-2000    22-Jan-2003    17-Jun-2018    Title:   
Temperature compensation structure for resonator cavity

1136/EP

      EPC    98093134.9    EP0990274    0990274    Granted

Italy

         17-Jun-1998    05-Apr-2000    22-Jan-2003    17-Jun-2018    Title:   
Temperature compensation structure for resonator cavity

1136/EP

      EPC    980931349.9    EP0990274    0990274    Granted

Sweden

         17-Jun-1998    05-Apr-2000    22-Jan-2003    17-Jun-2018    Title:   
Temperature compensation structure for resonator cavity

1136/EP

      EPC    98093134.9    EP0990274    0990274    Granted

United Kingdom

         17-Jun-1998    05-Apr-2000    22-Jan-2003    17-Jun-2018    Title:   
Temperature compensation structure for resonator cavity

1137/

      PCT    542545/99       3342022    Granted

Japan

         28-Jan-1999       23-Aug-2002       Title:    Control of RF error
extraction using auto-calibrating RF correlator

 



--------------------------------------------------------------------------------

1137/

      PCT    10-1999-7009374    10-2001-0006290    KR10-0345620    Granted

Korea, Republic of

         12-Oct-1999    26-Jan-2001    10-Jul-2002    28-Jan-2019    Title:   
Control of RF error extraction using auto-calibrating RF correlator

1138/

      PCT    10-1999-7002350    10-2000-0048479    KR10-0338230    Granted

Korea, Republic of

         19-Mar-1999    25-Jul-2000    14-May-2002    07-Aug-2017    Title:   
Adaptive digital predistortion linearization and feed-forward correction of RF
power amplifier

 



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1139/PCT

      ORD    PI9609177-0    BR9609177    PI9609177-0    Granted

Brazil

         24-Nov-1997    24-Aug-1999    30-Apr-2002    24-Nov-2017    Title:   
Movable dielectric body for controlling propagation velocity in a feed line

1139/PCT

      ORD    96193925.7    1184562    ZL96193925.7    Granted

China (Peoples Republic)

         24-May-1996    10-Jun-1998    25-Dec-2002    24-May-2016    Title:   
Movable dielectric body for controlling propagation velocity in a feed line

1139/PCT

      PCT    96920089.8    EP0832508    0832508    Granted

European Patent Convention

         24-May-1996    28-Nov-1996    05-Dec-2001    24-May-2016    Title:   
Movable dielectric body for controlling propagation velocity in a feed line

1139/PCT

      EPP    96920089.8    EP0832508    0832508    Granted

France

         24-May-1996    28-Nov-1996    05-Dec-2001    24-May-2016    Title:   
Movable dielectric body for controlling propagation velocity in a feed line

1139/PCT

      EPP    96920089.8    EP0832508    69617681    Granted

Germany

         24-May-1996    28-Nov-1996    05-Dec-2001    24-May-2016    Title:   
Movable dielectric body for controlling propagation velocity in a feed line

1139/PCT

      ORD    P-961964       ID0005890    Granted

Indonesia

         09-Jul-1997       24-Jan-2001    09-Jul-2017    Title:    Movable
dielectric body for controlling propagation velocity in a feed line

1139/PCT

      EPP    96920089.8    EP0832508    0832508    Granted

Italy

         24-May-1996    28-Nov-1996    05-Dec-2001    24-May-2016    Title:   
Movable dielectric body for controlling propagation velocity in a feed line



--------------------------------------------------------------------------------

1139/PCT

      ORD    10-1997-0708122    10-1999-0014779    10-0282999    Granted

Korea, Republic of

         24-May-1996    25-Feb-1999    04-Dec-2000    24-May-2016    Title:   
Movable dielectric body for controlling propagation velocity in a feed line

1139/PRI

      PRI    9501955-0    SE9501955    504563    Granted

Sweden

         24-May-1995    25-Nov-1996    03-Mar-1997    24-May-2015    Title:   
Movable dielectric body for controlling propagation velocity in a feed line



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1139/PCT

      ORD    85105778       098293    Granted

Taiwan

         16-May-1996       21-Sep-1998       Title:    Movable dielectric body
for controlling propagation velocity in a feed line

1139/PCT

      EPP    96920089.8    EP0832508    0832508    Granted

United Kingdom

         24-May-1996    28-Nov-1996    05-Dec-2001    24-May-2016    Title:   
Movable dielectric body for controlling propagation velocity in a feed line

1140/ORD

      PCT    2226783    CA2226783    2226783    Granted

Canada

         12-Jul-1996    06-Feb-1997    08-Apr-2008    12-Jul-2016    Title:   
Antenna amplifier

1140/PCT

      EPC    96924235.3    EP0872024    872024    Granted

Denmark

         12-Jul-1996    02-Jun-1997    17-Feb-2003    12-Jul-2016    Title:   
Amplifier for antenna and using integrated dual duplex filters

1140/PCT

      ORD    96924235.3    EP0872024    0872024    Granted

European Patent Convention

         12-Jul-1996    02-Jun-1997    16-Oct-2002    12-Jul-2016    Title:   
Amplifier for antenna and using integrated dual duplex filters

1140/PCT

      EPC    96924235.3    EP0872024    0872024    Granted

Finland

         12-Jul-1996    02-Jun-1997    16-Oct-2002    12-Jul-2016    Title:   
Amplifier for antenna and using integrated dual duplex filters

1140/PCT

      EPC    96924235.3    EP0872024    69624377    Granted

Germany

         12-Jul-1996    02-Jun-1997    10-Jul-2003    12-Jul-2016    Title:   
Amplifier for antenna and using integrated dual duplex filters



--------------------------------------------------------------------------------

1140/PCT

      EPC    96924235.3    EP0872024    0872024    Granted

Italy

         12-Jul-1996    02-Jun-1997    16-Oct-2002    12-Jul-2016    Title:   
Amplifier for antenna and using integrated dual duplex filters

1140/PCT

      EPC    96924235.3    EP0872024    2185786    Granted

Spain

         12-Jul-1996    02-Jun-1997    16-Oct-2002    12-Jul-2016    Title:   
Amplifier for antenna and using integrated dual duplex filters



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1140/ORD

      PRI    9502604-3    SE9502604    504568    Granted

Sweden

         14-Jul-1995    15-Jan-1997    10-Mar-1997    14-Jul-2015    Title:   
Amplifier for antenna and using integrated dual duplex filters

1140/PCT

      EPC    96924235.3    EP0872024    0872024    Granted

United Kingdom

         12-Jul-1996    02-Jun-1997    16-Oct-2002    12-Jul-2016    Title:   
Amplifier for antenna and using integrated dual duplex filters

1143/ORD

      PCT    31116/97    AU722385    722385    Granted

Australia

         30-Dec-1998    03-Aug-2000    16-Nov-2000    28-May-2017    Title:   
Repeater with variable bandwidth

1143/ORD

      PCT    97926327.4    EP0894373    0894373    Granted

Austria

         28-May-1997    03-Feb-1999    08-Aug-2001    28-May-2017    Title:   
Repeater with variable bandwidth

1143/ORD

      PCT    97926327.4    EP0894373    0894373    Granted

Belgium

         28-May-1997    03-Feb-1999    08-Aug-2001    28-May-2017    Title:   
Repeater with variable bandwidth

1143/ORD

      PCT    2256330    CA2256330    2256330    Granted

Canada

         28-May-1997    04-Dec-1997    27-Jan-2004    28-May-2017    Title:   
Repeater with variable bandwidth

1143/ORD

      PCT    97926327.4    EP0894373    0894373    Granted

France

         28-May-1997    03-Feb-1999    08-Aug-2001    28-May-2017    Title:   
Repeater with variable bandwidth



--------------------------------------------------------------------------------

1143/ORD

      PCT    97926327.4    EP0894373    69706044    Granted

Germany

         28-May-1997    03-Feb-1999    08-Aug-2001    28-May-2017    Title:   
Repeater with variable bandwidth

1143/ORD

      PCT    97926327.4    EP0894373    0894373    Granted

Italy

         28-May-1997    03-Feb-1999    08-Aug-2001    28-May-2017    Title:   
Repeater with variable bandwidth



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1143/ORD

      PCT    10-1998-0709762    10-2000-0016194    10-0313486    Granted

Korea, Republic of

         30-Nov-1998    25-Mar-2000    22-Oct-2001    28-May-2017    Title:   
Repeater with variable bandwidth

1143/ORD

      PCT    19985514    NO985514    316050    Granted

Norway

         26-Nov-1998    26-Nov-1998    01-Dec-2003    28-May-2017    Title:   
Repeater with variable bandwidth

1143/ORD

      PCT    97926327.4    EP0894373    0894373    Granted

Spain

         28-May-1997    03-Feb-1999    08-Aug-2001    28-May-2017    Title:   
Repeater with variable bandwidth

1143/ORD

      PRI    9602161-3    SE9602161    510569    Granted

Sweden

         31-May-1996    01-Dec-1997    07-Jun-1999    31-May-2016    Title:   
Repeater with variable bandwidth

1143/ORD

      PCT    97926327.4    EP0894373    0894373    Granted

Switzerland

         28-May-1997    03-Feb-1999    08-Aug-2001    28-May-2017    Title:   
Repeater with variable bandwidth

1143/ORD

      PCT    97926327.4    EP0894373    0894373    Granted

United Kingdom

         28-May-1997    03-Feb-1999    08-Aug-2001    28-May-2017    Title:   
Repeater with variable bandwidth

1145/ORD

      ORD    29191/97    AU720608B    720608    Granted

Australia

         19-Nov-1998    08-Jun-2000    21-Sep-2000    19-Nov-2018    Title:   
Flat antenna



--------------------------------------------------------------------------------

1145/ORD

      ORD    PI9708946-0    BR9708946    PI9708946-0    Granted

Brazil

         12-May-1997    03-Aug-1999    18-Feb-2003    12-May-2017    Title:   
Flat antenna

1145/ORD

      ORD    97194636.1    1218583    ZL97194636.1    Granted

China (Peoples Republic)

         13-Nov-1998    02-Jun-1999    10-Dec-2003    13-Nov-2018    Title:   
Flat antenna



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1145/ORD

      ORD    97923376.4    EP0939975    0939975    Granted

European Patent Convention

         16-Nov-1998    08-Sep-1999    29-Oct-2003    16-Nov-2018    Title:   
Flat antenna

1145/ORD

      ORD    97923376.4    EP0939975    0939975    Granted

France

         12-May-1997    08-Sep-1999    29-Oct-2003    12-May-2017    Title:   
Flat antenna

1145/ORd

      ORD    97923376.4    EP0939975    69725874    Granted

Germany

         12-May-1997    08-Sep-1999    29-Oct-2003    12-May-2017    Title:   
Flat antenna

1145/ORD

      ORD    9703963-0    SE9703963    509749    Granted

Sweden

         29-Oct-1997    14-Nov-1997    01-Mar-1999    29-Oct-2017    Title:   
Flat antenna

1145/ORD

      ORD    97923376.4    EP0939975    0939975    Granted

United Kingdom

         12-May-1997    08-Sep-1999    29-Oct-2003    12-May-2017    Title:   
Flat antenna

1146/PCT

      PCT    19492/97    AU711591B    711591    Granted

Australia

         14-Aug-1998    14-Oct-1999    27-Jan-2000    19-Feb-2017    Title:   
Method and device for monitoring a mobile telephone repeater

1146/PCT

      PCT    2244873    CA2244873    2244873    Granted

Canada

         19-Feb-1997    12-Sep-1997    18-Oct-2005    19-Feb-2017    Title:   
Method and device for monitoring a mobile telephone repeater



--------------------------------------------------------------------------------

1146/PCT

      PCT    97192826.6    1212797    ZL97192826.6    Granted

China (Peoples Republic)

         19-Feb-1997    31-Mar-1999    20-Oct-2004    19-Feb-2017    Title:   
Method and device for monitoring a mobile telephone repeater

1146/PCT

      PCT    97907503.3    EP0885491    0885491    Granted

European Patent Convention

         27-Aug-1998    23-Dec-1998    28-Aug-2002    19-Feb-2017    Title:   
Method and device for monitoring a mobile telephone repeater



--------------------------------------------------------------------------------

Thursday, March 26, 2009   Patent List   Page: 20

 

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1146/PCT

      EPC    97907503.3    EP0885491    0885491    Granted

France

         27-Aug-1998    23-Dec-1998    28-Aug-2002    27-Aug-2018    Title:   
Method and device for monitoring a mobile telephone repeater

1146/PCT

      PCT    69714975.7       69714975    Granted

Germany

         27-Aug-1998       28-Aug-2002    19-Feb-2017    Title:    Method and
device for monitoring a mobile telephone repeater

1146/PCT

      EPC    97907503.3    EP0885491    0885491    Granted

Italy

         27-Aug-1998    23-Dec-1998    28-Aug-2002    27-Aug-2018    Title:   
Method and device for monitoring a mobile telephone repeater

1146/PCT

      PCT    10-1998-0706972    10-1999-0087537    10-0427885    Granted

Korea, Republic of

         04-Sep-1998    27-Dec-1999    08-Apr-2004    19-Feb-2017    Title:   
Method and device for monitoring a mobile telephone repeater

1146/PCT

      PCT    19984034    NO984034    315677    Granted

Norway

         02-Sep-1998    29-Oct-1998    06-Oct-2003    19-Feb-2017    Title:   
Method and device for monitoring a mobile telephone repeater

1146/PCT

      EPC    97907503.3    EP0885491    0885491    Granted

Spain

         27-Aug-1998    23-Dec-1998    28-Aug-2002    27-Aug-2018    Title:   
Method and device for monitoring a mobile telephone repeater

1146/ORD

      ORD    9600842-0    SE9600842    511385    Granted

Sweden

         04-Mar-1996    03-Sep-1997    20-Sep-1999    04-Mar-2016    Title:   
Method and device for monitoring a mobile telephone repeater

 



--------------------------------------------------------------------------------

1146/PCT

      EPC    97907503.3    EP0885491    0885491    Granted

United Kingdom

         27-Aug-1998    23-Dec-1998    28-Aug-2002    27-Aug-2018    Title:   
Method and device for monitoring a mobile telephone repeater

1147/ORD

      PCT    98802015.7    1244297    ZL98802015.7    Granted

China (Peoples Republic)

         16-Jan-1998    09-Feb-2000    29-Oct-2003    16-Jan-2018    Title:   
Antenna element



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1147/ORD

      ORD    98901630.8    EP0954886    0954886    Granted

European Patent Convention

         30-Jun-1999    10-Nov-1999    10-Nov-2004    30-Jun-2019    Title:   
Antenna element

1147/ORD

      EPC    98901630.8    EP0954886    0954886    Granted

France

         16-Jan-1998    10-Nov-1999    10-Nov-2004    16-Jan-2018    Title:   
Antenna element

1147/ORD

      EPC    98901630.8    EP0954886    69827471.7    Granted

Germany

         16-Jan-1998    10-Nov-1999    10-Nov-2004    16-Jan-2018    Title:   
Antenna element

1147/ORD

      PCT    P-980066       ID0006011    Granted

Indonesia

         20-Jan-1998       27-Feb-2001    16-Jan-2018    Title:    Antenna
element

1147/ORD

      EPC    98901630.8    EP0954886    0954886    Granted

Italy

         16-Jan-1998    10-Nov-1999    10-Nov-2004    16-Jan-2018    Title:   
Antenna element

1147/ORD

      PCT    10-531898    JP2001509341    3990735    Granted

Japan

         22-Jul-1999    10-Jul-2001    17-Oct-2007    16-Jan-2018    Title:   
Antenna element

1147/PRI

      PRI    9700208-3    SE9700208    507076    Granted

Sweden

         24-Jan-1997    23-Mar-1998    23-Mar-1998    24-Jan-2017    Title:   
Antenna element



--------------------------------------------------------------------------------

1147/ORD

      EPC    98901630.8    EP0954886    0954886    Granted

United Kingdom

         16-Jan-1998    10-Nov-1999    10-Nov-2004    16-Jan-2018    Title:   
Antenna element

1148/ORD

      PRI    9602080-5    SE9602080    506868    Granted

Sweden

         29-May-1996    30-Nov-1997    23-Feb-1998    29-May-2016    Title:   
Elongated antenna



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1149/

      PCT    97915092.7    EP0890218    EP0890218    Granted

European Patent Convention

         11-Aug-1998    13-Jan-1999    08-Jan-2003    14-Mar-2017    Title:   
Adaptive compensation of RF amplifier distortion by injecting predistortion
signal derived from respectively different functions of input signal amplitude

1149/

      EPP    97915092.7    EP0890218    0890218    Granted

France

         11-Aug-1998    13-Jan-1999    08-Jan-2003    14-Mar-2017    Title:   
Adaptive compensation of RF amplifier distortion by injecting predistortion
signal derived from respectively different functions of input signal amplitude

1149/

      EPP    97915092.7    EP0890218    69718304.1    Granted

Germany

         11-Aug-1998    13-Jan-1999    08-Jan-2003    14-Mar-2017    Title:   
Adaptive compensation of RF amplifier distortion by injecting predistortion
signal derived from respectively different functions of input signal amplitude

1149/

      PCT    0890218       0890218    Granted

Italy

         14-Mar-1997             Title:    Adaptive compensation of RF amplifier
distortion by injecting predistortion signal derived from respectively different
functions of input signal amplitude

1149/

      PCT    555283/97       3393650    Granted

Japan

         14-Mar-1997       31-Jan-2003       Title:    Adaptive compensation of
RF amplifier distortion by injecting predistortion signal derived from
respectively different functions of input signal amplitude

1149/

      PCT    98-707629       283598    Granted

Korea, Republic of

               11-Dec-2000       Title:    Adaptive compensation of RF amplifier
distortion by injecting predistortion signal derived from respectively different
functions of input signal amplitude



--------------------------------------------------------------------------------

1149/

      EPP    97915092.7    EP0890218    0890218    Granted

Sweden

         11-Aug-1998    13-Jan-1999    08-Jan-2003    14-Mar-2017    Title:   
Adaptive compensation of RF amplifier distortion by injecting predistortion
signal derived from respectively different functions of input signal amplitude

1149/

      EPP    97915092.7    EP0890218    0890218    Granted

United Kingdom

         11-Aug-1998    13-Jan-1999    08-Jan-2003    14-Mar-2017    Title:   
Adaptive compensation of RF amplifier distortion by injecting predistortion
signal derived from respectively different functions of input signal amplitude



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1150/ORD

      ORD    97196271.5    1225206    ZL97196271.5    Granted

China (Peoples Republic)

         23-Jun-1997    04-Aug-1999    18-Jun-2003    23-Jun-2017    Title:   
Method and system for tuning resonance modules

1150/ORD

      ORD    97932068.6    EP0913031    913031    Granted

Denmark

         23-Jun-1997    15-Jan-1998    08-Mar-2004    23-Jun-2017    Title:   
Method and system for tuning resonance modules

1150/ORD

      ORD    97932068.6    EP0913031    0913031    Granted

European Patent Convention

         23-Jun-1997    15-Jan-1998    19-Nov-2003    23-Jun-2017    Title:   
Method and system for tuning resonance modules

1150/ORD

      ORD    97932068.6    EP0913031    0913031    Granted

Finland

         23-Jun-1997    15-Jan-1998    19-Nov-2003    23-Jun-2017    Title:   
Method and system for tuning resonance modules

1150/ORD

      ORD    9602740-4    SE9602740    507698    Granted

Sweden

         10-Jul-1996    11-Jan-1998    06-Jul-1998    10-Jul-2016    Title:   
Method and system for tuning resonance modules

1150/ORD

      ORD    97932068.6    EP0913031    0913031    Granted

United Kingdom

         23-Jun-1997    15-Jan-1998    19-Nov-2003    23-Jun-2017    Title:   
Method and system for tuning resonance modules

1151/ORD

      PCT    98812131.X    1281590    ZL98812131.X    Granted

China (Peoples Republic)

         12-Jul-1998    24-Jan-2001    28-Apr-2004    12-Jul-2018    Title:   
Dual band antenna



--------------------------------------------------------------------------------

1151/PCT

      ORD    98962782.3    EP1038332    1038332    Granted

European Patent Convention

         07-Dec-1998    27-Sep-2000    08-Apr-2008    07-Dec-2018    Title:   
Dual band antenna

1151/PCT

      EPC    98962782.3    EP1038332    1038332    Granted

France

         07-Dec-1998    27-Sep-2000    08-Apr-2008    07-Dec-2018    Title:   
Dual band antenna



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1151/PCT

      EPC    98962782.3    EP1038332    69839348.1    Granted

Germany

         07-Dec-1998    27-Sep-2000    17-Jul-2008    07-Dec-2018    Title:   
Dual band antenna

1151/ORD

      PCX    01103784.3       HK1033210    Granted

Hong Kong

         01-Jun-2001       18-Feb-2005    12-Jul-2018    Title:    Dual band
antenna

1151/PCT

      EPC    98962782.3    EP1038332    1038332    Granted

Italy

         07-Dec-1998    27-Sep-2000    08-Apr-2008    07-Dec-2018    Title:   
Dual band antenna

1151/PCT

      EPC    98962782.3    EP1038332    2301218    Granted

Spain

         07-Dec-1998    27-Sep-2000    08-Apr-2008    07-Dec-2018    Title:   
Dual band antenna

1151/ORD

      ORD    9704642-9    SE9704642    511064    Granted

Sweden

         12-Dec-1997    13-Jun-1999    26-Jul-1999    12-Dec-2017    Title:   
Dual band antenna

1151/ORD

      ORD    87103453    HK1033210    124,051    Granted

Taiwan

         10-Mar-1998    18-Feb-2005    23-Apr-2001    10-Mar-2018    Title:   
Dual band antenna

1151/PCT

      EPC    98962782.3    EP1038332    1038332    Granted

United Kingdom

         07-Dec-1998    27-Sep-2000    08-Apr-2008    07-Dec-2018    Title:   
Dual band antenna



--------------------------------------------------------------------------------

1152/ORD

      ORD    98802037.8    1244299    ZL98802037.8    Granted

China (Peoples Republic)

         30-Jan-1998    09-Feb-2000    15-Oct-2003    30-Jan-2018    Title:   
Antenna operating with two isolated channels

1152/ORD

      ORD    98903324.6    EP0958636    0958636    Granted

European Patent Convention

         30-Jan-1998    06-Aug-1998    05-Apr-2006    30-Jan-2018    Title:   
Antenna operating with two isolated channels



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1152/ORD

      EPP    98903324.6    EP0958636    0958636    Granted

France

         30-Jan-1998    06-Aug-1998    05-Apr-2006    30-Jan-2018    Title:   
Antenna operating with two isolated channels

1152/ORD

      EPP    98903324.6    EP0958636    69834102.3    Granted

Germany

         30-Jan-1998    06-Aug-1998    23-Mar-2006    30-Jan-2018    Title:   
Antenna operating with two isolated channels

1152/ORD

      ORD    00104031.3       HK1024787    Granted

Hong Kong

         04-Jul-2000       18-Jun-2004    04-Jul-2020    Title:    Antenna
operating with two isolated channels

1152/ORD

      ORD    278DEL1998       222831    Granted

India

         03-Feb-1998       26-Aug-2008    03-Feb-2018    Title:    Antenna
operating with two isolated channels

1152/ORD

      EPP    98903324.6    EP0958636    0958636    Granted

Italy

         30-Jan-1998    06-Aug-1998    05-Apr-2006    30-Jan-2018    Title:   
Antenna operating with two isolated channels

1152/ORD

      ORD    9802530-7    SE9802530    512320    Granted

Sweden

         30-Jan-1998    13-Jul-1998    28-Feb-2000    30-Jan-2018    Title:   
Antenna operating with two isolated channels

1152/ORD

      EPP    98903324.6    EP0958636    0958636    Granted

United Kingdom

         30-Jan-1998    06-Aug-1998    05-Apr-2006    30-Jan-2018    Title:   
Antenna operating with two isolated channels



--------------------------------------------------------------------------------

1153/

      PCT    99903156.0    EP1051808    EP1051808    Granted

European Patent Convention

         19-Jan-1999    15-Nov-2000    17-Jul-2002    19-Jan-2019    Title:   
Circuit arrangement for reducing intermodulation in a bandpass filter system

1153/

      ORD    99802359.0       1032691    Granted

Hong Kong

         19-Jan-1999       29-Oct-2003    19-Jan-2019    Title:    Circuit
arrangement for reducing intermodulation in a bandpass filter system



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1156/ORD

      ORD    98801045.3    1234915    ZL98801045.3    Granted

China (Peoples Republic)

         08-Jul-1998    10-Nov-1999    05-Nov-2003    08-Jul-2018    Title:   
Antenna device with improved channel isolation

1156/ORD

      PCT    98934067.4    WO9905754    0927439    Granted

European Patent Convention

         08-Jul-1998    04-Feb-1999    16-Feb-2005    08-Jul-2018    Title:   
Antenna device with improved channel isolation

1156/ORD

      EPP    98934067.4    WO9905754    0927439    Granted

France

         08-Jul-1998    04-Feb-1999    16-Feb-2005    08-Jul-2018    Title:   
Antenna device with improved channel isolation

1156/ORD

      EPP    98934067.4    WO9905754    69829037.2    Granted

Germany

         08-Jul-1998    04-Feb-1999    16-Feb-2005    08-Jul-2018    Title:   
Antenna device with improved channel isolation

1156/ORD

      ORD    00102021.9       HK1022994    Granted

Hong Kong

         05-Apr-2000       27-Feb-2004    05-Apr-2020    Title:    Antenna
device with improved channel isolation

1156/ORD

      ORD    11-509724    2001-502877    JP-3958375    Granted

Japan

         23-Mar-1999    27-Feb-2001    18-May-2007    23-Mar-2019    Title:   
Antenna device with improved channel isolation

1156/ORD

      PRI    9702786-6    SE9702786    519118    Granted

Sweden

         23-Jul-1997    24-Jan-1999    14-Jan-2003    23-Jul-2017    Title:   
Antenna device with improved channel isolation



--------------------------------------------------------------------------------

1156/ORD

      EPP    98934067.4    WO9905754    0927439    Granted

United Kingdom

         08-Jul-1998    04-Feb-1999    16-Feb-2005    08-Jul-2018    Title:   
Antenna device with improved channel isolation

1158/ORD

      PRI    9703586-9    SE9703586    512413    Granted

Sweden

         01-Oct-1997    02-Apr-1999    13-Mar-2000    01-Oct-2017    Title:   
Method of producing an antenna element assembly



--------------------------------------------------------------------------------

Thursday, March 26, 2009   Patent List   Page: 27

 

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1160/ORD

      PCT    00805060.0    1343382    ZL00805060.0    Granted

China (Peoples Republic)

         10-Mar-2000    03-Apr-2002    27-Oct-2004    10-Mar-2020    Title:   
Dual band antenna arrangement

1160/EP

      ORD    00917561.3    EP1161777    1161777    Granted

European Patent Convention

         10-Mar-2000    12-Dec-2001    11-Jun-2008    10-Mar-2020    Title:   
Dual band antenna arrangement

1160/EP

      EPC    00917561.3    EP1161777    1161777    Granted

France

         10-Mar-2000    12-Dec-2001    11-Jun-2007    10-Mar-2020    Title:   
Dual band antenna arrangement

1160/EP

      EPC    00917561.3    EP1161777    60039158.2    Granted

Germany

         10-Mar-2000    12-Dec-2001    25-Mar-2008    10-Mar-2020    Title:   
Dual band antenna arrangement

1160/EP

      EPC    00917561.3    EP1161777    1161777    Granted

Italy

         10-Mar-2000    12-Dec-2001    11-Jun-2008    10-Mar-2020    Title:   
Dual band antenna arrangement

1160/EP

      EPC    00917561.3    EP1161777    2308973    Granted

Spain

         10-Mar-2000    12-Dec-2001    10-Sep-2008    10-Mar-2020    Title:   
Dual band antenna arrangement

1160/

      PRI    9900914-4    SE515092    515092    Granted

Sweden

         15-Mar-1999    11-Jun-2001    11-Jun-2001    15-Mar-2019    Title:   
Dual band antenna arrangement



--------------------------------------------------------------------------------

1160/EP

      EPC    00917561.3    EP1161777    1161777    Granted

United Kingdom

         10-Mar-2000    12-Dec-2001    02-Dec-2008    10-Mar-2020    Title:   
Dual band antenna arrangement

1161/ORD

      ORD    00118373.7    1277469    ZL00118373.7    Granted

China (Peoples Republic)

         15-Jun-2000    20-Dec-2000    22-Mar-2006    15-Jun-2020    Title:   
Tuning assembly for a dielectrical resonator in a cavity



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1161/ORD

      ORD    00850087.8    EP1061602    1061602    Granted

European Patent Convention

         17-May-2000    20-Dec-2000    26-Dec-2007    17-May-2020    Title:   
Tuning assembly for a dielectrical resonator in a cavity

1161/ORD

      EPC    00850087.8    EP1061602    1061602    Granted

Finland

         17-May-2000    20-Dec-2000    26-Dec-2007    17-May-2020    Title:   
Tuning assembly for a dielectrical resonator in a cavity

1161/ORD

      EPC    00850087.8    EP1061602    1061602    Granted

France

         17-May-2000    20-Dec-2000    26-Dec-2007    17-May-2020    Title:   
Tuning assembly for a dielectrical resonator in a cavity

1161/ORD

      EPC    00850087.8    EP1061602    60037555.2    Granted

Germany

         17-May-2000    20-Dec-2000    08-Jan-2009    17-May-2020    Title:   
Tuning assembly for a dielectrical resonator in a cavity

1161/ORD

      ORD    0104182-1    SE0104182    520207    Granted

Sweden

         28-Apr-2000    12-Dec-2001    10-Jun-2003    28-Apr-2020    Title:   
Tuning assembly for a dielectrical resonator in a cavity

1161/ORD

      EPC    00850087.8    EP1061602    1061602    Granted

United Kingdom

         17-May-2000    20-Dec-2000    26-Dec-2007    17-May-2020    Title:   
Tuning assembly for a dielectrical resonator in a cavity

1165/ORD

      ORD    80433/98    AU742330B    742330    Granted

Australia

         02-Dec-1999    20-Dec-2001    04-Apr-2002    02-Dec-2019    Title:   
Microwave resonator with dielectric tuning body resiliently secured to a movable
rod by spring means



--------------------------------------------------------------------------------

1165/ORD

      ORD    98805852.9    1259231    CN1133231C    Granted

China (Peoples Republic)

         18-May-1998    05-Jul-2000    31-Dec-2003    18-May-2018    Title:   
Microwave resonator with dielectric tuning body resiliently secured to a movable
rod by spring means

1165/ORD

      EPP    98928695.0    EP0986833    0986833    Granted

Finland

         18-May-1998    12-Oct-1998    29-Dec-2004    18-May-2018    Title:   
Microwave resonator with dielectric tuning body resiliently secured to a movable
rod by spring means



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1165/ORD

      ORD    98928695.0    EP0986833    69828395    Granted

Germany

         18-May-1998    12-Oct-1998    08-Dec-2005    18-May-2018    Title:   
Microwave resonator with dielectric tuning body resiliently secured to a movable
rod by spring means

1165/ORD

      ORD    9702178-6    EP0986833    0986833    Granted

Sweden

         06-Jun-1997    22-Mar-2000    29-Dec-2004    06-Jun-2017    Title:   
Microwave resonator with dielectric tuning body resiliently secured to a movable
rod by spring means

1165/ORD

      EPP    98928695.0    EP0986833    0986833    Granted

United Kingdom

         18-May-1998    12-Oct-1998    29-Dec-2004    18-May-2018    Title:   
Microwave resonator with dielectric tuning body resiliently secured to a movable
rod by spring means

1167/ORD

      ORD    99813985.8    1329763    CN1196220C    Granted

China (Peoples Republic)

         24-Nov-1999    02-Jan-2002    06-Apr-2005    24-Nov-2019    Title:   
Microstrip filter device

1167/ORD

      ORD    99963753.1    EP1135826    1135826    Granted

European Patent Convention

         24-Nov-1999    26-Sep-2001    12-Mar-2008    24-Nov-2019    Title:   
Microstrip filter device

1167/ORD

      EPP    19992509    FI992509    118934    Granted

Finland

         24-Nov-1999    01-Jun-2000    15-May-2008    24-Nov-2019    Title:   
Microstrip filter device

1167/ORD

      EPP    99963753.1    EP1135826    1135826    Granted

France

         24-Nov-1999    26-Sep-2001    12-Mar-2008    24-Nov-2019    Title:   
Microstrip filter device



--------------------------------------------------------------------------------

1167/ORD

      EPP    99963753.1    EP1135826    69938361.7    Granted

Germany

         24-Nov-1999    26-Sep-2001    26-Feb-2008    24-Nov-2019    Title:   
Microstrip filter device

1167/ORD

      ORD    10-2001-7006851    10-2001-0089532    10-0611351    Granted

Korea, Republic of

         24-Nov-1999    06-Oct-2001    03-Aug-2006    24-Nov-2019    Title:   
Microstrip filter device



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1167/ORD

      ORD    9804153-6    SE9804153    513359    Granted

Sweden

         01-Dec-1998    02-Jun-2000    04-Sep-2000    01-Dec-2018    Title:   
Microstrip filter device

1167/ORD

      EPP    99963753.1    EP1135826    1135826    Granted

United Kingdom

         24-Nov-1999    26-Sep-2001    12-Mar-2008    24-Nov-2019    Title:   
Microstrip filter device

1168/ORD

      PRI    9800663-8    SE9800663    513164    Granted

Sweden

         03-Mar-1998    04-Sep-1999    17-Jul-2000    03-Mar-2018    Title:   
Mounting bracket

1169/ORD

      PCT    99801502.4    1286816    CN1214488C    Granted

China (Peoples Republic)

         09-Jun-1999    07-Mar-2001    10-Aug-2005    09-Jun-2019    Title:   
Dual band antenna

1169/ORD

      PCT    99935211.5    EP1072065    1072065    Granted

European Patent Convention

         09-Jun-1999    31-Jan-2001    13-Mar-2002    09-Jun-2019    Title:   
Dual band antenna

1169/ORD

      EPC    99935211.5    EP1072065    1072065    Granted

France

         09-Jun-1999    31-Jan-2001    13-Mar-2002    09-Jun-2019    Title:   
Dual band antenna

1169/ORD

      EPC    99935211.5    DE69901026D    69901026.8    Granted

Germany

         09-Jun-1999    18-Apr-2002    22-Aug-2002    09-Jun-2019    Title:   
Dual band antenna



--------------------------------------------------------------------------------

1169/ORD

      EPP    99935211.5    EP1072065    1072065    Granted

Greece

         09-Jun-1999    31-Jan-2001    13-Mar-2002    09-Jun-2019    Title:   
Dual band antenna

1169/ORD

      EPC    99935211.5    ES1072065    2153342    Granted

Spain

         09-Jun-1999    31-Jan-2001    13-Mar-2002    09-Jun-2019    Title:   
Dual band antenna



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1169/ORD

      PRI    9802301-3    SE9802301    512439    Granted

Sweden

         26-Jun-1998    27-Dec-1999    20-Mar-2000    26-Jun-2018    Title:   
Dual band antenna

1169/ORD

      EPP    99935211.5    EP1072065    1072065    Granted

United Kingdom

         09-Jun-1999    31-Jan-2001    13-Mar-2002    09-Jun-2019    Title:   
Dual band antenna

1170/ORD

      ORD    98809706.0    1272967    CN1135649C    Granted

China (Peoples Republic)

         26-Aug-1998    08-Nov-2000    21-Jan-2004    26-Aug-2018    Title:   
Multi surface coupled coaxial resonator

1170/ORD

      ORD    98949970.2    EP1034576    1034576    Granted

European Patent Convention

         26-Aug-1998    04-Aug-1999    24-Apr-2002    26-Aug-2018    Title:   
Multi surface coupled coaxial resonator

1170/ORD

      PRI    9970003842    FI973842    1034576    Granted

Finland

         30-Sep-1997    31-Mar-1999    31-Mar-1999    30-Sep-2017    Title:   
Multi surface coupled coaxial resonator

1170/ORD

      EPP    98949970.2    EP1034576    69805095    Granted

Germany

         26-Aug-1998    04-Aug-1999    24-Apr-2002    26-Aug-2018    Title:   
Multi surface coupled coaxial resonator

1170/ORD

      EPP    98949970.2    EP1034576    1034576    Granted

Sweden

         26-Aug-1998    08-Apr-1999    24-Apr-2002    26-Aug-2018    Title:   
Multi surface coupled coaxial resonator



--------------------------------------------------------------------------------

1170/ORD

      EPP    98949970.2    EP1034576    1034576    Granted

United Kingdom

         26-Aug-1998    08-Apr-1999    24-Apr-2002    26-Aug-2018    Title:   
Multi surface coupled coaxial resonator

1173/EP

      EPC    99943573.8    EP1118134    1118134    Granted

Belgium

         12-Aug-1999    25-Jul-2001    30-Apr-2008    12-Aug-2019    Title:   
Coaxial cavity resonator



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1173/ORD

      ORD    99809270.3    1311906    ZL99809270.3    Granted

China (Peoples Republic)

         12-Aug-1999    05-Sep-2001    07-Apr-2004    12-Aug-2019    Title:   
Coaxial cavity resonator         

1173/EP

      EPC    99943573.8    EP1118134    1118134    Granted

Cyprus, Republic of

         12-Aug-1999    25-Jul-2001    02-Feb-2009    12-Aug-2019    Title:   
Coaxial cavity resonator         

1173/EP

      ORD    99943573.8    EP1118134    1118134    Granted

European Patent Convention

         12-Aug-1999    25-Jul-2001    02-Feb-2009    12-Aug-2019    Title:   
Coaxial cavity resonator         

1173/EP

      EPC    99943573.8    EP1118134    69938626.8    Granted

Germany

         12-Aug-1999    25-Jul-2001          Title:    Coaxial cavity resonator
        

1173/EP

      EPC    99943573.8    EP1118134    1118134    Granted

Ireland

         12-Aug-1999    25-Jul-2001    02-Feb-2009    12-Aug-2019    Title:   
Coaxial cavity resonator         

1173/EP

      EPC    99943573.8    EP1118134    1118134    Granted

Italy

         12-Aug-1999    25-Jul-2001    30-Apr-2008    12-Aug-2019    Title:   
Coaxial cavity resonator         

1173/EP

      EPC    99943573.8    EP1118134    ES2302387    Granted

Spain

         12-Aug-1999    25-Jul-2001    01-Jul-2008    12-Aug-2019    Title:   
Coaxial cavity resonator         



--------------------------------------------------------------------------------

1173/ORd

      ORD    9802714-7    SE9802714    513349    Granted

Sweden

         12-Aug-1998    13-Feb-2000    28-Aug-2000    12-Aug-2018    Title:   
Coaxial cavity resonator         

1177/ORD

      PCT    99807397.0    1305650    CN1152451C    Granted

China (Peoples Republic)

         18-Jun-1999    25-Jul-2001    02-Jun-2004    18-Jun-2019    Title:   
Device for tuning of a dielectric resonator



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1177/PCT

      EPC    99931732.4    EP1088362    1088362    Granted

Denmark

         18-Jun-1999    04-Apr-2001    15-Nov-2006    18-Jun-2019    Title:   
Device for tuning of a dielectric resonator

1177/ORD

      EPC    99931732.4    EP1088362    69934005.5    Granted

Germany

         18-Jun-1999    04-Apr-2001    15-Nov-2006    18-Jun-2019    Title:   
Device for tuning of a dielectric resonator

1177/ORD

      PCT    10-2000-7014245    10-2001-0052897    10-0631084    Granted

Korea, Republic of

         18-Jun-1999    25-Jun-2001    26-Sep-2006    18-Jun-2019    Title:   
Device for tuning of a dielectric resonator

1177/ORD

      PRI    9802191-8    SE9802191    512513    Granted

Sweden

         18-Jun-1998    19-Dec-1999    27-Mar-2000    18-Jun-2018    Title:   
Device for tuning of a dielectric resonator

1183/ORD

      ORD    01807189.9    1419719    ZL01807189.9    Granted

China (Peoples Republic)

         20-Mar-2001    21-May-2003    12-Oct-2005    20-Mar-2021    Title:   
Coaxial cavity resonator, filter and use of resonator component in a filter

1183/ORD

      ORD    0001143-7    SE0001143    520203    Granted

Sweden

         30-Mar-2000    01-Oct-2001    10-Jun-2003    30-Mar-2020    Title:   
Coaxial cavity resonator, filter and use of resonator component in a filter

1183/ORD

      EPC    01916015.9    EP1269563    1269563    Granted

United Kingdom

         20-Mar-2001    02-Jan-2003    25-Mar-2009    20-Mar-2021    Title:   
Coaxial cavity resonator, filter and use of resonator component in a filter



--------------------------------------------------------------------------------

1184/ORD

      ORD    00808413.0    1353875    CN1193458C    Granted

China (Peoples Republic)

         26-Apr-2000    12-Jun-2002    16-Mar-2005    26-Apr-2020    Title:   
Temperature-compensated rod resonator

1184/ORD

      ORD    00928066.0    EP1181738    1181738    Granted

European Patent Convention

         26-Apr-2000    14-Dec-2000    10-Oct-2007    26-Apr-2020    Title:   
Temperature-compensated rod resonator



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1184/ORD

      EPC    00928066.0    EP1181738    60036701    Granted

Germany

         26-Apr-2000    14-Dec-2000    10-Oct-2007    26-Apr-2020    Title:   
Temperature-compensated rod resonator

1184/ORD

      ORD    9902094-3    SE9902094    514247    Granted

Sweden

         04-Jun-1999    05-Dec-2000    29-Jan-2001    04-Jun-2019    Title:   
Temperature-compensated rod resonator

1188/

      PCT    00812081.1    1371535    CN1179445C    Granted

China (Peoples Republic)

         23-Aug-2000    25-Sep-2002    08-Dec-2004    23-Aug-2020    Title:   
Four port hybrid

1188/

      ORD    00957206.6    EP1208615    1208615    Granted

European Patent Convention

         23-Aug-2000    29-May-2002    05-Nov-2008    23-Aug-2020    Title:   
Four port hybrid

1188/

      EPP    00957206.6    EP1208615    1208615    Granted

Germany

         23-Aug-2000    29-May-2002    05-Nov-2008    23-Aug-2020    Title:   
Four port hybrid

1188/

      PRI    9903042-1    SE9903042    514767    Granted

Sweden

         27-Aug-1999    28-Feb-2001    23-Apr-2001    27-Aug-2019    Title:   
Four port hybrid

1189/

      ORD    2002315007    2002315007    2002315007    Granted

Australia

         06-Jun-2002    02-Jan-2003    20-Dec-2007    06-Jun-2022    Title:   
Dual-mode resonator



--------------------------------------------------------------------------------

1189/GB

      PCT    GB20040000190    WO03001683    GB2394366    Granted

United Kingdom

         06-Jun-2002    03-Jan-2003    02-Mar-2005    06-Jun-2022    Title:   
Dual-mode resonator         

1193/PCT

      PCT    00808556.0       ZL00808556.0    Granted

China (Peoples Republic)

         18-May-2000       09-Feb-2005    18-May-2020    Title:    Method and
apparatus for stability margin determination in a repeater



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1193/

      PRI    9902212-1    SE9902212    516753    Granted

Sweden

         11-Jun-1999    12-Dec-2000    26-Feb-2002    11-Jun-2019    Title:   
Method and apparatus for stability margin determination in a repeater

1193/PCT

      EPP    00944474.6    EP1186112    1186112    Granted

United Kingdom

         18-May-2000    13-Mar-2002    25-Mar-2009    18-May-2020    Title:   
Method and apparatus for stability margin determination in a repeater

1194/ORD

      ORD    01817989.4       ZL01817989.4    Granted

China (Peoples Republic)

         25-Apr-2003       23-Nov-2005    25-Apr-2023    Title:    Shielded
housing         

1194/ORD

      EPC    01965808.7    EP1334649    60137072.4    Granted

Germany

         12-Sep-2001    13-Aug-2003    09-Dec-2008    12-Sep-2021    Title:   
Shielded housing         

1194/ORD

      ORD    04103395.1       HK1060472    Granted

Hong Kong

         14-May-2004    08-Jun-2004    17-Mar-2006    14-May-2024    Title:   
Shielded housing         

1194/

      PRI    0003930-5    WO0235902    1334649    Granted

Sweden

         27-Oct-2000    02-May-2002    13-Aug-2003    27-Oct-2020    Title:   
Shielded housing         

1194/ORD

      EPC    01965808.7    EP1334649    1334649    Granted

United Kingdom

         12-Sep-2001    13-Aug-2003    25-Mar-2009    12-Sep-2021    Title:   
Shielded housing         



--------------------------------------------------------------------------------

1196/ORD

      ORD    01270919.2    EP1342285    1342285    Granted

European Patent Convention

         10-Dec-2001    10-Sep-2003    16-Jul-2008    10-Dec-2021    Title:   
Wave-guide and a connector therefor

1196/ORD

      EPC    01270919.2    EP1342285    1342285    Granted

France

         10-Dec-2001    10-Sep-2003    16-Jul-2008    10-Dec-2021    Title:   
Wave-guide and a connector therefor



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1196/ORD       EPC    01270919.2    EP1342285    60134890    Granted Germany   
      10-Dec-2001    10-Sep-2003    16-Jul-2008    10-Dec-2021    Title:   
Wave-guide and a connector therefor 1196/ORD       ORD    0004569-0    WO0249140
   518507    Granted Sweden          11-Dec-2000    20-Jun-2002    15-Oct-2002
   11-Dec-2020    Title:    Wave-guide and a connector therefor 1196/ORD      
EPC    01270919.2    EP1342285    1342285    Granted United Kingdom         
10-Dec-2001    10-Sep-2003    16-Jul-2008    10-Dec-2021    Title:    Wave-guide
and a connector therefor 1197/ORD       ORD    01819589.X    1478314   
CN1242512C    Granted China (Peoples Republic)          26-Oct-2001   
25-Feb-2004    15-Feb-2006    26-Oct-2021    Title:    Microwave antenna with
patch mounting device 1197/ORD       PCT    01979182.1    EP1340287    1340287
   Granted European Patent Convention          26-Oct-2001    03-Sep-2003   
12-Dec-2007    26-Oct-2021    Title:    Microwave antenna with patch mounting
device 1197/ORD       EPP    01979182.1    EP1340287    1340287    Granted
France          26-Oct-2001    03-Sep-2003    12-Dec-2007    26-Oct-2021   
Title:    Microwave antenna with patch mounting device 1197/ORD       EPP   
01979182.1    EP1340287    60131887    Granted Germany          26-Oct-2001   
03-Sep-2003    12-Dec-2007    26-Oct-2021    Title:    Microwave antenna with
patch mounting device



--------------------------------------------------------------------------------

1197/ORD       ORD    0004354-7    SE0004354    518237    Granted Sweden      
   27-Nov-2000    28-May-2002    10-Sep-2002    27-Nov-2020    Title:   
Microwave antenna with patch mounting device 1197/ORD       EPP    01979182.1   
EP1340287    1340287    Granted United Kingdom          26-Oct-2001   
03-Sep-2003    12-Dec-2007    26-Oct-2021    Title:    Microwave antenna with
patch mounting device



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1198/ORD       ORD    01821053.8    1484874    CN1248357C    Granted China
(Peoples Republic)          09-Nov-2001    24-Mar-2004    29-Mar-2006   
09-Nov-2021    Title:    Four port hybrid microstrip circuit of Lange type
1198/ORD       ORD    0004835-5    SE0004835    520792    Granted Sweden      
   22-Dec-2000    23-Jun-2002    26-Aug-2003    22-Dec-2020    Title:    Four
port hybrid microstrip circuit of Lange type 1199/ORD       PCT    01821153.4   
1483240    ZL01821153.4    Granted China (Peoples Republic)          09-Nov-2001
   17-Mar-2004    24-May-2006    09-Nov-2021    Title:    Microwave amplifier
with bypass segment 1199/ORD       ORD    01983026.4    EP1344313    1344313   
Granted European Patent Convention          15-May-2003    17-Sep-2003   
02-Jan-2008    15-May-2023    Title:    Microwave amplifier with bypass segment
1199/ORD       EPC    01983026.4    EP1344313    1344313    Granted France      
   15-May-2003    17-Sep-2003    02-Jan-2008    15-May-2023    Title:   
Microwave amplifier with bypass segment 1199/ORD       EPC    01983026.4   
EP1344313    60132244.4    Granted Germany          15-May-2003    17-Sep-2003
   28-Dec-2007    15-May-2023    Title:    Microwave amplifier with bypass
segment 1199/ORD       ORD    04101972.6       HK1061471    Granted Hong Kong   
      22-Dec-2000       01-Aug-2008    22-Dec-2020    Title:    Microwave
amplifier with bypass segment



--------------------------------------------------------------------------------

1199/ORD       PRI    0004834-8    SE0004834    519752    Granted Sweden      
   22-Dec-2000    23-Jun-2002    08-Apr-2003    22-Dec-2020    Title:   
Microwave amplifier with bypass segment 1199/ORD       EPC    01983026.4   
EP1344313    1344313    Granted United Kingdom          15-May-2003   
17-Sep-2003    02-Jan-2008    15-May-2023    Title:    Microwave amplifier with
bypass segment



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1200/ORD       PCT    01818180.5    1471748    ZL01818180.5    Granted China
(Peoples Republic)          12-Sep-2001    28-Jan-2004    28-Jun-2006   
12-Sep-2021    Title:    Beam adjusting device 1200/ORD       ORD    01967873.9
   EP1348244    1348244    Granted European Patent Convention         
12-Sep-2001    01-Oct-2003    21-Nov-2007    12-Sep-2021    Title:    Beam
adjusting device 1200/ORD       EPC    01967873.9    EP1348244    1348244   
Granted France          12-Sep-2001    01-Oct-2003    21-Nov-2007    12-Sep-2021
   Title:    Beam adjusting device 1200/ORD       EPC    01967873.9    EP1348244
   60131566.9    Granted Germany          12-Sep-2001    01-Oct-2003   
21-Nov-2007    12-Sep-2021    Title:    Beam adjusting device 1200/ORD       ORD
   04104336.1    HK1061309    1061309    Granted Hong Kong          12-Sep-2001
   10-Sep-2004    13-Oct-2006    12-Sep-2021    Title:    Beam adjusting device
1200/ORD       PRI    0003929-7    SE0003929    519751    Granted Sweden      
   27-Oct-2000    28-Apr-2002    08-Apr-2003    27-Oct-2020    Title:    Beam
adjusting device 1200/ORD       EPC    01967873.9    EP1348244    1348244   
Granted United Kingdom          12-Sep-2001    01-Oct-2003    21-Nov-2007   
12-Sep-2021    Title:    Beam adjusting device



--------------------------------------------------------------------------------

1204/ORD       ORD    01811910.7    1441879    ZL01811910.7    Granted China
(Peoples Republic)          09-Jul-2001    10-Sep-2003    09-Jul-2008   
09-Jul-2021    Title:    TUNING SCREW ASSEMBLY 1204/ORD       ORD    0002665-8
   SE0002665    516862    Granted Sweden          14-Jul-2000    15-Jan-2002   
12-Mar-2002    14-Jul-2020    Title:    TUNING SCREW ASSEMBLY



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1205/ORD       ORD    01820539.9    1481614    CN1244199C    Granted China
(Peoples Republic)          12-Dec-2001    10-Mar-2004    01-Mar-2006   
12-Dec-2021    Title:    Method for tuning a radio filter and a system for
tuning a radio filter 1205/ORD       ORD    01270954.9    EP1352470    1352470
   Granted European Patent Convention          12-Dec-2001    15-Oct-2003   
11-Feb-2009    12-Dec-2021    Title:    Method for tuning a radio filter and a
system for tuning a radio filter 1205/ORD       ORD    0004658-1    SE0004658   
519892    Granted Sweden          15-Dec-2000    16-Jun-2002    22-Apr-2003   
15-Dec-2020    Title:    Method for tuning a radio filter and a system for
tuning a radio filter 1205/ORD       EPC    01270954.9    EP1352470    1352470
   Granted United Kingdom          12-Dec-2001    15-Oct-2003    25-Mar-2009   
12-Dec-2021    Title:    Method for tuning a radio filter and a system for
tuning a radio filter 1206/ORD       ORD    02808097.1    1502148   
ZL02808097.1    Granted China (Peoples Republic)          13-Feb-2002   
02-Jun-2004    15-Nov-2006    13-Feb-2022    Title:    CIRCUIT BOARD CONNECTOR
1206/ORD       ORD    04108875.9    1066103A    HK1066103    Granted Hong Kong
         13-Feb-2002    11-Mar-2005    13-Apr-2007    13-Feb-2022    Title:   
CIRCUIT BOARD CONNECTOR 1206/ORD       ORD    0101303-6    SE0101303    520321
   Granted Sweden          11-Apr-2001    12-Oct-2002    24-Jun-2003   
11-Apr-2021    Title:    CIRCUIT BOARD CONNECTOR



--------------------------------------------------------------------------------

1207/ORD       ORD    0501235-6    SE0501235-6    528903    Granted Sweden      
   31-May-2005    30-Nov-2006    13-Mar-2007    31-May-2025    Title:   
Improved AEDT 1208/ORD       PRI    0402523-5    SE0402523    527798    Granted
Sweden          19-Oct-2004    20-Apr-2006    07-Jun-2006    19-Oct-2024   
Title:    A DC-extracting arrangement



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application

Number/Date

  

Publication

Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1209/ORD

      ORD    200300665    DK176005    176005    Granted

Denmark

         02-May-2003    03-Nov-2004    21-Nov-2005    02-May-2023    Title:   
Microwave transmission unit including lightning protection

1209/EP

      PRI    04730486.0    EP1620918    1620918    Granted

European Patent Convention

         30-Apr-2004    11-Nov-2004    13-Aug-2008    30-Apr-2024    Title:   
Microwave transmission unit including lightning protection

1209/EP

      EPC    04730486.0    EP1620918    1620918    Granted

Finland

         30-Apr-2004    11-Nov-2004    14-Nov-2008    30-Apr-2024    Title:   
Microwave transmission unit including lightning protection

1209/EP

      EPC    04730486.0    EP1620918    1620918    Granted

France

         30-Apr-2004    11-Nov-2004    13-Aug-2008    30-Apr-2024    Title:   
Microwave transmission unit including lightning protection

1209/EP

      EPC    04730486.0    EP1620918    602004015767.8    Granted

Germany

         30-Apr-2004    11-Nov-2004    08-Aug-2008    30-Apr-2024    Title:   
Microwave transmission unit including lightning protection

1209/PCT

      PCT    04730486.0    EP1620918    1620918    Granted

Sweden

         30-Apr-2004       13-Aug-2008    30-Apr-2024    Title:    Microwave
transmission unit including lightning protection

1209/EP

      EPC    04730486.0    EP1620918    1620918    Granted

United Kingdom

         30-Apr-2004    11-Nov-2004    02-Dec-2008    30-Apr-2024    Title:   
Microwave transmission unit including lightning protection



--------------------------------------------------------------------------------

1210/ORD

      ORD    9600604-4    SE9600604    506106    Granted

Sweden

         19-Feb-1996    20-Aug-1997    10-Nov-1997    19-Feb-2016    Title:   
Amplifier for antenna and using integrated dual duplex filters

1211/ORD

      PRI    0402915-3    SE0402915    528084    Granted

Sweden

         30-Nov-2004    27-Jun-2006    29-Aug-2006    30-Nov-2024    Title:   
DUAL BAND ANTENNA



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1212/PCT

      EPC    97922263.5    EP0894372    0894372    Granted

Denmark

         02-May-1997    13-Nov-1997    17-Mar-2003    02-May-2017    Title:   
Channel selective repeater      

1212/PCT

      PRI    97922263.5    EP0894372    0894372    Granted

European Patent Convention

         02-May-1997    13-Nov-1997    27-Nov-2002    02-May-2017    Title:   
Channel selective repeater      

1212/PCT

      EPC    97922263.5    EP0894372    0894372    Granted

Finland

         02-May-1997    13-Nov-1997    27-Nov-2002    02-May-2017    Title:   
Channel selective repeater      

1212/PCT

      EPC    97922263.5    EP0894372    69717430    Granted

Germany

         02-May-1997    13-Nov-1997    15-Apr-2004    02-May-2017    Title:   
Channel selective repeater      

1212/PCT

      EPC    97922263.5    EP0894372    0894372    Granted

Italy

         02-May-1997    13-Nov-1997    27-Nov-2002    02-May-2017    Title:   
Channel selective repeater      

1212/PCT

      EPC    97922263.5    EP0894372    0894372    Granted

Spain

         02-May-1997    13-Nov-1997    27-Nov-2002    02-May-2017    Title:   
Channel selective repeater      

1212/ORD

      PRI    9601774-4    SE9601774    506571    Granted

Sweden

         09-May-1996    10-Nov-1997    12-Jan-1998    09-May-2016    Title:   
Channel selective repeater      



--------------------------------------------------------------------------------

1212/PCT

      EPC    97922263.5    EP0894372    0894372    Granted

United Kingdom

         02-May-1997    13-Nov-1997    27-Nov-2002    02-May-2017    Title:   
Channel selective repeater

1213/ORD

      PRI    0500979-0    SE528358    528358    Granted

Sweden

         19-Oct-2004    29-Apr-2005    24-Oct-2006    19-Oct-2024    Title:   
DC Extract filter device



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1214/

      PRI    0601890-7    SE530361    530361    Granted

Sweden

         14-Sep-2006    15-Mar-2008    13-May-2008    14-Sep-2026    Title:   
Filter with external Coupling pin      

1216/

      PRI    0501235-6    SE0501235    528903    Granted

Sweden

         31-May-2005    01-Dec-2006    13-Mar-2007    31-May-2025    Title:   
Phase Shifter         

1218/ORD

      PRI    0502453-4    SE0502453    529457    Granted

Sweden

         04-Nov-2005    05-May-2007    14-Aug-2007    04-Nov-2025    Title:   
General LNA         

1219/ORD

      ORD    9801727-0    SE9801727    512078    Granted

Sweden

         15-May-1998    16-Nov-1999    24-Jan-2000    15-May-2018    Title:   
Angular measurement      

1220/ORD

      ORD    8903298-1    SE8903298    470325    Granted

Sweden

         06-Oct-1989    07-Apr-1991    19-May-1994    06-Oct-2009    Title:   
Method and device for setting the resonance module of a base station to the
frequency of the incoming signal in a mobile telephone system

1222/ORD

      ORD    9904369-7    SE9904369    516789    Granted

Sweden

         01-Dec-1999    02-Jun-2001    05-Mar-2002    01-Dec-2019    Title:   
Mounting of an antenna assembly including a printed circuit board secured to a
rigid metal reflector possibly by adhesive tape

1223/ORD

      ORD    9904370-5    SE9904370    516788    Granted

Sweden

         01-Dec-1999    02-Jun-2001    05-Mar-2002    01-Dec-2019    Title:   
Mounting of an antenna assembly including a printed circuit board secured to a
rigid metal reflector possibly by adhesive tape



--------------------------------------------------------------------------------

1224/ORD

      PCT    01820757.X    CN1481594    ZL01820757.X    Granted

China (Peoples Republic)

         21-Dec-2001    10-Mar-2004    21-Aug-2008    21-Dec-2021    Title:   
Method for tuning a radio filter and a system for tuning a radio filter

1224/ORD

      PRI    0004863-7    SE0004863    520112    Granted

Sweden

         27-Dec-2000    28-Jun-2002    27-May-2003    27-Dec-2020    Title:   
Method for tuning a radio filter and a system for tuning a radio filter



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1225/ORD

      ORD    0100675-8    SE0100675-8    519389    Granted

Sweden

         28-Feb-2001    29-Aug-2002    25-Feb-2003    28-Feb-2021    Title:   
Repeater      

1226/

      PRI    0402879-1    SE0402879    528015    Granted

Sweden

         26-Nov-2004    27-Jun-2006    08-Aug-2006    26-Nov-2024    Title:   
Antenna control system      

1227/

      PRI    0402880-9    SE0402880    528018    Granted

Sweden

         26-Nov-2004    27-Jun-2006    08-Aug-2006    26-Nov-2024    Title:   
Antenna control system      

1228/ORD

      ORD    0401144-1    SE0401144    526492    Granted

Sweden

         03-May-2004    27-Sep-2005    27-Sep-2005    03-May-2024    Title:   
Aperture antenna element      

1230/ORD

      PRI    0401941-0    SE0401941    527757    Granted

Sweden

         28-Jul-2004    29-Jan-2006    30-May-2006    28-Jul-2024    Title:   
Reflector assembly

1231/

      PRI    0601201-7    SE529953    529953    Granted

Sweden

         31-May-2006    01-Dec-2007    15-Jan-2008    31-May-2026    Title:    A
control system for controlling the electrical tilt of an antenna

1232/

      PRI    0601889-9       530302    Granted

Sweden

         14-Sep-2006    15-Mar-2008    22-Apr-2008    14-Sep-2026    Title:   
Antenna Filter Combination



--------------------------------------------------------------------------------

1243/

      PRI    0601136-5    SE529885    529885    Granted

Sweden

         22-May-2006    23-Nov-2007    18-Dec-2007    22-May-2026    Title:   
Dual band antenna arrangement

1247/

      PCT    527768/97       3343260    Granted

Japan

         30-Jan-1997       23-Aug-2002       Title:    Polar envelope correction
mechanism for enhancing linearity of RF/Microwave power amplifier



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1247/

      PCT    98-705845       351930    Granted

Korea, Republic of

         29-Jan-1998       26-Aug-2002       Title:    Polar envelope correction
mechanism for enhancing linearity of RF/Microwave power amplifier

1249/

      PCT    506953/98       3342018    Granted

Japan

         10-Jul-1997       23-Aug-2002    10-Jul-2017    Title:    RF amplifier
having adaptive predistortion circuit

1249/

      PCT    99-7000442       309808    Granted

Korea, Republic of

         10-Jul-1997       11-Sep-2001    10-Jul-2017    Title:    RF amplifier
having adaptive predistortion circuit

1251/

      PRI    0601738-8    SE530248    530248    Granted

Sweden

         25-Aug-2006       08-Apr-2008    25-Aug-2026    Title:    Active
Lighting Protection

1256/

      PRI    0601909-5    SE530306    530306    Granted

Sweden

         15-Sep-2006    16-Mar-2008    29-Apr-2008    15-Sep-2026    Title:   
Communication solution for antennas

1258/

      ORD    20010132096    TW525344B    TW174832    Granted

Taiwan

         21-Dec-2001    21-Mar-2003          Title:    Feed forward amplifier
loop control utilizing IF signal processing

1261/ORD

      ORD    0601381.7    GB2429011    GB2429011    Granted

United Kingdom

         24-Jan-2006    14-Feb-2007    30-May-2007    24-Jan-2026    Title:   
Microwave dielectric ceramic



--------------------------------------------------------------------------------

1266/       ORD    0501259.6    GB2413127    GB2413127    Granted

United Kingdom

         13-Apr-2005    19-Oct-2005    03-Jan-2007    13-Apr-2025    Title:   
Microwave Dielectric Ceramic   

1266/DIV1

      DIV    0713583.3    GB24400048    2440048    Granted

United Kingdom

         12-Jul-2007    16-Jan-2008    26-Mar-2008    18-May-2025    Title:   
Microwave Dielectric Ceramic   



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1266/DIV2

      DIV    0713582.5    GB24400047    2440047    Granted

United Kingdom

         12-Jul-2007    16-Jan-2008    26-Mar-2008    18-May-2025    Title:   
Microwave Dielectric Ceramic

1266/PR3

      PRI    0507459.6    GB2413127    2413127    Granted

United Kingdom

         18-May-2005    19-Oct-2005    02-Apr-2008    18-May-2025    Title:   
‘Microwave Dielectric Ceramic

1307/LKP

      PRI    870005142       78198    Granted

Finland

         20-Nov-1987       28-Feb-1989    20-Nov-2007    Title:    A
TRANSMISSION LINE RESONATOR

1308/

      PRI    910005156       915156    Granted

Finland

         31-Oct-1991       01-May-1993    31-Oct-2011    Title:    Temperature
Compensated Resonato

1309/

      ORD    98300900.2    EP0859422    0859422    Granted

European Patent Convention

         06-Feb-1998    19-Aug-1998    19-May-2004    06-Feb-2018    Title:   
High-frequency filter

1309/

      PRI    970000525    FI970525    106584    Granted

Finland

         07-Feb-1997    08-Aug-1998    28-Feb-2001    07-Feb-2017    Title:   
High-frequency filter

1311/

      PRI    980001362    FI981362    113575    Granted

Finland

         12-Jun-1998    13-Dec-1999    14-May-2004    12-Jun-2018    Title:   
COUPLING ELEMENT AND HIGH-FREQUENCY FILTER



--------------------------------------------------------------------------------

1312/

      PRI    990000462    FI990462    113578    Granted

Finland

         03-Mar-1999    04-Sep-2000    14-May-2004    03-Mar-2019    Title:   
Coupling element and manufacturing method for it and high-frequency filter

1313/

      PRI    990001476    FI991476    113577    Granted

Finland

         29-Jun-1999    30-Dec-2000    14-May-2004    29-Jun-2019    Title:   
Low-pass filter



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1314/

      ORD    01660172.6    EP1191626    1191626    Granted

European Patent Convention

         22-Sep-2000    07-Feb-2003    11-May-2008    22-Sep-2020    Title:   
Resonator filter      

1314/

      PRI    000002091    FI20002091    114251    Granted

Finland

         22-Sep-2000    23-Mar-2002    15-Sep-2004    22-Sep-2020    Title:   
Resonator filter   

1315/

      PRI    000001676    FI20001676    113353    Granted

Finland

         17-Jul-2000    18-Jan-2002    15-Apr-2004    17-Jul-2020    Title:   
Method for attaching a resonator part and a resonator

1316/

      PRI    20021373    FI115808    115808    Granted

Finland

         12-Jul-2002    13-Jan-2004    15-Jul-2005    12-Jul-2022    Title:   
Bypass arrangement for low-noise amplifier   

1317/

      PRI    20030402    FI20030402    119207    Granted

Finland

         18-Mar-2003    19-Sep-2004    29-Aug-2008    18-Mar-2023    Title:   
Resonator filter   

1319/

      PRI    20040432    FI20040432    119402    Granted

Finland

         22-Mar-2004    23-Sep-2005    31-Oct-2008    22-Mar-2024    Title:   
Arrangement for dividing a filter output signal   

1323/

      PRI    20041560    FI20041560    117684    Granted

Finland

         02-Dec-2004    03-Jun-2006    15-Jan-2007    02-Dec-2024    Title:   
Filtering arrangement of antenna end   



--------------------------------------------------------------------------------

1324/

      UTM    20050000040U       FI6737    Granted

Finland

         04-Feb-2005       19-Jul-2005    04-Feb-2015    Title:    Integrated
cross coupling   

1326/

      PRI    20055292    FI20055292    117777    Granted

Finland

         07-Jun-2005    08-Dec-2006    15-Feb-2007    07-Jun-2025    Title:   
By-pass arrangement of a low noise amplifier



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1330/

      PRI    20065547    FI118663    118663    Granted

Finland

         01-Sep-2006    31-Jan-2008    31-Jan-2008    01-Sep-2026    Title:   
MHA signal arrangement   

1337/

      PRI    20065493    FI118750    118750    Granted

Finland

         12-Jul-2006    29-Feb-2008    29-Feb-2008    12-Jul-2026    Title:   
MHA structure arrangement   

1348/

      PRI    20065576    FI119208    119208    Granted

Finland

         20-Sep-2006    29-Aug-2008    29-Aug-2008    20-Sep-2026    Title:   
Intelligent Resonator and Filter Element   



--------------------------------------------------------------------------------

U.S. Patent Applications List

 

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1023/ORD

      ORD    11/063,447    2005-0190857       Published

United States of America

         23-Feb-2005    01-Sep-2005          Title:    Digitial Predistortion
System and Method for Linearizing an RF Power Amplifier with Nonlinear Gain
Characteristics and Memory       Effects            

1053/ORD

      ORD    11/214,191    2006-0098758       Published

United States of America

         29-Aug-2005    11-May-2006          Title:    System and Method for
Forward Path Gain Control in a Digital Predistortion Linearized Transmitter

1074/

      ORD    11/392,170    2006-0222104       Published

United States of America

         29-Mar-2006    05-Oct-2006          Title:    System and Method for
Using the Pilot Frequency from a Positive Feedback Pilot Generation and
Detection Circuit to Improve       Second Loop Convergence for a Feed Forward
Amplifier

1080/CIP

      CIP    10/442,608    2003-0199257       Published

United States of America

         21-May-2003    23-Oct-2003          Title:    Spurious Energy
Correlation for Control of Linear Power Amplifiers

1099/

      ORD    11/521,028    2007-0058743       Published

United States of America

         14-Sep-2006    15-Mar-2007          Title:    OFDM Communications
Systems Employing Crest Factor Reduction with ISI Control

1100/

      ORD    11/520,216    2007-0063772       Published

United States of America

         13-Sep-2006    22-Mar-2007          Title:    Amplifier System
Employing Analog Polynomial Predistortion with Sub-Nyquist Digital Predistortion

1105/

      ORD    11/518,112    2007-0058742       Published



--------------------------------------------------------------------------------

United States of America

         07-Sep-2006    15-Mar-2007          Title:    Distributed Antenna
System Using Signal Precursors

1109/

      ORD    11/642,281    2007-0140367       Published

United States of America

         19-Dec-2006    21-Jun-2007          Title:    Crest Factor Reduction
(CFR) for OFDM Using Selective Sub-Carrier Degradation

1110/

      DIV    11/487,092    2006-0254045       Published

United States of America

         13-Jul-2006    16-Nov-2006          Title:    Flanged inner conductor
coaxial resonators



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1111/

      ORD    11/639,753    2007-0274279       Published

United States of America

         15-Dec-2006    29-Nov-2007          Title:    Distributed Antenna
System Employing Digital Forward Deployment Of Wireless Transmit/Receive
Locations

1202/

      ORD    11/707,475    2007-0197179       Published

United States of America

         15-Feb-2006    23-Aug-2007          Title:    Optimally adaptive
receiver

1203/

      ORD    11/713,351    2007-0205952       Published

United States of America

         01-Mar-2007    06-Sep-2007          Title:    Broadband single vertical
polarized base station antenna

1207/

      PCT    11/920,879    2009-0040105       Published

United States of America

         31-May-2006    12-Feb-2009          Title:    Improved AEDT      

1213/

      PCT    11/665,692    2008-0042783       Published

United States of America

         14-Oct-2005    21-Feb-2008          Title:    DC Extract filter device

1214/

      PCT    12/441,367          Pending

United States of America

         31-Aug-2007             Title:    Filter with external Coupling pin

1215/PCT

      PCT    11/989,080          Pending

United States of America

         21-Jul-2006             Title:    INTERLEAVED MULTIPLE BAND ANTENNA



--------------------------------------------------------------------------------

1216/

      PCT          11/920,885    Pending

United States of America

               31-May-2006       Title:    Phase Shifter

1217/PCT

      PRO          61/128,710    Pending

United States of America

               23-May-2008    23-May-2009    Title:    Surge Protection
Arrangement



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1218/PCT

      PCT    12/084,445          Pending

United States of America

         30-Oct-2006             Title:    General LNA         

1226/PCT

      PCT    11/791,378    2008-0036670       Allowed

United States of America

         25-Nov-2005    14-Feb-2008          Title:    Antenna control system   
     

1227/PCT

      PCT    11/791,421    2007-0290935       Allowed

United States of America

         25-Nov-2005    20-Dec-2007          Title:    Antenna control system   
     

1230/PCT

      PCT    11/658,692          Pending

United States of America

         25-Jul-2005             Title:    Reflector assembly         

1231/

      PCT    12/302,788          Pending

United States of America

         25-May-2007             Title:    Down Tilt Control Unit         

1232/

      PCT    12/441,373          Pending

United States of America

         31-Aug-2007             Title:    Antenna Filter Combination         

1234/

      ORD    11/729,647    2007-0229385       Published

United States of America

         29-Mar-2007    04-Oct-2007          Title:    Broadband Dual Polarized
Base Station Antenna      



--------------------------------------------------------------------------------

1235/

      PCT    12/085,334          Pending

United States of America

         16-Nov-2006             Title:    Smart Pole      

1237/ORD

      ORD    10/355,992    2004-0029617       Published

United States of America

         31-Jan-2003    12-Feb-2004          Title:    INSTALLATION SITES FOR
HOUSING ELECTRONIC EQUIPMENT



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1240/ORD

      ORD    10/880,423    2005-0130621       Published

United States of America

         28-Jun-2004    16-Jun-2005          Title:    Flood evacuation system
for subterranean telecommunications vault

1241/ORD

      ORD    10/880,417    2005-0145631       Published

United States of America

         28-Jun-2004    07-Jul-2005          Title:    Air lock cover vent for
telecommunications equipment

1242/123

      ORD    11/788,181    2007-0249283       Published

United States of America

         19-Apr-2007    25-Oct-2007          Title:    System and Method for
Estimation and Compensation of Radiated Feedback Coupling in a High Gain
Repeater

1243/

      PCT    12/301,999          Pending

United States of America

         22-May-2007             Title:    Dual band antenna arrangement

1244/

      ORD    11/810,840    2008-0007453       Published

United States of America

         07-Jun-2007    10-Jan-2008       12-Jun-2007    Title:    Smart antenna
array over fiber

1246/CIP

      ORD    11/820,203    2008-0019532       Published

United States of America

         18-Jun-2007    24-Jan-2008          Title:    Using the pilot frequency
from a positive feedback system to improve second loop convergence for a
feedforward amplifier

1251/

      PCT    12/438,724          Pending

United States of America

         27-Aug-2007             Title:    Active Lighting Protection



--------------------------------------------------------------------------------

1252/PCT       PCT    12/442,376          Pending United States of America      
   24-Sep-2007             Title:    Method of manufacturing a traverse electric
magnetic (TEM) mode transmission line and such transmission line 1253/       ORD
   11/899,207    2008-0060561       Published United States of America         
05-Sep-2007    13-Mar-2008       07-Sep-2007    Title:    Modular Pallet



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1255/ORD       ORD    11/940,098    2008-0113617       Published United States
of America          14-Nov-2007    15-May-2008          Title:    Stability
recovery for an on-frequency RF repeater with adaptive echo cancellation
1256/PCT       PCT    12/441,375          Published United States of America   
      12-Sep-2007             Title:    Communication solution for antennas
1259/ORD       ORD    12/001,397    2008-0144543       Published United States
of America          11-Dec-2007    19-Jun-2008          Title:    Time division
duplex forward-to-reverse transition signal generator 1260/       ORD   
11/959,384    2008-0167176       Published United States of America         
18-Dec-2007    10-Jul-2008          Title:    MICROWAVE DIELECTRIC CERAMIC
1262/ORD       ORD    12/008,344    2008-0181182       Published United States
of America          10-Jan-2008    31-Jul-2008          Title:    An improved
digital radio head system and method 1264/ORD       ORD    12/009,667   
2008-0176513       Published United States of America          22-Jan-2008   
24-Jul-2008          Title:    Adaptive Echo Cancellation For An On-Frequency RF
Repeater Using A Weighted Power Spectrum 1268/ORD       ORD    12/074,473   
2008-0218425       Published United States of America          04-Mar-2008   
11-Sep-2008          Title:    Single Pole Vertically Polarized Variable Azimuth
Beam Width Antenna for Wireless Network



--------------------------------------------------------------------------------

1277/ORD       ORD    12/080,483    2008-0246681       Published United States
of America          03-Apr-2008    09-Oct-2008          Title:    Dual Stagger
Offset-able Azimuth Beam Width Controlled Antenna for Wireless Network 1278/ORD
      ORD    12/074,980    2009-0015498       Published United States of America
         07-Mar-2008    15-Jan-2009          Title:    Dual staggered vertically
polarized variable azimuth beam width antenna for wireless network



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1279/ORD       ORD    12/157,646    2008-0309568       Published United States
of America          11-Jun-2008    20-Feb-2009          Title:    Triple Stagger
Offsettable Azimuth Beam Width Controlled Antenna for Wireless Network 1281/ORD
      ORD    12/152,726          Pending United States of America         
20-May-2008             Title:    Novel Design of a Low Cost Antenna for
Wireless Communications 1282/ORD       ORD    12/154,179    2008-0293360      
Published United States of America          20-May-2008    27-Nov-2008         
Title:    ON FREQUENCY REPEATER WITH AGC STABILITY DETERMIANTION 1283/ORD      
ORD    12/152,728    2008-0284669       Published United States of America      
   16-May-2008    20-Nov-2008          Title:    Remote Antenna Positioning Data
Acquisition 1284/ORD       ORD    12/175,425    2009-0021437       Published
United States of America          17-Jul-2008    22-Jan-2009          Title:   
Center panel movable 3-Column Array Antenna for Wireless Network 1286/ORD      
ORD    12/221,634          Pending United States of America          05-Aug-2008
            Title:    Dual polarization antenna element with dielectric
bandwidth compensation and improved cross-coupling 1287/ORD       ORD   
12/212,533          Pending United States of America          17-Sep-2008      
      Title:    Broadband coplanar antenna element



--------------------------------------------------------------------------------

1289/ORD       ORD    12/287,661          Pending United States of America      
   10-Oct-2008             Title:    Omni Directional Broadband coplanar antenna
element 1290/ORD       ORD    12/252,324          Pending United States of
America          15-Oct-2008             Title:    Dual Beam Sector Array using
3-column non-planar array with a simple 3-to-2 BFN



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1294/       PRO    61/026,675          Pending United States of America         
06-Feb-2008          06-Feb-2009    Title:    Multi Element Broadband
Omni-Directional Antenna Array 1296/ORD       ORD    12/340,401          Pending
United States of America          19-Dec-2008             Title:    TDD Digital
Distributed Antenna Systems 1297/ORD       ORD    12/340,383          Pending
United States of America          19-Dec-2008             Title:    Digital
Distributed Antenna Systems 1298/       ORD    11/920,885          Pending
United States of America          31-May-2006             Title:    Beam
adjusting device 1299/       ORD    11/920,879          Pending United States of
America          31-May-2006             Title:    Beam adjusting device 1300/
      PRO    61/063,050          Pending United States of America         
31-Jan-2008          31-Jan-2009    Title:    Wireless Repeater with Smart
Uplink 1300/ORD       ORD    12/363,591          Pending United States of
America          30-Jan-2009             Title:    Wireless Repeater with Smart
Uplink



--------------------------------------------------------------------------------

1301/       PRO    61/062,658          Pending United States of America         
28-Jan-2008          28-Jan-2009    Title:    Tri-Column Adjustable Azimuth Beam
Width Antenna for Wireless Network. 1301/ORD       ORD    12/359,938         
Pending United States of America          26-Jan-2009             Title:   
Tri-Column Adjustable Azimuth Beam Width Antenna for Wireless Network.



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1302/       PRO    61/063,215          Pending United States of America         
01-Feb-2008          01-Feb-2009    Title:    Compound two-way antenna with
installation compensator 1302/ORD       ORD    12/361,307          Pending
United States of America          28-Jan-2009             Title:    Compound
two-way antenna with installation compensator 1304/       ORD    11/989,080   
      Pending United States of America          18-Jan-2008             Title:
   Antenna Arrangement with interleaved antenna elements 1305/       PRO   
61/031,322          Pending United States of America          25-Feb-2008      
   25-Feb-2009    Title:    Transverse phase shifter 1306/       PRO   
61/031,325          Pending United States of America          25-Feb-2008      
   25-Feb-2009    Title:    Improved Antenna Isolation II 1306/ORD       ORD   
12/392,007          Pending United States of America          24-Feb-2009      
      Title:    Improved Antenna Isolation II 1319/       PCT    11/469,725   
2007-0132528       Allowed United States of America          03-Mar-2005   
14-Jun-2007          Title:    Arrangement for dividing a filter output signal



--------------------------------------------------------------------------------

1320/       PCT    11/469,725    2007-0132528       Allowed United States of
America          04-Mar-2005    14-Jun-2007          Title:    Input arrangement
for a low-noise amplifier pair 1321/       PCT    10/599,809    2007-0273459   
   Allowed United States of America          29-Apr-2005    29-Nov-2007         
Title:    Bandstop filter



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1323/       PCT             Pending United States of America         
07-Nov-2005             Title:    Filtering arrangement of antenna end 1325/   
   PCT    11/946,600    2008-0070507       Published United States of America   
      18-May-2006    20-Mar-2008          Title:    Arrangement for steering
radiation lobe of antenna 1326/       PCT    11/945,363    2008-0107216      
Published United States of America          22-May-2006    08-May-2008         
Title:    By-pass arrangement of a low noise amplifier 1332/       PCT   
12/198,170    2009-0045887       Published United States of America         
14-Feb-2007    19-Feb-2009          Title:    MCoulpler and tuning method for
the directivity 1333/       PCT    12/194,745    2009-0015502       Published
United States of America          12-Jun-2006    15-Jan-2009          Title:   
A new antenna structure and a method for its manufacture 1338/       PRO   
61/037,986          Pending United States of America          19-Mar-2008      
   19-Mar-2009    Title:    Transmission line and a method production of a
transmission line 1338/ORD       ORD    12/406,839          Pending United
States of America          18-Mar-2009             Title:    Transmission line
and a method production of a transmission line



--------------------------------------------------------------------------------

1339/       PRO    61/031,322          Pending United States of America         
25-Feb-2008          25-Feb-2009    Title:    An electromagnetic transmission
line arrangement with a phase shifter 1340/       PRO    61/031,325         
Pending United States of America          25-Feb-2008          25-Feb-2009   
Title:    Antenna feeding arrangement



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1341/ORD       ORD    61/044,382          Pending United States of America      
   11-Apr-2008             Title:    Improved Antenna Isolation I 1342/PRO      
PRO    61/050,127          Pending United States of America          02-May-2008
         02-May-2009    Title:    Masthead amplifier unit 1343/       PRO   
61/128,366          Pending United States of America          20-May-2008      
   20-May-2009    Title:    Adaptive Echo Cancellation for an On-Frequency RF
Repeater with Digital Sub-band Filtering 1344/       PRO    61/133,147         
Pending United States of America          25-Jun-2008          25-Jun-2009   
Title:    Resonant Cap Loaded High Gain Patch Antenna 1345/       PRO   
61/195,891          Pending United States of America          10-Oct-2008      
   10-Oct-2009    Title:    Crest Factor Reduction (CFR) For Downlink LTE by
Transmitting Phase Shifted Resource Blocks 1346/PRO       PRO    61/105,773   
      Pending United States of America          15-Oct-2008          15-Oct-2009
   Title:    Low Power Multi-Beam Active Array for Cellular Communications
1347/PRO       PRO    61/105,776          Pending United States of America      
   15-Oct-2008          15-Oct-2009    Title:    A dual polarized CPW-Fed
Aperture-Coupled stacked Patch



--------------------------------------------------------------------------------

1350/PRO       PRO    61/157,873          Pending United States of America      
   05-Mar-2009          05-Mar-2010    Title:    Micro P-Coupler



--------------------------------------------------------------------------------

Non- U.S. Patent Applications List

 

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1002/       PCT    2556359    CA2556359       Published Canada         
14-Feb-2005    06-Oct-2005          Title:    System and Method for Control of
loop alignment for feed forward amplifiers 1002/       PCT    200580007830.6   
1998134       Published China (Peoples Republic)          14-Feb-2005   
11-Jul-2007          Title:    System and Method for Control of loop alignment
for feed forward amplifiers 1002/       PCT    05713403.3    WO2005091802      
Published European Patent Convention          14-Feb-2005    10-Jun-2005      
   Title:    System and method for control of loop alignment in adaptive feed
forward amplifiers 1002/       PCT    3763/CHENP/2006       Pending India      
   11-Oct-2006             Title:    System and method for Control of loop
alignment for feed forward amplifiers 1002/PCT       ORD    PCT/US2005/004437   
WO2005091802       Published Patent Cooperation Treaty          14-Feb-2005   
06-Oct-2005          Title:    Fast Control of Loop Alignment for Feed Forward
Amplifiers 1005/PCT       PCT    200480018834.X    1833418       Published China
(Peoples Republic)          01-Jul-2004    13-Sep-2006          Title:   
Digital Predistortion System and Method for Correcting Memory Effects within an
RF Power Amplifier 1005/PCT       PCT    04756534.6    EP1645094       Published
European Patent Convention          01-Jul-2004    12-Apr-2006          Title:
   Digital Predistortion System and Method for Correcting Memory Effects within
an RF Power Amplifier



--------------------------------------------------------------------------------

1005/PCT       ORD    PCT/US2004/021210    WO2005008883       Published Patent
Cooperation Treaty          01-Jul-2004    27-Jan-2005          Title:   
Digital Predistortion System and Method for Correcting Memory Effects within an
RF Power Amplifier 1006/EP       PCT    04759204.3    EP1614244       Published
European Patent Convention          07-Apr-2004    11-Jan-2006          Title:
   Combiner Alignment by Adjusting the Digital Input of Transmitter Modules
Based on Anti-Phase Pilot Signals



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1006/PCT       ORD    PCT/US2004/10681    WO2004093326       Published Patent
Cooperation Treaty          07-Apr-2004    28-Oct-2004          Title:   
Combiner Alignment by Adjusting the Digital Input of Transmitter Modules Based
on Anti-Phase Pilot Signals 1007/CA       PCT    2479684    CA2479684      
Published Canada          18-Mar-2003    02-Oct-2003          Title:    System
and Method for Eliminating Signal Zero Crossings in Single and Multiple Channel
Communications Systems 1007/CN       PCT    03811058.X    1653703    03811058.X
   Allowed China (Peoples Republic)          18-Mar-2003    10-Aug-2005   
17-Sep-2008    18-Mar-2023    Title:    System and Method for Eliminating Signal
Zero Crossings in Single and Multiple Channel Communications Systems 1007/EP   
   PCT    03745111.9    EP1502362       Published European Patent Convention   
      18-Mar-2003    02-Feb-2005          Title:    System and Method for
Eliminating Signal Zero Crossings in Single and Multiple Channel Communications
Systems 1007/PCT       ORD    PCT/US2003/08005    WO03081793       Published
Patent Cooperation Treaty          18-Mar-2003    02-Oct-2003          Title:   
System and Method for Eliminating Signal Zero Crossings in Single and Multiple
Channel Communications Systems 1008/CN       PCT    200380106213.2    1726636   
   Published China (Peoples Republic)          11-Dec-2003    25-Jan-2006      
   Title:    Feed Forward System Penalties and Floors for Optimal Control



--------------------------------------------------------------------------------

1008/EP       PCT    03790473.7    EP1573900       Published European Patent
Convention          11-Dec-2003    14-Sep-2005          Title:    Feed Forward
Amplifier System Using Penalties and Floors for Optimal Control 1008/KR      
PCT    10-2005-7011458    10-2005-0085809       Published Korea, Republic of   
      11-Dec-2003    29-Aug-2005          Title:    Feed Forward System
Penalties and Floors for Optimal Control 1008/PCT       ORD    PCT/US2003/39464
   WO2004062091       Published Patent Cooperation Treaty          11-Dec-2003
   22-Jul-2004          Title:    Feed Forward System Penalties and Floors for
Optimal Control



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1009/CA       PCT    2515689    CA2515689       Published Canada         
11-Feb-2004    02-Sep-2004          Title:    Enhanced Efficiency Feed Forward
Power Amplifier Utilizing Reduced Cancellation Bandwidth and Small Error
Amplifier 1009/CN       PCT    200480004169.9    1751434       Published China
(Peoples Republic)          11-Feb-2004    22-Mar-2006          Title:   
Enhanced Efficiency Feed Forward Power Amplifier Utilizing Reduced Cancellation
Bandwidth and Small Error Amplifier 1009/EP       PCT    04710155.5    EP1609238
      Published European Patent Convention          11-Feb-2004    28-Dec-2005
         Title:    Enhanced Efficiency Feed Forward Power Amplifier Utilizing
Reduced Cancellation Bandwidth and Small Error Amplifier 1009/PCT       ORD   
PCT/US2004/03847    WO2004075397       Published Patent Cooperation Treaty      
   11-Feb-2004    02-Sep-2004          Title:    Enhanced Efficiency Feed
Forward Power Amplifier Utilizing Reduced Cancellation Bandwidth and Small Error
Amplifier 1010/CN       PCT    2004-80013988.X    1792125       Allowed China
(Peoples Republic)          20-May-2004    21-Jun-2006          Title:   
Circuit Board Assembly Employing Solder Vent Hole 1010/PCT       ORD   
PCT/US2004/15899    WO2004107827       Published Patent Cooperation Treaty      
   20-May-2004    09-Dec-2004          Title:    Circuit Board Assembly
Employing Solder Vent Hole



--------------------------------------------------------------------------------

1014/       PCT    04760873.2    EP1620942       Published European Patent
Convention          04-May-2004    01-Feb-2006          Title:    RF Amplifier
Employing Active Load Linearization 1014/PCT       ORD    PCT/US2004/13889   
WO2004102788       Published Patent Cooperation Treaty          04-May-2004   
25-Nov-2004          Title:    RF Amplifier Employing Active Load Linearization



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1016/WO       PCT    2005800302275.9    101023614       Published China (Peoples
Republic)          08-Jul-2005    22-Aug-2007          Title:    System and
Method for Digital Timing Error Correction in a Communications Systems Utilizing
Adaptive Predistortion 1016/WO       PCT    05778230.2    WO2006017126      
Published European Patent Convention          08-Jul-2005    16-Feb-2006      
   Title:    System and Method for Digital Timing Error Correction in a
Communications Systems Utilizing Adaptive Predistortion 1016/WO       ORD   
PCT/US2005/24132    WO2006017126       Published Patent Cooperation Treaty      
   08-Jul-2005    16-Feb-2006          Title:    System and Method for Digital
Timing Error Correction in a Communications Systems Utilizing Adaptive
Predistortion 1018/WO       PCT    200580029767.6          Published China
(Peoples Republic)          07-Jul-2005    29-Aug-2007          Title:    System
and Method for Differential IQ Delay Compensation in a Communications System
Utilizing Adaptive AQM Compensation 1018/WO       PCT    05772396.7   
WO2006017115       Published European Patent Convention          07-Jul-2005   
16-Feb-2006          Title:    System and Method for Differential IQ Delay
Compensation in a Communications System Utilizing Adaptive AQM Compensation
1018/WO       PCT    562/CHENP/2007          Pending India          07-Jul-2005
            Title:    System and Method for Differential IQ Delay Compensation
in a Communications System Utilizing Adaptive AQM Compensation



--------------------------------------------------------------------------------

1018/WO       ORD    PCT/US2005/024082    WO2006017115       Published Patent
Cooperation Treaty          07-Jul-2005    16-Feb-2006          Title:    System
and Method for Differential IQ Delay Compensation in a Communications System
Utilizing Adaptive AQM Compensation 1019/WO       PCT    05771552.6   
WO2006019606       Published European Patent Convention          11-Jul-2005   
23-Feb-2006          Title:    Auxiliary Transistor Gate Bias Control system and
method



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1019/       PCT    PCT/US2005/024180          Pending India          21-Feb-2007
            Title:    Auxiliary transistor gate bias control 1019/WO       ORD
   PCT/US2005/24180    WO2006/019606       Published Patent Cooperation Treaty
         11-Jul-2005    16-Nov-2006          Title:    Auxiliary Transistor Gate
Bias Control system and method 1020/       PCT    19990027553    AU2755399      
Published Australia          01-Mar-1999    20-Sep-1999          Title:   
SYSTEM AND A METHOD FOR TRANSFER OF A DIGITAL INFORMATION CARRYING SIGNAL 1020/
      ORD    PCT/SE99/00288    WO9945680       Published Patent Cooperation
Treaty          01-Mar-1999    10-Sep-1999          Title:    SYSTEM AND A
METHOD FOR TRANSFER OF A DIGITAL INFORMATION CARRYING SIGNAL 1022/       PCT   
20058000600.1    101040502       Published China (Peoples Republic)         
18-Jan-2005    19-Sep-2007          Title:    Wideband enhanced digital
injection predistortion for high efficiency transmitters 1022/PCT       PCT   
05722448.7    EP1738511       Published European Patent Convention         
18-Jan-2005    08-Apr-2005          Title:    Wideband Enhanced Digital
Injection Predistortion System and Method 1022/PCT       PCT    10-2006-7016753
   10-2006-0109997    10-0789125    Allowed Korea, Republic of         
18-Jan-2005    23-Oct-2006    20-Dec-2007    18-Jan-2025    Title:    Wideband
Enhanced Digital Injection Predistortion System and Method



--------------------------------------------------------------------------------

1022/PCT       ORD    PCT/US2005/001449    WO2005069897       Published Patent
Cooperation Treaty          18-Jan-2005    04-Aug-2005          Title:   
Wideband Enhanced Digital Injection Predistortion System and Method 1023/      
PCT    2555988    CA2555988       Published Canada          24-Feb-2005   
15-Sep-2005          Title:    Digital predistortion system and method for
linearizing an RF power amplifier with nonlinear gain characteristics and memory
effects



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1023/       PCT    20050006624.3    1969459       Published China (Peoples
Republic)          24-Feb-2005    23-May-2007          Title:    Digital
predistortion system and method for linearizing an RF power amplifier with
nonlinear gain characteristics and memory effects 1023/       PCT    05723756.2
   EP1723725       Published European Patent Convention          24-Feb-2005   
22-Nov-2006          Title:    Digital predistortion system and method for
linearizing an RF power amplifier with nonlinear gain characteristics and memory
effects 1023/       PCT    3646/CHENP/2006          Pending India         
24-Feb-2005             Title:    Digital predistortion system and method for
linearizing an RF power amplifier with nonlinear gain characteristics and memory
effects 1023/PCT       ORD    PCT/US2005/006020    WO2005086361       Published
Patent Cooperation Treaty          24-Feb-2005    15-Sep-2005          Title:   
Digitial Predistortion System and Method for Linearizing an RF Power Amplifier
with Nonlinear Gain Characteristics and Memory Effects 1024/       PCT   
2557334    CA2557334       Published Canada          23-Feb-2005    06-Oct-2005
         Title:    Digital predistortion system and method for high efficiency
transmitters 1024/       PCT    200580006627.7          Pending China (Peoples
Republic)          23-Feb-2005             Title:    Digital predistortion
system and method for high efficiency transmitters



--------------------------------------------------------------------------------

1024/       PCT    05713947.9    EP1749359       Published European Patent
Convention          23-Feb-2005    10-Jun-2005          Title:    Digital
predistortion system and method for high efficiency transmitters 1024/       PCT
   3659/CHENP/2006          Pending India          23-Feb-2005            
Title:    Digital predistortion system and method for high efficiency
transmitters 1024/PCT       ORD    PCT/US2005/005636    WO2005091865      
Published Patent Cooperation Treaty          23-Feb-2005    06-Oct-2005         
Title:    Digital Predistortion System and Method for High Efficiency
Transmitters



--------------------------------------------------------------------------------

Docket Number/ Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1030/CN       PCT    01814336.9    1448011       Published China (Peoples
Republic)          19-Jun-2001    08-Oct-2003          Title:    System and
Method for Peak Power Reduction in Multiple Carrier Communications Systems
1030/DIV1       DIV    200610089955.4    1874330       Published China (Peoples
Republic)          19-Jun-2001    06-Dec-2006          Title:    System and
method for peak power reduction in multiple carrier communications systems
1030/EP       PCT    01946485.8    EP1293058       Published European Patent
Convention          19-Jun-2001    19-Mar-2003          Title:    System and
Method for Peak Power Reduction in Multiple Carried Communications Systems
1030/PCT       ORD    PCT/US01/19463    WO0182547       Published Patent
Cooperation Treaty          19-Jun-2001    01-Nov-2001          Title:    System
and Method for Peak Power Reduction in Multiple Carrier Communications Systems
1032/EP       PCT    02744685.5    EP1405427       Published European Patent
Convention          28-Jun-2002    07-Apr-2004          Title:    System and
Method for Post Filtering Peak Power Reduction in Communications Systems
1032/PCT       ORD    PCT/US02/20422    WO03005594       Published Patent
Cooperation Treaty          28-Jun-2002    16-Jan-2003          Title:    System
and Method for Post Filtering Peak Power Reduction in Communications Systems
1033/CN       PCT    02814927.0    1640081       Published China (Peoples
Republic)          30-Jul-2002    13-Jul-2005          Title:    System and
Method for Post Filtering Peak Power Reduction in Communications Systems



--------------------------------------------------------------------------------

1033/EP       PCT    02748266.0-2413    EP1415448       Published European
Patent Convention          30-Jul-2002    06-May-2004          Title:    System
and Method for Post Filtering Peak Power Reduction in Communications Systems
1033/KR       PCT    10-2004-7001631    10-2004-0015382    10-0647031    Allowed
Korea, Republic of          02-Feb-2004    18-Feb-2004    10-Nov-2006   
30-Jul-2022    Title:    System and Method for Post Filtering Peak Power
Reduction in Communications Systems



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1033/PCT       ORD    PCT/US02/24041    WO03013081       Published Patent
Cooperation Treaty          30-Jul-2002    13-Feb-2003          Title:    System
and Method for Post Filtering Peak Power Reduction in Communications Systems
1035/CA       PCT    2483107    CA2483107       Published Canada         
22-Apr-2003    06-Nov-2003          Title:    Bias Circuit Topologies for
Minimization of RF Amplifier Memory Effects 1035/EP       PCT    03726376.1   
EP1576724       Published European Patent Convention          22-Apr-2003   
21-Sep-2005          Title:    Bias Circuit Topologies for Minimization of RF
Amplifier Memory Effects 1035/PCT       ORD    PCT/US2003/12259    WO03092153   
   Published Patent Cooperation Treaty          22-Apr-2003    06-Nov-2003      
   Title:    Bias Circuit Topologies for Minimization of RF Amplifier Memory
Effects 1036/CA       PCT    2476246    CA2476246       Published Canada      
   12-Feb-2003    21-Aug-2003          Title:    Feed Forward RF Power Amplifier
with High Efficiency Main Amplifier and Highly Linear Error Amplifier 1036/CN   
   PCT    03808303.5    1647369       Published China (Peoples Republic)      
   12-Feb-2003    27-Jul-2005          Title:    Feed Forward RF Power Amplifier
with High Efficiency Main Amplifier and Highly Linear Error Amplifier 1036/EP   
   PCT    03739723.9    EP1474865       Published European Patent Convention   
      12-Feb-2003    10-Nov-2004          Title:    Feed Forward RF Power
Amplifier with High Efficiency Main Amplifier and Highly Linear Error Amplifier



--------------------------------------------------------------------------------

1036/KR       PCT    10-2004-7012645    10-2004-0105719       Published Korea,
Republic of          12-Feb-2003    16-Dec-2004          Title:    Feed Forward
RF Power Amplifier with High Efficiency Main Amplifier and Highly Linear Error
Amplifier 1036/PCT       ORD    PCT/US2003/03948    WO03069773       Published
Patent Cooperation Treaty          12-Feb-2003    21-Aug-2003          Title:   
Feed Forward RF Amplifier with High Efficiency Main Amplifier and Highly Linear
Error Amplifier



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1039/CA       PCT    2495528    CA2495528       Published Canada         
19-Aug-2003    04-Mar-2004          Title:    Enhanced Efficiency LDMOS Based
Feed Forward Amplfier 1039/CN       PCT    03820261.1    1679232       Published
China (Peoples Republic)          19-Aug-2003    05-Oct-2005          Title:   
Enhanced Efficiency LDMOS Based Feed Forward Amplfier 1039/EP       PCT   
03793135.9    EP1552602       Published European Patent Convention         
19-Aug-2003    13-Jul-2005          Title:    Enhanced Efficiency LDMOS Based
Feed Forward Amplfier 1039/PCT       ORD    PCT/US2003/25978    WO2004019484   
   Published Patent Cooperation Treaty          19-Aug-2003    04-Mar-2004      
   Title:    Enhanced Efficiency LDMOS Based Feed Forward Amplfier 1040/WO71   
   PCT    05760621.2    WO2006016964       Published European Patent Convention
         14-Jun-2005    16-Feb-2006          Title:    Digital Transmitter
System Employing Self-Generating Predistortion Parameter Lists and Adaptive
Controller 1040/KR       PCT    10-2005-7013576    10-2005-0094876      
Published Korea, Republic of          22-Jan-2004    28-Sep-2005          Title:
   Combined Use of Self-Generating Alignment Lists and Adaptive Controllers to
Align a Feed Forward System 1040/WO71       PCT    10-2007-7003366         
Pending Korea, Republic of          14-Jun-2005             Title:    Digital
Transmitter System Employing Self-Generating Predistortion Parameter Lists and
Adaptive Controller



--------------------------------------------------------------------------------

1040/PCT1       ORD    PCT/US2004/01800    WO2004065996       Published Patent
Cooperation Treaty          22-Jan-2004    05-Aug-2004          Title:    Feed
Forward Amplifier System Employing Self-Generating Alignment Lists and Adaptive
Controller 1040/WO71       ORD    PCT/US2005/021025    WO2006016964      
Published Patent Cooperation Treaty          14-Jun-2005    16-Feb-2006         
Title:    Digital Transmitter System Employing Self-Generating Predistortion
Parameter Lists and Adaptive Controller



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1041/PCT       PCT    2540127    CA2540127       Published Canada         
10-Sep-2004    14-Apr-2005          Title:    Method for Aligning Feed Forward
Loops 1041/PCT       PCT    200480034637.7    1886891       Published China
(Peoples Republic)          10-Sep-2004    27-Dec-2006          Title:    Method
for Aligning Feed Forward Loops 1041/PCT       PCT    04783589.7    EP1673856   
   Published European Patent Convention          10-Sep-2004    28-Jun-2006   
      Title:    Method for Aligning Feed Forward Loops 1041/PCT       ORD   
PCT/US2004/029404    WO2005034338       Published Patent Cooperation Treaty   
      10-Sep-2004    14-Apr-2005          Title:    Method for Aligning Feed
Forward Loops 1043/EP       PCT    04759806.5    EP1614224       Published
European Patent Convention          07-Apr-2004    01-Jan-2006          Title:
   Additive Digital Predistortion System Employing Parallel Path Coordinate
Conversion 1043/PCT       ORD    PCT/US2004/10680    WO2004095715      
Published Patent Cooperation Treaty          07-Apr-2004    04-Nov-2004         
Title:    Additive Digital Predistortion System Employing Parallel Path
Coordinate Conversion 1045/CN       PCT    200380106210.9    1726637      
Published China (Peoples Republic)          11-Dec-2003    25-Jan-2006         
Title:    Delay Mismatched Feed Forward Amplifier System Using Penalties and
Floors for Control



--------------------------------------------------------------------------------

1045/EP       PCT    03790474.5    EP1573907       Published European Patent
Convention          11-Dec-2003    14-Sep-2005          Title:    Delay
Mismatched Feed Forward Amplifier System Using Penalties and Floors for Control
1045/PCT       ORD    PCT/US2003/039463    WO2004062091       Published Patent
Cooperation Treaty          11-Dec-2003    22-Jul-2004          Title:    Using
Penalties and Floors for Control of Delay Mismatched Feed Forward Systems



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1046/       PCT    200580007737.5    101142459       Published China (Peoples
Republic)          09-Mar-2005    12-Mar-2008          Title:    RF power
amplifier assembly with heat pipe enhanced pallet 1046/       PCT    05728245.1
   EP1736042       Published European Patent Convention          09-Mar-2005   
29-Sep-2005          Title:    RF power amplifier assembly with heat pipe
enhanced pallet 1046/       PCT    3762/CHENP/2006          Pending India      
   11-Oct-2006             Title:    RF power amplifier assembly with heat pipe
enhanced pallet 1046/       PCT    10-2006-7021191          Pending Korea,
Republic of          12-Oct-2006             Title:    RF power amplifier
assembly with heat pipe enhanced pallet 1046/WO       ORD    PCT/US2005/008071
   WO2005089197       Published Patent Cooperation Treaty          09-Mar-2005
   04-Oct-2007          Title:    Heat Pipe Assisted Pallet 1052/       PCT   
200480040603.9    1957526       Published China (Peoples Republic)         
20-Nov-2004    02-May-2007          Title:    Amplifier Linearization Using
Nonlinear Predistortion 1052/PCT       PCT    04798914.0    EP1695438      
Published European Patent Convention          20-Nov-2004    02-Jun-2005      
   Title:    Amplifier Linearization Using Nonlinear Predistortion



--------------------------------------------------------------------------------

1052/PCT       ORD    PCT/IB2004/003790    WO2005050827       Published Patent
Cooperation Treaty          20-Nov-2004    13-Jul-2006          Title:   
Amplifier Linearization Using Nonlinear Predistortion 1053/PCT       PCT   
200580038443.9          Published China (Peoples Republic)          12-Oct-2005
   17-Oct-2007          Title:    System and Method for Forward Path Gain
Control in a Digital Predistortion Linearized Transmitter



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1053/PCT       PCT    05812850.5    WO2006052377       Published European Patent
Convention          12-Oct-2005    18-May-2006          Title:    System and
Method for Forward Path Gain Control in a Digital Predistortion Linearized
Transmitter 1053/PCT       PCT             Pending India          11-Jun-2007   
         Title:    System and Method for Forward Path Gain Control in a Digital
Predistortion Linearized Transmitter 1053/PCT       ORD    PCT/US2005/036735   
WO2006/052377       Published Patent Cooperation Treaty          12-Oct-2005   
30-Nov-2006          Title:    System and Method for Forward Path Gain Control
in a Digital Predistortion Linearized Transmitter 1058/PCT       ORD   
PCT/US01/27713    WO0221887       Published Patent Cooperation Treaty         
07-Sep-2001    14-Mar-2002          Title:    Durable Laminated Electronics
Assembly using Epoxy Preform (Paseo Nuevo Platform) 1059/EP       PCT   
01913130.9    EP1281262       Published European Patent Convention         
28-Feb-2001    05-Feb-2003          Title:    System and Method for Peak Power
Reduction in Spread Spectrum Communications Systems 1059/PCT       ORD   
PCT/US01/06317    WO0182547       Published Patent Cooperation Treaty         
28-Feb-2001    01-Nov-2001          Title:    System and Method for Peak Power
Reduction in Spread Spectrum Communications Systems 1063/PCT       PCT   
06720451.1    EP1849207       Published European Patent Convention         
08-Feb-2006    31-Oct-2007          Title:    Dual Mode Ceramic Filter



--------------------------------------------------------------------------------

1063/PCT       ORD    PCT/US2006/004338    WO2006/086414       Published Patent
Cooperation Treaty          08-Feb-2006    05-Jul-2007          Title:    Dual
Mode Ceramic Filter 1067/CA       PCT    2505189    CA2505189       Published
Canada          20-Nov-2003    10-Jun-2004          Title:    Systems and
Methods of Dynamic Bias Switching for Radio Frequency Power Amplifiers



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1067/WO       ORD    PCT/US2003/37499    WO2004049559       Published Patent
Cooperation Treaty          20-Nov-2003    10-Jun-2004          Title:   
Systems and Methods of Dynamic Bias Switching for Radio Frequency Power
Amplifiers 1074/       PCT    200680011163.3    CN101199112       Published
China (Peoples Republic)          03-Apr-2006    11-Jun-2007          Title:   
System and Method for Using the Pilot Frequency from a Positive Feedback Pilot
Generation and Detection Circuit to Improve Second Loop Convergence for a Feed
Forward Amplifier 1074/       PCT    06758256.9          Pending European Patent
Convention          03-Apr-2006             Title:    System and Method for
Using the Pilot Frequency from a Positive Feedback Pilot Generation and
Detection Circuit to Improve Second Loop Convergence for a Feed Forward
Amplifier 1074/       PCT    4971/CHENP/2007          Pending India         
03-Apr-2006             Title:    System and Method for Using the Pilot
Frequency from a Positive Feedback Pilot Generation and Detection Circuit to
Improve Second Loop Convergence for a Feed Forward Amplifier 1074/       ORD   
PCT/US06/12202    WO2006/110360       Published Patent Cooperation Treaty      
   03-Apr-2006    19-Oct-2006          Title:    System and Method for Using the
Pilot Frequency from a Positive Feedback Pilot Generation and Detection Circuit
to Improve Second Loop Convergence for a Feed Forward Amplifier 1075/WO      
ORD    PCT/US02/30636    WO03030354       Published Patent Cooperation Treaty   
      27-Sep-2002    10-Apr-2003          Title:    Spurious Ratio Control
Circuit for Use with Feed-Forward Linear Amplifiers



--------------------------------------------------------------------------------

1082/PCT       PCT    06739069.0    EP1869762       Published European Patent
Convention          20-Mar-2006    26-Dec-2007          Title:    RF Power
Amplifier System Employing An Analog Predistortion Module Using Zero Crossings
1082/PCT       PCT    4730/CHENP/2007          Pending India         
20-Mar-2006             Title:    RF Power Amplifier System Employing An Analog
Predistortion Module Using Zero Crossings 1082/PCT       ORD    PCT/US06/10133
   WO 2006/102278       Published Patent Cooperation Treaty          20-Mar-2006
   28-Sep-2006          Title:    RF Power Amplifier System Employing An Analog
Predistortion Module Using Zero Crossings



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1085/CA       ORD    2286542    CA2286542       Published Canada         
18-Oct-1999    19-Apr-2000          Title:    Amplification System Having Mask
Detection 1086/CA       ORD    2286544    CA2286544       Published Canada      
   18-Oct-1999    19-Apr-2000          Title:    Amplification System having
Mask Detection and Bias Compensation 1090/CA       ORD    2286531    CA2286531
      Allowed Canada          18-Oct-1999    19-Apr-2000          Title:    Feed
Forward Amplification System Having Mask Detection Compensation 1096/PCT      
ORD    06749797.4    EP1872472       Published European Patent Convention      
   15-Nov-2007    02-Jan-2008          Title:    Adaptive Predistortion
Linearized Amplifier System Employing Selective Sampling 1096/PCT       ORD   
PCT/US2006/13529    WO 2006/113234       Published Patent Cooperation Treaty   
      12-Apr-2006    12-Apr-2007          Title:    Adaptive Predistortion
Linearized Amplifier System Employing Selective Sampling 1098/PCT       PCT   
06790120.7          Pending European Patent Convention          31-Aug-2006   
         Title:    System and Method for Shielded Coaxial Cable Attachment 1098/
      ORD    PCT/US2006/034022          Pending India          01-Apr-2008      
      Title:    System and Method for Shielded Coaxial Cable Attachment



--------------------------------------------------------------------------------

1098/PCT       ORD    PCT/US2006/034022    WO2007/027884       Published Patent
Cooperation Treaty          31-Aug-2006    08-Mar-2007          Title:    System
and Method for Shielded Coaxial Cable Attachment 1100/PCT       PCT   
06803510.4          Pending European Patent Convention          13-Sep-2006   
         Title:    Amplifier System Employing Analog Polynomial Predistortion
with Sub-Nyquist Digital Predistortion



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1100/PCT       ORD    PCT/US2006/035663    WO 2007/035358       Published Patent
Cooperation Treaty          13-Sep-2006    29-Mar-2007          Title:   
Amplifier System Employing Analog Polynomial Predistortion with Sub-Nyquist
Digital Predistortion 1105/       PCT    1735/CHENP/2008          Pending
European Patent Convention          08-Sep-2006             Title:   
Distributed Antenna System Using Signal Precursors 1105/       ORD            
Pending India          07-Apr-2008             Title:    Distributed Antenna
System Using Signal Precursors 1105/       ORD    PCT/US2006/035108   
WO2007/030739       Published Patent Cooperation Treaty          08-Sep-2006   
15-Mar-2007          Title:    Distributed Antenna System Using Signal
Precursors 1106/PCT       ORD    PCT/US2003/07092    WO03075632       Published
Patent Cooperation Treaty          06-Mar-2003    18-Sep-2003          Title:   
Rf amplifier system with interface to provide a computer readable spectral
depiction of the rf output 1109/PCT       PCT    06848739.6          Pending
European Patent Convention          20-Dec-2006             Title:    Crest
Factor Reduction (CFR) for OFDM Using Selective Sub-Carrier Degradation 1109/PCT
      ORD    PCT/US06/48726    WO2007/073490       Published Patent Cooperation
Treaty          20-Dec-2006    28-Jun-2007          Title:    Crest Factor
Reduction (CFR) for OFDM Using Selective Sub-Carrier Degradation



--------------------------------------------------------------------------------

1111/PCT       PCT    06847753.8          Pending European Patent Convention   
      18-Dec-2006             Title:    Distributed Antenna System Employing
Digital Forward Deployment Of Wireless Transmit/Receive Locations 1111/PCT      
ORD    PCT/US06/48259    WO2007/075579       Published Patent Cooperation Treaty
         18-Dec-2006    27-Sep-2007          Title:    Distributed Antenna
System Employing Digital Forward Deployment Of Wireless Transmit/Receive
Locations



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1112/PCT       PRI    PCT/US01/04447    WO0159924       Published Patent
Cooperation Treaty          08-Feb-2001    16-Aug-2001          Title:    Power
Booster Method and Apparatus For Improving The Performance of Radio Frequency
Linear Power Amplifiers 1113/PCT       ORD    PI9608819-2    BR9608819      
Published Brazil          14-May-1996    07-Dec-1999          Title:    An
antenna device with two radiating elements having an adjustable phase difference
between the radiating elements 1113/PCT       PRI    PCT/SE96/00627    WO9637009
      Published Patent Cooperation Treaty          14-May-1996    21-Nov-1996   
      Title:    An antenna device with two radiating elements having an
adjustable phase difference between the radiating elements 1119/PCT       ORD   
PCT/SE89/00705    WO90/06627       Published Patent Cooperation Treaty         
30-Nov-1989    14-Jun-1990          Title:    Method and a device pertaining to
an electro-mechanically controlled resonance module 1132/PCT       ORD   
PCT/SE95/01359    WO9616337       Published Patent Cooperation Treaty         
15-Nov-1995    30-May-1996          Title:    Measuring line for a coaxial
conductor for determining energy throughflow and standing wave ratios 1135/PCT
      PCT    JP19980514663T    JP2001508954T       Published Japan         
07-Aug-1997    03-Jul-2001          Title:    Adaptive digital predistortion
linearization and feed-forward correction of RF power amplifier



--------------------------------------------------------------------------------

1135/PCT       ORD    PCT/US97/14003    WO9812800       Published Patent
Cooperation Treaty          07-Aug-1997    26-Mar-1998          Title:   
Adaptive digital predistortion linearization and feed-forward correction of RF
power amplifier 1136/PCT       PRI    PCT/US98/12664    WO9858419      
Published Patent Cooperation Treaty          17-Jun-1998    23-Dec-1998         
Title:    Temperature compensation structure for resonator cavity 1139/PCT      
ORD    1030/DEL/1996          Allowed India          16-May-1996            
Title:    Movable dielectric body for controlling propagation velocity in a feed
line



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1139/PCT       PRI    PCT/SE96/00678    WO9637922       Published Patent
Cooperation Treaty          24-May-1996    28-Nov-1996          Title:   
Movable dielectric body for controlling propagation velocity in a feed line
1140/PCT       PCT    AU19960064744D    AU6474496       Published Australia   
      12-Jul-1996    18-Feb-1997          Title:    Antenna amplifier 1140/PCT
      PRI    PCT/SE96/00951    WO9704534       Published Patent Cooperation
Treaty          12-Jul-1996    06-Feb-1997          Title:    Antenna amplifier
1143/PCT       ORD    PCT/SE97/00916    WO9745969       Published Patent
Cooperation Treaty          28-May-1997    04-Dec-1997          Title:   
Repeater with variable bandwidth 1145/ORD       ORD    98-709167         
Pending Korea, Republic of          13-Nov-1998             Title:    Flat
antenna 1145/PCT       PRI    PCT/SE97/00776    WO9743799       Published Patent
Cooperation Treaty          12-May-1997    20-Nov-1997          Title:    Flat
antenna 1146/PCT       PCT    PI9707916-2          Pending Brazil         
03-Sep-1998             Title:    Method and device for monitoring a mobile
telephone repeater



--------------------------------------------------------------------------------

1146/PCT       PCT    9-531695       JP3911027    Allowed Japan         
31-Aug-1998       02-Feb-2007    19-Feb-2017    Title:    Method and device for
monitoring a mobile telephone repeater 1146/PCT       PRI    PCT/SE97/00277   
WO9733381       Published Patent Cooperation Treaty          19-Feb-1997   
12-Sep-1997          Title:    Method and device for monitoring a mobile
telephone repeater



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1147/ORD       PCT    PI9806975-6          Pending Brazil          22-Jul-1999
            Title:    Antenna element 1147/PCT       ORD    PCT/SE98/00071   
WO9833234       Published Patent Cooperation Treaty          16-Jan-1998   
30-Jul-1998          Title:    Antenna element 1149/       ORD    PCT/US97/04079
   WO9737427       Published Patent Cooperation Treaty          14-Mar-1997   
09-Oct-1997          Title:    Adaptive compensation of RF amplifier distortion
by injecting predistortion signal derived from respectively different functions
of input signal amplitude 1151/ORD       PCT    PI9813505-8          Pending
Brazil          12-Jun-2000             Title:    Dual band antenna 1151/PCT   
   ORD    PCT/SE98/02235    WO9931757       Published Patent Cooperation Treaty
         07-Dec-1998    24-Jun-1999          Title:    Dual band antenna
1152/ORD       ORD    PI9807165-3          Pending Brazil          05-Aug-1999
            Title:    Antenna operating with two isolated channels 1152/      
PRI    PCT/SE98/00143    WO9834295       Published Patent Cooperation Treaty   
      30-Jan-1998    06-Aug-1998          Title:    Antenna operating with two
isolated channels



--------------------------------------------------------------------------------

1153/       PRI    PCT/US99/01013    WO9938267       Published Patent
Cooperation Treaty          19-Jan-1999    29-Jul-1999          Title:   
Circuit arrangement for reducing intermodulation in a bandpass filter system
1156/PCT       PRI    PCT/SE98/01353    WO9905754       Published Patent
Cooperation Treaty          08-Jul-1998    04-Feb-1999          Title:   
Antenna device with improved channel isolation



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1160/PCT       ORD    PCT/SE00/00481    WO0055939       Published Patent
Cooperation Treaty          10-Mar-2000    21-Sep-2000          Title:    Dual
band antenna arrangement 1165/ORD       ORD    PI9809960-4    BR9809960      
Published Brazil          18-May-1998    01-Aug-2000          Title:   
Microwave resonator with dielectric tuning body resiliently secured to a movable
rod by spring means 1166/ORD       PCT    01912738.0    EP1262017      
Published European Patent Convention          08-Jul-2002    04-Dec-2002      
   Title:    Spectral distortion monitor for controlling pre-distortion and
feed-forward linearization of RF power amplifier 1166/       PCT    2002-562824
         Pending Japan          26-Aug-2002             Title:    Spectral
distortion monitor for controlling pre-distortion and feed-forward linearization
of RF power amplifier 1167/       PCT    2352335    CA2352335       Published
Canada          24-Nov-1999    08-Jun-2000          Title:    Microstrip filter
device 1167/       PRI    PCT/SE99/02181    WO0033413       Published Patent
Cooperation Treaty          24-Nov-1999    08-Jun-2000          Title:   
Microstrip filter device 1168/       PCT    19990008402    BR9908402      
Published Brazil          01-Mar-1999    19-Dec-2000          Title:    Mounting
bracket



--------------------------------------------------------------------------------

1168/       PCT    19998002626    CN1289396       Published China (Peoples
Republic)          01-Mar-1999    28-Mar-2001          Title:    Mounting
bracket 1168/       ORD    PCT/SE99/00289    WO9945310       Published Patent
Cooperation Treaty          01-Mar-1999    10-Sep-1999          Title:   
Mounting bracket



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1169/ORD       PCT    PI9906841-9    BR9906841       Published Brazil         
09-Jun-1999    04-Sep-2001          Title:    Dual band antenna 1169/       ORD
   PCT/SE99/01010    WO0001032       Published Patent Cooperation Treaty      
   09-Jun-1999    06-Jan-2000          Title:    Dual band antenna 1170/      
ORD    PCT/EP98/05410    WO99/17394       Published Patent Cooperation Treaty   
      26-Aug-1998    08-Apr-1999          Title:    Multi surface coupled
coaxial resonator 1173/ORD       ORD    2339793    CA2339793       Published
Canada          12-Aug-1999    24-Feb-2000          Title:    Coaxial cavity
resonator 1173/PCT       PRI    PCT/SE99/01368    WO0010220       Published
Patent Cooperation Treaty          12-Aug-1999    24-Feb-2000          Title:   
Coaxial cavity resonator 1174/ORD       PCT    01901814.2    EP1245077      
Published European Patent Convention          08-Jan-2001    02-Oct-2002      
   Title:    Carrier-blanking mechanism for sweeping detector used to measure
and correct RF power amplifier distortion 1174/PCT       ORD    2001-552518   
      Pending Japan          08-Jul-2002             Title:    Carrier-blanking
mechanism for sweeping detector used to measure and correct RF power amplifier
distortion



--------------------------------------------------------------------------------

1175/ORD       PCT    01991348.2    EP1346472       Published European Patent
Convention          21-Dec-2001    24-Sep-2003          Title:    Closed loop
active cancellation technique (ACT)-based RF power amplifier linearization
architecture 1176/PCT       PRI    PCT/US00/01582    WO0044210       Published
Patent Cooperation Treaty          21-Jan-2000    27-Jul-2000          Title:   
Multi-layer RF printed circuit architecture with low-inductance interconnection
and low thermal resistance for wide-lead power devices



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1177/ORD       ORD    99931732.4    EP1088362    1088362    Allowed European
Patent Convention          18-Jun-1999    04-Apr-2001    15-Nov-2006   
18-Jun-2019    Title:    Device for tuning of a dielectric resonator 1177/ORD   
   EPC    99931732.4    EP1088362    1088362    Allowed Finland         
18-Jun-1999    04-Apr-2001    15-Nov-2006    18-Jun-2019    Title:    Device for
tuning of a dielectric resonator 1177/ORD       EPC    99931732.4    EP1088362
   1088362    Allowed France          18-Jun-1999    04-Apr-2001    15-Nov-2006
   18-Jun-2019    Title:    Device for tuning of a dielectric resonator 1177/ORD
      EPC    99931732.4    EP1088362    1088362    Allowed Italy         
18-Jun-1999    04-Apr-2001    15-Nov-2006    18-Jun-2019    Title:    Device for
tuning of a dielectric resonator 1177/PCT       ORD    PCT/SE99/01111   
WO99/66585       Published Patent Cooperation Treaty          18-Jun-1999   
23-Dec-1999          Title:    Device for tuning of a dielectric resonator
1177/ORD       EPC    99931732.4    EP1088362    1088362    Allowed United
Kingdom          18-Jun-1999    04-Apr-2001    15-Nov-2006    18-Jun-2019   
Title:    Device for tuning of a dielectric resonator 1179/       PCT   
01937515.3    EP1293039       Published European Patent Convention         
18-May-2001    19-Mar-2003          Title:    High linearity multicarrier RF
amplifier



--------------------------------------------------------------------------------

1179/PCT       ORD    PCT/US01/16046    WO0191288       Published Patent
Cooperation Treaty          18-May-2001    29-Nov-2001          Title:    High
linearity multicarrier RF amplifier 1180/CN       PRI    01811241    CN1436397
      Published China (Peoples Republic)          06-Apr-2001    13-Aug-2003   
      Title:    Method and apparatus for optimum biasing of cascaded MOSFET
radio-frequency devices



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1180/DE       PRI    20011096108T          Pending Germany          06-Apr-2001
            Title:    Method and apparatus for optimum biasing of cascaded
MOSFET radio-frequency devices 1180/PRI       PRI    10-2002-7013951         
Pending Korea, Republic of          17-Oct-2002             Title:    Method and
apparatus for optimum biasing of cascaded MOSFET radio-frequency devices
1180/PCT       PRI    PCT/US01/11416    WO0182469       Published Patent
Cooperation Treaty          06-Apr-2001    01-Nov-2001          Title:    Method
and apparatus for optimum biasing of cascaded MOSFET radio-frequency devices
1180/GB       PRI    20020025803    GB2377569       Published United Kingdom   
      06-Apr-2001    15-Jan-2003          Title:    Method and apparatus for
optimum biasing of cascaded MOSFET radio-frequency devices 1183/ORD       ORD   
01916015.9    EP1269563       Published European Patent Convention         
20-Mar-2001    02-Jan-2003          Title:    Coaxial cavity resonator, filter
and use of resonator component in a filter 1184/ORD       EPC    00928066.0   
EP1181738    1181738    Allowed France          26-Apr-2000    14-Dec-2000   
10-Oct-2007    26-Apr-2020    Title:    Temperature-compensated rod resonator
1184/ORD       EPC    00928066.0    EP1181738    1181738    Allowed United
Kingdom          26-Apr-2000    14-Dec-2000    10-Oct-2007    26-Apr-2020   
Title:    Temperature-compensated rod resonator



--------------------------------------------------------------------------------

1188/       EPP    00957206.6    EP1208615    1208615    Allowed France         
23-Aug-2000    29-May-2002    05-Nov-2008    23-Aug-2020    Title:    Four port
hybrid 1188/       ORD    PCT/SE00/01621    WO0117058       Published Patent
Cooperation Treaty          23-Aug-2000    08-Mar-2001          Title:    Four
port hybrid



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1188/       EPP    00957206.6    EP1208615    1208615    Allowed United Kingdom
         23-Aug-2000    29-May-2002    05-Nov-2008    23-Aug-2020    Title:   
Four port hybrid 1189/PCT       PRI    PCT/US02/18287    WO03001683      
Published Patent Cooperation Treaty          06-Jun-2002    03-Jan-2003         
Title:    Dual-mode resonator 1193/PCT       ORD    00944474.6    EP1186112   
   Allowed European Patent Convention          18-May-2000    13-Mar-2002      
   Title:    Method and apparatus for stability margin determination in a
repeater 1193/PCT       ORD    PCT/SE00/00999    WO0077941       Published
Patent Cooperation Treaty          18-May-2000    21-Dec-2000          Title:   
Method and apparatus for stability margin determination in a repeater 1194/ORD
      ORD    01965808.7    EP1334649       Allowed European Patent Convention   
      12-Sep-2001    13-Aug-2003          Title:    Shielded housing 1194/ORD   
   EPC    01965808.7    EP1334649       Allowed France          12-Sep-2001   
13-Aug-2003          Title:    Shielded housing 1194/PCT       PRI   
PCT/SE01/01952    WO0235902       Published Patent Cooperation Treaty         
12-Sep-2001    02-May-2002          Title:    Shielded housing



--------------------------------------------------------------------------------

1194/ORD       EPC    01965808.7    EP1334649       Allowed Sweden         
12-Sep-2001    13-Aug-2003          Title:    Shielded housing 1196/ORD      
ORD    01819390.0    1476649    ZL01819390.0    Allowed China (Peoples Republic)
         10-Dec-2001    18-Feb-2004    19-Jul-2006    10-Dec-2021    Title:   
Wave-guide and a connector therefor



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1197/       PRI    PCT/SE01/02357    WO0243183       Published Patent
Cooperation Treaty          26-Oct-2001    30-May-2002          Title:   
Microwave antenna with patch mounting device 1198/ORD       ORD    01983025.6   
EP1346432       Published European Patent Convention          15-May-2003   
24-Sep-2003          Title:    Four port hybrid microstrip circuit of Lange type
1198/ORD       ORD    04102209.9          Pending Hong Kong          24-Mar-2004
            Title:    Four port hybrid microstrip circuit of Lange type 1199/   
   ORD    PCT/SE01/02490    WO0252722       Published Patent Cooperation Treaty
         09-Nov-2001    04-Jul-2002          Title:    Microwave amplifier with
bypass segment 1200/       ORD    PCT/SE01/01951    WO0235651       Published
Patent Cooperation Treaty          12-Sep-2001    02-May-2002          Title:   
Beam adjusting device 1202/PCT       PCT    07757335.6          Pending European
Patent Convention          20-Feb-2007             Title:    Optimally adaptive
receiver 1202/PCT       ORD    US2007/04566    WO2007/098235       Published
Patent Cooperation Treaty          20-Feb-2007    30-Aug-2007          Title:   
Optimally adaptive receiver



--------------------------------------------------------------------------------

1203/       PCT    07751869.4          Pending European Patent Convention      
   02-Mar-2007             Title:    Broadband single vertical polarized base
station antenna 1203/       PCT             Published India          02-Mar-2007
            Title:    Broadband single vertical polarized base station antenna



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1203/       ORD    PCT/US2007/005137    WO 2007/103072       Published Patent
Cooperation Treaty          02-Mar-2007    13-Sep-2007          Title:   
Broadband single vertical polarized base station antenna 1204/ORD       ORD   
01948184.5    EP1311770       Published European Patent Convention         
09-Jul-2001    21-May-2003          Title:    TUNING SCREW ASSEMBLY 1205/ORD   
   EPC    01270954.9    EP1352470       Allowed France          12-Dec-2001   
15-Oct-2003          Title:    Method for tuning a radio filter and a system for
tuning a radio filter 1205/ORD       EPC    01270954.9    EP1352470      
Allowed Germany          12-Dec-2001    15-Oct-2003          Title:    Method
for tuning a radio filter and a system for tuning a radio filter 1205/ORD      
ORD    04102678.1          Pending Hong Kong          15-Apr-2004            
Title:    Method for tuning a radio filter and a system for tuning a radio
filter 1205/PCT       PRI    PCT/SE01/02758    WO0249213       Published Patent
Cooperation Treaty          12-Dec-2001    20-Jun-2002          Title:    Method
for tuning a radio filter and a system for tuning a radio filter 1206/ORD      
ORD    02711605.2    EP1378025       Published European Patent Convention      
   13-Feb-2002    07-Jan-2004          Title:    CIRCUIT BOARD CONNECTOR



--------------------------------------------------------------------------------

1206/PCT       PRI    PCT/SE02/00244    WO02084808       Published Patent
Cooperation Treaty          13-Feb-2002    24-Oct-2002          Title:   
CIRCUIT BOARD CONNECTOR 1207/       PCT    200680019455.1          Pending China
(Peoples Republic)          31-May-2006             Title:    Improved AEDT



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1207/       PCT    06747834.7    EP1886381       Published European Patent
Convention          31-May-2006    13-Feb-2008          Title:    Improved AEDT
1207/       PCT    4388/KOLNP/2007          Pending India          31-May-2006
            Title:    Improved AEDT 1207/       ORD    PCT/SE2006/000641      
   Pending Patent Cooperation Treaty          31-May-2006             Title:   
Improved AEDT 1208/PCT       PCT    200580035615.7    200580035615.7      
Published China (Peoples Republic)          14-Oct-2005    06-Feb-2008         
Title:    A DC-extracting arrangement 1208/PCT       PCT    05792467.2   
WO2006043880       Published European Patent Convention          14-Oct-2005   
27-Apr-2006          Title:    A DC-extracting arrangement 1208/PCT       PCT   
893/KOLNP/2007          Pending India          14-Oct-2005             Title:   
A DC-extracting arrangement 1208/PCT       PRI    PCT/SE2005/001538   
WO2006043880       Published Patent Cooperation Treaty          14-Oct-2005   
27-Apr-2006          Title:    A DC-extracting arrangement



--------------------------------------------------------------------------------

1209/ORD       PCT    200480011874.1          Pending China (Peoples Republic)
         02-Nov-2005             Title:    Microwave transmission unit including
lightning protection 1209/PCT       PRI    PCT/DK2004/000296    WO2004097979   
   Published Patent Cooperation Treaty          30-Apr-2004    11-Nov-2004      
   Title:    Microwave transmission unit including lightning protection



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1211/PCT       PCT    200580041058.X    CN101069324       Published China
(Peoples Republic)          15-Nov-2005    07-Nov-2007          Title:    DUAL
BAND ANTENNA 1211/PCT       PCT    1914/KOLNP/2007          Pending India      
   15-Nov-2005             Title:    DUAL BAND ANTENNA 1211/PCT       ORD   
PCT/SE2005/01535    WO2006059937       Published Patent Cooperation Treaty      
   15-Nov-2005    08-Jun-2006          Title:    DUAL BAND ANTENNA 1213/PCT   
   PCT    200580033865.7    CN101073178       Published China (Peoples Republic)
         14-Oct-2005    30-Nov-2007          Title:    DC Extract filter device
1213/PCT       PCT    05793310.3    EP1803185       Published European Patent
Convention          14-Oct-2005    04-Jul-2007          Title:    DC Extract
filter device 1213/PCT       PCT    804/KOLNP/2007          Pending India      
   14-Oct-2005             Title:    DC Extract filter device 1213/PCT       ORD
   PCT/SE2005/01537    WO2006043879       Published Patent Cooperation Treaty   
      14-Oct-2005    27-Apr-2006          Title:    DC Extract filter device



--------------------------------------------------------------------------------

1214/       PCT    07808782.2          Pending European Patent Convention      
   31-Aug-2007             Title:    Filter with external Coupling pin 1214/   
   ORD    PCT/SE2007/00759          Pending Patent Cooperation Treaty         
31-Aug-2007             Title:    Filter with external Coupling pin



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1215/PCT       PCT    200680026861.0          Pending China (Peoples Republic)
         21-Jul-2006             Title:    INTERLEAVED MULTIPLE BAND ANTENNA
1215/PCT       PCT    06758086.0    WO2007/011295       Published European
Patent Convention          21-Jul-2006    25-Jan-2007          Title:   
INTERLEAVED MULTIPLE BAND ANTENNA 1215/PCT       PCT    5001/KOLNP/2007         
Pending India          21-Jul-2006             Title:    INTERLEAVED MULTIPLE
BAND ANTENNA 1215/PCT       ORD    PCT/SE2006/000904    WO2007/011295      
Published Patent Cooperation Treaty          21-Jul-2006    25-Jan-2007         
Title:    INTERLEAVED MULTIPLE BAND ANTENNA 1215/ORD       ORD    0501723-1   
      Pending Sweden          22-Jul-2005             Title:    INTERLEAVED
MULTIPLE BAND ANTENNA 1216/       PCT    200680019456.6    CN101189760A      
Published China (Peoples Republic)          31-May-2006    28-May-2008         
Title:    Phase Shifter 1216/       PCT    06747834.7    EP1915798      
Published European Patent Convention          31-May-2006    07-Dec-2006      
   Title:    Phase Shifter



--------------------------------------------------------------------------------

1216/       PCT    4393/KOLNP/2007          Pending India          31-May-2006
            Title:    Phase Shifter 1216/       ORD    PCT/SE2006/000640      
   Pending Patent Cooperation Treaty          31-May-2006             Title:   
Phase Shifter



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1217/       PRI    0801210-6          Pending Sweden          23-May-2008      
      Title:    Lighting Protection 1218/PCT       PCT    06812946.9   
EP1943728       Published European Patent Convention          30-Oct-2006   
16-Jul-2008          Title:    General LNA 1218/PCT       PCT    820/KOLNP/2008
         Pending India          30-Oct-2006             Title:    General LNA
1218/PCT       ORD    PCT/SE2006/001221    WO 2007/053077       Published Patent
Cooperation Treaty          30-Oct-2006    10-May-2007          Title:   
General LNA 1221/       PRI    PCT/SE01/01768    WO0215439       Published
Patent Cooperation Treaty          17-Aug-2001    21-Feb-2002          Title:   
Communication system with fiber optical link 1224/ORD       PCT    01272437.3   
EP1346430       Published European Patent Convention          21-Dec-2001   
24-Sep-2003          Title:    Method for tuning a radio filter and a system for
tuning a radio filter 1224/PCT       PRI    PCT/SE01/02888    WO02052673      
Published Patent Cooperation Treaty          21-Dec-2001    04-Jul-2002         
Title:    Method for tuning a radio filter and a system for tuning a radio
filter



--------------------------------------------------------------------------------

1226/PCT       PCT    200580038428.4    CN101057367       Published China
(Peoples Republic)          25-Nov-2005    17-Oct-2007          Title:   
Antenna control system 1226/PCT       PCT    05804663.2    EP1815556      
Published European Patent Convention          25-Nov-2005    08-Aug-2007      
   Title:    Antenna control system



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1226/PCT       PCT    1323/KOLNP/2007          Pending India         
25-Nov-2005             Title:    Antenna control system 1226/PCT       ORD   
PCT/SE2005/01777    WO2006057613       Published Patent Cooperation Treaty      
   25-Nov-2005    01-Jun-2006          Title:    Antenna control system 1227/PCT
      PCT    200580038494.1    CN101057368       Published China (Peoples
Republic)          25-Nov-2005    17-Oct-2007          Title:    Antenna control
system 1227/PCT       PCT    05804666.5    EP1815557       Published European
Patent Convention          25-Nov-2005    08-Aug-2007          Title:    Antenna
control system 1227/PCT       PCT    1324/KOLNP/2007          Pending India   
      25-Nov-2005             Title:    Antenna control system 1227/PCT      
ORD    PCT/SE05/001776    WO2006057612       Published Patent Cooperation Treaty
         25-Nov-2005    01-Jun-2006          Title:    Antenna control system
1228/PCT       PCT    200580013009.5    CN1947303A       Published China
(Peoples Republic)          03-May-2005    11-Apr-2007          Title:   
Aperture antenna element



--------------------------------------------------------------------------------

1228/PCT       PCT    05749908.9    EP1743397       Published European Patent
Convention          03-May-2005    11-Oct-2005          Title:    Aperture
antenna element 1228/PCT       PCT    2657/KOLNP/2006          Pending India   
      03-May-2005             Title:    Aperture antenna element



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1228/PCT       PCT    2006-7022846          Pending Korea, Republic of         
03-May-2005             Title:    Aperture antenna element 1228/PCT       ORD   
PCT/SE05/000643    WO2005107008       Published Patent Cooperation Treaty      
   03-May-2005    10-Nov-2005          Title:    Aperture antenna element
1230/PCT       PCT    200580023884.1    CN1985404       Published China (Peoples
Republic)          25-Jul-2005    20-Jun-2007          Title:    Reflector
assembly 1230/PCT       PCT    05760063.7    WO2006011844       Published
European Patent Convention          25-Jul-2005    02-Feb-2006          Title:
   Reflector assembly 1230/PCT       PCT    7598/DELNP/2006    7598/DELNP/2006
      Published India          25-Jul-2005    22-Jun-2007          Title:   
Reflector assembly 1230/PCT       ORD    PCT/SE2005/01178    WO2006011844      
Published Patent Cooperation Treaty          25-Jul-2005    02-Feb-2006         
Title:    Reflector assembly 1231/       PCT    07748171.1          Pending
European Patent Convention          25-May-2007             Title:    Down Tilt
Control Unit



--------------------------------------------------------------------------------

1231/       ORD    PCT/SE2007/000507    WO2007/139467       Published Patent
Cooperation Treaty          25-May-2007    06-Dec-2007          Title:    Down
Tilt Control Unit 1232/       PCT    07808783.0          Pending European Patent
Convention          31-Aug-2007             Title:    Antenna Filter Combination



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1232/       ORD    PCT/SE2007/000760    WO2008/033068       Published Patent
Cooperation Treaty          31-Aug-2007    20-Mar-2008          Title:   
Antenna Filter Combination 1233/       PCT    07752196.1          Pending
European Patent Convention          02-Mar-2007             Title:    Enhanced
Efficiency Feed Forward Power Amplifier with Delay Mismatched Error Cancellation
Loop 1233/       ORD    PCT/US07/05480    WO2007/106337       Published Patent
Cooperation Treaty          02-Mar-2007    24-Apr-2008          Title:   
Enhanced Efficiency Feed Forward Power Amplifier with Delay Mismatched Error
Cancellation Loop 1234/       PCT    07754157.1          Pending European Patent
Convention          29-Mar-2007             Title:    Broadband Dual Polarized
Base Station Antenna 1234/       ORD    PCT/US07/07593    WO 2007/126831      
Published Patent Cooperation Treaty          29-Mar-2007    08-Nov-2007         
Title:    Broadband Dual Polarized Base Station Antenna 1235/       PCT   
06820900.6    EP1952479       Published European Patent Convention         
16-Nov-2006    06-Aug-2008          Title:    Smart Pole 1235/       PRI   
GR20050100576          Pending Greece          22-Nov-2005             Title:   
Smart Pole



--------------------------------------------------------------------------------

1235/       PCT             Published India          16-Nov-2006            
Title:    Smart Pole 1235/       ORD    PCT/IB2006/003235    WO2007/060513      
Published Patent Cooperation Treaty          16-Nov-2006    31-May-2007         
Title:    Smart Pole



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1237/PCT       PCT    03784786.0    EP1529421       Published European Patent
Convention          18-Jul-2003    11-May-2005          Title:    INSTALLATION
SITES FOR HOUSING ELECTRONIC EQUIPMENT 1237/PCT       ORD    PCT/US03/22640   
WO2004016057       Published Patent Cooperation Treaty          18-Jul-2003   
19-Feb-2004          Title:    INSTALLATION SITES FOR HOUSING ELECTRONIC
EQUIPMENT 1242/       PCT    07775931.4          Pending European Patent
Convention          20-Apr-2007             Title:    System and Method for
Estimation and Compensation of Radiated Feedback Coupling in a High Gain
Repeater 1242/       ORD    PCT/US2007/09744    WO2007/124103       Published
Patent Cooperation Treaty          20-Apr-2007    01-Nov-2007          Title:   
System and Method for Estimation and Compensation of Radiated Feedback Coupling
in a High Gain Repeater 1243/       PCT    0774861.2    EP2022139      
Published European Patent Convention          22-May-2007    11-Feb-2009      
   Title:    Dual band antenna arrangement 1243/       ORD    PCT/SE2007/000497
   WO2007/136333       Published Patent Cooperation Treaty          22-May-2007
   29-Nov-2007          Title:    Dual band antenna arrangement 1244/       PCT
   07809421.6          Pending European Patent Convention          07-Jun-2007
            Title:    Smart antenna array over fiber



--------------------------------------------------------------------------------

1244/       ORD    PCT/US2007/013597    WO 2007/146175       Published Patent
Cooperation Treaty          07-Jun-2007    15-May-2008          Title:    Smart
antenna array over fiber 1245/       ORD    PCT/US01/51250    WO0249102      
Published Patent Cooperation Treaty          29-Oct-2001    20-Jun-2002         
Title:    Support and cooling architecture for RF printed circuit boards having
multi-pin square post type connectors for RF connectivity



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1251/ORD       ORD    07794123.5          Pending European Patent Convention   
      22-Aug-2007             Title:    Active Lighting Protection 1251/      
ORD    PCT/SE2007/000739          Pending Patent Cooperation Treaty         
27-Aug-2007             Title:    Active Lighting Protection 1252/       ORD   
07808837.4          Pending European Patent Convention          16-Mar-2008   
         Title:    Method of manufacturing a traverse electric magnetic (TEM)
mode transmission line and such transmission line 1252/PCT       ORD   
PCT/SE2007/000834    WO2008036029       Published Patent Cooperation Treaty   
      24-Sep-2007    27-Mar-2008          Title:    Method of manufacturing a
traverse electric magnetic (TEM) mode transmission line and such transmission
line 1252/       PRI    0601971-5          Pending Sweden          22-Sep-2006
            Title:    Method of manufacturing a traverse electric magnetic (TEM)
mode transmission line and such transmission line 1253/       ORD   
PCT/US07/19438          Pending Patent Cooperation Treaty          06-Sep-2007
            Title:    Modular Pallet



--------------------------------------------------------------------------------

1255/PCT       ORD    PCT/US2007/023807    WO2008060527       Published Patent
Cooperation Treaty          14-Nov-2007    22-May-2008          Title:   
Stability recovery for an on-frequency RF repeater with adaptive echo
cancellation 1256/PCT       PCT    07808808.5          Pending European Patent
Convention          12-Sep-2007             Title:    Communication solution for
antennas 1256/PCT       PCT    553/KOLMP/2009          Pending India         
12-Sep-2007             Title:    Communication solution for antennas



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1256/PCT       ORD    PCT/SE2007/000795    WO 2008/033076       Published Patent
Cooperation Treaty          12-Sep-2007    20-Mar-2008          Title:   
Communication solution for antennas 1257/       ORD    07445045.3         
Pending European Patent Convention          13-Dec-2007             Title:   
Over Voltage protection 1258/       PCT    018021146.1    CN1483242      
Published China (Peoples Republic)          22-Dec-2001    17-Mar-2004         
Title:    Feed forward amplifier loop control utilizing IF signal processing
1258/       ORD    PCT/US01/50560    WO02052718       Published Patent
Cooperation Treaty          22-Dec-2001    04-Jul-2002          Title:    Feed
forward amplifier loop control utilizing IF signal processing 1259/       ORD   
PCT/US2007/025270          Pending Patent Cooperation Treaty         
11-Dec-2007             Title:    Time division duplex forward-to-reverse
transition signal generator 1260/       ORD    07023027.1    EP1992598      
Published European Patent Convention          28-Nov-2007    19-Nov-2008      
   Title:    MICROWAVE DIELECTRIC CERAMIC 1260/       ORD    02823/CHE2007      
   Pending India          30-Nov-2007             Title:    MICROWAVE DIELECTRIC
CERAMIC



--------------------------------------------------------------------------------

1260/       ORD    PCT/GB2008/000023    WO2008/084199       Published Patent
Cooperation Treaty          07-Jan-2008    17-Jul-2008          Title:   
MICROWAVE DIELECTRIC CERAMIC 1260/       PRI    GB0700265.2          Pending
United Kingdom          08-Jan-2007             Title:    MICROWAVE DIELECTRIC
CERAMIC



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1261/001       PRI    GB0519804.9          Pending United Kingdom         
29-Sep-2005             Title:    Microwave dielectric ceramic 1261/002      
PRI    GB0518736.4          Pending United Kingdom          15-Sep-2005         
   Title:    Microwave dielectric ceramic 1261/003       PRI    GB0516421.5   
      Pending United Kingdom          10-Aug-2005             Title:   
Microwave dielectric ceramic 1262/       ORD    PCT/US2008/000431   
WO2008/088762       Published Patent Cooperation Treaty          11-Jan-2008   
24-Jul-2008          Title:    An improved digital radio head system and method
1264/       ORD    PCT/US2008/000738          Pending Patent Cooperation Treaty
         22-Jan-2008             Title:    Adaptive Echo Cancellation For An
On-Frequency RF Repeater Using A Weighted Power Spectrum 1266/PR1       PRI   
0408192.3          Pending United Kingdom          13-Apr-2004            
Title:    Microwave Dielectric Ceramic 1266/PR2       PRI    0501259         
Pending United Kingdom          21-Jan-2005             Title:    Microwave
Dielectric Ceramic



--------------------------------------------------------------------------------

1268/       ORD    PCT/US2008/02845    WO2008/109067       Published Patent
Cooperation Treaty          04-Mar-2008    12-Sep-2008          Title:    Single
Pole Vertically Polarized Variable Azimuth Beam Width Antenna for Wireless
Network 1277/       ORD    PCT/US2008/004332    WO2008/124027       Published
Patent Cooperation Treaty          03-Apr-2008    16-Oct-2008          Title:   
Dual Stagger Offset-able Azimuth Beam Width Controlled Antenna for Wireless
Network



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1278/       ORD    PCT/US2008/03176          Pending Patent Cooperation Treaty
         07-Mar-2008             Title:    Dual staggered vertically polarized
variable azimuth beam width antenna for wireless network 1279/PCT       ORD   
PCT/US2008/007333    WO 2008/156633       Published Patent Cooperation Treaty   
      11-Jun-2008    24-Dec-2008          Title:    Triple Stagger Offsettable
Azimuth Beam Width Controlled Antenna for Wireless Network 1280/       ORD   
11/658,692          Pending Patent Cooperation Treaty          26-Jan-2007      
      Title:    A reflector, an antenna using a reflector and a manufacturing
method for a reflector 1282/PCT       ORD    PCT/US2008/06473    WO 2008/147506
      Published Patent Cooperation Treaty          20-May-2008    04-Dec-2008   
      Title:    ON FREQUENCY REPEATER WITH AGC STABILITY DETERMINATION 1283/   
   ORD    PCT/US2008/006284    WO2008/143971       Published Patent Cooperation
Treaty          16-May-2008    27-Nov-2008          Title:    Remote Antenna
Positioning Data Acquisition 1287/       ORD    PCT/US2008/010851         
Pending Patent Cooperation Treaty          18-Sep-2008             Title:   
Broadband coplanar antenna element 1289/PCT       ORD    PCT/US2008/11655      
   Pending Patent Cooperation Treaty          10-Oct-2008             Title:   
Omni Directional Broadband coplanar antenna element



--------------------------------------------------------------------------------

1290/       ORD    PCT/US2008/080050          Pending Patent Cooperation Treaty
         15-Oct-2008             Title:    Dual Beam Sector Array using 3-column
non-planar array with a simple 3-to-2 BFN 1293/       ORD    PCT/US2008/082697
         Pending Patent Cooperation Treaty          06-Nov-2008            
Title:    Variable Stagger Reflector for Azimuth Beam Width Controlled Antenna



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status
Expiration Date

1295/PCT       ORD    PCT/US2008/084760          Pending Patent Cooperation
Treaty          16-Dec-2008             Title:    Single Drive Variable Azimuth
and Beam Tilt Antenna for Wireless Network 1303/       ORD             Pending
Sweden          18-Jan-2008             Title:    Antenna arrangement with
interleaved antenna elements 1305/       PRI    0800434-3       531442   
Allowed Sweden          25-Feb-2008       07-Apr-2009    25-Feb-2028    Title:
   Transverse phase shifter 1306/       ORD    PCT/SE2009/000009         
Pending Patent Cooperation Treaty          14-Jan-2009             Title:   
Improved Antenna Isolation II 1306/       PRI    0800435-0          Allowed
Sweden          25-Feb-2008             Title:    Improved Antenna Isolation II
1307/       ORD    PCT/FI88/00163    WO 89/05046       Published Patent
Cooperation Treaty          07-Oct-1988    01-Jun-1989          Title:    A
TRANSMISSION LINE RESONATOR 1316/       ORD    03396067.5    EP1381162      
Published European Patent Convention          07-Dec-2002    14-Jan-2004      
   Title:    Bypass arrangement for low-noise amplifier



--------------------------------------------------------------------------------

1317/       PCT    2004PI06416    BR0406416       Published Brazil         
17-Mar-2004    04-Oct-2005          Title:    Resonator filter 1317/       PCT
   200480001282.1    CN1717838       Published China (Peoples Republic)         
17-Mar-2004    04-Jan-2006          Title:    Resonator filter



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1317/       PCT    04721210.5    EP1604425       Published European Patent
Convention          17-Mar-2004    14-Dec-2005          Title:    Resonator
filter 1317/       PCT    1896/DELNP/2005          Pending India         
17-Mar-2004             Title:    Resonator filter 1317/       ORD   
PCT/FI2004/000152    WO2004084340       Published Patent Cooperation Treaty   
      17-Mar-2004    30-Sep-2004          Title:    Resonator filter 1318/      
PRI    20040450    FI20040450       Published Finland          25-Mar-2004   
26-Sep-2005          Title:    Directional coupler 1318/       ORD   
WO2005FI50066    WO2005093896       Published Patent Cooperation Treaty         
07-Mar-2005    06-Oct-2005          Title:    Directional coupler 1319/      
PCT    PI0504770-6    PI0504770-6       Published Brazil          03-Mar-2005   
24-Oct-2006          Title:    Arrangement for dividing a filter output signal
1319/       PCT    20058000283.9    CN1774832       Published China (Peoples
Republic)          03-Mar-2005    17-May-2006          Title:    Arrangement for
dividing a filter output signal



--------------------------------------------------------------------------------

1319/       PCT    5481/DELNP/2006          Pending India          03-Mar-2005
            Title:    Arrangement for dividing a filter output signal 1319/   
   ORD    PCT/FI2005/050060    WO2005/091426       Published Patent Cooperation
Treaty          03-Mar-2005    29-Sep-2005          Title:    Arrangement for
dividing a filter output signal



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1320/       PCT    PI0508116-5    PI0508116       Published Brazil         
04-Mar-2005    17-Jul-2007          Title:    Input arrangement for a low-noise
amplifier pair 1320/       PCT    200580009348.6    CN1938898       Published
China (Peoples Republic)          04-Mar-2005    28-Mar-2007          Title:   
Input arrangement for a low-noise amplifier pair 1320/       PCT    05717316.3
   EP1728295       Published European Patent Convention          04-Mar-2005   
12-Jun-2006          Title:    Input arrangement for a low-noise amplifier pair
1320/       PRI    20040433    FI20040433       Published Finland         
22-Mar-2004    23-Sep-2005          Title:    Input arrangement for a low-noise
amplifier pair 1320/       PCT    5481/DELNP/2006          Pending India      
   04-Mar-2005             Title:    Input arrangement for a low-noise amplifier
pair 1320/       ORD    PCT/FI2005/050062    WO2005091428       Published Patent
Cooperation Treaty          04-Mar-2005    29-Sep-2005          Title:    Input
arrangement for a low-noise amplifier pair 1321/       PCT    PI0509428-3   
PI0509428-3       Published Brazil          29-Apr-2005    04-Sep-2007         
Title:    Bandstop filter



--------------------------------------------------------------------------------

1321/       PCT    200580015023.9    CN1950971       Published China (Peoples
Republic)          29-Apr-2005    18-Apr-2007          Title:    Bandstop filter
1321/       PCT    05738049.5    EP1756907       Published European Patent
Convention          29-Apr-2005    17-Nov-2005          Title:    Bandstop
filter



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1321/       PRI    20040672    FI20040672       Published Finland         
12-May-2004    13-Nov-2005          Title:    Bandstop filter 1321/       PCT   
6442/DELNP/2006          Pending India          29-Apr-2005             Title:
   Bandstop filter 1321/       ORD    PCT/FI2005/050140    WO2005109565      
Published Patent Cooperation Treaty          29-Apr-2005    17-Nov-2005         
Title:    Bandstop filter 1322/       PCT    PI0504405-7    PI0504405-7      
Published Brazil          18-May-2005    24-Oct-2006          Title:   
Adjustable resonator filter 1322/       PCT    200580000659.6    CN1820390      
Published China (Peoples Republic)          18-May-2005    16-Aug-2006         
Title:    Adjustable resonator filter 1322/       PCT    05742054.9    EP1754276
      Published European Patent Convention          18-May-2005    22-Dec-2005
         Title:    Adjustable resonator filter 1322/       PRI    20040786   
FI20040786       Published Finland          08-Jun-2004    09-Dec-2005         
Title:    Adjustable resonator filter



--------------------------------------------------------------------------------

1322/       PCT    5157/DELNP/2005          Pending India          18-May-2005
            Title:    Adjustable resonator filter          1322/       ORD   
PCT/FI2005/050170    WO2005122323       Published Patent Cooperation Treaty   
      18-May-2005    22-Dec-2005          Title:    Adjustable resonator filter
        



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1323/       PCT    PI0517114-8    BRPI0517114       Published Brazil         
07-Nov-2005    30-Sep-2008          Title:    Filtering arrangement of antenna
end 1323/       PCT    200580041668.x    CN101076948       Published China
(Peoples Republic)          07-Nov-2005    21-Nov-2007          Title:   
Filtering arrangement of antenna end 1323/       PCT    05803809.2    EP1817846
      Published European Patent Convention          07-Nov-2005    15-Aug-2007
         Title:    Filtering arrangement of antenna end 1323/       PCT   
3772/DELNP/2007          Pending India          07-Nov-2005             Title:
   Filtering arrangement of antenna end 1323/       ORD    PCT/FI2005/050400   
WO2006058964       Published Patent Cooperation Treaty          07-Nov-2005   
08-Jun-2006          Title:    Filtering arrangement of antenna end 1325/      
PCT    18070079280          Pending Brazil          18-May-2006            
Title:    Arrangement for steering radiation lobe of antenna 1325/       PCT   
200680019488.6    CN101189758       Published China (Peoples Republic)         
18-May-2006    28-May-2008          Title:    Arrangement for steering radiation
lobe of antenna



--------------------------------------------------------------------------------

1325/       PCT    06725956.4    EP1886380       Published European Patent
Convention          18-May-2006    13-Feb-2008          Title:    Arrangement
for steering radiation lobe of antenna 1325/       PRI    20055285    FI20055285
      Published Finland          03-Jun-2005    04-Dec-2006          Title:   
Arrangement for steering radiation lobe of antenna



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1325/       PCT    II/DELNP/2008          Pending India          18-May-2006   
         Title:    Arrangement for steering radiation lobe of antenna 1325/   
   ORD    PCT/FI2006/050199    WO2006128962       Published Patent Cooperation
Treaty          18-May-2006    07-Dec-2006          Title:    Arrangement for
steering radiation lobe of antenna 1326/       PCT    18070079831         
Pending Brazil          22-May-2006             Title:    By-pass arrangement of
a low noise amplifier 1326/       PCT    200680020196.4    CN101194431      
Published China (Peoples Republic)          22-May-2006    04-Jun-2008         
Title:    By-pass arrangement of a low noise amplifier 1326/       PCT   
06725961.4    EP1889373       Published European Patent Convention         
22-May-2006    14-Dec-2006          Title:    By-pass arrangement of a low noise
amplifier 1326/       PCT    9277/DELNP/2007          Pending India         
22-May-2006             Title:    By-pass arrangement of a low noise amplifier
1326/       ORD    PCT/FI2006/050204    WO2006131595       Published Patent
Cooperation Treaty          22-May-2006    14-Dec-2006          Title:   
By-pass arrangement of a low noise amplifier



--------------------------------------------------------------------------------

1327/       PRI    20055511    FI20055511       Published Finland         
27-Sep-2005    28-Mar-2007          Title:    TRANSMISSION LINE STRUCTURE 1327/
      ORD    PCT/FI2006/050411    WO2007036607       Published Patent
Cooperation Treaty          26-Sep-2006    05-Apr-2007          Title:   
TRANSMISSION LINE STRUCTURE



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1328/       PRI    20055597    FI20055597       Published Finland         
09-Nov-2005    10-May-2007          Title:    Arbitrary-length linear movement
sliding-dielectric (loaded line) phase shifter system for beam-tilt antenna
array 1332/       PCT    18080051244          Pending Brazil         
14-Feb-2007             Title:    MCoulpler and tuning method for the
directivity 1332/       PCT             Published China (Peoples Republic)      
   14-Feb-2007             Title:    MCoulpler and tuning method for the
directivity 1332/       PCT    07704849.4    EP1989754       Published European
Patent Convention          14-Feb-2007    09-Jul-2007          Title:   
Directional Coupler 1332/       PRI    20065144    FI20065144       Published
Finland          28-Feb-2006    29-Aug-2007          Title:    Directional
Coulpler 1332/       PCT             Published India          14-Feb-2007      
      Title:    MCoulpler and tuning method for the directivity 1332/       ORD
   PCT/FI2007/050079    WO2007099202       Published Patent Cooperation Treaty
         14-Feb-2007    07-Sep-2007          Title:    MCoulpler and tuning
method for the directivity



--------------------------------------------------------------------------------

1333/       PCT    18080053676          Pending Brazil          12-Jun-2006   
         Title:    A new antenna structure and a method for its manufacture
1333/       PCT             Published China (Peoples Republic)         
12-Jun-2006             Title:    A new antenna structure and a method for its
manufacture



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1333/       PCT    06764415.3    FI20060000211       Published European Patent
Convention          12-Jun-2006    03-Feb-2006          Title:    A new antenna
structure and a method for its manufacture 1333/       PRI    20060211   
FI20060211       Published Finland          02-Mar-2006    03-Sep-2007         
Title:    A new antenna structure and a method for its manufacture 1333/      
PCT    7460/DELNP/2008          Pending India          12-Jun-2006            
Title:    A new antenna structure and a method for its manufacture 1333/      
ORD    PCT/FI2006/000189    WO2007099194       Published Patent Cooperation
Treaty          12-Jun-2006    07-Sep-2007          Title:    A new antenna
structure and a method for its manufacture 1334/       PRI    20065317   
FI20065317       Published Finland          12-May-2006    13-Nov-2007         
Title:    DIRECTIONAL COUPLER (Suuntakytkin ripustetulla liuskajohtimella) 1334/
      ORD    PCT/FI2007/050216    WO2007132061       Published Patent
Cooperation Treaty          23-Apr-2007    22-Nov-2007          Title:   
DIRECTIONAL COUPLER 1336/       PRI    20065272    FI20065272       Published
Finland          27-Apr-2006    28-Oct-2007          Title:    Piezoelectric
element for resonator tuning



--------------------------------------------------------------------------------

1336/       ORD    PCT/FI2007/050198    WO2007125161       Published Patent
Cooperation Treaty          17-Apr-2007    08-Nov-2007          Title:   
Piezoelectric element for resonator tuning 1338/       ORD    09445008.7      
   Pending European Patent Convention          18-Mar-2009             Title:   
Transmission line and a method production of a transmission line



--------------------------------------------------------------------------------

Docket Number/Subcase

Country Name

       

Case

Type

  

Application
Number/Date

  

Publication
Number/Date

  

Patent

Number/Date

  

Status

Expiration Date

1338/       PRI    0800642-1          Pending Sweden          19-Mar-2008      
      Title:    Transmission line and a method production of a transmission line
1341/       PRI    08000827-8          Pending Sweden          11-Apr-2008      
      Title:    Improved Antenna Isolation I 1351/       DES    95-0478         
Pending Sweden          07-Mar-1995             Title:    Antenna Device 1352/
      DES    98-1464          Pending Sweden          22-Jul-1998            
Title:    Enclosure for active ellectronics circuits 1353/       DES    98-1464
         Pending Sweden          22-Jul-1998             Title:    Enclosure for
active electronic circuits with an outer cover



--------------------------------------------------------------------------------

Copyrights

Borrower and its Subsidiaries do not have any registered copyrights.



--------------------------------------------------------------------------------

Schedule 4.15

Deposit Accounts and Securities Accounts

 

Bank

  Account Name   Account Number   City/State   Country   Currency   Swift/aba B
of A   Southern
California   0932600675   California   U.S.   USD   26009593 Deutsche Bank  
Powerwave
Technologies Inc   00413956   New York   U.S.   USD   BKTRUS33 Deutsche Bank  
Powerwave
Technologies Inc   029658300888   London   U.K.   EUR   DEUTGB2L Deutsche Bank  
Powerwave
Technologies Inc   029658300030   London   U.K.   SEK   DEUTGB2L Comerica  
Controlled
Disbursements   2176991699   California   U.S.   USD   MNBDUS33/121137522
Comerica   Payroll Acct   1891120139   California   U.S.   USD  
MNBDUS33/121137522 Comerica   Operating Acct   1891120121   California   U.S.  
USD   MNBDUS33/121137522 B of A   PWAV UK


Shipley USD

  600855038064   London   U.K.   USD   BOFAGB26 B of A   PWAV UK East


Kilbride

  600855038056   London   U.K.   GBP   BOFAGB24 B of A   PWAV UK


Ceramics GBP

  600855038048   London   U.K.   GBP   BOFAGB23 B of A   PWAV UK


Shipley

  600855038030   London   U.K.   EUR   BOFAGB19 B of A   PWAV UK


Shipley GBP

  600855038022   London   U.K.   GBP   BOFAGB22 B of A   PWAV UK Ltd  
600855038014   London   U.K.   GBP   BOFAGB21 B of A   PWAV


Technologies Inc

  600826362020   London   U.K.   EUR   BOFAGB18 B of A   PWAV


Technologies Inc

  600826362012   London   U.K.   GBP   BOFAGB20 B of A   Powerwave oy  
600826080010   London   U.K.   USD   BOFAGB25 PostGiro   Allgon Systems


AB

  46898300   Stockholm   Sweden   SEK   PostGiro   Powerwave


Technologies

Sweden AB

  1490028   Stockholm   Sweden   SEK   SEB   Powerwave


Sweden AB

  58511054642   Stockholm   Sweden   SEK   ESSESESS SEB   Powerwave


Sweden AB

  55651031812   Stockholm   Sweden   SEK   ESSESESS SEB   Allgon Systems


AB

  55651031804   Stockholm   Sweden   SEK   ESSESESS SEB   LGP Allgon


Holding

  55548281690   Stockholm   Sweden   USD   ESSESESS SEB   Powerwave


Technologies

Sweden AB

  55548263064   Stockholm   Sweden   EUR   ESSESESS



--------------------------------------------------------------------------------

SEB   Powerwave


Technologies

Sweden AB

  55548234371   Stockholm   Sweden   USD   ESSESESS SEB   Powerwave


Technologies

Sweden AB

  55548234363   Stockholm   Sweden   GBP   ESSESESS SEB   MG Instrument  
55541000262   Stockholm   Sweden   SEK   ESSESESS SEB   Powerwave


Technologies

Sweden AB

  53981006593   Stockholm   Sweden   SEK   ESSESESS SEB   Powerwave


Technologies

Sweden AB

  52551002834   Stockholm   Sweden   SEK   ESSESESS SEB   LGP Allgon


Holding

  51361005742   Stockholm   Sweden   SEK   ESSESESS SEB   Powerwave


Technologies

Sweden AB

  51361003057   Stockholm   Sweden   SEK   ESSESESS B of A   Pwav


Netherlands
BV

  600417778016   Amsterdam   Netherlands   EUR   BOFANLNX SEB   PWAV Tech


France SAS

  0004152702669   Paris   France   EUR   ESSEFRPXXXX SEB   Powerwave


Technologies

Sweden AB

  0004152602759   Paris   France   EUR   ESSEFRPXXXX SEB   Powerwave


Technologies

Estonia OU -

operating

account

  EE80101022003


6961019

  Tallinn   Estonia   EEK/USD   EEUHEE2X SEB   Powerwave


Technologies

Estonia OU -

  EE20101022003


7378229

  Tallinn   Estonia   EUR   EEUHEE2X SEB   Powerwave


Technologies

Estonia OU -

payroll account

  EE14101022006


0520015

  Tallinn   Estonia   EEK   EEUHEE2X OCBC Bank   Powerwave


Singapore PTE

Ltd

  701089476001     Singapore   SGD   OCBC Bank   Powerwave


Singapore PTE

Ltd

  501172753201     Singapore   USD   B of A   PWAV


Technologies

Singapore Pte

Ltd

  621257854014     Singapore   SGD   BOFASG2X B of A   PWAV
Technologies
Singapore Pte
Ltd   621257854022     Singapore   USD  

BOFASG2X



--------------------------------------------------------------------------------

B of A   PWAV
Technologies
India pvt Ltd   621636563012   New Dehli   India   INR   BOFAIN4XDEL Deutsche
Bank   Powerwave


Technologies

R&D India Ltd

  0575845-00-0   New Dehli   India   INR   Commerzbank


Zrt.

  Filtronic Comtek


Hungary

  14220108
21070008   Budapest   Hungary   EUR   COBA HU


HXXXX

Commerzbank


Zrt.

  Filtronic Comtek


Hungary

  14220108
21070008   Budapest   Hungary   USD   COBA HU


HXXXX

Commerzbank


Zrt.

  Filtronic Comtek


Hungary

  14220108
21070008   Budapest   Hungary   HUF   COBA HU


HXXXX

Commerzbank


Zrt.

  Filtronic Comtek


Hungary

  14220108
21070008   Budapest   Hungary   GBP   COBA HU


HXXXX

HSBC   Powerwave


Corporation Ltd

  500423355001     Hong Kong   HKD   HSBC   Powerwave


Corporation Ltd

  500423355292     Hong Kong   HKD   HSBC   Powerwave


Corporation Ltd

  500423355274     Hong Kong   USD   B of A   PWAV


Technologies

HK Ltd

  605583304018     Hong Kong   HKD   BOFAHKHX B of A   PWAV


Technologies Inc

  605583417019     Hong Kong   HKD   BOFAHKHX B of A   PWAV


Technologies

HK Ltd

  65583304026     Hong Kong   USD   BOFAHKHX B of A   PWAV GmbH   601918563013  
Frankfurt   Germany   EUR   BOFADEFX B of A   PWAV Tech


France SAS

  601031155010   Paris   France   EUR   BOFAFRPP Nordea   Powerwave


Comtek Oy

  20501800069539   Oulu   Finland   EUR   NDEAFIHH Sampo   Powerwave


Comtek Oy

  80001601762389   Oulu   Finland   EUR   DABAFIHH Nordea   Powerwave


Comtek Oy

  20506200001032   Oulu   Finland   GBP   NDEAFIHH Nordea   Powerwave


Comtek Oy

  20506200001040   Oulu   Finland   USD   NDEAFIHH B of A   Powerwave oy


(FIN)

  645117287016   Helsinki   Finland   EUR   BOFAGB2UFIN B of A   Powerwave oy


(FIN)

  600826080010   Helsinki   Finland   USD   Industrial&


Commercial
Bank Of China

  PWAV
Technologies Ltd   1103-0208-099-


1400-3096

  Wuxi   China   USD   ICBKCNBJWSI Industrial&


Commercial
Bank Of China

  PWAV
Technologies Ltd   1103-0208-299-


1411-8415

  Wuxi   China   USD   ICBKCNBJWSI Industrial&


Commercial
Bank Of China

  PWAV
Technologies Ltd   1103-0208-090-


0000-9242

  Wuxi   China   RMB   ICBKCNBJWSI



--------------------------------------------------------------------------------

HSBC   Remec Wireless


Telecommunication

(Shanghai) Co., Ltd.

  001-135185-057   Shanghai   China   USD   HSBCCNSH China Citic Bank  
Filtronic Suzhou


Telecommunications

Product Co Ltd.

  705-


73238101828001

315-56

  Suzhou   China   CNY   Bank of China   PWAV


Technologies Ltd

  3643-7608-093-


014

  Wuxi   China   USD   BKCHCNBJ95C Bank of China   PWAV


Technologies Ltd

  3643-7608-093-


001

  Wuxi   China   RMB   BKCHCNBJ95C Bank of China   Filtronic Suzhou


Telecommunications

Product Co Ltd.

  101-


07516608091001

  Suzhou   China   CNY   Bank of China   Filtronic Suzhou


Telecommunications

Product Co Ltd.

  101-


07516608093014

  Suzhou   China   USD   Bank of China   Filtronic Suzhou


Telecommunications

Product Co Ltd.

  101-


07516608093038

  Suzhou   China   EUR   Bank of China   Filtronic Suzhou


Telecommunications

Product Co Ltd.

  101-


07516608094012

  Suzhou   China   GBP   B of A   PWAV Suzhou   68110474014   Shanghai   China  
USD   BOFACN3X B of A   PWAV Suzhou


CNY

  684110474022   Shanghai   China   CNY   BOFACN3X Agricultural


Bank of China

  REMEC Wireless


Telecommunication

(Shanghai) Co., Ltd

  033940-


00040009142

  Shanghai   China   CNY   ABOCCNBJ089 Agricultural


Bank of China

  REMEC Wireless


Telecommunication

(Shanghai) Co.,Ltd

  09-371414040001848   Shanghai   China   USD   ABOCCNBJ090 B of A   PWAV Canada
  711477227202   Toronto   Canada   CAD   BOFACATT Itau Bank   PWAV


Technologies

  1608143796   São
Paulo   Brazil   BRL   ITAUBRSP Bradesco   PWAV


Technologies

  4501338005   São
Paulo   Brazil   BRL   BBDEBRSPSPO Bradesco   LGP Telecom   31141917951   São
Paulo   Brazil   BRL   BBDEBRSPSPO Santander   LGP Telecom   100-005002827  
Buenos
Aires,
Capital
Federal   Argentina   ARS   BSCHARBA



--------------------------------------------------------------------------------

Schedule 4.17

Material Contracts

Milcom International, Inc. 1995 Stock Option Plan.

Powerwave Technologies, Inc. 1996 Stock Incentive Plan

Powerwave Technologies, Inc. 1996 Director Stock Option Plan

Form of Indemnification Agreement with executive officers and members of the
board of directors.

Powerwave Technologies, Inc. 2000 Stock Option Plan

Powerwave Technologies, Inc. 2002 Stock Option Plan

Powerwave Technologies, Inc. 2005 Stock Incentive Plan

Powerwave Technologies Executive Officer Cash Compensation Plan

Extended and Restated 1996 Employee Stock Purchase Plan

Manufacturing Services and Supply Agreement between Powerwave and Celestica
Corporation dated as of November 1, 2002, as amended to date.

Manufacturing Services and Supply Agreement between Powerwave and Venture
Corporation Limited dated as of January 13, 2003.

Repair Services Agreement between Powerwave and VM Services, Inc. dated June 26,
2003.

Amended and Restated Change in Control Agreement dated as of August 13, 2008,
between Powerwave and Ronald J. Buschur.

Amended and Restated Change in Control Agreement dated as of August 13, 2008,
between Powerwave and Kevin T. Michaels.

Amended and Restated Severance Agreement dated as of August 13 2008, between
Powerwave and Ronald J. Buschur.

Amended and Restated Severance Agreement dated as of August 13, 2008, between
Powerwave and Kevin T. Michaels.

Letter Agreement regarding Change of Control Benefits between Powerwave and J.
Marvin MaGee dated December 17, 2008.

Letter Agreement Regarding Change of Control Benefits between Powerwave and
Khurram Sheikh dated December 17, 2008.

Manufacturing Services Agreement dated December 30, 2007 between Powerwave and
Sanmina-SCI Corporation.

Letter Agreement Regarding Change of Control Benefits between Powerwave and
Basem Anshasi dated December 17, 2008.

3.875% Convertible Notes Documents

1.875% Convertible Notes Documents



--------------------------------------------------------------------------------

Schedule 4.19

Permitted Indebtedness

$2,680,711 in letters of credit (face amount).

$150,000,000 principal amount plus accrued interest under the 3.875% Convertible
Notes.

$157,000,000 principal amount plus accrued interest under the 1.875% Convertible
Notes.



--------------------------------------------------------------------------------

Schedule 4.20

Payment of Taxes

Powerwave Hungary Kft. has not filed income tax returns for 2006 and 2007 and
also has not filed VAT returns for 2008.

Powerwave Netherlands B.V has not filed income tax returns for 2007.

Powerwave Technologies India Private Limited has not filed tax returns for the
years ending December 31, 2006, March 31, 2007 and March 31, 2008.

The aggregate maximum tax liability for the above entities for the returns noted
does not exceed $700,000.



--------------------------------------------------------------------------------

Schedule 4.25

Locations of Inventory and Equipment

Equipment and/or Inventory is located at the following Powerwave locations:

 

  a. 1801 East Saint Andrew Place, Santa Ana, California 92705

 

  b. Poikmae 1, Tanassilma Technopark, Saku Vald, Harju County 76401, Estonia.

 

  c. 33 Huo Ju Road, Suzhou New District, SND Hi-Tech Industrial Park, Suzhou
Jiangsu Province, Peoples Republic of China 215009.

Powerwave stores finished goods inventory at a third party warehouse in Carson,
California that is managed by Stevens Global Logisitics. The address is 2760 E.
El Presido, Carson, California.

Certain of Powerwave’s customers maintain logistics hubs or warehouses and
Powerwave ships finished goods inventory to such warehouses. The inventory
remains the property of Powerwave until the customer pulls the inventory and
notifies Powerwave. The logistics hubs are either operated by a third party or
by the customer.

In addition, in the ordinary course of business Powerwave occasionally provides
limited quantities of products and test equipment to customers for evaluations
or trials.



--------------------------------------------------------------------------------

Schedule 5.1

Financial Statements, Reports, Certificates

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:

 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower’s fiscal quarters) after the end of
each month during each of Borrower’s fiscal years (each such date, the “Monthly
Deadline”),   

(a) (i) an unaudited consolidated and consolidating balance sheet, income
statement, and statement of cash flow covering Borrower’s and its Subsidiaries’
operations during such period, together with (A) a report showing the figures
for the corresponding fiscal period of the immediately preceding fiscal year in
comparative form, and (B) a comparison of such financial statements to the
figures set forth in the portion of the Projections covering such fiscal period,
and (ii) a Compliance Certificate; provided that, notwithstanding the foregoing,
the statement of cash flow shall only be required to be delivered in the case of
a month that is the end of one of Borrower’s fiscal quarters;

 

provided, further, however, that if Borrower has included any of the items
listed in clause (a) above in a report filed with the SEC by the applicable
Monthly Deadline, then in lieu of the foregoing Borrower may (x) provide Agent
written notice (in the Compliance Certificate or elsewhere) no later than 1
Business Day after the applicable Monthly Deadline that Borrower has included
such items in a report filed with the SEC and describe in reasonable detail the
report and the items included therein and (y) deliver to Agent no later than 1
Business Day after the applicable Monthly Deadline copies of any items listed in
clause (a) above that were not included in any report filed with the SEC by the
applicable Monthly Deadline and a Compliance Certificate.

as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years (each such date, the “Annual Deadline”),   

(b) (i) consolidated and consolidating financial statements of Borrower and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7(a) of the Agreement), by such accountants to
have been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants’ letter to management), together with (x) a report
showing the figures for the immediately preceding fiscal year in comparative
form, and (y) a comparison of such financial statements to the figures set forth
in the portion of the Projections for such fiscal year, and (ii) a Compliance
Certificate;

 

provided, however, that if Borrower has filed any of the items listed in clause
(b) above in its Form 10-K annual report with the SEC by the applicable Annual
Deadline, then in lieu of the foregoing Borrower may (1) provide Agent written
notice (in the Compliance Certificate or elsewhere) no later than 1 Business Day
after the applicable Annual Deadline that Borrower has filed its 10-K with the
SEC and (2) deliver to Agent no later than 1 Business Day after the applicable
Annual Deadline copies of any items listed in clause (b) above that were not
included in the Form 10-K annual report filed with the SEC and a Compliance
Certificate.



--------------------------------------------------------------------------------

as soon as available, but in any event within 30 days prior to the start of each
of Borrower’s fiscal years,    (c) copies of Borrower’s Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its Permitted Discretion, for the forthcoming 3 years, year by year,
and for the forthcoming fiscal year, month by month, certified by the chief
financial officer of Borrower as being such officer’s good faith estimate of the
financial performance of Borrower during the period covered thereby. if and when
filed by Borrower,   

(d) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(e) any other filings made by Borrower with the SEC, and

 

(f) any other information that is provided by Borrower to its shareholders
generally.



--------------------------------------------------------------------------------

promptly, but in any event within 5 Business Days after Borrower has knowledge
of any event or condition that constitutes a Default or an Event of Default,   
(g) notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto. promptly after the
commencement thereof, but in any event within 7 Business Days after the service
of process with respect thereto on Borrower or any of its Subsidiaries,    (h)
notice of all actions, suits, or proceedings brought by or against Borrower or
any of its Subsidiaries before any Governmental Authority which reasonably could
be expected to result in a Material Adverse Change. upon the request of Agent,
   (i) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.

Fiscal Years of Borrower’s Subsidiaries:

 

Name of Subsidiary (jurisdiction of incorporation)

  

Local Country Statutory Year End (NOT
Powerwave fiscal year end)

Allgon Systems AB (Sweden)

  

Calendar

Cognition Networks LLC (Florida)

  

Florida - Assumed Powerwave Fiscal

Filtronic (Suzhou) Telecommunication Products Co. Ltd. (China)

  

Calendar

LGP Allgon Holding AB (Sweden)

  

Calendar

LGP Telecom (Shanghai) Ltd. (China)

  

Calendar

LGP Telecom Ltda (Brazil)

  

Calendar

MG Instrument AB (Sweden)

  

Calendar

Microwave Ventures, Inc. (Philippines)

  

Calendar

Powerwave Asia, Inc. (Delaware)

  

Delaware - Assumed Powerwave Fiscal

Powerwave China Holdings SRL (Barbados)

  

Calendar

Powerwave Cognition, Inc. (Delaware)

  

Delaware - Assumed Powerwave Fiscal

Powerwave Comtek Oy (Finland)

  

Calendar

Powerwave Corporation Limited (Hong Kong)

  

Calendar

Powerwave Europe, Inc. (Delaware)

  

Delaware - Assumed Powerwave Fiscal

Powerwave Finland Oy (Finland)

  

Calendar

Powerwave Holdings Philippines, Inc. (Philippines)

  

Calendar

Powerwave Hungary Kft (Hungary)

  

Calendar

Powerwave International Holdings SRL (Barbados)

  

Calendar

Powerwave Netherlands B.V. (Netherlands)

  

Calendar

Powerwave Overseas Holding Limited (UK)

  

Calendar



--------------------------------------------------------------------------------

Powerwave Oy (Finland)

  

Calendar

Powerwave Singapore Pte. Ltd. (Singapore)

  

Calendar

Powerwave Sweden AB (Sweden)

  

Calendar

Powerwave Technologies (Suzhou) Co. Ltd. (China)

  

Calendar

Powerwave Technologies (Wuxi) Co. Ltd. (China)

  

Calendar

Powerwave Technologies Brazil Comercio de Equipamentos de Telecomunicacao Ltda
(Brazil)

  

Calendar

Powerwave Technologies Canada, Ltd. (Canada)

  

Powerwave Fiscal

Powerwave Technologies Estonia OU (Estonia)

  

Calendar

Powerwave Technologies France SAS (France)

  

Calendar

Powerwave Technologies Germany GmbH (Germany)

  

Calendar

Powerwave Technologies Hong Kong Limited (Hong Kong)

  

Calendar

Powerwave Technologies India Private Limited (India)

  

3/31

Powerwave Technologies Research and Development India PVT Ltd. (India)

  

3/31

Powerwave Technologies Singapore Pte Ltd (Singapore)

  

Calendar

Powerwave Technologies Sweden Holdings AB (Sweden)

  

Calendar

Powerwave Technologies UK Limited (UK)

  

Calendar

Powerwave Technologies Sweden AB (Sweden)

  

Calendar

Powerwave UK Limited (UK)

  

Powerwave Fiscal

P-Wave Ltd (Israel)

  

Calendar

REMEC Manufacturing Philippines, Inc. (Philippines)

  

1/31

REMEC Wireless Telecommunication (Shanghai) Co. Ltd. (China)

  

Calendar

RMPI LLC (California)

  

1/31



--------------------------------------------------------------------------------

Schedule 5.2

Collateral Reporting

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Weekly (not later than the second Business Day of each week),    (a) a detailed
report regarding Borrower and its Subsidiaries’ cash and Cash Equivalents
including an indication of which amounts constitute Qualified Cash. Monthly (not
later than the 10th Business Day of each fiscal month); provided that if
Availability is less than $20,000,000 as of the first Business Day of any week,
then such documents shall be delivered weekly until the first day upon which
Availability is greater than $20,000,000,   

(b) a Borrowing Base Certificate, together with a detailed calculation of those
Accounts that are not eligible for the Borrowing Base,

 

(c) a detailed aging, by total, of the Accounts of Borrower, together with a
reconciliation to the general ledger and supporting documentation for any
reconciling items noted,

 

(d) a sales journal, collection journal, and credit register since the last such
schedule, and a report regarding credit memoranda that have been issued since
the last such report,

 

(e) [reserved], and

 

(f) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending accounts receivable balances of
Borrower’s and its Subsidiaries’ general ledger.

Monthly (not later than the 10th Business Day of each fiscal month),   

(g) a summary aging, by vendor, of Borrower’s and its Subsidiaries’ accounts
payable, accrued expenses and any book overdraft, together with a reconciliation
to the general ledger and supporting documentation for any reconciling items
noted, and

 

(h) an aging, by vendor, of any held checks.

Quarterly (not later than the 45th day after the end of each quarter),   

(i) a detailed list of Borrower’s and its Subsidiaries’ customers,

 

(j) a report regarding Borrower’s and its Subsidiaries’ accrued, but unpaid, ad
valorem taxes, and

 

(k) a report regarding Borrower’s and its Subsidiaries’ intercompany loan
balance.

Immediately after execution, receipt or delivery thereof,   

(l) copies of any notices regarding termination, material defaults or claimed
violations that Borrower executes or receives in connection with any Material
Contract.

 

Upon reasonable request by Agent,   

(m) copies of purchase orders or invoices in connection with Borrower’s and its
Subsidiaries’ Accounts, credit memos, remittance advices, deposit slips,
shipping and delivery documents in connection with Borrower’s and its
Subsidiaries’ Accounts,

 

(n) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower’s and its Subsidiaries’ Accounts, and

 

(o) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may reasonably request.